Exhibit 10.1



FIRST AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT



Dated as of July 15, 2020





THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made as of July 15, 2020 by and among SUNSTONE HOTEL PARTNERSHIP, LLC, a
limited liability company formed under the laws of the State of Delaware (the
“Borrower”), SUNSTONE HOTEL INVESTORS, INC., a corporation formed under the laws
of the State of Maryland (the “Parent”), each of the entities set forth on Annex
VI hereto (together with Parent, collectively the “Guarantors”, and the
Guarantors, together with the Borrower, collectively the “Loan Parties”), each
of the Lenders party hereto (collectively, “Lenders”) and Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”),
under that certain Amended and Restated Credit Agreement dated as of October 17,
2018, by and among the Borrower, the Parent, the Lenders, the Administrative
Agent and the other parties thereto (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”).



WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to certain amendments to the Credit Agreement; and



WHEREAS, the Loan Parties, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;



NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Loan Parties, the
Lenders party hereto and the Administrative Agent hereby agree as follows:



1.         Amendments to the Credit Agreement.  Effective as of July 15, 2020
(the “First Amendment Date”) but subject to the satisfaction of the conditions
precedent set forth in Section 2 below, the parties hereto agree that the Credit
Agreement is hereby amended as set forth in the marked terms on Annex I attached
hereto (the “Amended Credit Agreement”).  In Annex I hereto, deletions of text
in the Amended Credit Agreement are indicated by struck-through text, and
insertions of text are indicated by double-underlined text.  Annex II attached
hereto sets forth a clean copy of the Amended Credit Agreement, after giving
effect to such amendments.  As of the First Amendment Date, the parties hereto
agree that (a) Schedules 4.1, 7.1(b), 7.1(f), 7.1(g) and 7.1(h) to the Credit
Agreement are hereby amended as set forth in Annex III attached hereto, (b)
Exhibits A, F, G and M to the Credit Agreement are hereby amended as set forth
in Annex IV attached hereto and (c) new Exhibits N and O are hereby inserted to
the Credit Agreement in the respective forms set forth in Annex V attached
hereto. As so amended, the Credit Agreement shall continue in full force and
effect.  Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings given to them in the Amended Credit Agreement.







--------------------------------------------------------------------------------

2.         Conditions of Effectiveness.  The effectiveness of this Amendment is
subject to the satisfaction or waiver of the following conditions precedent:



(a)        Execution of Amendment and Loan Documents.  Receipt by the
Administrative Agent of (i) counterparts of this Amendment duly executed by the
Loan Parties, the Lenders and the Administrative Agent and (ii) an Accession
Agreement executed by each of Sunstone Holdco 10, LLC, Sunstone Sea Harbor
Holdco, LLC and SWW No. 1, LLC.



(b)        Amendment to Senior Notes.  The Borrower, the Parent and the holders
of the Senior Notes shall have entered into an amendment to the Senior Notes
Agreement (and, if necessary, the Senior Notes) (the “Senior Notes Amendment”)
which shall make such amendments to the terms of the Senior Notes as shall be
necessary such that the terms of the Senior Notes after the First Amendment Date
shall be no more favorable to the holders thereof than the terms of the Amended
Credit Agreement than before the First Amendment Date.



(c)        Legal Opinion.  Receipt by the Administrative Agent of a legal
opinion of counsel to the Loan Parties relating to this Amendment and the other
Loan Documents executed and delivered in connection herewith and the
transactions contemplated herein and therein, in form and substance reasonably
acceptable to the Administrative Agent.



(d)        Absence of Legal Proceedings.  As of the date hereof, no litigation,
action, suit, investigation or other arbitral, administrative or judicial
proceeding is pending or threatened which could reasonably be expected to (i)
result in a Material Adverse Effect or (ii) restrain or enjoin, impose
materially burdensome conditions on, or otherwise materially and adversely
affect, the ability of the Parent, the Borrower, any other Loan Party or the
REIT to fulfill its obligations under this Amendment or the Loan Documents to
which it is a party.



(e)        Corporate Documents.  Receipt by the Administrative Agent of the
following (or their equivalent), each (other than with respect to clause (iv))
certified by the Secretary or Assistant Secretary (or other individual
performing similar functions) of each Loan Party as of the First Amendment Date
to be true and correct and in full force and effect pursuant to a certificate in
form reasonably acceptable to the Administrative Agent:



(i)         Articles of Incorporation.  Copies of the certificate or articles of
incorporation or formation, articles of organization, certificate of limited
partnership, declaration of trust or other comparable organizational instrument
(if any) of each Loan Party certified as of a recent date by the Secretary of
State of the state of formation of such Loan Party;



(ii)       Resolutions.  Copies of all corporate, partnership, member or other
necessary action taken by such Loan Party to authorize the execution, delivery
and performance of this Amendment and the other Loan Documents executed and
delivered in connection herewith to which it is a party;



(iii)      Bylaws.  Copies of the by-laws of each Loan Party, if a corporation,
the operating agreement, if a limited liability company, the partnership
agreement, if a limited





--------------------------------------------------------------------------------

or general partnership, or other comparable document in the case of any other
form of legal entity; and



(iv)       Good Standing.  A certificate of good standing (or certificate of
similar meaning) with respect to each Loan Party issued as of a recent date by
the Secretary of State of the state of formation of each such Loan Party and
certificates of qualification to transact business or other comparable
certificates issued as of a recent date by each Secretary of State (and any
state department of taxation, as applicable) of each state in which such Loan
Party is required to be so qualified and where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect .



(f)        Collateral Documents.  The Administrative Agent shall have received
(i) if the Security Trigger Date shall have occurred on the First Amendment
Date, each of the items required to be delivered pursuant to Section 8.14 of the
Amended Credit Agreement and (ii) if the Security Trigger Date shall not have
occurred on the First Amendment Date, a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, of a Responsible Officer
certifying that the Security Trigger Date has not occurred as of the First
Amendment Date.



(g)        Officer’s Certificate.  Receipt by the Administrative Agent of a
certificate, in form and substance reasonably satisfactory to it, of a
Responsible Officer (x) certifying that as of the First Amendment Date, after
giving effect to the transactions contemplated herein, (i) the Borrower and each
of the other Loan Parties on a consolidated basis are Solvent, (ii) no Material
Adverse Effect exists or would result from the consummation of this Amendment
(excluding any event or circumstance resulting from the COVID-19 pandemic to the
extent such event or circumstance has been described in the 10-Q publicly filed
by Parent on May 11, 2020), (iii) no Default or Event of Default has occurred
and is continuing and (iv) the representations set forth in Section 3 below are
true and correct, and (y) attaching fully executed copies of the Senior Notes
Amendment and all material documents executed in connection therewith.



(h)        No Material Adverse Change.  Since December 31, 2019, there has been
no material adverse change in the business, assets, liabilities, condition
(financial or otherwise), results of operations or business prospects of Parent,
the Borrower and their Subsidiaries (taken as a whole) (excluding any event or
circumstance resulting from the COVID-19 pandemic to the extent such event or
circumstance has been described in the 10-Q publicly filed by Parent on May 11,
2020).



(i)         Fees.  Receipt by the Administrative Agent and the Lenders of all
fees and expenses, if any, then owing by the Borrower to the Lenders, the
Administrative Agent and the Lead Arrangers.



(j)         Know Your Customer Information.  The Borrower and each other Loan
Party shall have provided all information reasonably requested by the
Administrative Agent and each Lender (to the extent requested in writing (which
may be by e-mail) at least 3 Business Days prior to the First Amendment Date) in
order to comply with applicable “know your customer” and Anti-Money Laundering
Laws including without limitation, the Patriot Act.







--------------------------------------------------------------------------------

(k)        Additional Matters.  All other documents and legal matters required
in connection with the transactions contemplated by this Amendment shall be
reasonably satisfactory in form and substance to the Administrative Agent.



For purposes of determining compliance with the conditions specified in this
Section 2, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required under this Section 2 to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the date of this
Amendment specifying its objections.  



3.         Representations and Warranties of the Loan Parties.  The Loan Parties
hereby represent and warrant as follows:



(a)        The Parent, the Borrower and each other Loan Party has the right and
power, and has taken all necessary action to authorize it, to execute, deliver
and perform this Amendment in connection herewith in accordance with its
respective terms and to consummate the transactions contemplated hereby.  This
Amendment has been duly executed and delivered by the duly authorized officers
of the Parent, the Borrower and each other Loan Party and each is a legal, valid
and binding obligation of such Person enforceable against such Person in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally.



(b)        The execution, delivery and performance of this Amendment in
accordance with its respective terms do not and will not, by the passage of
time, the giving of notice, or both:  (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to the
Parent, the Borrower or any other Loan Party; (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of any Loan
Party, or any material indenture, material agreement or other material
instrument to which the Parent, the Borrower or any other Loan Party is a party
or by which it or any of its respective properties may be bound; or (iii) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party other than in favor
of the Administrative Agent for its benefit and the benefit of the other Lender
Parties.



(c)        As of the date hereof and after giving effect to the terms of this
Amendment, no Default or Event of Default has occurred and is continuing.



(d)        The representations and warranties made by the Borrower in the
Amended Credit Agreement or any other Loan Document or which are contained in
any certificate furnished in connection therewith are true and correct in all
material respects (or in the case of a representation or warranty qualified by
materiality, true and correct in all respects) on and as of the date hereof as
if made on and as of such date (except for those which expressly relate to an
earlier date in which case such representations and warranties shall be true and
correct as of such earlier date); provided, that the representation set forth in
the first sentence of Section 7.1(l) of the Amended





--------------------------------------------------------------------------------

Credit Agreement shall exclude any event or circumstance resulting from the
COVID-19 pandemic to the extent such event or circumstance has been described in
the 10-Q publicly filed by the Parent on May 11, 2020.



4.         Reaffirmation.  (i) Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent, the Lenders, the Issuing Bank and the
Specified Derivatives Providers under the Guaranty and agrees that the
transactions contemplated by this Amendment, including the effectiveness of the
Amended Credit Agreement, shall not in any way affect the validity and
enforceability of the Guaranty, or reduce, impair or discharge the obligations
of such Guarantor thereunder; and (ii) each of the Borrower and each Guarantor
hereby reaffirms its acceptance of the non-exclusive jurisdiction of the courts
of the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York and any appellate court from
any thereof, as provided in Section 13.4(b) of the Credit Agreement.



5.         Lender Consent.  Each Lender (including any Lender in its capacity as
an Issuing Bank and/or a Specified Derivatives Provider) hereby (a) consents to
and approves each and all of the provisions of the Intercreditor Agreement, (b)
acknowledges that the exercise of rights and remedies granted to Administrative
Agent and Lenders with respect to the Guaranteed Obligations may otherwise be
subject to the Intercreditor Agreement and (c) irrevocably authorizes and
directs Administrative Agent to execute and deliver the Intercreditor Agreement
upon the occurrence of a Security Trigger Date.



6.         Reference to and Effect on the Credit Agreement.



(a)        Upon the effectiveness hereof, each reference to the Credit Agreement
in the Credit Agreement (including any reference to “this  Agreement,”
“hereunder,” “herein” or words of like import referring thereto) or in any other
Loan Document shall mean and be a reference to the Amended Credit Agreement.



(b)        Each Loan Document and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.



(c)        The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement,
the Notes, any of the other Loan Documents or any other documents, instruments
and agreements executed and/or delivered in connection therewith or herewith.



(d)        This Amendment is a “Loan Document” under (and as defined in) the
Amended Credit Agreement.



(e)        Except as expressly herein amended, the terms and conditions of the
Credit Agreement and the other Loan Documents remain in full force and effect.
The amendments contained herein shall be deemed to have prospective application
only from the date as of which this Amendment is dated.







--------------------------------------------------------------------------------

7.         Expenses.  The Loan Parties jointly and severally agree to pay or
reimburse the Administrative Agent and the Lead Arrangers for all their
reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, due diligence, negotiation, printing and execution of, this
Amendment, and any other documents prepared in connection herewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, together with the reasonable fees and disbursements of one outside
counsel to the Administrative Agent and the Lead Arrangers.



8.         Governing Law.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS EXECUTED
AND DELIVERED IN CONNECTION HEREWITH AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS EXECUTED AND DELIVERED
IN CONNECTION HEREWITH SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.



9.         Headings.  Section and subsection headings herein are intended for
convenience only and shall be ignored in construing this Amendment.



10.       Release.  In consideration of the amendments and agreements contained
herein, each Loan Party hereby waives and releases the Administrative Agent,
each Lender, the Swingline Lender and the Issuing Bank from any and all claims
and defenses, whether known or unknown, with respect to the Credit Agreement and
the other Loan Documents and the transactions contemplated thereby to the extent
any such claims and defenses have arisen on or prior to the date hereof.



11.       Counterparts.  This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, e-mailed pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed original counterpart of this Amendment.



[remainder of page intentionally left blank; signature pages follow]







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to Amended and Restated Credit Agreement to be duly executed and
delivered as of the date first above written.





sunstone hotel partnership, llc,



a Delaware limited liability company











By:

/s/ Bryan A. Giglia



Name: Bryan A. Giglia



Title: Chief Financial Officer











sunstone hotel investors, inc.,



a Maryland corporation











By:

/s/ John V. Arabia



Name: John V. Arabia



Title: President and Chief Executive Officer



[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

GUARANTORS:

SUNSTONE EAST GRAND, LLC



SUNSTONE ST. CHARLES, LLC



SUNSTONE SAINT CLAIR, LLC



WB SUNSTONE-PORTLAND, LLC



SUNSTONE OCEAN, LLC



SUNSTONE LA AIRPORT, LLC



SUNSTONE RED OAK, LLC



SUNSTONE EC5, LLC



SUNSTONE HAWAII 3-0, LLC



SUNSTONE HOLDCO 4, LLC



SUNSTONE HOLDCO 5, LLC



SUNSTONE HOLDCO 6, LLC



SUNSTONE HOLDCO 8, LLC



SUNSTONE HOLDCO 10, LLC



BOSTON 1927 OWNER, LLC



SUNSTONE WHARF, LLC



SUNSTONE SEA HARBOR, LLC



KEY WEST 2016, LLC



SUNSTONE SEA HARBOR HOLDCO, LLC



SWW NO. 1, LLC







By:

/s/ Bryan A. Giglia





Name:  Bryan A. Giglia





Title:    Chief Financial Officer





[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION,



individually in its capacities as Administrative Agent, as
Swingline Lender, as an Issuing Bank and as a Lender











By:

/s/ Mark Fl Monahan



Name:

Mark F. Monahan



Title:

Senior Vice President





[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an Issuing Bank and a Lender











By:

/s/ Suzanne E. Pickett



Name:

Suzanne E. Pickett



Title:

Senior Vice President



[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an Issuing Bank and a Lender











By:

/s/ Bryce Hy



Name:

Bryce Hy



Title:

Vice President



[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender











By:

/s/ David C. Drouillard



Name:

David C. Drouillard



Title:

Senior Vice President





[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender











By:

/s/ Michael F. Diemer



Name:

Michael F. Diemer



Title:

Senior Vice President



[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender











By:

/s/ Christopher Albano



Name:

Christopher Albano



Title:

Authorized Signatory





[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

BBVA USA, as a Lender











By:

/s/ Don Byerly



Name:

Don Byerly



Title:

Executive Vice President





[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

the Bank of nova scotia, as a Lender











By:

/s/ Ajit Goswami



Name:

Ajit Goswami



Title:

Managing Director & Industry Head

U.S. Real Estate, Gaming & Leisure



[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

TRUIST BANK, f/k/a Branch Banking and Trust Company, as a Lender











By:

/s/ Karen Cadiente



Name:

Karen Cadiente



Title:

Assistant Vice President





[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

ANNEX I



MARKED CREDIT AGREEMENT



See attached.









[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

Loan Number: 1013605

Loan Number: 1014896

Loan Number: 1018459



Graphic [sho-20200715xex10d1001.jpg]

Execution Version

[Not A Legal Document]









AMENDED AND RESTATED CREDIT AGREEMENT



Dated as of October 17, 2018



by and among



SUNSTONE HOTEL PARTNERSHIP, LLC,

as Borrower,



SUNSTONE HOTEL INVESTORS, INC.,

as Parent,



The financial institutions party hereto

and their assignees under Section 13.5.,

as Lenders,



and



WELLS FARGO Bank, National Association,

as Administrative Agent



______________________________________________________



WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,

BofA Securities, Inc.,

JPMORGAN CHASE BANK, N.A.,

pnc capital markets llc

and

U.S. Bank National Association,

as Joint Lead Arrangers,



WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,

BofA Securities, Inc.,

and

JPMORGAN CHASE BANK, N.A.,

as Joint Bookrunners,



bank of america, n.a.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents,



and



CITIBANK, N.A.,

PNC BANK, NATIONAL ASSOCIATION,

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

Loan Number: 1013605

Loan Number: 1014896

Loan Number: 1018459



and

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agents





[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

[Type here]



TABLE OF CONTENTS

Contents

Article I. Definitions

1

Section 1.1. Definitions.

1

Section 1.2. General; References to Central Time.

3237

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.

3338

Section 1.4. Rates.

3338

Section 1.5. Divisions.

38

Article II. Credit Facility

3338

Section 2.1. Revolving Loans.

3338

Section 2.2. Term Loans.

3540

Section 2.3. Letters of Credit.

3641

Section 2.4. Swingline Loans.

4146

Section 2.5. Rates and Payment of Interest on Loans.

4348

Section 2.6. Number of Interest Periods.

4449

Section 2.7. Repayment of Loans.

4549

Section 2.8. Prepayments.

4550

Section 2.9. Continuation.

4551

Section 2.10. Conversion.

4652

Section 2.11. Notes.

4652

Section 2.12. Voluntary Reductions of the Revolving Commitment.

4753

Section 2.13. Extension of Revolving Termination Date.

4753

Section 2.14. Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

4854

Section 2.15. Amount Limitations.

4854

Section 2.16. Increase in Revolving Commitments; Term Loans.

4854

Section 2.17. Funds Transfer Disbursements.

5056

Section 2.18. Security Interest in Collateral.

56

Article III. Payments, Fees and Other General Provisions

5056

Section 3.1. Payments.

5056

Section 3.2. Pro Rata Treatment.

5057

Section 3.3. Sharing of Payments, Etc.

5158

Section 3.4. Several Obligations.

5258

Section 3.5. Fees.

5258

Section 3.6. Computations.

5360

Section 3.7. Usury.

5360

Section 3.8. Statements of Account.

5460

Section 3.9. Defaulting Lenders.

5460

Section 3.10. Taxes.

5764

Article IV. Unencumbered Properties

6167

Section 4.1. Eligibility of Unencumbered Properties.

6167

Section 4.2. Removal of Unencumbered Properties.

6269

Article V. Yield Protection, Etc.

6370

Section 5.1. Additional Costs; Capital Adequacy.

6370

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

[Type here]



Section 5.2. Changed Circumstances.

6572

Section 5.3. Illegality.

6673

Section 5.4. Compensation.

6673

Section 5.5. Treatment of Affected Loans.

6774

Section 5.6. Affected Lenders.

6774

Section 5.7. Change of Lending Office.

6875

Section 5.8. Assumptions Concerning Funding of LIBOR Loans.

6875

Article VI. Conditions Precedent

6875

Section 6.1. Initial Conditions Precedent.

6875

Section 6.2. Conditions Precedent to All Loans and Letters of Credit.

7077

Article VII. Representations and Warranties

7178

Section 7.1. Representations and Warranties.

7178

Section 7.2. Survival of Representations and Warranties, Etc.

7785

Article VIII. Affirmative Covenants

7885

Section 8.1. Preservation of Existence and Similar Matters.

7885

Section 8.2. Compliance with Applicable Law.

7886

Section 8.3. Maintenance of Property.

7886

Section 8.4. Conduct of Business.

7986

Section 8.5. Insurance.

7986

Section 8.6. Payment of Taxes and Claims.

7986

Section 8.7. Books and Records; Inspections.

7987

Section 8.8. Environmental Matters.

8087

Section 8.9. Further Assurances.

8087

Section 8.10. Material Contracts.

8088

Section 8.11. REIT Status.

8088

Section 8.12. Exchange Listing.

8088

Section 8.13. Guarantors.

8188

Section 8.14. Security Trigger Date / Additional Collateral / Release of
Collateral.

89

Section 8.15. Article 8 Securities.

90

Section 8.16. Government Assistance Indebtedness.

90

Article IX. Information

8191

Section 9.1. Quarterly Financial Statements.

8291

Section 9.2. Year-End Statements.

8291

Section 9.3. Compliance Certificate.

8292

Section 9.4. Other Information.

8392

Section 9.5. Electronic Delivery of Certain Information.

8494

Section 9.6. Public/Private Information.

8594

Section 9.7. Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions.

8594

Section 9.8. Use of Proceeds.

8595

Article X. Negative Covenants

8595

Section 10.1. Financial Covenants.

8695

Section 10.2. Permitted Liens; Negative Pledge.

8798

Section 10.3. Restrictions on Intercompany Transfers.

8898

Section 10.4. Restrictions on Use of Proceeds.

8899

Section 10.5. Merger, Consolidation, Sales of Assets and Other Arrangements.

8899

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

[Type here]



Section 10.6. Plans.

89101

Section 10.7. Fiscal Year.

90101

Section 10.8. Modifications of Organizational Documents.

90101

Section 10.9. Transactions with Affiliates.

90101

Section 10.10. Derivatives Contracts.

90101

Section 10.11. Covenant Relief Period Covenants.

102

Article XI. Default

90103

Section 11.1. Events of Default.

90103

Section 11.2. Remedies Upon Event of Default.

94107

Section 11.3. Remedies Upon Default.

95108

Section 11.4. Marshaling; Payments Set Aside.

95108

Section 11.5. Allocation of Proceeds; Sharing Event.

95108

Section 11.6. Letter of Credit Collateral Account.

96110

Section 11.7. Performance by Administrative Agent.

97111

Section 11.8. Rights Cumulative.

98111

Article XII. The Administrative Agent

98112

Section 12.1. Appointment and Authorization.

98112

Section 12.2. Administrative Agent as Lender.

99113

Section 12.3. Approvals of Lenders.

100113

Section 12.4. Notice of Events of Default.

100113

Section 12.5. Administrative Agent’s Reliance.

100114

Section 12.6. Indemnification of Administrative Agent.

101114

Section 12.7. Lender Credit Decision, Etc.

102115

Section 12.8. Successor Administrative Agent.

102116

Section 12.9. Titled Agents.

103117

Section 12.10. Specified Derivatives Contracts.

103117

Section 12.11. Collateral Matters.

117

Section 12.12. Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim.

118

Article XIII. Miscellaneous

104119

Section 13.1. Notices.

104119

Section 13.2. Expenses.

106121

Section 13.3. Setoff.

107122

Section 13.4. Litigation; Jurisdiction; Other Matters; Waivers.

107123

Section 13.5. Successors and Assigns.

108124

Section 13.6. Amendments and Waivers.

112128

Section 13.7. Nonliability of Administrative Agent and Lenders.

115131

Section 13.8. Confidentiality.

115131

Section 13.9. Indemnification.

116132

Section 13.10. Termination; Survival.

117133

Section 13.11. Severability of Provisions.

118133

Section 13.12. GOVERNING LAW.

118133

Section 13.13. Counterparts.

118134

Section 13.14. Obligations with Respect to Loan Parties and Subsidiaries.

118134

Section 13.15. Independence of Covenants.

118134

Section 13.16. Limitation of Liability.

118134

Section 13.17. Entire Agreement.

119134

Section 13.18. Construction.

119134

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

[Type here]



Section 13.19. Headings.

119135

Section 13.20. Acknowledgement and Consent to Bail-in of EEA Financial
Institutions.

119135

Section 13.21. Effect of Amendment and Restatement.

120135

Section 13.22. Acknowledgement Regarding Any Supported QFCs.

136

Section 13.23. Intercreditor Agreement.

137







SCHEDULE I

Commitments

SCHEDULE 1.1.(A)

Existing Letters of Credit

SCHEDULE 1.1.(B)

List of Loan Parties

SCHEDULE 4.1.

Initial Unencumbered Properties

SCHEDULE 7.1.(b)

Ownership Structure

SCHEDULE 7.1.(f)

Properties

SCHEDULE 7.1.(g)

Indebtedness and Guaranties

SCHEDULE 7.1.(h)

Material Contracts

SCHEDULE 7.1.(i)

Litigation

SCHEDULE 7.1.(r)

Affiliate Transactions



EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Disbursement Instruction Agreement

EXHIBIT C

Form of Guaranty

EXHIBIT D

Form of Notice of Continuation

EXHIBIT E

Form of Notice of Conversion

EXHIBIT F

Form of Notice of Borrowing

EXHIBIT G

Form of Notice of Swingline Borrowing

EXHIBIT HForm of Revolving Note

EXHIBIT I

Form of Swingline Note

EXHIBIT J

Form of Term 1 Loan Note

EXHIBIT K

Form of Term 2 Loan Note

EXHIBIT L

Forms of U.S. Tax Compliance Certificates

EXHIBIT M

Form of Compliance Certificate

EXHIBIT N

Form of Pledge Agreement

EXHIBIT O

Form of Intercreditor Agreement







[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
October 16, 2018, by and among SUNSTONE HOTEL PARTNERSHIP, LLC, a limited
liability company formed under the laws of the State of Delaware (the
“Borrower”), SUNSTONE HOTEL INVESTORS, INC., a corporation formed under the laws
of the State of Maryland (the “Parent”), each of the financial institutions
initially a signatory hereto together with their successors and assignees under
Section 13.5. (the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), with each of WELLS FARGO
SECURITIES, LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATEDBOFA
SECURITIES, INC. (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), JPMORGAN CHASE BANK, N.A., PNC CAPITAL MARKETS LLC, and U.S. BANK
NATIONAL ASSOCIATION, as joint Lead Arrangers (in such capacities, the “Lead
Arrangers”), each of WELLS FARGO SECURITIES, LLC, MERRILL LYNCH, PIERCE, FENNER
& SMITH, INCORPORATEDBOFA SECURITIES, INC. (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement) and JPMORGAN CHASE BANK, N.A.,
as joint Bookrunners (the “Bookrunners”), each of BANK OF AMERICA, N.A. and
JPMORGAN CHASE BANK, N.A., as Syndication Agents (the “Syndication Agents”) and
CITIBANK, N.A., PNC BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL
ASSOCIATION, as Documentation Agent (the “Documentation Agent”).



WHEREAS, the Borrower, the Parent, certain of the Lenders and other lenders
party thereto (the “Existing Lenders”), the Administrative Agent and certain
other parties have entered into that certain Credit Agreement dated as of April
2, 2015 (as amended and supplemented by that certain Term Loan Supplement dated
as of September 3, 2015, and as further amended as in effect immediately prior
to the date hereof, the “Existing Credit Agreement”); and



WHEREAS, the Borrower, the Parent, the Administrative Agent, the Issuing Banks,
the Swingline Lender and the Lenders desire to amend and restate the Existing
Credit Agreement, to, among other things, make available to the Borrower a
credit facility in the initial amount of $685,000,000, which will include a
$500,000,000 revolving credit facility with a $40,000,000 swingline subfacility
and a $30,000,000 letter of credit subfacility, an $85,000,000 term loan
facility and a $100,000,000 term loan facility, in each case, on the terms and
conditions contained herein.



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:



Article I. Definitions

Section 1.1.  Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:



“42nd Street Guaranty” has the meaning given that term in Section 10.5.



“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.



“Additional Costs” has the meaning given that term in Section 5.1.(b).



“Additional Term 1 Loans” has the meaning given that term in Section 2.16.



“Additional Term 2 Loans” has the meaning given that term in Section 2.16.



“Additional Term Loans” has the meaning given that term in Section 2.16.



“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent and
its Subsidiaries determined on a consolidated basis for such period, minus
(b) FF&E Reserves for such period.





--------------------------------------------------------------------------------

“Adjusted NOI” means, for any Unencumbered Property and for any period (or if no
applicable period is stated, the period of twelve consecutive fiscal months then
ended), Net Operating Income for such Unencumbered Property for such period
minus an imputed franchise fee in the amount of four percent (4.0%) of the gross
revenues for such Unencumbered Property for such period; provided, however, for
purposes of this definition, no imputed franchise fee shall be deducted from Net
Operating Income with respect to any Unencumbered Property that is not subject
to a Franchise Agreement. For purposes of this definition (other than for the
period commencing on the First Amendment Date and ending January 1, 2022), the
Adjusted NOI for any Unencumbered Property shall be reduced by an amount equal
to (a) the amount by which the Adjusted NOI of such Unencumbered Property would
exceed 30% of the aggregate Adjusted NOI of all Unencumbered Properties and
(b) the amount by which the Adjusted NOI of Unencumbered Properties located in
the same MSA as such Unencumbered Property would exceed 40% of the aggregate
Adjusted NOI of all Unencumbered Properties.  In addition to the extent that
Adjusted NOI attributable to Unencumbered Properties leased under Ground Leases
would exceed 25% of Adjusted NOI, such excess shall be excluded.



“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.8.



“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.



“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.



“Affected Lender” has the meaning given that term in Section 5.6.



“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  



“Agreement” has the meaning set forth in the introductory paragraph hereof.



“Agreement Date” means the date as of which this Agreement is dated.



“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.



“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a Loan
Party, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.



“Applicable Margin” means the following:



“Applicable Margin” means(a) Prior to June 30, 2020 and after the end of the
Covenant Relief Period, with respect to a particular Class and Type of Loans,
the percentage rate set forth below corresponding to the Leverage Ratio as
determined in accordance with Section 10.1.(a):





--------------------------------------------------------------------------------

Level



Leverage Ratio

Applicable Margin for Revolving Loans that are LIBOR Loans

Applicable Margin for Revolving Loans that are
Base Rate Loans



Applicable Margin for Term Loans that are
LIBOR Loans



Applicable Margin for Term Loans that are
Base Rate Loans



1

Less than
3.00 to 1.00

1.40%

0.40%

1.35%

0.35%

2

Greater than or equal to
3.00 to 1.00
but less than
3.50 to 1.00

1.45%

0.45%

1.40%

0.40%

3

Greater than or equal to
3.50 to 1.00
but less than
4.00 to 1.00

1.50%

0.50%

1.45%

0.45%

4

Greater than or equal to
4.00 to 1.00
but less than
5.00 to 1.00

1.60%

0.60%

1.55%

0.55%

5

Greater than or equal to
5.00 to 1.00

but less than

5.50 to 1.00

1.80%

0.80%

1.75%

0.75%

6

Greater than or equal to
5.50 to 1.00

but less than

6.00 to 1.00

1.95%

0.95%

1.85%

0.85%

7

Greater than or equal to 6.00 to 1.00

2.25%

1.25%

2.20%

1.20%



The Applicable Margins for Loans shall be determined by the Administrative Agent
from time to time, based on the Leverage Ratio as set forth in the Compliance
Certificate most recently delivered by the Borrower pursuant to Section 9.3.
 Any adjustment to the Applicable Margins shall be effective as of the first day
of the calendar month immediately following the month during which the Borrower
delivers to the Administrative Agent the applicable Compliance Certificate
pursuant to Section 9.3.  If the Borrower fails to deliver a Compliance
Certificate pursuant to Section 9.3., the Applicable Margins shall equal the
percentages corresponding to Level 7 until the first day of the calendar month
immediately following the month that the required Compliance Certificate is
delivered. Notwithstanding the foregoing, for the period from the Effective Date
through but excluding the date on which the Administrative Agent first
determines the Applicable Margin for Loans as set forth above, the Applicable
Margin shall be determined based on Level 1.  Thereafter, such Applicable
Margins shall be adjusted from time to time as set forth in this definition.



(b) During the Covenant Relief Period, (i) the Applicable Margin for Revolving
Loans that are LIBOR Loans shall be 2.25% and for Revolving Loans that are Base
Rate Loans shall be 1.25% and (ii) the Applicable Margin for Term Loans that are
LIBOR Loans shall be 2.20% and for Term Loans that are Base Rate Loans shall be
1.20%.



The provisions of this definition shall be subject to Section 2.5.(c). During
the Leverage Ratio Surge Period, any Applicable Margin determined as provided
above shall be increased by 0.35%.



“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.





--------------------------------------------------------------------------------

“Asset Sale” means any conveyance, sale, lease, transfer or other disposition
(including by way of merger or consolidation and including any sale and
leaseback transaction) of any of following (whether owned on June 30, 2020 or
thereafter acquired): (i) any Unencumbered Property and (ii) the Equity
Interests of any Subsidiary that directly or indirectly owns any Unencumbered
Property.



“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.



“Availability” shall mean, as of any date of determination, an amount equal to
the Revolving Commitments of all Lenders as of such date (to the extent
available to be drawn) minus all outstanding Revolving Loans, Swingline Loans
and Letter of Credit Liabilities as of such date.



“Average Monthly Liquidity” shall mean, (a) the sum of the following for each
day of any calendar month (i) the Unrestricted Cash held in the United States as
of such day, plus (ii) an amount equal to Availability as of such day (to the
extent available to be drawn in accordance with this Agreement) divided by (b)
the number of days in such month; provided, however, with respect to the
property-level operating accounts, “Average Monthly Liquidity” shall mean the
Unrestricted Cash held in such accounts on the first and last day of each month
divided by 2.



“Bail-In Action” Themeans the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.



“Bail-In Legislation” Withmeans (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
 Part I of the United Kingdom Banking Act 2009 (as amended from time to time)
and any other law, regulation or rule applicable in the United Kingdom relating
to the resolution of unsound or failing banks, investment firms or other
financial institutions or their Affiliates (other than through liquidation,
administration or other insolvency proceedings).



“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.



“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).



“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.



“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by the Borrower, any other Loan
Party or any other Subsidiary.



“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.



“Borrower Information” has the meaning given that term in Section 2.5.(c).





--------------------------------------------------------------------------------

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in San Francisco, California and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.  Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.



“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.  The obligations of (i) Sunstone St. Clair, LLC, a Delaware
limited liability company and Subsidiary of the Borrower, under the Hyatt
Chicago Capital Lease and (ii) Sunstone OP Properties, L.L.C., a Delaware
limited liability company and Subsidiary of the Borrower, under the Courtyard
Marriott Los Angeles Capital Lease shall not constitute Capitalized Lease
Obligations.  



“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act, or the
CARES Act and applicable rules and regulations.

“CARES Payroll Costs” means “payroll costs” as defined in 15 U.S.C.
636(a)(36)(A)(viii) (as added to the Small Business Act by Section 1102 of the
CARES Act).



“CARES Forgivable Uses” means uses of proceeds of Government Assistance
Indebtedness that are eligible for forgiveness under Section 1106 of the CARES
Act.



“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable Issuing Bank or the
Revolving Lenders, as collateral for Letter of Credit Liabilities or obligations
of Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, cash or deposit account balances or, if the Administrative Agent
and the applicable Issuing Bank shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the applicable Issuing
Bank.  “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.



“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; and
(c)  investments in money market funds registered under the Investment Company
Act of 1940, as amended, which have net assets of at least $500,000,000 and at
least 85% of whose assets consist of securities and other obligations of the
type described in clauses (a) through (c) above.



“Class” means (a) when used with respect to a Commitment, refers to whether such
Commitment is a Revolving Commitment or Term 2 Loan Commitment, (b) when used
with respect to a Loan, refers to whether such Loan is a Revolving Loan, a Term
1 Loan or a Term 2 Loan and (c) when used with respect to a Lender, refers to
whether such Lender has a Loan or Commitment with respect to a particular Class
of Loans or Commitments.



“Collateral” means (i) the Equity Interests of each Issuer, Material Debt
Receivables, and all products and proceeds thereof and other related interests
as more fully described as “Pledged Collateral” in the form of Pledge Agreement
attached hereto as Exhibit N and (ii) any other assets required to be pledged to
the Collateral Agent or the holders of the Senior Notes to secure the
obligations thereunder.





--------------------------------------------------------------------------------

“Collateral Agent” means Wells Fargo Bank, National Association in its capacity
as “Collateral Agent” under the Pledge Agreement and the Intercreditor
Agreement.



“Commitment” means a Revolving Commitment or Term 2 Loan Commitment, as the
context may require.  



“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.



“Compliance Certificate” has the meaning given that term in Section 9.3.



“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.



“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.



“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 “Controlling” and “Controlled” have meanings correlative thereto.



“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.



“Courtyard Marriott Los Angeles Capital Lease” means that certain Ground Lease
dated August 28, 1997, as amended on September 2, 1997, January 23, 1998,
January 26, 2002 and December 1, 2003, between Peacock, LLC, as lessor, and
Sunstone OP Properties L.L.C., a Delaware limited liability company, as assignee
of Sunstone Hotel Investors, L.P.



“Covenant Relief Period” means, the period commencing on June 30, 2020 and
ending on the date which is the earlier of (i) the date the Borrower has
delivered a notice (the “Covenant Relief Termination Notice”) to the
Administrative Agent electing to terminate the Covenant Relief Period which
notice shall attach calculations demonstrating that the Borrower would have been
in compliance with the Financial Covenants (as if the Covenant Relief Period was
not in effect and without giving effect to Section 10.1(a)(I) and the proviso in
the first sentence of 10.1(e)) for the immediately preceding fiscal quarter for
which financial statements have been delivered pursuant to Section 9.1. or 9.2.
hereof (which fiscal quarter shall not be prior to the fiscal quarter ending
September 30, 2020) and (ii) receipt by the Administrative Agent of the
quarterly reporting required pursuant to Section 9.1. hereof (together with the
Compliance Certificate required under Section 9.3. for such period) for the
fiscal quarter ending June 30, 2021; provided that, for purposes of this clause
(ii), the Borrower shall be required to be in compliance with the Financial
Covenants for the fiscal quarter ending June 30, 2021 and thereafter.



“Covenant Relief Termination Notice” has the meaning given to that term in the
definition of “Covenant Relief Period”.



“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan and (d) the issuance of a Letter of Credit or the
amendment of a Letter of Credit that extends the maturity, or increases the
Stated Amount, of such Letter of Credit.



“Credit Rating” means the rating assigned by a S&P or Moody’s to the senior
unsecured long term Indebtedness of a Person.



“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.



--------------------------------------------------------------------------------

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.



“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including, with respect to a Revolving Lender, in respect of its
participation in Letters of Credit or Swingline Loans) within 2 Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent, any
Issuing Bank or the Swingline Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(f)) upon delivery of written
notice of such determination to the Borrower, the Issuing Banks, the Swingline
Lender and each Lender.



“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.



“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating to such Derivatives Contracts, (a) for
any date on or after the date such Derivatives Contracts have been terminated or
closed out, the termination amount or value(s) determined in accordance
therewith, and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations or estimates provided by any recognized dealer in
Derivatives Contracts (which may include the Administrative Agent or any
Lender).



“Development Property” means, as of any date of determination, any Property on
which the existing building or other improvements are undergoing renovation and
redevelopment that will either (a) disrupt the occupancy of at least 10% of the
rentable rooms of such Property or (b) temporarily reduce the Net Operating
Income of such Property by more than 10% as compared to the immediately
preceding comparable prior period.  A Property that satisfies the foregoing
requirements shall constitute a Development Property unless the Borrower in its
discretion notifies the Administrative Agent in writing that such Property shall
not constitute a Development Property.



“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit B to be executed and delivered by the Borrower pursuant to
Section 6.1.(a), as the same may be amended, restated or modified from time to



--------------------------------------------------------------------------------

time with the prior written approval of the Administrative Agent (such approval
not to be unreasonably withheld, delayed or conditioned).



“Dollars” or “$” means the lawful currency of the United States of America.



“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any state of the United States or the District of Columbia.



“EBITDA” means, with respect to a Person for any period (without duplication):
 (a) net income (loss) of such Person for such period determined on a
consolidated basis exclusive of the following (but only to the extent included
in determination of such net income (loss)):  (i) depreciation and amortization
expense; (ii) Interest Expense; (iii) income tax expense; (iv) extraordinary or
non-recurring gains, losses, revenues and expenses, including, without
limitation, initial costs associated with resuming operations at each Property
impacted by COVID-19 as disclosed in the public disclosures of the Parent
(“Resuming Operation Costs”); and (v) other non-cash charges including, without
limitation, impairment charges (other than non-cash charges that constitute an
accrual of a reserve for future cash payments) plus (b) such Person’s Ownership
Share of EBITDA of its Unconsolidated Affiliates.  EBITDA shall be adjusted to
remove any impact from (x) non-cash amortization of stock grants to members of
the Parent’s management, (y) straight line rent leveling adjustments required
under GAAP and (z) amortization of intangibles pursuant to FASB ASC 805.  For
purposes of determining compliance with the Leverage Ratio, (x) EBITDA
attributable to Properties disposed of by the Borrower or any Subsidiary during
the period of four consecutive fiscal quarters most recently ended for which
financial statements are required to have been delivered pursuant to
Section 9.1. or Section 9.2., or disposed of after such period but on or before
the applicable date of determination, shall be excluded and (y) EBITDA
attributable to any Property acquired by the Borrower or any Subsidiary during
the period of four consecutive fiscal quarters most recently ended for which
financial statements are required to have been delivered pursuant to
Section 9.1. or Section 9.2., or acquired after such period but on or before the
applicable date of determination, shall be utilized regardless of the date such
Property was acquired by the Borrower or such Subsidiary.



“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.



“EEA Member Country” Anymeans any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.



“EEA Resolution Authority” Anymeans any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.



“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived by all of the Lenders.



“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.5.(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.5.(b)(iii)).



“Eligible Property” means a Property which satisfies all of the following
requirements as confirmed by the Administrative Agent: (a) such Property is
fully developed as (i) an upscale, upper-upscale or luxury (as defined by Smith
Travel Research) full-service hotel with not less than 150 keys or (ii) a
select-service (as defined by Smith Travel Research) hotel located in a top-25
market (or resort market, approved by the Administrative Agent in writing (for
any Property to be added after the Agreement Date, such approval not to be
unreasonably withheld, conditioned or delayed)); (b) such Property is located in
a top 50 MSA or, subject to the written approval of the Administrative Agent
(for any Property to be added after the Agreement Date, such approval not to be
unreasonably withheld, conditioned or delayed), a resort; (c) such Property is
free of all structural defects, architectural deficiencies, title defects,
environmental conditions or other adverse



--------------------------------------------------------------------------------

matters except for defects, deficiencies, conditions or other matters which,
individually or collectively, are not material to the profitable operation of
such Property; (d) such Property is owned in fee simple, or leased under a
Ground Lease, entirely by the Borrower or a Subsidiary that is a Guarantor;
(e) such Property is located in one of the 48 contiguous states of the United
States of America or in Hawaii or the District of Columbia; (f) all material
occupancy and operating permits and customary licenses required under Applicable
Law for such Property are in effect and such Property is covered by insurance in
amounts and upon terms that satisfy the criteria set forth in Section 10.2.;
(g) neither such Property, nor if such Property is owned by a Subsidiary, any of
the Borrower’s direct or indirect ownership interest in such Subsidiary, is
subject to (i) any Lien other than Permitted Liens (but not Permitted Liens
described in clause (g) of the definition of that term) or (ii) any Negative
Pledge other than a Negative Pledge described in Section 10.2.(b)(i) or (ii);
(h) regardless of whether such Property is owned by the Borrower or a
Subsidiary, the Borrower has the right directly, or indirectly through a
Subsidiary, to take the following actions without the need to obtain the consent
of any Person: (i) to create Liens on such Property as security for Indebtedness
of the Borrower or such Subsidiary, as applicable, and (ii) to sell, transfer or
otherwise dispose of such Property; (i) such Property is currently open for
business to the public; (j) such Property is (i) branded by a nationally
recognized hotel company (such as, but not limited to, Marriott, Hilton, Hyatt,
Fairmont, or Intercontinental) or an Affiliate of such a company or
(ii) operated as an independent upscale or above hotel subject to the written
approval of the Administrative Agent (for any Property to be added after the
Agreement Date, such approval not to be unreasonably withheld, conditioned or
delayed), another location; and (k) the Administrative Agent has received
information and reports regarding such Property as required under
Section 4.1.(b).



“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.



“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.



“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.



“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include (i) the issuance of any Equity Interest
upon the conversion or exchange of any security constituting Indebtedness that
is convertible or exchangeable, or is being converted or exchanged, for Equity
Interests., (ii) the issuance of any Preferred Equity Interests, (iii) any
capital contribution made to Parent or Borrower and (iv) the offering of
“securities” (as defined under the Securities Act) in a public offering
registered under the Securities Act or an offering not required to be registered
under the Securities Act (including, without limitation, a private placement
under Section 4(2) of the Securities Act, an exempt offering pursuant to Rule
144A and/or Regulation S of the Securities Act and an offering of exempt
securities).



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.



“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
from a Multiemployer Plan imposing, or concerning information that could
reasonably be expected to result in the imposition of, Withdrawal Liability on
such ERISA Group member or informing such ERISA Group member that the
Multiemployer Plan is insolvent (within the meaning of Section 4245 of ERISA),
in reorganization (within the meaning of Section 4241 of ERISA), or in
“critical” status (within the meaning of Section 432 of the Internal Revenue
Code or Section 305 of ERISA); (i)  the imposition of any liability under
Title IV of ERISA, other  than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any member of the ERISA Group or the imposition of
any Lien in favor of the PBGC under Title IV of ERISA; or (j) a determination
that a Plan is, or is reasonably expected to be, in “at risk” status (within the
meaning of Section 430 of the Internal Revenue Code or Section 303 of ERISA).



“ERISA Group” means the Parent, the Borrower, any Subsidiary and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control, which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.



“EU Bail-In Legislation Schedule” Themeans the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.



“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.



“Excluded Issuer” means any Subsidiary that (i) indirectly (but not directly)
owns an Unencumbered Property and (ii) directly or indirectly owns Property that
is not an Unencumbered Property.



“Excluded Prepayment Debt” means (i) Nonrecourse Indebtedness described in
Section 10.11.(d)(i)(A) or 10.11.(d)(i)(B), (ii) the proceeds of Revolving Loans
and Swingline Loans, (iii) Government Assistance Indebtedness, (iv) Nonrecourse
Indebtedness secured by a mortgage on a Property and assumed at the time of
acquisition of such Property (and not in contemplation thereof), and (v)
Indebtedness incurred in the ordinary course of business in an aggregate amount
for all such Indebtedness under this clause (v), not to exceed $5,000,000.  



“Excluded Subsidiary” means any Subsidiary as to which both of the following
apply (a) such Subsidiary holds title to, or beneficially owns, assets which are
or are intended to become collateral for any Secured Indebtedness of such
Subsidiary, or is a direct or indirect beneficial owner of a Subsidiary holding
title to or beneficially owning such assets (but having no material assets other
than such beneficial ownership interests); and (b) which (i) is, or is expected
to be, prohibited from Guarantying the Indebtedness of any other Person pursuant
to any document, instrument or agreement evidencing such Secured Indebtedness or
(ii) is prohibited from Guarantying the Indebtedness of any other Person
pursuant a provision of such Subsidiary’s organizational documents which
provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.





--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 31 of the Guaranty).  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.



“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 5.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any withholding Taxes imposed under FATCA.



“Existing Credit Agreement” has the meaning set forth in the first recital
hereof.



“Existing Letters of Credit” means each of the letters of credit identified on
Schedule 1.1.(A).



“Extended Letter of Credit” has the meaning given that term in Section 2.3.(b).



“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
 Except as otherwise provided herein, Fair Market Value shall be determined by
the Board of Directors of the Borrower (or an authorized committee thereof)
acting in good faith conclusively evidenced by a board resolution thereof
delivered to the Administrative Agent or, with respect to any asset valued at no
more than $5,000,000, such determination may be made by the chief financial
officer of the Borrower evidenced by an officer’s certificate delivered to the
Administrative Agent.



“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.



“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreements entered into by the United States of
America that implement or modify the foregoing (together with the portions of
any law implementing such intergovernmental agreements).



“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by



--------------------------------------------------------------------------------

the Federal Reserve Bank of New York, or, if such rate is not so published for
any day which is a Business Day, the average of the quotations for such day on
such transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.  If the
Federal Funds Rate determined as provided above would be less than zero, the
Federal Funds Rate shall be deemed to be zero.



“Fee Letter” means, collectively, (a) that certain fee letter dated as of
September 14, 2018, by and among the Borrower, Wells Fargo and Wells Fargo
Securities, LLC, and (b) each other respective fee letter by and among the
Borrower, each other respective Lead Arranger and the other parties thereto and
(c) that certain fee letter dated as of the First Amendment Date by and among
the Borrower, Wells Fargo Securities, LLC, BofA Securities, Inc. and JPMorgan
Chase Bank, N.A.



“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any Fee
Letter or under any other Loan Document.



“FF&E Reserves” means, for any period and with respect to a Property, an amount
equal to the greater of (a) 4.0% of total gross revenues for such Property for
such period and (b) the aggregate amount of reserves in respect to furniture,
fixtures and equipment required under any Property Management Agreement or
Franchise Agreement applicable to such Property for such period.  If the term
FF&E Reserves is used without reference to a specific Property, then the amount
shall be determined on an aggregate basis with respect to all Properties of the
Parent and its Subsidiaries and the applicable Ownership Share of all Properties
of all Unconsolidated Affiliates of the Parent.



“Financial Covenants” mean the covenants set forth in clauses (a) – (i) of
Section 10.1. hereof.



“First Amendment Date” shall mean [______], 2020.



“Fixed Charges” means, for any period, the sum of the following (without
duplication): (a) Interest Expense of the Parent and its Subsidiaries determined
on a consolidated basis for such period, (b) all regularly scheduled principal
payments made with respect to Indebtedness of the Parent and its Subsidiaries
during such period, other than any balloon, bullet or similar principal payment
due upon the stated maturity of such Indebtedness, (c) all Preferred Dividends
paid during such period on Preferred Equity Interests not owned by the Parent or
any of its Subsidiaries and (d) payments in respect of Capitalized Lease
Obligations.  The Parent’s Ownership Share of the Fixed Charges of
Unconsolidated Affiliates of the Parent shall be included in determinations of
Fixed Charges.



“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  



“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.



“Franchise Agreement” means an agreement permitting the use of the applicable
hotel brand name, hotel system trademarks, trade names and any related rights in
connection with the ownership or operation of a Property.



“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to each Issuing Bank, such Defaulting
Lender’s Revolving Commitment Percentage of the outstanding Letter of Credit
Liabilities attributable to such Issuing Bank other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized by such
Defaulting Lender or by the Borrower in accordance with the terms hereof, and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Lenders.



“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.





--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.



“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.



“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other comparable authority (including, without limitation, the Federal
Deposit Insurance Corporation, the Comptroller of the Currency or the Federal
Reserve Board, any central bank or any comparable authority) exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra national bodies
such as the European Union or European Central Bank), or any arbitrator with
authority to bind a party at law.



“Government Assistance Indebtedness” means Indebtedness of the Parent, the
Borrower or its Subsidiaries incurred pursuant to federal, state or local
stimulus plans in response to the COVID-19 pandemic (including, but not limited
to, loans provided by the U.S. Small Business Administration) so long as the
proceeds of such Indebtedness are used in compliance with all provisions and
requirements of the applicable act including any provisions and requirements
applicable for such Indebtedness to be forgiven and such Indebtedness ranks on a
pari passu or junior basis with the Obligations in right of payment.



“Grantor” means each Person who owns Collateral.  



“Ground Lease” means a ground lease containing terms and conditions customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease, including without
limitation, the following: (a) a remaining term (inclusive of any unexercised
extension or renewal options that are exercisable without condition (other than
a condition that no default exists under such ground lease at the time of
exercise of such extension or renewal option)) of 50 years or more from the
Agreement Date or, in the event that such remaining term is less than 50 years,
such ground lease either (i) contains an unconditional end-of-term purchase
option in favor of the lessee for consideration that is de minimus or (ii)
provides that the lessee’s leasehold interest therein automatically becomes a
fee-owned interest at the end of the term; (b) the right of the lessee to
mortgage and encumber its interest in the leased property, and to amend the
terms of any such mortgage or encumbrance, in each case, without the consent of
the lessor or, if consent is required, such consent has been obtained or is
required to be given upon the satisfaction of customary conditions reasonably
acceptable to the Administrative Agent; (c) the obligation of the lessor to give
the holder of any mortgage Lien on such leased property written notice of any
defaults on the part of the lessee and agreement of such lessor that such lease
will not be terminated until such holder has had a reasonable opportunity to
cure or complete foreclosures, and fails to do so; (d) acceptable
transferability of the lessee’s interest under such lease, including ability to
sublease; (e) acceptable limitations on the use of the leased property; and
(f) clearly determinable rental payment terms which in no event contain profit
participation rights.



“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).



“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and, in any event, shall include the Parent and each Material Subsidiary (other
than Excluded Subsidiaries, Foreign Subsidiaries and any Domestic Subsidiary
that has no material assets other than stock and securities of one or more
Foreign Subsidiary).



“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect,



--------------------------------------------------------------------------------

contingent or otherwise, and whether or not constituting a guaranty, the
practical effect of which is to assure the payment or performance (or payment of
damages in the event of nonperformance) of any part or all of such obligation
whether by:  (i) the purchase of securities or obligations, (ii) the purchase,
sale or lease (as lessee or lessor) of property or the purchase or sale of
services primarily for the purpose of enabling the obligor with respect to such
obligation to make any payment or performance (or payment of damages in the
event of nonperformance) of or on account of any part or all of such obligation,
or to assure the owner of such obligation against loss, (iii) the supplying of
funds to or in any other manner investing in the obligor with respect to such
obligation, (iv) repayment of amounts drawn down by beneficiaries of letters of
credit (including Letters of Credit), or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation.  Obligations in
respect of customary performance guaranties and Guaranties constituting
Nonrecourse Indebtedness shall not be deemed to give rise to Indebtedness or
otherwise constitute a Guaranty except as otherwise provided in the definition
of “Nonrecourse Indebtedness”.  As the context requires, “Guaranty” shall also
mean the guaranty executed and delivered pursuant to Section 6.1. or 8.13. and
substantially in the form of Exhibit C.



“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.



“Hyatt Chicago Capital Lease” means that certain Lease dated December 15, 1997
between Chicago Title Land Trust Company, as trustee, as successor trustee to
LaSalle Bank National Association, as successor trustee to American National
Bank and Trust Company of Chicago, and Sunstone St. Clair, LLC, a Delaware
limited liability company, as assignee of Patriot Mortgage Borrower, L.L.C., as
assignee of Oxford Wyn 633 Investment Company, L.L.C.



“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):  (a) all obligations of
such Person in respect of money borrowed or for the deferred purchase price of
property or services (other than trade debt incurred in the ordinary course of
business which is not more than 180 days past due); (b) all obligations of such
Person, whether or not for money borrowed (i) represented by notes payable, or
drafts accepted, in each case representing extensions of credit, (ii) evidenced
by bonds, debentures, notes or similar instruments, or (iii) constituting
purchase money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or for services rendered; (c) Capitalized Lease Obligations of such
Person; (d) all reimbursement obligations (contingent or otherwise) of such
Person under or in respect of any letters of credit or acceptances (whether or
not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
Mandatorily Redeemable Stock issued by such Person or any other Person, valued
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends; (g) all obligations of such Person in respect of
any (i) purchase obligation, repurchase obligation or takeout commitment, in
each case evidenced by a binding agreement and to the extent such obligation is
to acquire Equity Interests of another Person, assets of another Person that
constitute the business or a division or operating unit of such Person, real
estate, bonds, debentures, notes or similar instruments or (ii) forward equity
commitment evidenced by a binding agreement (provided, however that this clause
(g) shall exclude (x) any such obligation to the extent the obligation can be
satisfied by the issuance of Equity Interests (other than Mandatorily Redeemable
Stock) and (y) obligations incurred in the ordinary course of the business of
the Borrower and its Subsidiaries to acquire developed Properties within 6
months of the incurrence of such obligations); (h) net obligations under any
Derivatives Contract not entered into as a hedge against interest rate risk in
respect of existing Indebtedness, in an amount equal to the Derivatives
Termination Value thereof at such time (but in no event less than zero); (i) all
Indebtedness of other Persons which such Person has Guaranteed or is otherwise
recourse to such Person (except for Guaranties constituting Nonrecourse
Indebtedness); and (j) all Indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become



--------------------------------------------------------------------------------

liable for the payment of such Indebtedness or other payment obligation.
 Indebtedness of any Person shall include Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer to the
extent of such Person’s Ownership Share of the ownership of such partnership or
joint venture (except if such Indebtedness, or portion thereof, is recourse
(other than in respect of exceptions referred to in the definition of
Nonrecourse Indebtedness) to such Person, in which case the greater of such
Person’s Ownership Share of such Indebtedness or the amount of such recourse
portion of the Indebtedness, shall be included as Indebtedness of such Person).
 All Loans and Letter of Credit Liabilities shall constitute Indebtedness of the
Borrower and Government Assistance Indebtedness shall (except to the extent of
forgiveness thereof) constitute Indebtedness of the Borrower, the Guarantor or
their applicable Subsidiary that is the obligor with respect thereto.  The
calculation of Indebtedness shall not include (i) any fair value adjustments to
the carrying value of liabilities to record such Indebtedness at fair value
pursuant to electing the fair value option election under FASB ASC 825-10-25
(formerly known as FAS 159, The Fair Value Option for Financial Assets and
Financial Liabilities) or other FASB ASC standards allowing entities to elect
fair value option for financial liabilities or (ii) if the Orlando Loan
Conditions are satisfied, the Orlando Loan.



“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.



“Intellectual Property” has the meaning given that term in Section 7.1.(s).



“Intercreditor Agreement” means, collectively, an intercreditor agreement
substantially in the form of Exhibit O attached hereto to be entered into on or
prior to the Security Trigger Date by and among the Collateral Agent, the
Administrative Agent and the holders of the Senior Notes and any other
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent and entered into with the holders of any other Material
Collateral Indebtedness secured by the Collateral.  



“Interest Expense” means, with respect to a Person and for any period, and
without duplication (a) all paid, accrued or capitalized interest expense
(including, without limitation, capitalized interest expense (other than (x)
capitalized interest funded from a construction loan interest reserve account
held by another lender and not included in the calculation of cash for balance
sheet reporting purposes) and (y) interest expense attributable to Capitalized
Lease Obligations) of such Person and in any event shall include all letter of
credit fees and all interest expense with respect to any Indebtedness in respect
of which such Person is wholly or partially liable whether pursuant to any
repayment, interest carry, performance guarantee or otherwise, plus (b) to the
extent not already included in the foregoing clause (a), such Person’s Ownership
Share of all paid, accrued or capitalized interest expense for such period of
Unconsolidated Affiliates of such Person.  The term “Interest Expense” shall
exclude all costs and expenses, including any prepayment penalties, of
defeasing, or otherwise paying or prepaying, any Indebtedness encumbering any
Property or amortization of deferred financing fees or the write-off of any
deferred financing fees following the acquisition, disposition or refinancing
thereof.  



“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
any notice of a borrowing for a Term Loan, Notice of Continuation or Notice of
Conversion, as the case may be, except that each Interest Period that commences
on the last Business Day of a calendar month (or on any day for which there is
no numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.
 Notwithstanding the foregoing: (i) if any Interest Period for a Class of Loans
would otherwise end after the Termination Date for such Class, such Interest
Period shall end on such Termination Date; and (ii) each Interest Period that
would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).  



“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.



“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in



--------------------------------------------------------------------------------

another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
or (d) the purchase of any Property with the proceeds of the Asset Sale of an
Unencumbered Property or the Equity Interests of any Subsidiary that directly or
indirectly owns an Unencumbered Property, provided that, so long as such
purchased Property is then added as an Unencumbered Property, only the
difference between the value of such purchased Property and the value of the
Unencumbered Property subject to such Asset Sale shall be included as an
Investment.  Any commitment to make an Investment in any other Person, as well
as any option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.  Notwithstanding anything to the contrary, the issuing of Equity
Interests or the use of cash or Cash Equivalents to repay an existing mortgage
on a Property owned by the Parent, the Borrower or a Subsidiary shall not be
deemed to be an “Investment” so long as such Property becomes and remains an
Unencumbered Property.



“Issuer” means each Subsidiary of the Borrower that directly or indirectly owns
an Unencumbered Property; provided that “Issuer” shall not include any Excluded
Issuer.



“Issuing Bank” means each of Wells Fargo, Bank of America, N.A., and JPMorgan
Chase Bank, N.A., in its capacity as an issuer of Letters of Credit pursuant to
Section 2.3.



“L/C Commitment Amount” has the meaning given to that term in Section 2.3.(a).



“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).



“Lender” means each financial institution from time to time party hereto as a
“Lender” together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender; provided, however, that
except as otherwise expressly provided herein, the term “Lender” shall exclude
any Lender (or its Affiliates) in its capacity as a Specified Derivatives
Provider.



“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Banks, the Specified Derivatives Providers, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 12.5., any other holder from time to time of any of any Obligations and,
in each case, their respective successors and permitted assigns.



“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.



“Letter of Credit” has the meaning given that term in Section 2.3.(a).



“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Revolving Lenders, and under the sole dominion and control
of the Administrative Agent.



“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.



“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit.  For purposes of



--------------------------------------------------------------------------------

this Agreement, a Revolving Lender (other than a Lender in its capacity as an
Issuing Bank of a Letter of Credit) shall be deemed to hold a Letter of Credit
Liability in an amount equal to its participation interest under Section 2.3. in
such Letter of Credit, and the Lender that is the Issuing Bank of such Letter of
Credit shall be deemed to hold a Letter of Credit Liability in an amount equal
to its retained interest in such Letter of Credit after giving effect to the
acquisition by the Revolving Lenders (other than the Lender then acting as the
Issuing Bank of such Letter of Credit) of their participation interests under
such Section.



“Level” has the meaning given that term in the definition of the term
“Applicable Margin”.



“Leverage Ratio” means, as of a given date, the ratio of (a)(i) Total
Indebtedness as of such date minus (ii) the amount, if any, by which
Unrestricted Cash exceeds $25,000,000 on such date and (2) Total Indebtedness
with respect to the Senior Notes, to (b) EBITDA of the Parent for the period of
four consecutive fiscal quarters most recently ended for which financial
statements are required to have been delivered pursuant to Section 9.1. or
Section 9.2.  Notwithstanding the foregoing, for purposes of calculating the
Leverage Ratio, (A) for the last full fiscal quarter of the Covenant Relief
Period (which, (x) if the Covenant Relief Period ends pursuant to clause (i) of
the definition thereof will be the period for which the Borrower calculated the
Financial Covenants in the Covenant Relief Termination Notice and (y) if the
Covenant Relief Period ends pursuant to clause (ii) of the definition thereof,
will be June 30, 2021), EBITDA shall be measured as, at Borrower’s election,
either (I) EBITDA for the two fiscal quarter period ending on such date
multiplied by 2, or (II) EBITDA for the single fiscal quarter ending on such
date multiplied by 4; (B) for the fiscal quarter period immediately following
the fiscal quarter period described in clause (A), EBITDA shall be measured as,
either (I) if for clause (A) above, EBITDA was measured based on sub-clause (I)
thereof, then EBITDA shall be measured as EBITDA for the three fiscal quarter
period ending on such date multiplied by 4/3, or (II) if for clause (A) above,
EBITDA was measured based on sub-clause (II) thereof, then EBITDA shall be
measured as EBITDA for the two fiscal quarter period ending on such date
multiplied by 2; and (C) for the fiscal quarter period immediately following the
fiscal quarter period described in clause (B), EBITDA shall be measured as,
either (I) if for clause (A) above, EBITDA was measured based on sub-clause (I)
thereof, then EBITDA shall be measured as EBITDA for the four fiscal quarter
period ending on such date, or (II) if for clause (A) above, EBITDA was measured
based on sub-clause (II) thereof, then EBITDA shall be measured as EBITDA for
the three fiscal quarter period ending on such date multiplied by 4/3.

“Leverage Ratio Surge Period” has the meaning given that term in
Section 10.1.(a).



“LIBOR” means, subject to implementation of a Replacement Rate in accordance
with Section 5.2.(b), with respect to any LIBOR Loan for any Interest Period,
the rate of interest obtained by dividing (i) the rate of interest per annum
determined on the basis of the rate for deposits in Dollars for a period equal
to the applicable Interest Period as published by the ICE Benchmark
Administration Limited, a United Kingdom Company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) two Business Days prior to the first day of the applicable
Interest Period by (ii) a percentage equal to 1 minus the stated maximum rate
(stated as a decimal) of all reserves, if any, required to be maintained with
respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America).  If, for any reason, the rate referred to in the preceding clause (i)
is not so published, then the rate to be used for such clause (i) shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period.  Any change in the
maximum rate or reserves described in the preceding clause (ii) shall result in
a change in LIBOR on the date on which such change in such maximum rate becomes
effective.  Notwithstanding the foregoing, (x) in no event shall LIBOR
(including, without limitation, any Replacement Rate with respect thereto) be
less than zero0.25% and (y) unless otherwise specified in any amendment to this
Agreement entered into accordance with Section 5.2.(b), in the event that a
Replacement Rate with respect to LIBOR is implemented then all references herein
to LIBOR shall be deemed references to such Replacement Rate.





--------------------------------------------------------------------------------

“LIBOR Loan” means a Revolving Loan or Term Loan (or portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.



“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day.  The LIBOR Market Index
Rate shall be determined on a daily basis.



“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.



“Loan” means a Revolving Loan, Term Loan or a Swingline Loan, as the context may
require.



“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document, each Fee Letter, the Pledge Agreement (if and when required to
be executed and delivered in accordance with the terms hereof), the
Intercreditor Agreement (if and when required to be executed and delivered in
accordance with the terms hereof) and each other document or instrument now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement (other than any Specified Derivatives Contract).



“Loan Party” means the Borrower, the Parent and, each other Guarantor and each
Grantor.  Schedule 1.1.(B) sets forth the Loan Parties in addition to the
Borrower and the Parent as of the Agreement Date.



“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in the case of each of clauses (a)
through (c), on or prior to the latest Termination Date for any Class of Loans.



“Marketable Securities” means: (a) common or preferred Equity Interests of
Persons located in, and formed under the laws of, any State of the United States
or America or the District of Columbia, which Equity Interests are subject to
price quotations (quoted at least daily) on The NASDAQ Stock Market’s National
Market System or have trading privileges on the New York Stock Exchange, the
American Stock Exchange or another recognized national United States securities
exchange and (b) securities evidencing Indebtedness issued by Persons located
in, and formed under the laws of, any State of the United States or America or
the District of Columbia, which Persons have a Credit Rating of BBB- or Baa3 or
better.



“Material Acquisition” means any acquisition by the Borrower or any Subsidiary
of one or more hotel Properties in which the purchase price of the assets
acquired exceeds 10.0% of the Total Asset Value of the Parent, the Borrower and
their respective Subsidiaries as of the most recent fiscal quarter for which
financial statements are available.



--------------------------------------------------------------------------------

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the Parent
and its Subsidiaries, or the Borrower and its Subsidiaries, in each case, taken
as a whole, (b) the ability of the Borrower or any other Loan Party to perform
its obligations under any Loan Document to which it is a party, (c) the validity
or enforceability of any of the Loan Documents, or (d) the material rights and
remedies of the Lenders, the Issuing Banks and the Administrative Agent under
any of the Loan Documents.



“Material Collateral Indebtedness” means Indebtedness described under clause
(a), (b), (c) (d), (f), (i) and (j) of the definition thereof in an amount in
excess of $50,000,000 (individually or in the aggregate with other such
Indebtedness) and shall include, in any event, Indebtedness evidenced by the
Senior Notes and any Preferred Equity Interests.  Notwithstanding the foregoing,
Material Collateral Indebtedness shall not include Secured Indebtedness which is
Nonrecourse Indebtedness to the extent such Secured Indebtedness is not secured
by the Collateral.



“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Parent, the Borrower, or any other Subsidiary is a party as to which
the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.



“Material Debt Receivables” mean Mortgage Receivables and Secured Mezz
Receivables of the Parent, the Borrower or its Subsidiaries which, individually
or in the aggregate with other Mortgage Receivables and Secured Mezz
Receivables, exceed $5,000,0000.



“Material Subsidiary” means any Subsidiary (a) that directly or indirectly owns
in fee simple, or leases pursuant to a Ground Lease, an Unencumbered Property or
(b) to which more than 5% of Total Asset Value is attributable on an individual
basis.



“Moody’s” means Moody’s Investors Service, Inc. and its successors.



“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.



“Mortgage Receivable” means a promissory note (other than a promissory note
issued by the Parent or any Subsidiary of the Parent) secured by a Mortgage of
which the Parent, the Borrower or another Subsidiary is the holder and retains
the rights of collection of all payments thereunder.



“MSA” means a Metropolitan Statistical Area as listed in Budget Bulletin No.
09-01 issued by the Executive Office of the President of the United States of
America, Office of Management and Budget.



“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.



“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.



“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods):  (a) gross revenues received in the ordinary course
from such Property minus (b) all expenses paid (excluding interest but including
an appropriate accrual for property



--------------------------------------------------------------------------------

taxes and insurance) related to the ownership, operation or maintenance of such
Property, including but not limited to property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding general overhead expenses of the Borrower or any Subsidiary and any
property management fees) minus (c) the FF&E Reserves for such Property as of
the end of such period minus (d) an imputed management fee in the amount of
three percent (3.0%) of the gross revenues for such Property for such period.
 For purposes of determining Adjusted NOI, (x) NOI from Properties disposed of
by the Borrower or any Subsidiary during the period of four consecutive fiscal
quarters most recently ended for which financial statements are required to have
been delivered pursuant to Section 9.1. or Section 9.2.  shall be excluded and
(y) NOI for the period of four consecutive fiscal quarters most recently ended
for which financial statements are required to have been delivered pursuant to
Section 9.1. or Section 9.2. for any Property acquired by the Borrower or any
Subsidiary during such period shall be utilized regardless of the date such
Property was acquired by the Borrower or such Subsidiary.  Notwithstanding
anything to the contrary, any Resuming Operation Costs shall not be deducted as
expenses relating to a Property in accordance with clause (b) above.  



“Net Proceeds” means with respect to an Equity Issuance by a Person,(a) the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.cash
proceeds received by the Parent, the Borrower or any of its Subsidiaries in
respect of any Asset Sale by the Parent, the Borrower or any such Subsidiary
(including any cash received upon the sale or other disposition of any non-cash
consideration or Cash Equivalents substantially concurrently received in any
Asset Sale, but only as and when received), minus (b) without duplication (i)
any deduction of appropriate amounts, including contractual holdbacks, to be
provided by the Parent, the Borrower or any of its Subsidiaries as a reserve in
accordance with GAAP against any liabilities associated with such Asset Sale and
retained by the Parent, the Borrower or any of its Subsidiaries (or held in
escrow with a third party escrow agent) after such Asset Sale; provided that
such reserved amounts will be deemed to be Net Proceeds to the extent and at the
time of any reversal thereof (to the extent not applied to the satisfaction of
any applicable liabilities in cash in a corresponding amount) and (ii) any bona
fide direct costs incurred in connection with any Asset Sale including legal,
accounting and investment banking fees, brokerage and sales commissions, and
income Taxes payable as a result of any gain recognized in connection therewith,
in each case under this clause (b), to the extent such amounts are not payable
to an Affiliate of the Parent, the Borrower or its Subsidiaries minus (c) the
amount of such cash proceeds which are used within 10 Business Days of receipt
thereof (or deposited with an escrow agent to hold in escrow either (x) in
connection with the completion of “like-kind” exchanges being effected in
accordance with Section 1031 of the Internal Revenue Code for a period of no
more than 180 days of receipt thereof or (y) for a period of no more than 30
days of receipt thereof unless the Borrower or applicable Subsidiary has entered
into a binding contract to purchase an Eligible Property on or prior to the
expiration of such 30 day period in which case, such period may be extended for
up to 60 additional days with the written consent of the Administrative Agent
(for the avoidance of doubt, any amounts placed into escrow and not used within
the time periods required by this parenthetical shall be considered Net Proceeds
to be applied in accordance with Section 2.8.(b)(ii)) for the purchase of
Eligible Properties which Eligible Properties are added as Unencumbered
Properties pursuant to Section 4.1. hereof within 20 Business Days following the
acquisition thereof.



“Non-Consenting Lender” means any Lender that does not approve any amendment,
waiver or consent that (a) requires the approval of all or all affected Lenders
in accordance with the terms of Section 13.6. and (b) has been approved by the
Requisite Lenders (or in the case of any amendment, waiver or consent that
requires the approval of only the Requisite Class Lenders of a Class of Lenders,
such amendment, waiver or consent has been approved by such Requisite Class
Lenders).



“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.



“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
exceptions to nonrecourse liability) is



--------------------------------------------------------------------------------

contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness or (b) if such Person is a Single Asset Entity, any
Indebtedness for borrowed money of such Person.



“Note” means a Revolving Note, a Term Note or a Swingline Note, as the context
may require.



“Notice of Additional Unencumbered Property” has the meaning given that term in
Section 4.1.(b).



“Notice of Borrowing” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) or Section 2.2.(d) evidencing the Borrower’s
request for a borrowing of Revolving Loans.



“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.



“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.



“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit G (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.4.(b) evidencing the Borrower’s request
for a Swingline Loan.



“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
 For the avoidance of doubt, “Obligations” shall not include any indebtedness,
liabilities, obligations, covenants or duties in respect of Specified
Derivatives Contracts.



“Off-Balance Sheet Obligations” means, in the case of the Parent, the Borrower
or any of their respective Subsidiaries, liabilities and obligations of the
Parent, the Borrower, any such Subsidiary or any other Person in respect of
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation
S-K promulgated under the Securities Act) which the Parent would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of the Parent’s report on Form 10-Q or Form 10-K
(or their equivalents) which the Parent is required to file with the SEC.



“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.  



“Operating Property Value” means, with respect to any Property, the
undepreciated book value of such Property, after any impairments and determined
in accordance with GAAP.



“Orlando Borrower” means Sunstone Sea Harbor, LLC, a Delaware limited liability
company.



“Orlando Lender” means Sunstone Orlando Lender, LLC, a Delaware limited
liability company.



“Orlando Loan” means that certain mortgage loan made by Orlando Lender to
Orlando Borrower pursuant to that certain Loan Agreement dated as of June 23,
2005 by and between Bear Stearns Commercial Mortgage, Inc., a New York
corporation (predecessor in interest to Orlando Lender) and Orlando Borrower as
amended by that certain Amendment to Loan Agreement dated as of June 30, 2016 by
and between Orlando Lender and Orlando Borrower.    



--------------------------------------------------------------------------------

“Orlando Loan Conditions” means the following: (a) the Orlando Lender is a
Wholly Owned Subsidiary of the Borrower, (b) the Orlando Loan is reflected as
both a note receivable and a note payable on the balance sheet of the Parent’s
Subsidiaries and is eliminated on the consolidated balance sheet of the Parent,
(b) the Orlando Lender has no Indebtedness, (c) there are no Liens on (i) the
Orlando Loan or any other asset owned by the Orlando Lender other than Permitted
Liens (but not Permitted Liens described in clauses (g) or (h) of the definition
thereof) or (ii) the Equity Interests of the Orlando Lender other than Permitted
Liens described in clause (a) of the definition thereof and (e) the Orlando
Lender is engaged solely in the business of holding the Orlando Loan and
activities incidental thereto and the assets of the Orlando Lender consist
solely of (i) the Orlando Loan and (ii) cash and other assets of nominal value
incidental to Orlando Lender’s ownership of the Orlando Loan.



“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).



“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.).



“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.  



“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.



“Participant” has the meaning given that term in Section 13.5.(d).



“Participant Register” has the meaning given that term in Section 13.5.(d).



“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time, and any successor statute.



“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.



“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) which, in each case,
are not at the time required to be paid or discharged under Section 8.6.,
(b) the claims of materialmen, mechanics, carriers, warehousemen or landlords
for labor, materials, supplies or rentals incurred in the ordinary course of
business, which, in each case, are not at the time required to be paid or
discharged under Section 8.6.; (c) Liens consisting of deposits or pledges made,
in the ordinary course of business, in connection with, or to secure payment of,
obligations under workers’ compensation, unemployment insurance or similar
Applicable Laws; (d) Liens consisting of encumbrances in the nature of zoning
restrictions, easements, and rights or restrictions of record on the use of real
property, which do not materially detract from the value of such property or
impair the intended use thereof in the business of such Person; (e) the rights
of tenants under leases or subleases not interfering



--------------------------------------------------------------------------------

with the ordinary conduct of business of such Person; and (f) Liens in favor of
the Administrative Agent for its benefit and the benefit of the other Lender
Parties; (g) Liens in existence on the Agreement Date and set forth on
Schedule 7.1.(g) and, (h) solely with respect to Renaissance Orlando at Seaworld
and only so long as the Orlando Loan Conditions are satisfied, the mortgage in
favor of the Orlando Lender securing the Orlando Loan., and (i) after the
Security Trigger Date and prior to the Security Release Date, Liens in the
Collateral in favor of the Collateral Agent for the benefit of the holders of
the Senior Notes and subject to the terms of the Intercreditor Agreement.



“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.



“Plan” means at any time an employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Internal Revenue Code and either (a) is maintained, or contributed to, by
any member of the ERISA Group for employees of any member of the ERISA Group or
(b) has at any time within the preceding six years been maintained, or
contributed to, by any Person which was at such time a member of the ERISA Group
for employees of any Person which was at such time a member of the ERISA Group.



“Pledge Agreement” means a pledge agreement substantially in the form of Exhibit
N attached hereto to be entered into on or prior to the Security Trigger Date by
and among the Collateral Agent and each Grantor together with any other security
document now or hereafter granted to secure the Obligations.  



“Post-Default Rate” means, in respect of any principal of any Class of Loans,
the rate otherwise applicable to such Class of Loans plus an additional two
percent (2.0%) per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans that are Revolving Loans plus two percent (2.0%).



“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent or a Subsidiary.  Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.



“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.



“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate.  Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs.  The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.



“Principal Office” means the office of the Administrative Agent located at 600
South 4th Street, 9th Floor, Minneapolis, Minnesota 55415, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.



“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a)(i) the aggregate amount of such Lender’s Revolving Commitments plus (ii)
the aggregate amount of such Lender’s outstanding Term Loans to (b)(i) the
aggregate amount of the Revolving Commitments of all Lenders plus (ii) the
aggregate principal amount of all outstanding Term Loans; provided, however,
that if at the time of determination the Revolving Commitments have been
terminated or reduced to zero, the “Pro Rata Share” of each Lender shall be the
ratio, expressed as a percentage of (A) the



--------------------------------------------------------------------------------

sum of the aggregate principal amount of all outstanding Revolving Loans, Term
Loans, Swingline Loans and Letter of Credit Liabilities owing to such Lender as
of such date to (B) the sum of the aggregate principal amount of all outstanding
Revolving Loans, Term Loans, Swingline Loans and Letter of Credit Liabilities.
 If at the time of determination the Revolving Commitments have been terminated
or reduced to zero and there are no outstanding Loans or Letter of Credit
Liabilities, then the Pro Rata Shares of the Lenders shall be determined as of
the most recent date on which Revolving Commitments were in effect or Loans or
Letters of Credit Liabilities were outstanding.  For purposes of this
definition, a Revolving Lender shall be deemed to hold a Swingline Loan or a
Letter of Credit Liability to the extent such Revolving Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.



“Property” means any parcel (or group of related parcels) of real property owned
or leased (in whole or in part) or operated by the Parent, the Borrower, any
other Subsidiary or any Unconsolidated Affiliate of the Parent.



“Property Management Agreement” means, collectively, all agreements entered into
by a Loan Party pursuant to which such Loan Party engages a Person to advise it
with respect to the management of an Unencumbered Property or to provide
management services with respect to the same.



“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.



“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.



“Register” has the meaning given that term in Section 13.5.(c).  



“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
 Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.



“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the applicable Issuing Bank for any
drawing honored by such Issuing Bank under a Letter of Credit.



“Reinvestment Asset” means (i) Eligible Properties which are added as
Unencumbered Properties pursuant to Section 4.1. hereof within 20 Business Days
following the acquisition thereof; provided, that, for purposes herein, the
repayment of Nonrecourse Indebtedness on a Property, such that after such
repayment such Property becomes an Eligible Property, shall be included as a
“Reinvestment Asset” so long as such Eligible Property is added as an
Unencumbered Property pursuant to this clause (i), and (ii) so long as (x) after
the Security Trigger Date and prior to the Security Release Date, any Material
Debt Receivables are pledged as Collateral under the Pledge Agreement and (y)
the Investment in such assets is permitted by Section 10.11.(b), Senior Mortgage
Receivables, other Mortgage Receivables and Secured Mezz Receivables.



“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.



“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.



--------------------------------------------------------------------------------

“Replacement Rate” has the meaning assigned thereto in Section 5.2.(c).

“Requisite Class Lenders” means, with respect to a Class of Lenders as of any
date of determination, Lenders of such Class (a) with respect to the Revolving
Lenders, having more than 50% of the aggregate amount of the Revolving
Commitments of such Class, or (b) if the Revolving Commitments of such Class
have been terminated or reduced to zero and with respect to the Term Loans,
holding more than 50% of the principal amount of the aggregate outstanding Loans
of such Class, and in the case of Revolving Lenders, outstanding Letter of
Credit Liabilities and Swingline Loans; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders of such Class
will be disregarded and excluded, and (ii) at all times when two or more Lenders
(excluding Defaulting Lenders) of such Class are party to this Agreement, the
term “Requisite Class Lenders” shall in no event mean less than two Lenders of
such Class.  For purposes of this definition, a Revolving Lender shall be deemed
to hold a Swingline Loan or a Letter of Credit Liability to the extent such
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.



“Requisite Lenders” means, as of any date, (a) Lenders having more than 50% of
the aggregate amount of the Revolving Commitments and the outstanding Term Loans
of all Lenders, or (b) if the Revolving Commitments have been terminated or
reduced to zero, Lenders holding more than 50% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities; provided that
(i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and (ii) at all times when
two or more Lenders (excluding Defaulting Lenders) are party to this Agreement,
the term “Requisite Lenders” shall in no event mean less than two Lenders.  For
purposes of this definition, a Revolving Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.



“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.



“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the chief financial officer, the treasurer and any
senior vice president of the Borrower or such Subsidiary.



“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower or any
Subsidiary now or hereafter outstanding, except a dividend payable solely in
Equity Interests; (b) any redemption, conversion, exchange, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any Equity Interest of the Parent, the Borrower or any Subsidiary
now or hereafter outstanding; and (c) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
any Equity Interests of the Parent, the Borrower or any Subsidiary now or
hereafter outstanding.



“Resuming Operation Costs” shall have the meaning given to such term in the
definition of “EBITDA”.



“Revolving Commitment” means, as to each Revolving Lender (other than the
Swingline Lender), such Revolving Lender’s obligation to make Revolving Loans
pursuant to Section 2.1., to issue (in the case of an Issuing Bank) and to
participate (in the case of the other Revolving Lenders) in Letters of Credit
pursuant to Section 2.3.(i), and to participate in Swingline Loans pursuant to
Section 2.4.(e), in an amount up to, but not exceeding, the amount set forth for
such Revolving Lender on Schedule I as such Revolving Lender’s “Revolving
Commitment Amount” or as set forth in the applicable Assignment and Assumption
or agreement executed by a Person becoming a Revolving Lender pursuant to
Section 2.16., as the same may be reduced from time to time pursuant to
Section 2.12. or increased or reduced as appropriate to reflect any assignments
to or by such Revolving Lender effected in accordance with Section 13.5. or
increased as appropriate to reflect any increase effected in accordance with
Section 2.16.



“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Revolving Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or reduced to zero,
the “Revolving Commitment Percentage” of each Lender with a



--------------------------------------------------------------------------------

Revolving Commitment shall be the “Revolving Commitment Percentage” of such
Lender in effect immediately prior to such termination or reduction.



“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.



“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have been terminated or reduced to zero, holding any
Revolving Loans.



“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).



“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Lender’s Revolving Commitment.



“Revolving Termination Date” means April 14, 2023 or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.13.



“Sanctioned Country” means, at any time, a country, territory or region which
is, or whose government is, the subject or target of any Sanctions.



“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b), including Persons that
are a target of Sanctions due to their ownership or control by any Sanctioned
Persons.

“Sanctions” means economic or financial sanctions, sectoral sanctions, secondary
sanctions, trade embargoes and anti-terrorism laws, including but not limited to
those imposed, administered or enforced from time to time by the U.S. government
(including those administered by OFAC or the U.S. Department of State), the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority with jurisdiction over any Lender in each
case applicable to activities of the Parent, the Borrower or any of their
respective Subsidiaries or Affiliates.



“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.



“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Parent, shall include (without duplication) the Parent’s Ownership
Share of the Secured Indebtedness of its Unconsolidated Affiliates; provided,
however that after the Security Trigger Date and prior to the Security Release
Date, Secured Indebtedness shall not include the Obligations or the obligations
evidenced by the Senior Notes.



“Secured Mezz Receivables” means promissory notes (other than a promissory note
issued by the Parent or any Subsidiary of the Parent) which are not senior
obligations of the issuer thereof and which are secured by a pledge of Equity
Interests in the owner of a Property of which promissory note the Parent, the
Borrower or another Subsidiary is the holder and retains the rights of
collection of all payments thereunder.



“Secured Recourse Indebtedness” means all Indebtedness (including Guaranties of
Secured Indebtedness) that is Secured Indebtedness and is not Nonrecourse
Indebtedness.



“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.





--------------------------------------------------------------------------------

“Security Release Date” shall mean the date upon which the Borrower has
delivered a notice to the Administrative Agent certifying that the following has
occurred: (i) the Covenant Relief Period shall have ended and the Borrower shall
have demonstrated compliance (in its regular quarterly and/or annual reporting)
of, at Borrower’s election, either (x) for the two immediately prior fiscal
quarters, a Leverage Ratio of not more than 6.50 to 1.00 or (y) for the
immediately prior fiscal quarter a Leverage Ratio of not more than 6.00 to 1.00,
(ii) no Default or Event of Default shall have occurred and be continuing and
(iii) the liens, if any, securing the Senior Notes and any other Material
Collateral Indebtedness have been released or shall be released substantially
simultaneously therewith.  The Administrative Agent shall be authorized to
release all liens securing the Senior Credit Facilities on the Security Release
Date.



“Security Trigger Date” means the earliest date any of the following shall occur
(i) Availability is, at any time, less than $350,000,000, (ii) the Borrower and
its Subsidiaries have aggregate Unrestricted Cash on the balance sheet of less
than $200,000,000 or (iii) the Parent, the Borrower or any of its Subsidiaries
grant a Lien (or agree to grant a Lien) to secure the Senior Notes, any
Preferred Equity or other Material Collateral Indebtedness.  The Security
Trigger Date shall not in any event be deemed to occur after the occurrence of
the Security Release Date.



“Senior Mortgage Receivables” means Mortgage Receivables which constitute senior
debt of the issuer thereof.



“Senior Notes” mean those certain notes issued by the Borrower under the Senior
Notes Agreement.  



“Senior Notes Agreement” means that certain Note and Guaranty Agreement of the
Borrower and the Parent dated as of December 20, 2016.



“Significant Subsidiary” means any Subsidiary to which more than $10,000,000 of
Total Asset Value is attributable.



“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property.  In addition, if the assets of a Person
consist solely of (i) Equity Interests in one or more Single Asset Entities that
directly or indirectly own such single Property and (ii) cash and other assets
of nominal value incidental to such Person’s ownership of the other Single Asset
Entity, such Person shall also be deemed to be a Single Asset Entity for
purposes of this Agreement.



“Solvent” means, when used with respect to any Person (or group of Persons),
that (a) the fair value and the fair salable value of its (or their) assets
(excluding any Indebtedness due from any Affiliate of such Person (or group of
Persons)) are each in excess of the fair valuation of its (or their) total
liabilities (including all contingent liabilities computed at the amount which,
in light of all facts and circumstances existing at such time, represents the
amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is (or group of Persons are) able to pay its (or
their) debts or other obligations in the ordinary course as they mature; and
(c) such Person (or group of Persons) has capital not unreasonably small to
carry on its (or their) business and all business in which it proposes (or they
propose) to be engaged.



“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider, and which (i) was not prohibited
by any of the Loan Documents when made or entered into. and (ii) have been
designated by the Specified Derivatives Provider by notice to Administrative
Agent (unless such Specified Derivatives Provider is the Administrative Agent)
as a Specified Derivatives Contract entitled to the benefits of, and subject to
the obligations under, this Agreement and the other Loan Documents.  



“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Effective Date), is a party to a Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.





--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.



“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.  Unless
otherwise specified herein, the Stated Amount of a Letter of Credit at any time
shall be deemed to be the Stated Amount of such Letter of Credit in effect at
such time; provided, that with respect to any Letter of Credit that, by its
terms or the terms of any Letter of Credit Document related thereto, provides
for one or more automatic increases in the stated amount thereof, the Stated
Amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.



“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.



“Sunstone 42nd St.” means Sunstone 42nd St. LLC, a Delaware limited liability
company.



“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.



“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.4. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.4.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.



“Swingline Lender” means Wells Fargo, together with its successors and permitted
assigns.



“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.4.



“Swingline Maturity Date” means the date which is 7 Business Days prior to the
Revolving Termination Date.



“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit I, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.



“Tangible Net Worth” means, as of a given date, the stockholders’ equity of the
Parent and its Subsidiaries determined on a consolidated basis plus accumulated
depreciation and amortization, minus (to the extent included when determining
such stockholders’ equity): (a) the amount of any write-up in the book value of
any assets reflected in any balance sheet resulting from revaluation thereof or
any write-up in excess of the cost of such assets acquired, and (b) the
aggregate of all amounts appearing on the assets side of any such balance sheet
for franchises, licenses, permits, patents, patent applications, copyrights,
trademarks, service marks, trade names, goodwill, treasury stock, experimental
or organizational expenses and other like assets which would be classified as
intangible assets under GAAP, all determined on a consolidated basis.



“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.



“Term 1 Loan” means a loan made by a Term Loan Lender to the Borrower pursuant
to the Existing Credit Agreement or Section 2.16.





--------------------------------------------------------------------------------

“Term 1 Loan Lender” means a Lender holding a Term 1 Loan.



“Term 1 Loan Note” means a promissory note of the Borrower payable to the order
of a Term 1 Loan Lender in a principal amount equal to the amount of such Term 1
Loan Lender’s Term 1 Loans.



“Term 2 Loan” means a loan made by a Term Loan Lender to the Borrower pursuant
to Section 2.2.(c) or Section 2.16.



“Term 2 Loan Commitment” means, as to each Term 2 Loan Lender, such Lender’s
obligation to make Term 2 Loans on the Effective Date in an amount up to, but
not exceeding, the amount set forth for such Lender on Schedule I as such
Lender’s “Term 2 Loan Commitment Amount”.



“Term 2 Loan Lender” means a Lender having a Term 2 Loan Commitment, or if the
Term 2 Loan Commitments have been terminated or reduced to zero, a Lender
holding a Term 2 Loan.



“Term 2 Loan Note” means a promissory note of the Borrower payable to the order
of a Term 2 Loan Lender in a principal amount equal to the amount of such Term 2
Loan Lender’s Term 2 Loans.



“Term Loan” means a Term 1 Loan or a Term 2 Loan, including an Additional Term
Loan made pursuant to Section 2.16.



“Term Loan Lender” means a Term 1 Loan Lender or a Term 2 Loan Lender.



“Term Loan Maturity Date” means, (a) with respect to the Term 1 Loans, September
3, 2022 and (b) with respect to the Term 2 Loans, January 31, 2023.



“Term Note” means a Term 1 Loan Note or a Term 2 Loan Note.



“Termination Date” means (a) with respect to the Revolving Commitments and the
Revolving Loans, the Revolving Termination Date and (b) with respect to any
Class of Term Loans, the applicable Term Loan Maturity Date.



“Titled Agent” has the meaning given that term in Section 12.9.



“Total Asset Value” means the sum of all of the following of the Parent, the
Borrower and their respective Subsidiaries (without duplication) on a
consolidated basis determined in accordance with GAAP applied on a consistent
basis: (a) the Operating Property Value of all Properties of the Parent, the
Borrower and their respective Subsidiaries on which a hotel is located, plus (b)
the book value of Unimproved Land, the undepreciated book value of Development
Properties, the book value of Mortgage Receivables and other promissory notes,
plus (c) the Parent’s Ownership Share of the preceding items for its
Unconsolidated Affiliates, plus (d) in the case of any property subject to a
purchase obligation, repurchase obligation or takeout commitment which at such
time (x) could not be specifically enforced by the seller of such property, the
aggregate amount of due diligence deposits, earnest money payments and other
similar payments made under the applicable contract which, at such time, would
be subject to forfeiture upon termination of the contract or (y) could be
specifically enforced by the seller of such property, the contractual purchase
price of such property, but, in either case, only to the extent the amount of
the applicable purchase obligation, repurchase obligation or takeout commitment
is included in the Indebtedness of the Borrower and its Subsidiaries on a
consolidated basis.  For purposes of determining Total Asset Value, (i) to the
extent the amount of Total Asset Value attributable to Unimproved Land would
exceed 5% of Total Asset Value, such excess shall be excluded, (ii) to the
extent the amount of Total Asset Value attributable to Mortgage Receivables and
other promissory notes would exceed 15% of Total Asset Value, such excess shall
be excluded, (iii) to the extent the amount of Total Asset Value attributable to
Unconsolidated Affiliates would exceed 20% of Total Asset Value, such excess
shall be excluded, (iv) to the extent the amount of Total Asset Value
attributable to Development Properties would exceed 15% of Total Asset Value,
such excess shall be excluded and (v) to the extent the amount of Total Asset
Value attributable to the items described in clauses (i) through (v) would
exceed 35% of Total Asset Value, such excess shall be excluded.  The percentage
of Total Asset Value attributable to a given Subsidiary shall be equal to the
ratio expressed as a percentage



--------------------------------------------------------------------------------

of (x) an amount equal to Total Asset Value calculated solely with respect to
assets owned directly by such Subsidiary to (y) Total Asset Value.



“Total Indebtedness” means without duplication: (a) all Indebtedness of the
Parent, the Borrower and all other Subsidiaries determined on a consolidated
basis plus (b) the Parent’s Ownership Share of the Indebtedness of all
Unconsolidated Affiliates of the Parent.  



“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan or portion thereof is a LIBOR Loan or a Base Rate Loan.



“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.



“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain Affiliates of such credit institutions or
investment firms.



“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.



“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.



“Unencumbered Asset Value” means at any time the aggregate Operating Property
Values of the Unencumbered Properties at such time.  For purposes of this
definition, the Operating Property Value for any Unencumbered Property shall be
reduced by an amount equal to (a) the amount by which the Operating Property
Value of such Unencumbered Property would exceed 30% of the aggregate Operating
Property Values of all Unencumbered Properties and (b) the amount by which the
Operating Property Value of Unencumbered Properties located in the same MSA as
such Property would exceed 40% of the aggregate Operating Property Value of all
Unencumbered Properties.  In addition to the extent that Unencumbered Asset
Value attributable to Properties leased under Ground Leases would exceed 25% of
Unencumbered Asset Value, such excess shall be excluded.



“Unencumbered Leverage Ratio Surge Period” has the meaning given that term in
Section 10.1.(d).



“Unencumbered Property” means an Eligible Property that is included in the
calculation of Unencumbered Asset Value pursuant to Section 4.1.  A Property
shall cease to be an Unencumbered Property if at any time such Property shall
cease to be an Eligible Property (unless such Property has been approved or been
deemed to have been approved as an Unencumbered Property by the Requisite
Lenders in accordance with Section 4.1.(c)).



“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.  Unimproved
Land shall not include any undeveloped parcels of a Property that has been
developed unless and until the Borrower provides written notice to the
Administrative Agent that the Borrower intends to develop such parcel.



“Unrestricted Cash” means cash and cash equivalentsCash Equivalents held by the
Borrower and its Subsidiaries other than tenant deposits and other cash and cash
equivalents that are subject to a Lien or a Negative Pledge or the disposition
of which is restricted in any way.



“Unsecured Indebtedness” means with respect to a Person as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is not Secured Indebtedness.





--------------------------------------------------------------------------------

“Unsecured Interest Expense” means, for any period of four consecutive fiscal
quarters (subject to Section 10.1(e)), the greater of (a) actual Interest
Expense on all Unsecured Indebtedness of the Parent and its Subsidiaries on a
consolidated basis or (b) 6.00%.



“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.



“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).



“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and permitted assigns.



“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.



“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.



“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.



“Write-Down and Conversion Powers” Withmeans (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule., and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of such Person or any other Person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.



Section 1.2.  General; References to Central Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that (i) if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Requisite Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP; and (ii) until so amended, (A) such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein and (B) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 Notwithstanding the preceding sentence, (A) the calculation of liabilities
shall not include any fair value adjustments to the carrying value of
liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities and (B) for purposes of calculating the covenants under this
Agreement or any other Loan Document, any (i) obligations of a Person under a
lease (whether existing on the Agreement Date or entered into thereafter) that
is not (or would not be) required to be classified and accounted for as a
capitalized lease on a balance sheet of such Person prepared in accordance with
GAAP as in effect on the Agreement Date shall not be treated as a capitalized
lease pursuant to this Agreement or the other Loan Documents, (ii) non-cash
expense that is incurred will be excluded in the financial covenant
calculations, or (iii) adjustments in the determination of Indebtedness will
disregarded in the financial covenant calculations, solely as a result of (1)
the adoption of changes in GAAP after the Agreement Date (including, for the
avoidance of doubt, any changes in GAAP as set forth in FASB ASC 842 (as the
same may be amended



--------------------------------------------------------------------------------

from time to time)) or (2) changes in the application of GAAP after the
Agreement Date (including the avoidance of doubt, any changes as set forth in
FASB ASC 842 (as the same may be amended from time to time)); provided, however,
that upon the request of the Administrative Agent or any Lender the Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to any such adoption of
changes in, or the application of, GAAP.  References in this Agreement to
“Sections”, “Articles”, “Exhibits” and “Schedules” are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated.  references
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) except as expressly
provided otherwise in any Loan Document, shall include all documents,
instruments or agreements issued or executed in replacement thereof, to the
extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time.  Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter.  Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Parent or a Subsidiary of such Subsidiary
and a reference to an “Affiliate” means an Affiliate of the Borrower.  Titles
and captions of Articles, Sections, subsections and clauses in this Agreement
are for convenience only, and neither limit nor amplify the provisions of this
Agreement.  Unless otherwise indicated, all references to time are references to
Central time daylight or standard, as applicable.



Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.

When determining the Applicable Margin, and compliance by the Parent or the
Borrower with any financial covenant contained in any of the Loan Documents (a)
only the Ownership Share of the Parent of the financial attributes of a
Subsidiary that is not a Wholly Owned Subsidiary shall be included and (b) the
Parent’s Ownership Share of the Borrower shall be deemed to be 100.0%.



Section 1.4. Rates.

The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR”.



Section 1.5. Divisions.

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.



Article II. Credit Facility

Section 2.1.  Revolving Loans.

(a)Making of Revolving Loans.  Subject to the terms and conditions set forth in
this Agreement, including without limitation, Section 2.15., each Revolving
Lender severally and not jointly agrees to make Revolving Loans to the Borrower
during the period from and including the Effective Date to but excluding the
Revolving Termination Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding, such Revolving Lender’s Commitment.  Each
borrowing of Revolving Loans that are to be (i) Base Rate Loans shall be in an
aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess thereof and (ii) LIBOR Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $100,000 in excess thereof.
 Notwithstanding the immediately preceding two sentences but subject to
Section 2.15., a borrowing of Revolving Loans may be in the aggregate amount of
the unused Revolving Commitments.  Within the foregoing limits and subject to
the terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Revolving Loans.





--------------------------------------------------------------------------------

(b)Requests for Revolving Loans. Not later than 11:00 a.m. Central time at least
1 Business Day prior to a borrowing of Revolving Loans that are to be Base Rate
Loans and not later than 11:00 a.m. Central time at least 3 Business Days prior
to a borrowing of Revolving Loans that are to be LIBOR Loans, the Borrower shall
deliver to the Administrative Agent a Notice of Borrowing.  Each Notice of
Borrowing shall specify the aggregate principal amount of the Revolving Loans to
be borrowed, the date such Revolving Loans are to be borrowed (which must be a
Business Day), the Type of the requested Revolving Loans, and if such Revolving
Loans are to be LIBOR Loans, the initial Interest Period for such Revolving
Loans.  Each Notice of Borrowing shall be irrevocable once given and binding on
the Borrower.  Prior to delivering a Notice of Borrowing, the Borrower may
(without specifying whether a Revolving Loan will be a Base Rate Loan or a LIBOR
Loan) request that the Administrative Agent provide the Borrower with the most
recent LIBOR available to the Administrative Agent.  The Administrative Agent
shall provide such quoted rate to the Borrower on the date of such request or as
soon as possible thereafter.



(c)Funding of Revolving Loans.  Promptly after receipt of a Notice of Borrowing
under the immediately preceding subsection (b), the Administrative Agent shall
notify each Revolving Lender of the proposed borrowing.  Each Revolving Lender
shall deposit an amount equal to the Revolving Loan to be made by such Lender to
the Borrower with the Administrative Agent at the Principal Office, in
immediately available funds not later than 11:00 a.m. Central time on the date
of such proposed Revolving Loans.  Subject to fulfillment of all applicable
conditions set forth herein, the Administrative Agent shall make available to
the Borrower in the account specified in the Disbursement Instruction Agreement,
not later than 2:00 p.m. Central time on the date of the requested borrowing of
Revolving Loans, the proceeds of such amounts received by the Administrative
Agent.  



(d)Assumptions Regarding Funding by Revolving Lenders.  With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Revolving Lender that such Lender will not
make available to the Administrative Agent a Revolving Loan to be made by such
Lender in connection with any borrowing, the Administrative Agent may assume
that such Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Loan to be provided
by such Lender.  In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Lender and
the Borrower severally agree to pay to the Administrative Agent on demand the
amount of such Revolving Loan with interest thereon, for each day from and
including the date such Revolving Loan is made available to the Borrower but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to such Revolving Loan.  If the
Borrower and such Lender shall pay the amount of such interest to the
Administrative Agent for the same or overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays to the Administrative Agent
the amount of such Revolving Loan, the amount so paid shall constitute such
Lender’s Revolving Loan included in the borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a
Revolving Lender that shall have failed to make available the proceeds of a
Revolving Loan to be made by such Lender.



(e)Reallocations.  Simultaneously with the Effective Date, the outstanding
amount of all “Revolving Loans” (as defined in the Existing Credit Agreement) of
the “Lenders” (as defined in the Existing Credit Agreement) having a “Revolving
Commitment” (as defined in the Existing Credit Agreement) (the “Existing
Revolving Lenders”) previously made to the Borrower under the Existing Credit
Agreement and participations in Existing Letters of Credit of the Existing
Revolving Lenders shall be reallocated among the Revolving Lenders in accordance
with their respective Revolving Commitment Percentages (determined in accordance
with the amount of each Revolving Lender’s Commitment set forth on Schedule I),
and in order to effect such reallocations, the requisite assignments shall be
deemed to be made in amounts from each Existing Revolving Lender to each
Revolving Lender, with the same force and effect as if such assignments were
evidenced by the applicable Assignment and Assumptions (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement and without the
payment of any related assignment fee, and no other documents or instruments
shall be, or shall be required to be, executed in connection with such
assignments (all of which are hereby waived) and (ii) each assignee Revolving
Lender shall make full cash settlement with each corresponding assignor Existing
Revolving Lender, through the Administrative Agent, as the Administrative Agent
may direct (after giving effect to any netting effected by the Administrative
Agent) with respect to such reallocations and assignments.



--------------------------------------------------------------------------------

Section 2.2.  Term Loans.

(a)Term 1 Loans.  Pursuant to the Existing Credit Agreement, certain of the
Existing Lenders (the “Existing Term Loan Lenders”) made Term Loans (as defined
in the Existing Credit Agreement) denominated in Dollars to the Borrower.  The
Borrower hereby agrees and acknowledges that as of the Effective Date, the
outstanding principal balance of such Term Loans is set forth on Schedule I and
shall for all purposes hereunder constitute and be referred to as Term 1 Loans
hereunder, without constituting a novation, but in all cases subject to the
terms and conditions applicable to Term 1 Loans and Term Loans hereunder.  Any
portion of a Term 1 Loan that is repaid or prepaid may not be reborrowed.
 Additional Term 1 Loans shall be made in accordance with Section 2.16.



(b)Reallocations of Term 1 Loans.  Simultaneously with the Effective Date, (i)
the outstanding amount of all Term Loans (as defined in the Existing Credit
Agreement) previously made to the Borrower under the Existing Credit Agreement
shall be reallocated among the Term 1 Loan Lenders determined in accordance with
the amount of each Term 1 Loan Lender’s outstanding principal balance of Term 1
Loans set forth on Schedule I, and in order to effect such reallocations, the
requisite assignments shall be deemed to be made in amounts from each Existing
Term Loan Lender to each Term 1 Loan Lender, with the same force and effect as
if such assignments were evidenced by the applicable Assignment and Assumptions
(as defined in the Existing Credit Agreement) under the Existing Credit
Agreement and without the payment of any related assignment fee, and no other
documents or instruments shall be, or shall be required to be, executed in
connection with such assignments (all of which are hereby waived) and (ii) each
assignee Term 1 Loan Lender shall make full cash settlement with each
corresponding assignor Existing Term Loan Lender, through the Administrative
Agent, as the Administrative Agent may direct (after giving effect to any
netting effected by the Administrative Agent) with respect to such reallocations
and assignments.



(c)Term 2 Loans.  Subject to the terms and conditions set forth in this
Agreement, on the Effective Date, each Term 2 Loan Lender severally and not
jointly agrees to make a Term 2 Loan to the Borrower in the principal amount set
forth for such Term 2 Loan Lender on Schedule I as such Term 2 Loan Lender’s
“Term 2 Loan Commitment Amount”.  Upon the funding by each Term 2 Loan Lender of
its Term 2 Loan on the Effective Date, the Term 2 Loan Commitment of such Term 2
Loan Lender shall terminate whether or not the full amount of the Term 2 Loan
Commitments are funded on such date.  Any portion of a Term 2 Loan that is
repaid or prepaid may not be reborrowed.  Additional Term 2 Loans shall be made
in accordance with Section 2.16.



(d)Request for Term 2 Loans.  The Borrower shall deliver to the Administrative
Agent a Notice of Borrowing requesting that the Term 2 Loan Lenders make Term 2
Loans on the Effective Date. Such Notice of Borrowing shall be delivered to the
Administrative Agent not later than 11:00 a.m. Central time at least 1 Business
Day prior to a borrowing of Term 2 Loans that are to be Base Rate Loans and not
later than 11:00 a.m. Central time at least 3 Business Days prior to a borrowing
of Term 2 Loans that are to be LIBOR Loans. Such Notice of Borrowing shall
specify the aggregate principal amount of the Term 2 Loans to be borrowed, the
Type of the requested Term 2 Loans, and if such Term 2 Loans are to be LIBOR
Loans, the initial Interest Period for such Term 2 Loans.



(e)Funding of Term 2 Loans.  Promptly after receipt of the Notice of Borrowing
under the immediately preceding subsection (d), the Administrative Agent shall
notify each Term 2 Loan Lender of the proposed borrowing.  Each Term 2 Loan
Lender shall deposit an amount equal to the Term 2 Loan to be made by such Term
2 Loan Lender to the Borrower with the Administrative Agent at the Principal
Office, in immediately available funds not later than 10:00 a.m. Central time on
the Effective Date.  Subject to fulfillment of all applicable conditions set
forth herein, the Administrative Agent shall make available to the Borrower in
the account specified in the Disbursement Instruction Agreement, not later than
2:00 p.m. Central time on the date of the requested borrowing of Term 2 Loans,
the proceeds of such amounts received by the Administrative Agent.



(f)Assumptions Regarding Funding by Term 2 Loan Lenders.  With respect to Term 2
Loans to be made on the Effective Date, unless the Administrative Agent shall
have been notified by any Term 2 Loan Lender that such Lender will not make
available to the Administrative Agent a Term 2 Loan to be made by such Lender in
connection with any borrowing, the Administrative Agent may assume that such
Lender will make the proceeds of such Term 2 Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated



--------------------------------------------------------------------------------

to), in reliance upon such assumption, make available to the Borrower the amount
of such Term 2 Loan to be provided by such Lender.  In such event, if such
Lender does not make available to the Administrative Agent the proceeds of such
Term 2 Loan, then such Lender and the Borrower severally agree to pay to the
Administrative Agent on demand the amount of such Term 2 Loan with interest
thereon, for each day from and including the date such Term 2 Loan is made
available to the Borrower but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to such Term 2 Loan.  If the Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays to the Administrative Agent the amount of such Term 2 Loan, the
amount so paid shall constitute such Lender’s Term 2 Loan included in the
borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Term 2 Loan Lender that shall have failed to
make available the proceeds of a Term 2 Loan to be made by such Lender.



Section 2.3.  Letters of Credit.

(a)Letters of Credit.  Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., the Issuing Banks, on behalf of the
Revolving Lenders, agree to issue for the account of the Borrower during the
period from and including the Effective Date to, but excluding, the date 30 days
prior to the Revolving Termination Date, one or more standby letters of credit
(each a “Letter of Credit”) up to a maximum aggregate Stated Amount at any one
time outstanding not to exceed $30,000,000, as such amount may be reduced from
time to time in accordance with the terms hereof (the “L/C Commitment Amount”);
provided, that an Issuing Bank shall not be obligated to issue any Letter of
Credit if (x) after giving effect to such issuance, the aggregate Stated Amount
of outstanding Letters of Credit issued by such Issuing Bank would exceed the
lesser of (i) one-third of the L/C Commitment Amount and (ii) the Commitment of
such Issuing Bank in its capacity as a Lender, (y) any order, judgment or decree
of any Governmental Authority or arbitrator shall by its terms purport to enjoin
or restrain such Issuing Bank from issuing the Letter of Credit, or any
Applicable Law with respect to such Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit, or request that such Issuing
Bank refrain from, the issuance of letters of credit generally or the Letter of
Credit in particular or (z) such issuance would conflict with, or cause such
Issuing Bank or any Revolving Lender to exceed any limits imposed by, any
Applicable Law.  The parties hereto agree that each of the Existing Letters of
Credit shall, from and after the Effective Date, be deemed to be a Letter of
Credit issued under this Agreement.



(b)Terms of Letters of Credit.  At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the applicable Issuing Bank and the
Borrower (such approvals not to be unreasonably withheld, conditioned or
delayed).  Notwithstanding the foregoing, in no event may (i) the expiration
date of any Letter of Credit extend beyond the date that is 30 days prior to the
Revolving Termination Date, or (ii) any Letter of Credit have a duration in
excess of one year; provided, however, a Letter of Credit may contain a
provision providing for the automatic extension of the expiration date in the
absence of a notice of non-renewal from the applicable Issuing Bank but in no
event shall any such provision permit the extension of the current expiration
date of such Letter of Credit beyond the earlier of (x) the date that is 30 days
prior to the Revolving Termination Date and (y) the date one year after the
current expiration date.  Notwithstanding the foregoing, a Letter of Credit may,
as a result of its express terms or as the result of the effect of an automatic
extension provision, have an expiration date of not more than one year beyond
the Revolving Termination Date (any such Letter of Credit being referred to as
an “Extended Letter of Credit”), so long as the Borrower delivers to the
Administrative Agent for its benefit and the benefit of the applicable Issuing
Bank and the Revolving Lenders no later than 30 days prior to the Revolving
Termination Date, Cash Collateral for such Letter of Credit for deposit into the
Letter of Credit Collateral Account in an amount equal to the Stated Amount of
such Letter of Credit; provided, that the obligations of the Borrower under this
Section 2.3. in respect of such Extended Letters of Credit shall survive the
termination of this Agreement and shall remain in effect until no such Extended
Letters of Credit remain outstanding.  If the Borrower fails to provide Cash
Collateral with respect to any Extended Letter of Credit by the date 30 days
prior to the Revolving Termination Date, such failure shall be treated as a
drawing under such Extended Letter of Credit (in an amount equal to the maximum
Stated Amount of such Extended Letter of Credit), which shall be reimbursed (or
participations therein funded) by the Revolving Lenders in accordance with the
immediately following subsections (i) and (j), with the proceeds being utilized
to provide Cash Collateral for such Extended Letter of



--------------------------------------------------------------------------------

Credit.  The initial Stated Amount of each Letter of Credit shall be at least
$50,000 (or such lesser amount as may be acceptable to the applicable Issuing
Bank, the Administrative Agent and the Borrower).



(c)Requests for Issuance of Letters of Credit.  The Borrower shall give the
Issuing Bank selected by the Borrower to issue a Letter of Credit and the
Administrative Agent written notice at least 5 Business Days prior to the
requested date of issuance of such Letter of Credit, such notice to describe in
reasonable detail the proposed terms of such Letter of Credit and the nature of
the transactions or obligations proposed to be supported by such Letter of
Credit, and in any event shall set forth with respect to such Letter of Credit
the proposed (i) initial Stated Amount, (ii) beneficiary, and (iii) expiration
date.  The Borrower shall also execute and deliver such customary applications
and agreements for standby letters of credit, and other forms as requested from
time to time by the applicable Issuing Bank.  Provided the Borrower has given
the notice prescribed by the first sentence of this subsection and delivered
such applications and agreements referred to in the preceding sentence, subject
to the other terms and conditions of this Agreement, including the satisfaction
of any applicable conditions precedent set forth in Section 6.2., the applicable
Issuing Bank shall issue the requested Letter of Credit on the requested date of
issuance for the benefit of the stipulated beneficiary but in no event prior to
the date 5 Business Days (or such shorter period as agreed by the applicable
Issuing Bank in its sole and absolute discretion) following the date after which
the applicable Issuing Bank has received all of the items required to be
delivered to it under this subsection.  References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires.  Upon the written request of the Borrower, an
Issuing Bank shall deliver to the Borrower a copy of each Letter of Credit
issued by such Issuing Bank within a reasonable time after the date of issuance
thereof.  To the extent any term of a Letter of Credit Document (excluding any
certificate or other document presented by a beneficiary in connection with a
drawing under such Letter of Credit) is inconsistent with a term of any Loan
Document, the term of such Loan Document shall control.  The Borrower shall
examine the copy of any Letter of Credit or any amendment to a Letter of Credit
that is delivered to it by the applicable Issuing Bank and, in the event of any
claim of noncompliance with the Borrower’s instructions or other irregularity,
the Borrower will promptly (but in any event, within 5 Business Days after the
later of (x) receipt by the beneficiary of such Letter of Credit of the original
of, or amendment to, such Letter of Credit, as applicable and (y) receipt by the
Borrower of a copy of such Letter of Credit or amendment, as applicable) notify
such Issuing Bank.  The Borrower shall be conclusively deemed to have waived any
such claim against such Issuing Bank and its correspondents unless such notice
is given as aforesaid.



(d)Reimbursement Obligations.  Upon receipt by an Issuing Bank from the
beneficiary of a Letter of Credit issued by such Issuing Bank of any demand for
payment under such Letter of Credit and such Issuing Bank’s determination that
such demand for payment complies with the requirements of such Letter of Credit,
such Issuing Bank shall promptly notify the Borrower and the Administrative
Agent of the amount to be paid by such Issuing Bank as a result of such demand
and the date on which payment is to be made by such Issuing Bank to such
beneficiary in respect of such demand; provided, however, that an Issuing Bank’s
failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation.  The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse each applicable Issuing Bank for the amount of each demand for payment
under such Letter of Credit at or prior to the date on which payment is to be
made by such Issuing Bank to the beneficiary thereunder, without presentment,
demand, protest or other formalities of any kind.  Upon receipt by an Issuing
Bank of any payment in respect of any Reimbursement Obligation in respect of a
Letter of Credit issued by such Issuing Bank, such Issuing Bank shall promptly
pay to each Revolving Lender that has acquired a participation therein under the
second sentence of the immediately following subsection (i) such Lender’s
Revolving Commitment Percentage of such payment.



(e)Manner of Reimbursement.  Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse the
applicable Issuing Bank for the amount of the related demand for payment and, if
it does, the Borrower shall submit a timely request for such borrowing as
provided in the applicable provisions of this Agreement.  If the Borrower fails
to so advise the Administrative Agent and such Issuing Bank, or if the Borrower
fails to reimburse the applicable Issuing Bank for a demand for payment under a
Letter of Credit issued by such Issuing Bank by the date of such payment, the
failure of which the applicable Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in
Article VI. would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each



--------------------------------------------------------------------------------

Revolving Lender prompt notice of the amount of the Revolving Loan to be made
available to the Administrative Agent not later than 12:00 noon Central time and
(ii) if such conditions would not permit the making of Revolving Loans, the
provisions of subsection (j) of this Section shall apply.  The amount
limitations set forth in the second sentence of Section 2.1.(a) shall not apply
to any borrowing of Base Rate Loans under this subsection.



(f)Effect of Letters of Credit on Revolving Commitments.  Upon the issuance by
an Issuing Bank of any Letter of Credit and until such Letter of Credit shall
have expired or been cancelled, the Revolving Commitment of each Revolving
Lender shall be deemed to be utilized for all purposes of this Agreement in an
amount equal to the product of (i) such Lender’s Revolving Commitment Percentage
and (ii) (A) the Stated Amount of such Letter of Credit plus (B) any related
Reimbursement Obligations then outstanding.



(g)Issuing Banks’ Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations.  In examining documents presented in connection with
drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, each Issuing Banks shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit.  The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit.
 In furtherance and not in limitation of the foregoing, none of the Issuing
Banks, Administrative Agent or any of the Lenders shall be responsible for, and
the Borrower’s obligations in respect of Letters of Credit shall not be affected
in any manner by, (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy,
electronic mail or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Banks, the Administrative Agent or the Lenders.  None of
the above shall affect, impair or prevent the vesting of any of the Issuing
Banks’ or Administrative Agent’s rights or powers hereunder.  Any action taken
or omitted to be taken by an Issuing Bank under or in connection with any Letter
of Credit issued by it, if taken or omitted in the absence of gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final, non-appealable judgment), shall not create against such Issuing Bank any
liability to the Borrower, the Administrative Agent, any other Issuing Bank or
any Lender.  In this connection, the obligation of the Borrower to reimburse the
applicable Issuing Bank for any drawing made under any Letter of Credit issued
by such Issuing Bank, and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), shall be absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement and any other applicable Letter of Credit Document under
all circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against any Issuing Bank, the Administrative
Agent, any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or in the Letter of Credit Documents or any unrelated transaction; (D) any
breach of contract or dispute between the Borrower, any Issuing Bank, the
Administrative Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non-application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by an Issuing Bank under any Letter of Credit issued by it against
presentation of a draft or certificate which does not strictly comply with the
terms of such Letter of Credit; and (H) any other act, omission to act, delay or
circumstance whatsoever that might, but for the provisions of this Section,
constitute a legal or equitable defense to or discharge of, or provide a right
of setoff against, the Borrower’s Reimbursement Obligations.  Notwithstanding
anything to the contrary contained in this Section or Section 13.9., but not in
limitation of the Borrower’s unconditional obligation to reimburse the



--------------------------------------------------------------------------------

applicable Issuing Bank for any drawing made under a Letter of Credit issued by
such Issuing Bank as provided in this Section and to repay any Revolving Loan
made pursuant to the second sentence of the immediately preceding
subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, any Issuing Bank or any Lender in respect of any liability
incurred by the Administrative Agent, such Issuing Bank or such Lender arising
solely out of the bad faith, gross negligence or willful misconduct of the
Administrative Agent, such Issuing Bank or such Lender in respect of a Letter of
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment.  Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrower may have with respect to
the bad faith, gross negligence or willful misconduct of the Administrative
Agent, any Issuing Bank or any Lender with respect to any Letter of Credit.



(h)Amendments, Etc.  The issuance by an Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit issued by it shall be
subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including, without limitation, that the request
therefor be made through the applicable Issuing Bank and the Administrative
Agent), and no such amendment, supplement or other modification shall be issued
unless either (i) the respective Letter of Credit affected thereby would have
complied with such conditions had it originally been issued hereunder in such
amended, supplemented or modified form or (ii) the Administrative Agent and the
Revolving Lenders, if any, required by Section 13.6. shall have consented
thereto.  In connection with any such amendment, supplement or other
modification, the Borrower shall pay the fees, if any, payable under the last
sentence of Section 3.5.(c).



(i)Revolving Lenders’ Participation in Letters of Credit.  Immediately upon
(i) the Effective Date with respect to all Existing Letters of Credit, and (ii)
the issuance by an Issuing Bank of all other Letters of Credit, each Revolving
Lender shall be deemed to have absolutely, irrevocably and unconditionally
purchased and received from such Issuing Bank, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Revolving
Commitment Percentage of the liability of such Issuing Bank with respect to such
Letter of Credit and each Revolving Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to such Issuing Bank to pay and discharge
when due, such Lender’s Revolving Commitment Percentage of such Issuing Bank’s
liability under such Letter of Credit.  In addition, upon the making of each
payment by a Revolving Lender to the Administrative Agent for the account of an
Issuing Bank in respect of any Letter of Credit issued by such Issuing Bank
pursuant to the immediately following subsection (j), such Lender shall,
automatically and without any further action on the part of any Issuing Bank,
the Administrative Agent or such Lender, acquire (i) a participation in an
amount equal to such payment in the Reimbursement Obligation owing to such
Issuing Bank by the Borrower in respect of such Letter of Credit and (ii) a
participation in a percentage equal to such Lender’s Revolving Commitment
Percentage in any interest or other amounts payable by the Borrower in respect
of such Reimbursement Obligation (other than the Fees payable to such Issuing
Bank pursuant to the second and the last sentences of Section 3.5.(c)).



(j)Payment Obligation of Revolving Lenders.  Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, on demand in immediately available funds in Dollars the amount of
such Lender’s Revolving Commitment Percentage of each drawing paid by such
Issuing Bank under each Letter of Credit issued by such Issuing Bank to the
extent such amount is not reimbursed by the Borrower pursuant to the immediately
preceding subsection (d); provided, however, that in respect of any drawing
under any Letter of Credit, the maximum amount that any Revolving Lender shall
be required to fund, whether as a Revolving Loan or as a participation, shall
not exceed such Lender’s Revolving Commitment Percentage of such drawing except
as otherwise provided in Section 3.9.(d).  If the notice referenced in the
second sentence of Section 2.3.(e) is received by a Revolving Lender not later
than 11:00 a.m. Central time, then such Lender shall make such payment available
to the Administrative Agent not later than 2:00 p.m. Central time on the date of
demand therefor; otherwise, such payment shall be made available to the
Administrative Agent not later than 1:00 p.m. Central time on the next
succeeding Business Day.  Each Revolving Lender’s obligation to make such
payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the
applicable Issuing Bank, shall be absolute, irrevocable and unconditional and
shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Revolving Lender to make its
payment under this subsection, (ii) the financial condition of the Borrower or
any other Loan Party, (iii) the existence of any Default or Event of Default,
including any Event of Default described in Section 11.1.(e) or (f), (iv) the
termination of the Revolving Commitments or (v) the delivery of Cash Collateral
in respect of any Extended Letter of Credit.  Each such payment to the
Administrative Agent for the account of any Issuing Bank shall be made without
any offset, abatement, withholding or deduction whatsoever.  



--------------------------------------------------------------------------------

(k)Information to Revolving Lenders.  Promptly following any change in any
Letter of Credit outstanding, the applicable Issuing Bank shall deliver to the
Administrative Agent, which shall promptly deliver the same to each Revolving
Lender and the Borrower, a notice describing the aggregate amount of all Letters
of Credit issued by such Issuing Bank and outstanding at such time.  Upon the
request of any Revolving Lender from time to time, each Issuing Bank shall
deliver any other information reasonably requested by such Lender with respect
to each Letter of Credit issued by such Issuing Bank and then outstanding.
 Other than as set forth in this subsection, the Issuing Banks shall have no
duty to notify the Lenders regarding the issuance or other matters regarding
Letters of Credit issued hereunder.  The failure of any Issuing Bank to perform
its requirements under this subsection shall not relieve any Revolving Lender
from its obligations under the immediately preceding subsection (j).



(l)Extended Letters of Credit.  Each Revolving Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.



Section 2.4.  Swingline Loans.

(a)Swingline Loans.  Subject to the terms and conditions hereof, including
without limitation Section 2.15., the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to but
excluding the Swingline Maturity Date, in an aggregate principal amount at any
one time outstanding up to, but not exceeding, the lesser (such lesser amount
being referred to as the “Swingline Availability”) of (i) $40,000,000, as such
amount may be reduced from time to time in accordance with the terms hereof, and
(ii) the Revolving Commitment of the Swingline Lender in its capacity as a
Revolving Lender minus the aggregate outstanding principal amount of Revolving
Loans of the Swingline Lender in its capacity as a Revolving Lender.  If at any
time the aggregate principal amount of the Swingline Loans outstanding at such
time exceeds the Swingline Availability at such time, the Borrower shall
immediately pay the Administrative Agent for the account of the Swingline Lender
the amount of such excess.  Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder.  The borrowing of a Swingline Loan shall not constitute usage of any
Revolving Lender’s Revolving Commitment for purposes of calculation of the fee
payable under Section 3.5.(b).



(b)Procedure for Borrowing Swingline Loans.  The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
 Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender
no later than 11:00 a.m. Central time on the proposed date of such borrowing.
 Any telephonic notice shall include all information to be specified in a
written Notice of Swingline Borrowing and shall be promptly confirmed in writing
by the Borrower pursuant to a Notice of Swingline Borrowing sent to the
Swingline Lender by telecopy on the same day of the giving of such telephonic
notice.  Not later than 1:00 p.m. Central time on the date of the requested
Swingline Loan and subject to satisfaction of the applicable conditions set
forth in Section 6.2. for such borrowing, the Swingline Lender will make the
proceeds of such Swingline Loan available to the Borrower in Dollars, in
immediately available funds, at the account specified by the Borrower in the
Notice of Swingline Borrowing.



(c)Interest.  Swingline Loans shall bear interest at a per annum rate equal to
the Base Rate as in effect from time to time plus the Applicable Margin for Base
Rate Loans that are Revolving Loans.  Interest on Swingline Loans is solely for
the account of the Swingline Lender (except to the extent a Revolving Lender
acquires a participating interest in a Swingline Loan pursuant to the
immediately following subsection (e)).  All accrued and unpaid interest on
Swingline Loans shall be payable on the dates and in the manner provided in
Section 2.5. with respect to interest on Base Rate Loans (except as the
Swingline Lender and the Borrower may otherwise agree in writing in connection
with any particular Swingline Loan).



(d)Swingline Loan Amounts, Etc.  Each Swingline Loan shall be in the minimum
amount of $500,000 and integral multiples of $50,000 in excess thereof, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower.  Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender



--------------------------------------------------------------------------------

and the Borrower may agree) and in connection with any such prepayment, the
Borrower must give the Swingline Lender and the Administrative Agent prior
written notice thereof no later than 12:00 noon Central time on the date of such
prepayment.  The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.



(e)Repayment and Participations of Swingline Loans.  The Borrower agrees to
repay each Swingline Loan within 3 Business Day of demand therefor by the
Swingline Lender and, in any event, within 5 Business Days after the date such
Swingline Loan was made; provided, that the proceeds of a Swingline Loan may not
be used to pay a Swingline Loan.  Notwithstanding the foregoing, the Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or such
earlier date as the Swingline Lender and the Borrower may agree in writing).  In
lieu of demanding repayment of any outstanding Swingline Loan from the Borrower,
the Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), request a borrowing of
Revolving Loans that are Base Rate Loans from the Revolving Lenders in an amount
equal to the principal balance of such Swingline Loan.  The amount limitations
contained in the second sentence of Section 2.1.(a) shall not apply to any
borrowing of such Revolving Loans made pursuant to this subsection.  The
Swingline Lender shall give notice to the Administrative Agent of any such
borrowing of Revolving Loans not later than 11:00 a.m. Central time at least one
Business Day prior to the proposed date of such borrowing.  Promptly after
receipt of such notice of borrowing of Revolving Loans from the Swingline Lender
under the immediately preceding sentence, the Administrative Agent shall notify
each Revolving Lender of the proposed borrowing.  Not later than 11:00 a.m.
Central time on the proposed date of such borrowing, each Revolving Lender will
make available to the Administrative Agent at the Principal Office for the
account of the Swingline Lender, in immediately available funds, the proceeds of
the Revolving Loan to be made by such Lender.  The Administrative Agent shall
pay the proceeds of such Revolving Loans to the Swingline Lender, which shall
apply such proceeds to repay such Swingline Loan.  If the Revolving Lenders are
prohibited from making Revolving Loans required to be made under this subsection
for any reason whatsoever, including without limitation, the existence of any of
the Defaults or Events of Default described in Sections 11.1.(e) or (f), each
Revolving Lender shall purchase from the Swingline Lender, without recourse or
warranty, an undivided interest and participation to the extent of such Lender’s
Revolving Commitment Percentage of such Swingline Loan, by directly purchasing a
participation in such Swingline Loan in such amount and paying the proceeds
thereof to the Administrative Agent for the account of the Swingline Lender in
Dollars and in immediately available funds.  A Revolving Lender’s obligation to
purchase such a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have or claim
against the Administrative Agent, the Swingline Lender or any other Person
whatsoever, (ii) the existence of a Default or Event of Default (including
without limitation, any of the Defaults or Events of Default described in
Sections 11.1. (e) or (f)), or the termination of any Revolving Lender’s
Revolving Commitment, (iii) the existence (or alleged existence) of an event or
condition which has had or could have a Material Adverse Effect, (iv) any breach
of any Loan Document by the Administrative Agent, any Lender, the Borrower or
any other Loan Party, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  If such amount is
not in fact made available to the Swingline Lender by any Revolving Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof, at the Federal Funds Rate.  If such Lender does not pay such
amount forthwith upon the Swingline Lender’s demand therefor, and until such
time as such Lender makes the required payment, the Swingline Lender shall be
deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents (other
than those provisions requiring the other Revolving Lenders to purchase a
participation therein).  Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Revolving Loans, and
any other amounts due it hereunder, to the Swingline Lender to fund Swingline
Loans in the amount of the participation in Swingline Loans that such Lender
failed to purchase pursuant to this Section until such amount has been purchased
(as a result of such assignment or otherwise).



Section 2.5.  Rates and Payment of Interest on Loans.

(a)Rates.  



(i)The Borrower promises to pay to the Administrative Agent for the account of
each Revolving Lender interest on the unpaid principal amount of each Revolving
Loan made by such Revolving Lender for the



--------------------------------------------------------------------------------

period from and including the date of the making of such Revolving Loan to but
excluding the date such Revolving Loan shall be paid in full, at the following
per annum rates:



(A)during such periods as such Revolving Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin for Revolving
Loans that are Base Rate Loans; and



(B)during such periods as such Revolving Loan is a LIBOR Loan, at LIBOR for such
Revolving Loan for the Interest Period therefor, plus the Applicable Margin for
Revolving Loans that are LIBOR Loans.



(ii)The Borrower promises to pay to the Administrative Agent for the account of
each Term Loan Lender interest on the unpaid principal amount of each Term Loan
made by such Term Loan Lender for the period from and including the date of the
making of such Term Loan to but excluding the date such Term Loan shall be paid
in full, at the following per annum rates:



(A)during such periods as such Term Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Term Loans that
are Base Rate Loans; and



(B)during such periods as such Term Loan is a LIBOR Loan, at LIBOR for such Term
Loan for the Interest Period therefor, plus the Applicable Margin for Term Loans
that are LIBOR Loans.



Notwithstanding the foregoing, while an Event of Default exists under
Section 11.1.(a), 11.1.(e) or 11.1.(f), or in the case of any other Event of
Default, at the direction of the Requisite Lenders, the Borrower shall pay to
the Administrative Agent for the account of each Class of Lenders and the
Issuing Banks, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Class of Loans made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).  



(b)Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan (other than a Swingline Loan) shall be payable
(i) in the case of a Base Rate Loan, monthly in arrears on the first day of each
month, commencing with the first full calendar month occurring after the
Effective Date, (ii) in the case of a LIBOR Loan, on the last day of each
Interest Period therefor and, if such Interest Period is longer than 3 months,
at three-month intervals following the first day of such Interest Period and
(iii) in the case of any Loan, on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise).  Interest payable at the Post-Default Rate as provided in the
last paragraph of the immediately preceding subsection (a) shall be payable from
time to time on demand.  All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.



(c)Borrower Information Used to Determine Applicable Interest Rates.  The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”).  If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Parent) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information.  The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within 5 Business Days of receipt of such written
notice.  This provision shall not in any way limit any of the Administrative
Agent’s, any Issuing Bank’s, or any Lender’s other rights under this Agreement.





--------------------------------------------------------------------------------

Section 2.6.  Number of Interest Periods.

There may be no more than 7 different Interest Periods for Loans that are LIBOR
Loans outstanding at the same time.



Section 2.7.  Repayment of Loans.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, a Class of Loans on the Termination Date for
such Class of Loans.



Section 2.8.  Prepayments.

(a)Optional.  Subject to Section 5.4., the Borrower may prepay any Loan at any
time without premium or penalty.  The Borrower shall give the Administrative
Agent at least 2 Business Days prior written notice of the prepayment of any
LIBOR Loan and 1 Business Day’s prior written notice for the prepayment of any
Base Rate Loans (including Swingline Loans).  Each voluntary prepayment of Loans
shall be in an aggregate minimum amount of $100,000 and integral multiples of
$100,000 in excess thereof.



(b)Mandatory.



(1)(i)Revolving Commitment Overadvance.  If at any time the aggregate principal
amount of all outstanding Revolving Loans and Swingline Loans, together with the
aggregate amount of all Letter of Credit Liabilities, exceeds the aggregate
amount of the Revolving Commitments, the Borrower shall immediately upon demand
pay to the Administrative Agent for the account of the Revolving Lenders the
amount of such excess.



(2)Asset Sales.  If, at any time, on and after June 30, 2020 and prior to the
end of the Covenant Relief Period, the Parent, the Borrower or any Subsidiary
thereof receives Net Proceeds from any Asset Sale, the Borrower shall, in
accordance with clause (iv) below, prepay the Term Loans, prepay the Revolving
Loans and Swingline Loans and Cash Collateralize the Letter of Credit
Liabilities (without a permanent reduction in the Revolving Commitments) and
prepay the Senior Notes (subject to clause (iv)(C) below) in an amount equal to
such Net Proceeds, within three (3) Business Days of the Parent’s, Borrower’s,
or such Subsidiary’s receipt thereof (or, if such receipt occurs prior to the
First Amendment Date, on the First Amendment Date) or, with respect to the
Senior Notes, within the period of time required under the Senior Notes
Agreement.



(3)Issuance of Indebtedness; Equity Issuances.  If, at any time, on and after
June 30, 2020 and prior to the last day of the Covenant Relief Period, the
Parent, the Borrower or any Subsidiary thereof receives cash proceeds from any
incurrence of any Indebtedness (including the net proceeds of any refinancing of
existing Indebtedness but excluding Excluded Prepayment Debt) or any Equity
Issuances (other than, if both at the time of such Equity Issuance and after
giving effect to the purchase of Reinvestment Assets, Availability is equal to
or greater than $250,000,000, the proceeds of such Equity Issuances applied
within ten Business Days of the receipt thereof  (or, if such receipt occurs
prior to the First Amendment Date, on the First Amendment Date) to (or held in
escrow with a third party escrow agent and all or any portion (x) may be removed
from escrow and applied to the purchase of Reinvestment Assets or as required
pursuant to this clause (b)(iii) and clause (b)(iv) below or (y) if required by
the terms of the Senior Notes Agreement to be applied to the payment of the
Senior Notes, shall be removed from escrow and applied (1) to the Senior Notes
in the amount required to be prepaid to the Senior Notes in accordance with the
Senior Notes Agreement and (2) to the Obligations in an amount equal to the
proportionate amount based on the amount of the payment made to the Senior Notes
under clause (1) above and the calculations provided for in clause (iv)(B) with
respect to the pro rata portion that the Lenders would be entitled to receive
based on the actual payment made on the Senior Notes all in accordance with
clause (b)(iv) below), the Borrower shall, in accordance with clause (iv) below,
prepay the Term Loans, prepay the Revolving Loans and Swingline Loans and Cash
Collateralize the Letter of Credit Liabilities (without a permanent reduction in
the Revolving Commitments) and prepay the Senior Notes (subject to clause
(iv)(C) below) in an amount equal to the amount of such cash proceeds, net of
underwriting discounts and commissions and other reasonable costs



--------------------------------------------------------------------------------

and expenses associated therewith (to the extent not paid to an Affiliate of the
Parent, the Borrower or its Subsidiaries), including reasonable legal fees and
expenses, within three (3) Business Days of the Parent’s, the Borrower’s or such
Subsidiary’s receipt of such cash proceeds or, with respect to the Senior Notes,
within the period of time required under the Senior Notes Agreement.



(4)(ii)Application of Mandatory Prepayments.  



1.Amounts paid under the preceding subsection (b)(i) and any amounts required to
be paid under the preceding subsections (b)(ii) and (b)(iii) which are to be
allocated to the Revolving Loans and Letter of Credit Liabilities pursuant to
the following clause (B) shall be applied to pay all amounts of principal
outstanding on the Revolving Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time, the remainder, if any, shall be deposited into the Letter of Credit
Collateral Account for application to any Reimbursement Obligations.  



2.Amounts paid under the preceding subsections (b)(ii) and (iii) shall be
applied on a pro rata basis to (i) prepay the Term Loans, the Revolving Loans
and Swingline Loans and Cash Collateralize the Letter of Credit Liabilities
(without a permanent reduction in the Revolving Commitments) and (ii) prepay the
Senior Notes.  Such pro rata amount allocable to the Obligations shall be
calculated by dividing (1) the sum of the outstanding principal amount of the
Loans on such date plus the Letter of Credit Liabilities on such date, by (2)
the sum of clause (1) and the outstanding principal amount of the Senior Notes
on such date.  Amounts payable to the Obligations pursuant to this clause (B)
shall be applied, first, to prepay the Revolving Loans and Swingline Loans and
to Cash Collateralize the Letter of Credit Liabilities (without a permanent
reduction in the Revolving Commitments) until paid in full, then, on a pro rata
basis to prepay the outstanding Term Loans.



3.Notwithstanding the foregoing, any amounts allocable to the Senior Notes which
are not required to be applied to the Senior Notes pursuant to the terms of the
Senior Notes Agreement may instead (i) be deposited into a deposit account
controlled by the Borrower or the holders of the Senior Notes to be applied to
the Senior Notes or (ii) held as Unrestricted Cash.



D.If the Borrower is required to pay any outstanding LIBOR Loans by reason of
this Section 2.8. prior to the end of the applicable Interest Period therefor,
the Borrower shall pay all amounts due under Section 5.4.



(c)No Effect on Derivatives Contracts.  No repayment or prepayment of the Loans
pursuant to this Section shall affect any of the Borrower’s obligations under
any Derivatives Contracts entered into with respect to the Loans.



Section 2.9.  Continuation.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of LIBOR Loans of the same Class shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess of that amount, and each new Interest Period selected under this Section
shall commence on the last day of the immediately preceding Interest Period.
 Each selection of a new Interest Period shall be made by the Borrower giving to
the Administrative Agent a Notice of Continuation not later than 11:00 a.m.
Central time on the third Business Day prior to the date of any such
Continuation.  Such notice by the Borrower of a Continuation shall be by
telecopy, electronic mail or other similar form of communication in the form of
a Notice of Continuation, specifying (a) the proposed date of such Continuation,
(b) the LIBOR Loans, Class and portions thereof subject to such Continuation and
(c) the duration of the selected Interest Period, all of which shall be
specified in such manner as is necessary to comply with all limitations on Loans
outstanding hereunder.  Each Notice of Continuation shall be irrevocable by and
binding on the Borrower once given.  Promptly after receipt of a Notice of
Continuation, the Administrative Agent shall notify each Lender holding Loans
being Continued of the proposed Continuation.  If the Borrower shall fail to
select in a timely manner a new Interest Period for any LIBOR Loan in accordance
with this Section, such Loan will automatically, on the last day of the current
Interest Period therefor, continue as a LIBOR Loan with an



--------------------------------------------------------------------------------

Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.10. or the Borrower’s failure to comply with any of
the terms of such Section.



Section 2.10.  Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists.  Each
Conversion of Base Rate Loans of the same Class into LIBOR Loans of the same
Class shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $100,000 in excess of that amount.  Each such Notice of Conversion
shall be given not later than 11:00 a.m. Central time 3 Business Days prior to
the date of any proposed Conversion.  Promptly after receipt of a Notice of
Conversion, the Administrative Agent shall notify each Lender holding Loans
being Converted of the proposed Conversion.  Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type and Class of
Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan.  Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given.  



Section 2.11.  Notes.

(a)Notes.  If requested by any Lender, the Loans of a Class made by such Lender,
in addition to this Agreement, such Loans shall also be evidenced by a Note of
such Class, payable to the order of such Lender in a principal amount equal to
the amount of its Commitment of such Class as originally in effect and otherwise
duly completed.  The Swingline Loans made by the Swingline Lender to the
Borrower shall, in addition to this Agreement, also be evidenced by a Swingline
Note payable to the order of the Swingline Lender.



(b)Records.  The date, amount, interest rate, Type, Class and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent pursuant to Section 3.8., in the absence of manifest error,
the statements of account maintained by the Administrative Agent pursuant to
Section 3.8. shall be controlling.



(c)Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.  



Section 2.12.  Voluntary Reductions of the Revolving Commitment.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans) at any time and from time to time without penalty or premium
upon not less than 5 Business Days prior written notice to the Administrative
Agent of each such termination or reduction, which notice shall specify the
effective date thereof and the amount of any such reduction (which in the case
of any partial reduction of the Revolving Commitments shall not be less than
$25,000,000 and integral multiples of $25,000,000 in excess of that amount in
the aggregate) and shall be irrevocable once given and effective only upon
receipt by the Administrative Agent (“Commitment Reduction Notice”); provided,
however, (i) the Borrower may not reduce the aggregate amount of the Revolving
Commitments below $150,000,000 unless the Borrower is terminating the Revolving
Commitments in full and (ii) if such reduction or termination is being made in
connection with the closing of another transaction, then it may be made
conditional on the closing of such other transaction.  Promptly after



--------------------------------------------------------------------------------

receipt of a Commitment Reduction Notice the Administrative Agent shall notify
each Revolving Lender of the proposed termination or Revolving Commitment
reduction.  The Revolving Commitments, once reduced or terminated pursuant to
this Section, may not be increased or reinstated.  The Borrower shall pay all
interest and fees on the Revolving Loans accrued to the date of such reduction
or termination of the Revolving Commitments to the Administrative Agent for the
account of the Revolving Lenders, including but not limited to any applicable
compensation due to each Lender in accordance with Section 5.4.



Section 2.13. Extension of Revolving Termination Date.

The Borrower shall have the right, exercisable two times, to request that the
Administrative Agent and the Revolving Lenders extend the Revolving Termination
Date by six months per each request.  The Borrower may exercise such right only
by executing and delivering to the Administrative Agent at least 30 days but not
more than 90 days prior to the current Revolving Termination Date, a written
request for such extension (a “Revolving Extension Request”).  The
Administrative Agent shall notify the Lenders if it receives a Revolving
Extension Request promptly upon receipt thereof.  Subject to satisfaction of the
following conditions, the Revolving Termination Date shall be extended for six
months effective upon receipt by the Administrative Agent of a Revolving
Extension Request and payment of the fee referred to in the following
clause (y): (x) immediately prior to such extension and immediately after giving
effect thereto, (A) no Default or Event of Default shall exist and (B) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents, (y) the Borrower
shall have paid the Fees payable under Section 3.5.(d) and (z) no more than two
Revolving Extension Requests shall have been submitted to Administrative Agent
by Borrower.  At any time prior to the effectiveness of any such extension, upon
the Administrative Agent’s request, the Borrower shall deliver to the
Administrative Agent a certificate from the chief executive officer or chief
financial officer certifying the matters referred to in the immediately
preceding clauses (x)(A) and (x)(B).  



Section 2.14.  Expiration Date of Letters of Credit Past Revolving Commitment
Termination.  

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for its benefit
and the benefit of the Revolving Lenders and the Issuing Banks, for deposit into
the Letter of Credit Collateral Account, an amount of money equal to the amount
of such excess.



Section 2.15.  Amount Limitations.  

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Revolving Loan, the Swingline Lender shall
not be required to make a Swingline Loan, the Issuing Banks shall not be
required to issue Letters of Credit and no reduction of the Revolving
Commitments pursuant to Section 2.12. shall take effect, if immediately after
the making of such Loan, the issuance of such Letter of Credit or such reduction
in the Revolving Commitments the aggregate principal amount of all outstanding
Revolving Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities would exceed the aggregate amount of the Revolving
Commitments at such time.



Section 2.16.  Increase in Revolving Commitments; Term Loans.

The Borrower shall have the right (a) during the period from the Effective Date
to but excluding the Revolving Termination Date, to request increases in the
aggregate amount of the Revolving Commitments, (b) during the period from the
Effective Date to but excluding the Maturity Date for the Term 1 Loans, to
request the making of additional Term 1



--------------------------------------------------------------------------------

Loans (the “Additional Term 1 Loans”), and (c) during the period from the
Effective Date to but excluding the Maturity Date for the Term 2 Loans, to
request the making of additional Term 2 Loans (the “Additional Term 2 Loans”;
together with the Additional Term 1 Loans, the “Additional Term Loans”), in each
case, by providing written notice thereof to the Administrative Agent, which
notice shall specify the Class and amount of Loans requested and which shall be
irrevocable once given; provided, however, that after giving effect to any such
increases of the Revolving Commitments and the making of any Additional Term
Loans, the aggregate amount of the Revolving Commitments and the aggregate
outstanding principal balance of the Term Loans shall not exceed $800,000,000
(less the amount of any reductions of the Revolving Commitments effected
pursuant to Section 2.12. and any prepayments of Term Loans, in each case, prior
to such date).  Additional Term Loans shall be subject to the same terms and
conditions of this Agreement that are applicable to all other Term Loans of the
applicable Class being borrowed.  Each such increase in the Revolving
Commitments or borrowing of Additional Term Loans must be an aggregate minimum
amount of $50,000,000 (or such lesser amount as the Borrower and the
Administrative Agent may agree in writing) and integral multiples of $5,000,000
in excess thereof.  The Administrative Agent, in consultation with the Borrower,
shall manage all aspects of the syndication of such increase in the Revolving
Commitments and the making of any Additional Term Loans, including decisions as
to the selection of the existing Lenders and/or other banks, financial
institutions and other institutional lenders to be approached with respect to
any such increase or making of Additional Term Loans and the allocations of any
increase in the Revolving Commitments or making of Additional Term Loans among
such existing Lenders and/or other banks, financial institutions and other
institutional lenders.  No Lender shall be obligated in any way whatsoever to
increase its Revolving Commitment, to provide a new Revolving Commitment or to
make an Additional Term Loan, and any new Lender becoming a party to this
Agreement in connection with any such requested increase of the Revolving
Commitments or making of Additional Term Loans must be an Eligible Assignee.  If
a new Revolving Lender becomes a party to this Agreement, or if any existing
Revolving Lender is increasing its Revolving Commitment, such Lender shall on
the date it becomes a Revolving Lender hereunder (or in the case of an existing
Revolving Lender, increases its Revolving Commitment) (and as a condition
thereto) purchase from the other Revolving Lenders its Revolving Commitment
Percentage (determined with respect to the Revolving Lenders’ respective
Revolving Commitments after giving effect to the increase of Revolving
Commitments) of any outstanding Revolving Loans, by making available to the
Administrative Agent for the account of such other Revolving Lenders, in same
day funds, an amount equal to (A) the portion of the outstanding principal
amount of such Revolving Loans to be purchased by such Lender, plus (B) the
aggregate amount of payments previously made by the other Revolving Lenders
under Section 2.3.(j) that have not been repaid, plus (C) interest accrued and
unpaid to and as of such date on such portion of the outstanding principal
amount of such Revolving Loans.  The Borrower shall pay to the Revolving Lenders
amounts payable, if any, to such Lenders under Section 5.4. as a result of the
prepayment of any such Revolving Loans.  Effecting any increase of the Revolving
Commitments or the making of Additional Term Loans under this Section 2.16. is
subject to the following conditions precedent:  (x) no Default or Event of
Default shall be in existence on the effective date of such increase of the
Revolving Commitments or making of Additional Term Loans, (y) the
representations and warranties made or deemed made by the Borrower and any other
Loan Party in any Loan Document to which such Loan Party is a party shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
effective date of such increase of the Revolving Commitments or making of Term
Loans except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder, and (z) the Administrative Agent
shall have received each of the following, in form and substance reasonably
satisfactory to the Administrative Agent:  (i) if not previously delivered to
the Administrative Agent, copies certified by the Secretary or Assistant
Secretary of (A) all limited liability company or other necessary action taken
by the Borrower to authorize such increase of the Revolving Commitments or Term
Loans and (B) all corporate, partnership, member or other necessary action taken
by each Guarantor authorizing the guaranty of such increase of the Revolving
Commitments or Additional Term Loans; (ii) an opinion of counsel to the Borrower
and the Guarantors, and addressed to the Administrative Agent and the Lenders
covering such matters as reasonably requested by the Administrative Agent; and
(iii) as applicable, (A) if requested by the applicable Lender, a new Revolving
Note executed by the Borrower, payable to any such new Revolving Lenders, and
replacement Revolving Notes, as applicable, executed by the Borrower payable to
any such existing Revolving Lenders increasing their respective Revolving
Commitments, in each case, in the amount of such Lender’s Revolving Commitment
at the time of the effectiveness of the applicable increase in the aggregate
amount of the Revolving Commitments, and/or (B) if requested by the applicable
Lender, a new Term Note executed by the Borrower, payable to any such new Term
Loan Lenders, and



--------------------------------------------------------------------------------

replacement Term Notes, as applicable, executed by the Borrower payable to any
such existing Term Loan Lenders making such Additional Term Loans, in each case,
in the amount of such Lender’s aggregate Term Loans at the time of the
effectiveness of the applicable making of Additional Term Loans.  In connection
with any increase in the aggregate amount of the Revolving Commitments or any
making of Additional Term Loans pursuant to this Section 2.16., any Lender
becoming a party hereto shall (1) execute such documents and agreements as the
Administrative Agent may reasonably request and (2) in the case of any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and Anti-Money
Laundering Laws, including without limitation, the Patriot Act.



Section 2.17.  Funds Transfer Disbursements.

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.





Section 2.18.  Security Interest in Collateral.

(a)To secure their Obligations under this Agreement and the other Loan
Documents, upon the occurrence of the Security Trigger Date, the Borrower and
certain other Loan Parties will grant to the Administrative Agent, for its
benefit and the benefit of the other Lenders, a first-priority security interest
in the Collateral pursuant to Section 8.14.(a) hereof.  The Borrower, the
Administrative Agent and the Lenders acknowledge and agree that, in connection
with any such grant, the Administrative Agent shall be entering into the
Intercreditor Agreement, and the exercise by the Administrative Agent and each
of the Lenders of its rights and remedies under the Loan Documents shall be
subject to the terms of the Intercreditor Agreement.



(b)In accordance with the terms of Section 8.14.(c), the Administrative Agent is
hereby authorized by the Lenders to release the Collateral (or any applicable
portion thereof) and take all such action as may be reasonably required in order
to terminate the Liens in the Collateral (or such portion thereof).  



Article III. Payments, Fees and Other General Provisions

Section 3.1.  Payments.

(a)Payments by Borrower.  Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to
Section 3.10.), to the Administrative Agent at the Principal Office, not later
than 2:00 p.m. Central time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day).  Subject to Section 11.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied.  Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender.  Each payment
received by the Administrative Agent for the account of an Issuing Bank under
this Agreement shall be paid to such Issuing Bank by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Issuing Bank to the Administrative Agent from time to time, for the
account of such Issuing Bank.  In the event the Administrative Agent fails to
pay such amounts to such Lender or such Issuing Bank, as the case may be, within
one Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.



--------------------------------------------------------------------------------

(b)Presumptions Regarding Payments by Borrower.  Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or an
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or such Issuing Bank, as the
case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or such Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent on demand that
amount so distributed to such Lender or such Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.  



Section 3.2.  Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from
the Revolving Lenders, each payment of the fees under Sections 3.5.(a), 3.5.(b),
the first sentence of 3.5.(c), and 3.5.(d) shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.12. shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) the making of Term 2
Loans shall be made from the Term 2 Loan Lenders, pro rata according to the
amounts of their respective Term 2 Loan Commitments; (c) each payment or
prepayment of principal of Loans of a Class shall be made for the account of the
Lenders of such Class pro rata in accordance with the respective unpaid
principal amounts of the Loans of such Class held by them, provided that,
subject to Section 3.9., if immediately prior to giving effect to any such
payment in respect of any Revolving Loans the outstanding principal amount of
the Revolving Loans shall not be held by the Revolving Lenders pro rata in
accordance with their respective Revolving Commitments in effect at the time
such Revolving Loans were made, then such payment shall be applied to the
Revolving Loans in such manner as shall result, as nearly as is practicable, in
the outstanding principal amount of the Revolving Loans being held by the
Revolving Lenders pro rata in accordance with such respective Revolving
Commitments; (d)  each payment of interest in respect of a Class of Loans shall
be made for the account of the Lenders of such Class pro rata in accordance with
the amounts of interest on such Class of Loans then due and payable to the
Lenders of such Class; (e) the Conversion and Continuation of Loans of a
particular Class and Type (other than Conversions provided for by
Sections 5.1.(c) and 5.5.) shall be made pro rata among the Lenders of such
Class according to the amounts of their respective Loans of such Class, and the
then current Interest Period for each Lender’s portion of each such Loan of such
Type shall be coterminous; (f) the Revolving Lenders’ participation in, and
payment obligations in respect of, Swingline Loans under Section 2.4., shall be
in accordance with their respective Revolving Commitment Percentages; and
(g) the Revolving Lenders’ participation in, and payment obligations in respect
of, Letters of Credit under Section 2.3., shall be in accordance with their
respective Revolving Commitment Percentages.  All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the Swingline Lender only (except to the extent any Revolving
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to Section 2.4.(e), in which case such payments shall be pro rata in
accordance with such participating interests).



Section 3.3.  Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
of a Class made by it to the Borrower under this Agreement or shall obtain
payment on any other Obligation owing by the Borrower or any other Loan Party
through the exercise of any right of set-off, banker’s lien, counterclaim or
similar right or otherwise or through voluntary prepayments directly to a Lender
or other payments made by or on behalf of the Borrower or any other Loan Party
to a Lender not in accordance with the terms of  this Agreement and such payment
should be distributed to the Lenders of the same Class in accordance with
Section 3.2. or Section 11.5., as applicable, such Lender shall promptly
purchase from the other Lenders of such Class participations in (or, if and to
the extent specified by such Lender, direct interests in) the Loans of such
Class made by the other Lenders of such Class or other Obligations owed to such
other Lenders in such amounts, and make such other adjustments from time to time
as shall be equitable, to the end that all the Lenders of such Class shall share
the benefit of such payment (net of any reasonable expenses which may actually
be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.2. or Section 11.5., as
applicable.  To such end, all the Lenders of such Class shall make appropriate
adjustments among themselves (by the resale of



--------------------------------------------------------------------------------

participations sold or otherwise) if such payment is rescinded or must otherwise
be restored.  The Borrower agrees that any Lender of such Class so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders of such Class may exercise all rights of set-off, banker’s
lien, counterclaim or similar rights with respect to such participation as fully
as if such Lender were a direct holder of Loans of such Class in the amount of
such participation.  Nothing contained herein shall require any Lender to
exercise any such right or shall affect the right of any Lender to exercise and
retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.



Section 3.4.  Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.



Section 3.5.  Fees.

(a)Closing Fee.  On the Effective Date, the Borrower agrees to pay to the
Administrative Agent, the Lead Arrangers and each Lender all fees as have been
agreed to in writing by the Borrower, the Administrative Agent and the Lead
Arrangers.



(b)Revolving Facility Fees. During the period from the Effective Date to but
excluding the Revolving Termination Date, the Borrower agrees to pay to the
Administrative Agent for the account of the Revolving Lenders an unused facility
fee equal to the sum of the daily amount (the “Unused Amount”) by which the
aggregate amount of the Revolving Commitments exceeds the aggregate outstanding
principal balance of Revolving Loans and Letter of Credit Liabilities set forth
in the table below multiplied by the corresponding per annum rate:



Unused Amount

Unused Fee

(percent per annum)

Greater than 50% of the aggregate amount of Commitments

0.25%

Less than or equal to 50% of the aggregate amount of Commitments

0.20%



Such fee shall be computed on a daily basis and payable quarterly in arrears on
the first day of each January, April, July and October during the term of this
Agreement and on the Revolving Termination Date or any earlier date of
termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero.  For the avoidance of doubt, for purposes of calculating an
unused facility fee, the outstanding principal balance of Swingline Loans shall
not be factored into the computation.



(c)Letter of Credit Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for LIBOR Loans that are Revolving
Loans times the daily average Stated Amount of each Letter of Credit for the
period from and including the date of issuance of such Letter of Credit (x) to
and including the date such Letter of Credit expires or is cancelled or
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full; provided, however, notwithstanding anything to the contrary contained
herein, while any Event of Default exists, such letter of credit fees shall
accrue at the Post-Default Rate.  In addition to such fees, the Borrower shall
pay to each Issuing Bank solely for its own account, a fronting fee in respect
of each Letter of Credit issued by such Issuing Bank equal to one-eighth of one
percent (0.125%) of the initial Stated Amount of such Letter of Credit;
provided, however, in no event shall the aggregate amount of such fee in respect
of any Letter of Credit be less than $500.  The fees provided for in this
subsection shall be nonrefundable and payable, in the case of the fee provided
for in the first sentence, in arrears (i) quarterly on the first day of January,
April, July and October, (ii) on the Revolving Termination Date, (iii) on the
date the Revolving Commitments are terminated or reduced to zero and
(iv) thereafter from time to time on demand of the Administrative Agent and in
the case of the fee provided for in the second



--------------------------------------------------------------------------------

sentence, at the time of issuance of such Letter of Credit.  The Borrower shall
pay directly to the applicable Issuing Bank from time to time on demand all
commissions, charges, costs and expenses in the amounts customarily charged or
incurred by such Issuing Bank from time to time in like circumstances with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or any other transaction relating thereto.



(d)Revolving Extension Fee.  Each time the Borrower exercises its right to
extend the Revolving Termination Date in accordance with Section 2.13., the
Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Lender a fee for each such extension equal to three-fortieths of one
percent (0.075%) of the amount of such Lender’s Commitment (whether or not
utilized).  



(e)Administrative and Other Fees.  The Borrower agrees to pay the administrative
and other fees of the Administrative Agent as provided in the Fee Letter with
the Lender acting as Administrative Agent and as may be otherwise agreed to in
writing from time to time by the Borrower and the Administrative Agent.



Section 3.6.  Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.



Section 3.7.  Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
 The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) and (ii) and, with
respect to Swingline Loans, in Section 2.4.(c).  Notwithstanding the foregoing,
the parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, closing fees, letter of credit fees, underwriting fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by the
Administrative Agent or any Lender to third parties or for damages incurred by
the Administrative Agent or any Lender, in each case, in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money.  All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.



Section 3.8.  Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.



Section 3.9.  Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:



(a)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and in
Section 13.6.



--------------------------------------------------------------------------------

(b)Defaulting Lender Waterfall.  Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Banks and the Swingline Lender hereunder;
third, in the case of a Defaulting Lender that is a Revolving Lender, to Cash
Collateralize the Issuing Banks’ Fronting Exposures with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) in the case of a Defaulting Lender
that is a Revolving Lender, Cash Collateralize the Issuing Banks’ future
Fronting Exposures with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with subsection (e)
below; sixth, to the payment of any amounts owing to the Lenders, the Issuing
Banks or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans of
any Class or amounts owing by such Defaulting Lender under Section 2.3.(j) in
respect of Letters of Credit (such amounts “L/C Disbursements”), in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Article VI. were satisfied or waived, such
payment shall be applied solely to pay the Loans of such Class of, and L/C
Disbursements owed to, all Non-Defaulting Lenders of the applicable Class on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans of
such Class and, as applicable, funded and unfunded participations in Letter of
Credit Liabilities and Swingline Loans are held by the Revolving Lenders pro
rata in accordance with their respective Revolving Commitment Percentages
(determined without giving effect to the immediately following subsection (d))
and all Term Loans (if any) are held by the Term Loan Lenders pro rata as if
there had been no Defaulting Lenders that are Term Loan Lenders.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this subsection shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.



(c)Certain Fees.



(i)No Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.5.(b) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).



(ii)Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive the Fee payable under Section 3.5.(c) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to the immediately following subsection (e).



(iii)With respect to any Fee not required to be paid to any Defaulting Lender
that is a Revolving Lender pursuant to the immediately preceding clause (ii),
the Borrower shall (x) pay to each Non-Defaulting Lender that is a Revolving
Lender that portion of any such Fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letter of Credit
Liabilities or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to the immediately following subsection (d), (y) pay to each
Issuing Bank and the Swingline Lender, as applicable, the amount of any such Fee
otherwise payable to such Defaulting Lender to the



--------------------------------------------------------------------------------

extent allocable to such Issuing Bank’s or Swingline Lender’s Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such Fee.



(d)Reallocation of Participations to Reduce Fronting Exposure.  In the case of a
Defaulting Lender that is a Revolving Lender, all or any part of such Defaulting
Lender’s participation in Letter of Credit Liabilities and Swingline Loans shall
be reallocated among the Non-Defaulting Lenders that are Revolving Lenders in
accordance with their respective Revolving Commitment Percentages (determined
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender that is a Revolving Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment.  Subject to Section 13.20., no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Revolving Lender
having become a Defaulting Lender, including any claim of a Non-Defaulting
Lender as a result of such Non-Defaulting Lender’s increased exposure following
such reallocation.



(e)Cash Collateral, Repayment of Swingline Loans.



(i)If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize each Issuing Banks’
Fronting Exposure, in accordance with the procedures set forth in this
subsection.



(ii)At any time that there shall exist a Defaulting Lender that is a Revolving
Lender, within 1 Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize such Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to the immediately preceding subsection (d) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the aggregate Fronting
Exposure of such Issuing Bank with respect to Letters of Credit issued by such
Issuing Bank and outstanding at such time.



(iii)The Borrower, and to the extent provided by any Defaulting Lender that is a
Revolving Lender, such Defaulting Lender, hereby grant to the Administrative
Agent, for the benefit of the Issuing Banks, and agree to maintain, a first
priority security interest in all such Cash Collateral as security for the
obligation of Defaulting Lenders that are Revolving Lenders to fund
participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Banks with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender
that is a Revolving Lender).



(iv)Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the obligation of a Defaulting Lender that is a
Revolving Lender to fund participations in respect of Letter of Credit
Liabilities (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.



(v)Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Banks’ Fronting Exposures shall no longer be required to be held as Cash
Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (y) the determination by the
Administrative Agent and the Issuing Banks that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and the Issuing Banks may (but shall not be
obligated to) agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent



--------------------------------------------------------------------------------

that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.



(f)Defaulting Lender Cure.  If the Borrower and the Administrative Agent, and
solely in the case of a Defaulting Lender that is a Revolving Lender, the
Swingline Lender and the Issuing Banks, agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause, as
applicable, (i) the Revolving Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Revolving
Lenders in accordance with their respective Revolving Commitment Percentages
(determined without giving effect to the immediately preceding subsection (d))
and (ii) the Term Loans to be held by the Term Loan Lenders pro rata as if there
had been no Defaulting Lenders of such Class, whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to Fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.



(g)New Swingline Loans/Letters of Credit.  So long as any Revolving Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.



(h)Purchase of Defaulting Lender’s Commitment.  During any period that a Lender
is a Defaulting Lender, the Borrower may, by the Borrower giving written notice
thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitments and Loans to
an Eligible Assignee subject to and in accordance with the provisions of
Section 13.5.(b).  No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee.  In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitments and Loans via an assignment
subject to and in accordance with the provisions of Section 13.5.(b).  In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption and, notwithstanding Section 13.5.(b),
shall pay to the Administrative Agent an assignment fee in the amount of $7,500.
 The exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent or any of the Lenders.



Section 3.10.  Taxes.

(a)Issuing Banks.  For purposes of this Section, the term “Lender” includes each
Issuing Bank and the term “Applicable Law” includes FATCA.



(b)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law.  If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.





--------------------------------------------------------------------------------

(c)Payment of Other Taxes by the Borrower.  The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.



(d)Indemnification by the Borrower.  The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 Business Days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
 A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.



(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 Business Days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.5. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this subsection.  The provisions of this subsection shall continue to inure to
the benefit of an Administrative Agent following its resignation or removal as
Administrative Agent.



(f)Evidence of Payments.  As soon as practicable after any payment of Taxes by
the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.



(g)Status of Lenders.  



(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.



(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:



(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic



--------------------------------------------------------------------------------

copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;



(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:



(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of an executed IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;



(II)an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;



(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit L-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable; or



(IV)to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit L-4 on behalf of each such direct and indirect partner;



(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and



(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting



--------------------------------------------------------------------------------

requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
 Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.



Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.



(h)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.



(i)Survival.  Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.



Article IV. Unencumbered Properties

Section 4.1.  Eligibility of Unencumbered Properties.

(a)Initial Unencumbered Properties.  The Properties identified on Schedule 4.1.
shall, on the EffectiveFirst Amendment Date, be Unencumbered Properties.



(b)Additional Unencumbered Properties.  If after the EffectiveFirst Amendment
Date the Borrower desires that any additional Property become an Unencumbered
Property, the Borrower shall so notify the Administrative Agent in writing (a
“Notice of Additional Unencumbered Property”).  Except as otherwise provided in
the immediately following subsection (c), no Property shall become an
Unencumbered Property unless it is an Eligible Property, and unless and until
the Borrower delivers to the Administrative Agent all of the following, in form
and substance reasonably satisfactory to the Administrative Agent (unless waived
in writing by the Requisite Lenders):



(i)an executive summary of the Property including, at a minimum, the following
information relating to such Property: (A) a description of such Property, such
description to include the age, location, site plan and physical condition of
such Property; and (B) the purchase price paid or to be paid for such Property;



(ii)an operating statement for such Property audited or certified by a
representative of the Borrower as being true and correct in all material
respects and prepared in accordance with GAAP for the previous three fiscal



--------------------------------------------------------------------------------

years, provided that, if such Property was owned by the Borrower or a Subsidiary
for less than three years, such information shall only be required to be
delivered to the extent reasonably available to the Borrower and such
certification may be based upon the Borrower’s knowledge and provided further,
that if such Property has been operating for less than three years, the Borrower
shall provide such projections and other information concerning the anticipated
operation of such Property as the Administrative Agent may reasonably request;



(iii)a pro forma operating statement or an operating budget for such Property
with respect to the current fiscal year and, if available, the immediately
following fiscal year;



(iv)if such Property is located in a seismic zone rated 3 or higher, an all
assets seismic portfolio report covering all applicable Properties prepared by a
firm reasonably acceptable to the Administrative Agent;



(v)if such Property is leased under a ground lease, a copy of such ground lease;



(vi)a copy of the most current Smith Travel Research STAR Report available for
such Property;



(vii)a Compliance Certificate showing pro formacalculating (and, unless such
Property is being added during the Covenant Relief Period, evidencing compliance
with) the covenants set forth in Section 10.1. after giving effect to the
addition of such Property as an Unencumbered Property; and



(viii)such other information as the Administrative Agent may reasonably request
in order to confirm that such Property is an Eligible Property.



A Notice of Additional Unencumbered Property executed and delivered by the
Borrower to the Administrative Agent shall constitute a certification by the
Borrower to the Administrative Agent and the Lenders that such Property
satisfies all of the requirements contained in the definition of Eligible
Property unless such notice states otherwise (in which case the provisions of
the immediately following subsection (c) shall apply).  Within 5 Business Days
after the Administrative Agent’s receipt of a Notice of Additional Unencumbered
Property and the other reports and documents required under this subsection (b),
the Administrative Agent will make such notice, reports and documents available
to each of the Lenders.  Within 10 Business Days after the Administrative
Agent’s receipt of a Notice of Additional Unencumbered Property and the other
reports and documents required under this subsection (b), the Administrative
Agent shall notify the Borrower and the Lenders if the Administrative Agent has
confirmed that such Property satisfies all of the requirements contained in the
definition of Eligible Property.  



(c)Nonconforming Properties.  If a Property which the Borrower desires to be
included as an Unencumbered Property does not satisfy the requirements of an
Eligible Property, then the Administrative Agent, upon written request of the
Borrower, shall request that the Requisite Lenders in their sole discretion
determine whether such Property shall be included as an Unencumbered Property.
 In connection therewith, the Borrower shall promptly deliver the information
required by the immediately preceding subsection (b) to each of the Lenders.  If
such a request is made by the Administrative Agent to the Lenders, within
10 Business Days after the date on which a Lender has received such request and
all of the items referred to in the immediately preceding subsection (b), each
such Lender shall notify the Administrative Agent in writing whether or not such
Lender accepts such Property as an Unencumbered Property in its sole discretion.
 If a Lender fails to give such notice within such time period, such Lender
shall be deemed to have approved such Property as an Unencumbered Property.  A
Property shall become an Unencumbered Property under this subsection (c) only
upon the approval and/or deemed approval of the Requisite Lenders.



(d)Documents with Respect to Non-Guarantor Subsidiary. and Collateral.  



(1)If a Property owned by a Subsidiary that is not a Guarantor is to become an
Unencumbered Property, the Borrower shall deliver to the Administrative Agent an
Accession Agreement executed by such Subsidiary together with the other items
required by Section 8.13.(a).  If the improvements on such a Property or the
furniture, fixtures and equipment utilized in the operation of such Property are
owned or leased by a Subsidiary (the “Accommodation Subsidiary”)



--------------------------------------------------------------------------------

other than the Subsidiary that owns or leases such Property, then the Borrower
shall also deliver to the Administrative Agent an Accession Agreement executed
by such Accommodation Subsidiary.  



(2)If, after the Security Trigger Date but prior to the Security Release Date,
any Property which is to become an Unencumbered Property is owned directly or
indirectly by a Subsidiary whose Equity Interests are required to be subject to
the Pledge Agreement, the Borrower shall deliver to the Administrative Agent a
supplement to the Pledge Agreement together with the other items required by
Section 8.14.  



Until such time as the Administrative Agent shall have received the items
referred to in the immediately preceding two sentencesclauses (i) and (ii) with
respect to such Subsidiary and, any applicable Accommodation Subsidiary and the
Collateral, the applicable Property shall not be considered to be an
Unencumbered Property.



Section 4.2. Removal of Unencumbered Properties.

The Borrower may, upon not less than 10 Business Days’ notice to the
Administrative Agent (or such shorter period as may be acceptable to the
Administrative Agent in its sole discretion), request removal of a Property as
an Unencumbered Property, subject to the following conditions: (a) no Default or
Event of Default shall exist (other than a Default or Event of Default that
would be cured by removal of such Property as an Unencumbered Property) or would
result therefrom and, (b) the Borrower shall have delivered to Administrative
Agent a Compliance Certificate, prepared as of the last day of the most recent
fiscal quarter for which financial statements have been required to be delivered
pursuant to Section 9.1.or Section 9.2., calculating (and, unless such Property
is to be removed during the Covenant Relief Period, evidencing compliance with)
the covenants set forth in Section 10.1. as if such Property had not been
included in as an Unencumbered Property at such time and (c) during the Covenant
Relief Period, the Borrower may only request the release of an Unencumbered
Property if such release shall occur substantially simultaneously with a sale of
such Property and only so long as the proceeds of such sale shall be applied in
accordance with the terms of Section 2.8.(b)(ii) hereof.  For the avoidance of
doubt, the Parent and the Borrower shall not, and shall not permit any
Subsidiary during the Covenant Relief Period (i) to place any Lien (other than a
Permitted Lien (but not Permitted Liens described in clause (g) of the
definition of the term)) upon, or (ii) grant a Negative Pledge on (other than a
Negative Pledge that would not cause a Property to cease to be an Eligible
Property under clause (g) of the definition thereof) in, a Property that was an
Unencumbered Property on June 30, 2020 or became an Unencumbered Property
thereafter (or, if such Property is owned by a Subsidiary, any of the Borrower’s
direct or indirect ownership interest in such Subsidiary).  Upon the
Administrative Agent’s confirmation that the conditions to such removal have
been satisfied, the Administrative Agent shall so notify the Borrower and the
Lenders in writing specifying the date of such removal.

Article V. Yield Protection, Etc.

Section 5.1.  Additional Costs; Capital Adequacy.

(a)Capital Adequacy.  If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, to
a level below that which such Lender or such Lender’s holding company could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.



(b)Additional Costs.  In addition to, and not in limitation of the immediately
preceding subsection, the Borrower shall promptly pay to the Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs incurred
by such Lender that it determines are attributable to its making or maintaining
of any LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or such
obligation or the maintenance by such Lender of capital in



--------------------------------------------------------------------------------

respect of its LIBOR Loans or its Commitments (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that:



(i)changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or its Commitments (other than Indemnified Taxes or Excluded Taxes);



(ii)imposes or modifies any reserve, special deposit, compulsory loan, insurance
charge or similar requirements (other than Regulation D of the Board of
Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender
hereunder); or



(iii)imposes on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or the Loans made by
such Lender.



(c)Lender’s Suspension of LIBOR Loans.  Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in  this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 5.5. shall
apply).



(d)Additional Costs in Respect of Letters of Credit.  Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to an Issuing Bank of issuing (or any Revolving  Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by such
Issuing Bank or any Revolving Lender hereunder in respect of any Letter of
Credit, then, upon demand by such Issuing Bank or such Lender, the Borrower
shall pay immediately to such Issuing Bank or, in the case of such Lender, to
the Administrative Agent for the account of such Lender, from time to time as
specified by such Issuing Bank or such Lender, such additional amounts as shall
be sufficient to compensate such Issuing Bank or such Lender for such increased
costs or reductions in amount.



(e)Notification and Determination of Additional Costs.  Each of the
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to notify the Borrower (and in the case of an Issuing Bank and or a
Lender, to notify the Administrative Agent) of any event occurring after the
Agreement Date entitling the Administrative Agent, such Issuing Bank or such
Lender to compensation under any of the preceding subsections of this Section
5.1. as promptly as practicable.  The Administrative Agent, each Issuing Bank
and each Lender, as the case may be, agrees to furnish to the Borrower (and in
the case of an Issuing Bank or a Lender, to the Administrative Agent as well) a
certificate setting forth the basis and amount of each request for compensation
under this Section 5.1.  Determinations by the Administrative Agent, such
Issuing Bank or such Lender, as the case may be, of the effect of any Regulatory
Change shall be conclusive and binding for all purposes, absent manifest error.
 The Borrower shall pay the Administrative Agent, such Issuing Bank and or any
such Lender, as the case may be, the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.  





--------------------------------------------------------------------------------

(f)Delay in Requests.  Failure or delay on the part of the Administrative Agent,
any Lender or any Issuing Bank to demand compensation pursuant to this Section
5.1. shall not constitute a waiver of the Administrative Agent’s, such Lender’s
or such Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate the Administrative Agent, any
Lender or any Issuing Bank pursuant to this Section 5.1. for any increased costs
incurred or reductions suffered more than six months prior to the date that the
Administrative Agent, such Lender or such Issuing Bank, as the case may be,
notifies the Borrower of the event giving rise to such increased costs or
reductions, and of the Administrative Agent’s, such Lender’s or such Issuing
Bank’s, as the case may be, intention to claim compensation therefor (except
that, if the event giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).



Section 5.2.  Changed Circumstances.

(a)Anything herein to the contrary notwithstanding and unless and until a
Replacement Rate is implemented in accordance with Section 5.2.(b) below, if, on
or prior to the determination of LIBOR for any Interest Period:



(i)the Administrative Agent shall determine (which determination shall be
conclusive) that reasonable and adequate means do not exist for ascertaining
LIBOR for such Interest Period;



(ii)the Administrative Agent reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant Dollar deposits
referred to in the definition of LIBOR are not being offered to banks in the
London interbank Eurodollar market in the relevant amounts or for the relevant
Interest Period for LIBOR Loans as provided herein; or



(iii)the Administrative Agent reasonably determines (which determination shall
be conclusive) that the relevant rates of interest referred to in the definition
of LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined do not adequately and fairly cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;



then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.  



(b)Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 5.2.(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 5.2.(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the United States syndicated loan market in the applicable
currency or (iii) the applicable supervisor or administrator (if any) of any
applicable interest rate specified herein or any Governmental Authority having,
or purporting to have, jurisdiction over the Administrative Agent has made a
public statement identifying a specific date after which any applicable interest
rate specified herein shall no longer be used for determining interest rates for
loans in the United States syndicated loan market in the applicable currency,
then the Administrative Agent and the Borrower shall negotiate in good faith and
endeavor to establish a replacement rate of interest (the “Replacement Rate”)
(which replacement rate of interest shall, as reasonably determined by the
Administrative Agent, be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), in which case, the Replacement Rate
shall, subject to the next two sentences, replace such applicable interest rate
for all purposes under the Loan Documents unless and until an event described in
Section 5.2.(a)(i), (a)(ii), (b)(i), (b)(ii) or (b)(iii) occurs with respect to
the Replacement Rate. In connection with the establishment and application of
the Replacement Rate, this Agreement and the other Loan Documents shall be
amended solely with the consent of the Administrative Agent and the Borrower, as
may be necessary or appropriate, in the opinion of the Administrative Agent and
Borrower, to effect the provisions of this Section 5.2.(b).  Notwithstanding
anything to the contrary in this Agreement or the other Loan Documents
(including, without limitation, Section 13.6.), such amendment shall become
effective without any further action or consent of any party other than the
Administrative Agent and the Borrower so long as the Administrative Agent shall
not have received, within five (5) Business Days of the delivery of such
amendment to the Lenders, written notices from such Lenders that in



--------------------------------------------------------------------------------

the aggregate constitute Requisite Lenders, with each such notice stating that
such Lender objects to such amendment (which such notice shall note with
specificity the particular provisions of  the amendment to which such Lender
objects). To the extent the Replacement Rate is approved by the Administrative
Agent in connection with this clause (b), the Replacement Rate shall be applied
in a manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of  the Lenders).



Section 5.3.  Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 5.5. shall be applicable).



Section 5.4.  Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:



(a)any payment or prepayment (whether mandatory or optional) of a LIBOR Loan, or
Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or



(b)any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Section 6.2. to be satisfied but excluding any failure as a result of a notice
under Section 5.2.) to borrow a LIBOR Loan from such Lender on the date for such
borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue a LIBOR
Loan on the requested date of such Conversion or Continuation.



Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date.  Upon the Borrower’s
request, the Administrative Agent shall provide the Borrower with a statement
setting forth the basis for requesting such compensation and the method for
determining the amount thereof.  Any such statement shall be conclusive absent
manifest error.



Section 5.5.  Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c), Section 5.2. or Section 5.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c), Section 5.2., or Section 5.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1., Section 5.2.
or Section 5.3. that gave rise to such Conversion no longer exist:





--------------------------------------------------------------------------------

(a)to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and



(b)all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.



If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1.(c), 5.2. or 5.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.



Section 5.6. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10. or 5.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 5.1.(c) or 5.3. but the obligation
of the Requisite Lenders shall not have been suspended under such Sections or
(c) a Lender becomes a Non-Consenting Lender or a Defaulting Lender, then, so
long as there does not then exist any Default or Event of Default, the Borrower
may demand that such Lender (the “Affected Lender”), and upon such demand the
Affected Lender shall promptly, assign its Commitment to an Eligible Assignee
subject to and in accordance with the provisions of Section 13.5.(b) for a
purchase price equal to (x) the aggregate principal balance of all Loans then
owing to the Affected Lender, plus (y) the aggregate amount of payments
previously made by the Affected Lender under Section 2.3.(j) that have not been
repaid, plus (z) any accrued but unpaid interest thereon and accrued but unpaid
fees owing to the Affected Lender, or any other amount as may be mutually agreed
upon by such Affected Lender and Eligible Assignee.  Each of the Administrative
Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Administrative Agent, such Affected Lender, any other Lender or any Titled Agent
be obligated in any way whatsoever to initiate any such replacement or to assist
in finding an Eligible Assignee.  The exercise by the Borrower of its rights
under this Section shall be at the Borrower’s sole cost and expense and at no
cost or expense to the Administrative Agent, the Affected Lender or any of the
other Lenders.  The terms of this Section shall not in any way limit the
Borrower’s obligation to pay to any Affected Lender compensation owing to such
Affected Lender pursuant to this Agreement (including, without limitation,
pursuant to Sections 3.10., 5.1. or 5.4.) with respect to any period up to the
date of replacement.



Section 5.7.  Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.



Section 5.8.  Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.





--------------------------------------------------------------------------------

Article VI. Conditions Precedent

Section 6.1.  Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:



(a)The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:



(i)counterparts of this Agreement executed by each of the parties hereto;



(ii)Notes (or replacement Notes, as the case may be) of each Class executed by
the Borrower, payable to each Lender of such Class that has requested that it
receive a Note of such Class, and complying with the terms of Section 2.11.(a)
and a replacement Swingline Note executed by the Borrower;



(iii)the Guaranty executed by the Parent and each of the other Guarantors
initially to be a party thereto;



(iv)an opinion of Latham & Watkins LLP, counsel to the Borrower and the other
Loan Parties, addressed to the Administrative Agent and the Lenders and covering
such matters as the Administrative Agent may reasonably request;



(v)the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;



(vi)a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;



(vii)a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrower, authorized to execute and deliver on behalf of the Borrower
Notices of Borrowing, Notices of Swingline Borrowing, requests for Letters of
Credit, Notices of Conversion and Notices of Continuation;



(viii)copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;



(ix)a Compliance Certificate calculated on a pro forma basis for the previous
four calendar quarters ending on June 30, 2018;



(x)a Disbursement Instruction Agreement effective as of the Agreement Date;



(xi)[Reserved];



(xii)copies of all Material Contracts in existence on the Agreement Date and
either entered into or amended in any material respect after April 2, 2015;



--------------------------------------------------------------------------------

(xiii)evidence that the Fees, if any, then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent, the Lead Arrangers and any of the Lenders,
including without limitation, the fees and expenses of counsel to the
Administrative Agent, have been paid;



(xiv)certificates of insurance evidencing the insurance then in effect with
respect to the Properties and otherwise in compliance with Section 8.5.;



(xv)such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;



(b)there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Parent, the Borrower and their
respective Subsidiaries delivered to the Administrative Agent and the Lenders
prior to the Agreement Date that has had or could reasonably be expected to
result in a materially adverse effect on the business, assets, liabilities,
condition (financial or otherwise), results of operations or business prospects
of the Parent, the Borrower and the Subsidiaries taken as a whole;



(c)no litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened which could reasonably be
expected to (i) result in a Material Adverse Effect or (ii) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect, the ability of the Parent, the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;



(d)the Parent, the Borrower, the other Loan Parties and the other Subsidiaries
shall have received all approvals, consents and waivers, and shall have made or
given all necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (i) any Applicable Law or (ii) any agreement,
document or instrument to which any Loan Party is a party or by which any of
them or their respective properties is bound;



(e)there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents;



(f)the Borrower and each other Loan Party shall have provided all information
reasonably requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and Anti-Money Laundering Laws,
including without limitation, the Patriot Act; and



(g)each Loan Party or Subsidiary thereof that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall, collectively, have
delivered to the Administrative Agent, and any Lender requesting the same, one
Beneficial Ownership Certification in relation to each such Loan Party or such
Subsidiary, in each case, at least five (5) Business Days prior to the Effective
Date.



Section 6.2.  Conditions Precedent to All Loans and Letters of Credit.

In addition to satisfaction or waiver of the conditions precedent contained in
Section 6.1., the obligations of (i) Lenders to make any Loans and (ii) the
Issuing Banks to issue Letters of Credit are each subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or date of issuance of such Letter of Credit
or would exist immediately after giving effect thereto, and no violation of the
limits described in Section 2.15. would occur after giving effect thereto;
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except (i) in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects and (ii)
during the Covenant Relief Period, the representation set forth in the first
sentence of Section 7.1(l) shall exclude any event or circumstance resulting
from the COVID-19 pandemic as described in the 10-Q publicly filed by the Parent
on May 11, 2020 and in subsequent



--------------------------------------------------------------------------------

public disclosures of the Parent in accordance with applicable securities laws)
on and as of the date of the making of such Loan or date of issuance of such
Letter of Credit with the same force and effect as if made on and as of such
date except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder; (c) in the case of the borrowing
of Term 2 Loans on the Effective Date and Revolving Loans, the Administrative
Agent shall have received a timely Notice of Borrowing, in the case of a
Swingline Loan, the Swingline Lender shall have received a timely Notice of
Swingline Borrowing, and in the case of the issuance of a Letter of Credit, the
Issuing Banks and the Administrative Agent shall have received a timely request
for the issuance of such Letter of Credit and (d) for any request for Loans or
Letters of Credit prior to the Security Release Date, receipt by the
Administrative Agent of either (i) if the Security Trigger Date has not occurred
and will not occur after giving effect to such Loans or Letters of Credit, a
notice from a Responsible Officer of the Borrower (which may be included in the
Notice of Borrowing or Notice of Swingline Borrowing) certifying that the
Security Trigger Date has not occurred and will not occur after giving effect to
such Loan or Letter of Credit or (ii) if the Security Trigger Date has occurred
(or will occur after giving effect to such Loans or Letters of Credit), all
items that are required to be delivered pursuant to Section 8.14. or
certification by a Responsible Officer that all such items have been previously
delivered to the Administrative Agent.  Each Credit Event shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Administrative Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event).  In addition, the Borrower shall be deemed to have represented to the
Administrative Agent and the Lenders at the time any Loan is made or any Letter
of Credit is issued that all conditions to the making of such Loan or issuing of
such Letter of Credit contained in this Article VI. have been satisfied.  Unless
set forth in writing to the contrary, the Continuation of its Loans or the
making of its initial Loan by a Lender shall constitute a certification by such
Lender to the Administrative Agent for the benefit of the Administrative Agent
and the Lenders that the conditions precedent for initial Loans set forth in
Sections 6.1. and 6.2. that have not previously been waived by the Lenders in
accordance with the terms of this Agreement have been satisfied.



Article VII. Representations and Warranties

Section 7.1.  Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Banks, to issue
Letters of Credit, each of the Parent and the Borrower represents and warrants
to the Administrative Agent, each Issuing Bank and each Lender as follows:



(a)Organization; Power; Qualification.  Each of the Parent, the Borrower, the
other Loan Parties and the other Subsidiaries is a corporation, partnership or
other legal entity, duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.



(b)Ownership Structure.  Part I of Schedule 7.1.(b) is, as of the AgreementFirst
Amendment Date, a complete and correct list of all Subsidiaries of the Parent
setting forth for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding any Equity Interest in such
Subsidiary, (iii) the percentage of ownership of such Subsidiary represented by
such Equity Interests and (iv) whether such Subsidiary is a Material Subsidiary,
a Significant Subsidiary, an Excluded Subsidiary or, a Foreign Subsidiary or
would be an Issuer upon the occurrence of the Security Trigger Date (as if such
date occurred on the First Amendment Date), as applicable.  As of the
AgreementFirst Amendment Date, except as disclosed in such Schedule, (A) each of
the Parent and its Subsidiaries owns, free and clear of all Liens (other than
Permitted Liens of the types described in clause (a) of the definition of the
term “Permitted Liens” and in the case of an Excluded Subsidiary, customary
Liens on Equity Interests of such Excluded Subsidiary securing Nonrecourse
Indebtedness), and has the unencumbered right to vote, all outstanding Equity
Interests in



--------------------------------------------------------------------------------

each Person shown to be held by it on such Schedule (other than in the case of
an Excluded Subsidiary, customary restrictions on the right to vote the Equity
Interests of such Excluded Subsidiary relating to Nonrecourse Indebtedness),
(B) all of the issued and outstanding capital stock of each such Person
organized as a corporation is validly issued, fully paid and nonassessable and
(C) there are no outstanding subscriptions, options, warrants, commitments,
preemptive rights or agreements of any kind (including, without limitation, any
stockholders’ or voting trust agreements) for the issuance, sale, registration
or voting of, or outstanding securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, any such Person.  As of the AgreementFirst Amendment Date, Part II
of Schedule 7.1.(b) correctly sets forth all Unconsolidated Affiliates of the
Parent, including the correct legal name of such Person, the type of legal
entity which each such Person is, and all Equity Interests in such Person held
directly or indirectly by the Parent.



(c)Authorization of Loan Documents and Borrowings.  The Borrower has the right
and power, and has taken all necessary action to authorize it, to borrow and
obtain other extensions of credit hereunder.  The Parent, the Borrower and each
other Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby. and to grant Liens in the
Collateral to the Collateral Agent for the benefit of the Lender Parties
pursuant to the Pledge Agreement upon the occurrence of the Security Trigger
Date.  The Loan Documents to which the Parent, the Borrower or any other Loan
Party is a party have been duly executed and delivered by the duly authorized
officers of such Person and each is a legal, valid and binding obligation of
such Person enforceable against such Person in accordance with its respective
terms, except as the same may be limited by bankruptcy, insolvency, and other
similar laws affecting the rights of creditors generally and the availability of
equitable remedies for the enforcement of certain obligations (other than the
payment of principal) contained herein or therein and as may be limited by
equitable principles generally.



(d)Compliance of Loan Documents with Laws.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and, the borrowings
and other extensions of credit hereunder and the grant of any Liens under the
Pledge Agreement do not and will not, by the passage of time, the giving of
notice, or both:  (i) require any Governmental Approval (other than filings and
consents contemplated by the Pledge Agreement) or violate any Applicable Law
(including all Environmental Laws) relating to the Parent, the Borrower or any
other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of any Loan Party, or any material
indenture, material agreement or other material instrument to which the Parent,
the Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the other Lender Parties.



(e)Compliance with Law; Governmental Approvals.  Each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries is in compliance
with each Governmental Approval and all other Applicable Laws relating to it
except for noncompliances which, and Governmental Approvals the failure to
possess which, could not, individually or in the aggregate, reasonably be
expected to cause a Default or Event of Default or have a Material Adverse
Effect.



(f)Title to Properties; Liens.  Schedule 7.1.(f) is, as of the AgreementFirst
Amendment Date, a complete and correct listing of all real estate assets of the
Borrower, each other Loan Party and each other Subsidiary, setting forth, for
each such Property, the current occupancy status of such Property and whether
such Property is a Development Property and, if such Property is a Development
Property, the status of completion of such Property.  Schedule 4.1. is, as of
the AgreementFirst Amendment Date, a complete and correct listing of all
Unencumbered Properties.  Each of the Parent, the Borrower, each other Loan
Party and each other Subsidiary has good, marketable and legal title to, or a
valid leasehold interest in, its respective assets.



(g)Existing Indebtedness.  Schedule 7.1.(g) is, as of the AgreementFirst
Amendment Date, a complete and correct listing of all Indebtedness (including
all Guarantees) of each of the Parent, the Borrower, the other Loan Parties and
the other Subsidiaries having, in each case, an outstanding principal balance of
$10,000,000 or more, and if such Indebtedness is secured by any Lien, a
description of all of the property subject to such Lien.  As of the
AgreementFirst



--------------------------------------------------------------------------------

Amendment Date, the outstanding principal amount of Indebtedness of each of the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries not set
forth on such Schedule does not exceed $25,000,000 in the aggregate.



(h)Material Contracts.  Schedule 7.1.(h) is, as of the AgreementFirst Amendment
Date, a true, correct and complete listing of all Material Contracts.  No event
or condition exists which would reasonably be expected to result in any party to
a Material Contract taking action to terminate such Material Contract.



(i)Litigation.  Except as set forth on Schedule 7.1.(i), there are no actions,
suits or proceedings pending (or, to the knowledge of any Loan Party, are there
any actions, suits or proceedings threatened) against or in any other way
relating adversely to or affecting the Parent, the Borrower, any other Loan
Party, any other Subsidiary or any of their respective property in any court or
before any arbitrator of any kind or before or by any other Governmental
Authority which could reasonably be expected to have a Material Adverse Effect.
 There are no known strikes, slow downs, work stoppages or walkouts or other
labor disputes in progress or threatened relating to, the Parent, the Borrower,
any other Loan Party or any other Subsidiary which could reasonably be expected
to have a Material Adverse Effect.



(j)Taxes.  All federal, state and other material tax returns of the Parent, the
Borrower, each other Loan Party and each other Subsidiary required by Applicable
Law to be filed have been duly filed, and all federal, material state and other
material taxes, assessments and other governmental charges or levies upon, the
Parent, the Borrower, each other Loan Party, each other Subsidiary and their
respective properties, income, profits and assets which are due and payable have
been paid, except any such nonpayment or non-filing which is at the time
permitted under Section 8.6.  As of the Agreement Date, none of the United
States federal income tax returns of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is under audit.  All charges, accruals and
reserves on the books of the Parent, the Borrower, the other Loan Parties and
the other Subsidiaries in respect of any taxes or other governmental charges are
in accordance with GAAP.



(k)Financial Statements.  The Borrower has furnished to each Lender copies of
the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal years ended December 31, 2016 and December 31, 2017,
and the related audited consolidated statements of operations, shareholders’
equity and cash flow for the fiscal years ended on such dates, with the opinion
thereon of Ernst & Young LLP.  Such financial statements (including in each case
related schedules and notes) are complete and correct in all material respects
and present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the consolidated financial position of the Parent and its
consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods.  Neither the Parent nor any of
its Subsidiaries has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments that
would be required to be set forth in its financial statements or notes thereto,
except as referred to or reflected or provided for in said financial statements.
 



(l)No Material Adverse Change.  Since the date of the most recently audited
consolidated financial statements of the Parent and its consolidated
Subsidiaries filed with the SEC, there has been no event, change, circumstance
or occurrence that could reasonably be expected to have a Material Adverse
Effect.  Each of the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries is Solvent.



(m)ERISA.  



(i)Except as could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, each Benefit Arrangement is in compliance
with the applicable provisions of ERISA, the Internal Revenue Code and other
Applicable Laws.  Except with respect to Multiemployer Plans, each Qualified
Plan has received a favorable determination from the Internal Revenue Service or
may rely upon a favorable opinion letter issued by the Internal Revenue Service
with respect to a prototype plan, or a timely application for such a letter is
currently being processed by the Internal Revenue Service with respect thereto.
 To the knowledge of the Borrower, nothing has occurred which would cause the
loss of its reliance on each Qualified Plan’s favorable determination letter or
opinion letter.



(ii)With respect to any Benefit Arrangement that is a retiree welfare benefit
arrangement, all amounts have been accrued on the applicable ERISA Group’s
financial statements in accordance with FASB ASC 715.  The



--------------------------------------------------------------------------------

aggregate funding contributions payable by the Borrower, the other Loan Parties
and the other Subsidiaries as a result of the “benefit obligation” of all Plans
exceeding the “fair market value of plan assets” for all Plans which are, or are
reasonably expected to be, in “at risk” status (within the meaning of
Section 430 of the Internal Revenue Code or Section 303 of ERISA), all as
determined, and with such terms defined, in accordance with FASB ASC 715, could
not reasonably be expected to exceed $10,000,000 in the aggregate during any
fiscal year of the Borrower.



(iii)Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is reasonably expected to occur; (ii) there are no pending, or to the knowledge
of the Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject the Borrower, any other Loan
Party or any other Subsidiary to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.



(n)Absence of Default.  None of the Parent, the Borrower, any of the other Loan
Parties or any of the other Subsidiaries is in default under its certificate or
articles of incorporation or formation, bylaws, partnership agreement or other
similar organizational documents, and no event has occurred, which has not been
remedied, cured or waived:  (i) which constitutes a Default or an Event of
Default; or (ii) which constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by,
the Parent, the Borrower, any other Loan Party or any other Subsidiary under any
agreement (other than this Agreement) or judgment, decree or order to which any
such Person is a party or by which any such Person or any of its respective
properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.



(o)Environmental Laws.  In the ordinary course of business and from time to time
each of the Parent, the Borrower, each other Loan Party and each other
Subsidiary conducts reviews of the effect of Environmental Laws on its
re­spective business, operations and properties, including without limitation,
its respective Properties, in the course of which the Parent, the Borrower, such
other Loan Party or such other Subsidiary identifies and evaluates associated
actual and potential liabilities and costs (including, without limitation,
determining whether any capital or operating expenditures are required for
clean-up or closure of properties presently or previously owned, determining
whether any capital or op­erating expenditures are required to achieve or
maintain compliance in all material respects with Environmental Laws or
re­quired as a condition of any Governmental Approval, any contract, or any
related constraints on operating activities, determining whether any costs or
liabilities exist in connection with on-site or off-site treatment, storage,
handling and disposal of wastes or Hazardous Materials, and determining whether
any actual or potential liabilities to third parties, including employees, and
any related costs and expenses exist).  Each of the Parent, the Borrower, each
other Loan Party and each other Subsidiary: (i) is in compliance with all
Environmental Laws applicable to its business, operations and the Properties,
(ii) has obtained all Governmental Approvals which are required under
Environmental Laws, and each such Governmental Approval is in full force and
effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (i) through (iii) the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect.  Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, no Loan Party has any knowledge of, or has received notice of,
any past, present, or pending releases, events, conditions, circumstances,
activities, practices, incidents, facts, occurrences, actions, or plans that,
with respect to any Loan Party or any other Subsidiary, their respective
businesses, operations or with respect to the Properties, may:  (x) cause or
contribute to an actual or alleged violation of or noncompliance with
Environmental Laws, (y) cause or contribute to any other potential common-law or
legal claim or other liability, or (z) cause any of the Properties to become
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law or require the filing or recording of any notice,
approval or disclosure document under any Environmental Law and, with respect to
the immediately preceding clauses (x) through (z) is based on or related to the
on-site or off-site manufacture, generation, processing, distribution, use,
treatment, storage, disposal, transport, removal, clean up or handling, or the
emission, discharge, release or threatened release of any wastes or Hazardous
Material, or any other requirement under Environmental Law.  There is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, mandate, order, lien, request, investigation, or proceeding
pending or, to the Parent’s knowledge



--------------------------------------------------------------------------------

after due inquiry, threatened, against the Parent, the Borrower, any other Loan
Party or any other Subsidiary relating in any way to Environmental Laws which,
reasonably could be expected to have a Material Adverse Effect.  None of the
Properties is listed on or proposed for listing on the National Priority List
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 and its implementing regulations, or any state or
local priority list promulgated pursuant to any analogous state or local law.
 To the Parent’s knowledge, no Hazardous Materials generated at or transported
from the Properties are or have been transported to, or disposed of at, any
location that is listed or proposed for listing on the National Priority List or
any analogous state or local priority list, or any other location that is or has
been the subject of a clean-up, removal or remedial action pursuant to any
Environmental Law, except to the extent that such transportation or disposal
could not reasonably be expected to result in a Material Adverse Effect.



(p)Investment Company.  None of the Parent, the Borrower, any other Loan Party
or any other Subsidiary is (i) an “investment company” or a company “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.



(q)Margin Stock.  None of the Parent, the Borrower, any other Loan Party or any
other Subsidiary is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying “margin stock” within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System.



(r)Affiliate Transactions.  Except as permitted by Section 10.9. or as otherwise
set forth on Schedule 7.1.(r), none of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is a party to or bound by any agreement or
arrangement (whether oral or written) with any Affiliate.



(s)Intellectual Property.  Each of the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries owns or has the right to use, under valid
license agreements or otherwise, all patents, licenses, franchises, trademarks,
trademark rights, service marks, service mark rights,  trade names, trade name
rights, trade secrets and copyrights (collectively, “Intellectual Property”)
necessary to the conduct of its businesses, without known conflict with any
patent, license, franchise, trademark, trademark right, service mark, service
mark right, trade secret, trade name, copyright, or other proprietary right of
any other Person.  All such Intellectual Property is fully protected and/or duly
and properly registered, filed or issued in the appropriate office and
jurisdictions for such registrations, filing or issuances.  No material claim
has been asserted by any Person with respect to the use of any such Intellectual
Property by the Parent, the Borrower, any other Loan Party or any other
Subsidiary, or challenging or questioning the validity or effectiveness of any
such Intellectual Property.  The use of such Intellectual Property by the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries does not
infringe on the rights of any Person, subject to such claims and infringements
as do not, in the aggregate, give rise to any liabilities on the part of the
Parent, the Borrower, any other Loan Party or any other Subsidiary that could
reasonably be expected to have a Material Adverse Effect.



(t)Business.  As of the Agreement Date, the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries are engaged in the business of development,
construction, acquisition, ownership and operation of hotel properties, together
with other business activities incidental thereto.



(u)Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower, any other Loan
Party or any other Subsidiary ancillary to the transactions contemplated hereby.



(v)Accuracy and Completeness of Information.  All written information, reports
and other papers and data (other than financial projections and other forward
looking statements) furnished to the Administrative Agent or any Lender by, on
behalf of, or at the direction of, the Parent, the Borrower, any other Loan
Party or any other Subsidiary were, at the time the same were so furnished and
under the circumstances so furnished, complete and correct in all material
respects, to the extent necessary to give the recipient a true and accurate
knowledge of the subject matter, or, in the case of financial statements,
present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the financial



--------------------------------------------------------------------------------

position of the Persons involved as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year end audit adjustments and absence of full footnote
disclosure).  All financial projections and other forward looking statements
prepared by or on behalf of the Parent, the Borrower, any other Loan Party or
any other Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on reasonable assumptions.  As of the Agreement Date, no fact is known to any
Loan Party which has had, or may in the future have (so far as any Loan Party
can reasonably foresee), a Material Adverse Effect which has not been set forth
in the financial statements referred to in Section 7.1.(k) or in such
information, reports or other papers or data or otherwise disclosed in writing
to the Administrative Agent and the Lenders.  No document furnished or written
statement made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary in order
to make the statements contained therein not misleading.



(w)Not Plan Assets; No Prohibited Transactions.  None of the assets of the
Parent, the Borrower, any other Loan Party or any other Subsidiary constitutes
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.  Assuming that no Lender funds
any amount payable by it hereunder with “plan assets,” as that term is defined
in 29 C.F.R. 2510.3-101, the execution, delivery and performance of this
Agreement and the other Loan Documents, and the extensions of credit and
repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.



(x)Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.



(i)None of (1) the Parent, Borrower, any other Loan Party or any other
Subsidiary, any of their respective directors, officers, or, to the knowledge of
the Parent, Borrower, such other Loan Party or such other Subsidiary, any of
their respective employees or Affiliates, or (2) to the knowledge of the Parent
or Borrower, any agent or representative of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the Credit Facility,
(A) is a Sanctioned Person or currently the subject or target of any Sanctions,
(B) is acting on behalf of a Sanctioned Person, (C) has its assets located in a
Sanctioned Country, or (D) is under administrative, civil or criminal
investigation for an alleged violation of, or received notice from any
governmental entity regarding a possible violation of, Anti-Corruption Laws,
Anti-Money Laundering Laws or Sanctions by a governmental authority that
enforces Sanctions or any Anti-Corruption Laws or Anti-Money Laundering Laws.

(ii)Each of the Parent, the Borrower and their respective Subsidiaries has
implemented and maintains in effect policies and procedures reasonably designed
to ensure compliance by the Borrower and its Subsidiaries and their respective
directors, officers, employees, and agents with all Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions.  

(iii)Each of the Parent, the Borrower and their respective Subsidiaries, each
director, officer, and to the knowledge of Parent or Borrower, employee, agent
and Affiliate of the Parent or Borrower and each such Subsidiary, is in
compliance with all Anti-Corruption Laws, Anti-Money Laundering Laws in all
material respects and applicable Sanctions.

(iv)No proceeds of any Loans or other extensions of credit hereunder have been
used, directly or indirectly, by the Parent, Borrower, any of their respective
Subsidiaries or any of its or their respective directors, officers, employees
and agents in violation of Section 9.8. or Section 10.4.

(y)REIT Status.  The Parent qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Parent to maintain its status as a REIT.



(z)Unencumbered Properties.  Except for any Property that has been approved as
an Unencumbered Property pursuant to Section 4.1.(c) or otherwise approved by
the Requisite Lenders in writing, each Property included in calculations of the
Unencumbered Asset Value satisfies all of the requirements contained in the
definition of “Unencumbered Property”.



(aa)EEA Financial Institution.  None of the Parent, Borrower or any of their
respective Subsidiaries is an EEA Financial Institution.



--------------------------------------------------------------------------------

(bb) Security Interest.  



On and after the Security Trigger Date and prior to the Security Release Date,
the Pledge Agreement creates, as security for the Obligations, a valid and
enforceable Lien on all of the Collateral in favor of the Collateral Agent for
its benefit and the benefit of the Lender Parties, superior to and prior to the
rights of all third parties (subject to the terms of the Intercreditor
Agreement) and subject to no other Liens (except for Permitted Liens of the
types described in clauses (a), (f) and (i) of the definition of such term).



Section 7.2.  Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any other Loan
Party or any other Subsidiary to the Administrative Agent or any Lender pursuant
to or in connection with this Agreement or any of the other Loan Documents
(including, but not limited to, any such statement made in or in connection with
any amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of any Loan Party prior
to the Agreement Date and delivered to the Administrative Agent or any Lender in
connection with the underwriting or closing the transactions contemplated
hereby) shall constitute representations and warranties made by the Parent and
the Borrower under this Agreement.  All representations and warranties made
under this Agreement and the other Loan Documents shall be deemed to be made at
and as of the Agreement Date, the Effective Date, the date on which any
extension of the Termination Date for a Class of Loans is effectuated pursuant
to Section 2.13., the date on which any increase of Commitments is effectuated
pursuant to Section 2.16. and at and as of the date of the occurrence of each
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder.  All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans and the issuance of
the Letters of Credit.



Article VIII. Affirmative Covenants

For so long as this Agreement is in effect, the Parent and the Borrower shall
comply with the following covenants:



Section 8.1.  Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 10.5., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to, (i)
preserve and maintain its respective existence in the jurisdiction of its
incorporation or formation, (ii) preserve and maintain its respective rights,
franchises, licenses and privileges in the jurisdiction of its incorporation or
formation, except where the failure to preserve and maintain such rights,
franchises, licenses and privileges could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (iii) qualify
and remain qualified and authorized to do business in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification and authorization, except where the failure to be so authorized
and qualified could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.



Section 8.2.  Compliance with Applicable Law.

The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply, and the Parent and the Borrower shall use,
and shall cause each other Loan Party and each other Subsidiary to use,
commercially reasonable efforts to cause all other Persons occupying, using or
present on the Properties to comply, with all Applicable Law (including without
limitation Anti-Corruption Laws and Sanctions), including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect.





--------------------------------------------------------------------------------

Section 8.3.  Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, protect and preserve all of its respective material properties,
including, but not limited to, all Intellectual Property necessary to the
conduct of its respective business, and maintain in good repair, working order
and condition all tangible properties, ordinary wear and tear excepted.



Section 8.4.  Conduct of Business.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, carry on its respective businesses as described in
Section 7.1.(t).



Section 8.5.  Insurance.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks (including without
limitation, terrorism as applicable) and in such amounts as is customarily
maintained by Persons engaged in similar businesses or as may be required by
Applicable Law. The Borrower shall from time to time deliver to the
Administrative Agent upon request a detailed list, together with copies of
certificates of insurance evidencing the insurance then in effect, stating the
names of the insurance companies, the amounts and rates of the insurance, the
dates of the expiration thereof and the properties and risks covered thereby.
 Such insurance shall, in any event, include terrorism coverage to the extent
prudent owners of properties similar in nature and location generally maintain
such insurance.



Section 8.6.  Payment of Taxes and Claims.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge when due (a) all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, and (b) all lawful claims of
materialmen, mechanics, carriers, warehousemen and landlords for labor,
materials, supplies and rentals which, if unpaid, might become a Lien on any
properties of such Person; provided, however, that this Section shall not
require the payment or discharge of (i) any such tax, assessment, charge, levy
or claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of such Person in accordance with GAAP, or (ii)
any immaterial tax or claim so long as no material Property of the Parent, the
Borrower, any other Loan Party or any other Subsidiary is at the immediate risk
of being seized, levied or forfeited.



Section 8.7.  Books and Records; Inspections.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, keep proper books of record and account in entries
that are full, true and correct in all material respects shall be made of all
dealings and transactions in relation to its business and activities.  The
Parent and the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, permit representatives of the Administrative Agent or any
Lender to visit and inspect any of their respective properties, to examine and
make abstracts from any of their respective books and records and to discuss
their respective affairs, finances and accounts with their respective officers,
employees and independent public accountants (in the presence of an officer of
the Parent or the Borrower if an Event of Default does not then exist), all at
such reasonable times during business hours and as often as may reasonably be
requested and so long as no Event of Default exists, with reasonable prior
notice.  The Borrower shall be obligated to reimburse the Administrative Agent
and the Lenders for their costs and expenses incurred in connection with the
exercise of their rights under this Section only if such exercise occurs while a
Default or Event of Default exists.  Each of the Parent and the Borrower hereby
authorizes and instructs its accountants to discuss the financial affairs of the
Borrower, any other Loan Party or any other Subsidiary with the Administrative
Agent or any Lender.





--------------------------------------------------------------------------------

Section 8.8.  Environmental Matters.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse Effect.
 The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply, and the Parent and the Borrower shall use,
and shall cause each other Loan Party and each other Subsidiary to use,
commercially reasonable efforts to cause all other Persons occupying, using or
present on the Properties to comply, with all Environmental Laws in all material
respects.  The Parent and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, promptly take all actions and pay or arrange
to pay all costs necessary for it and for the Properties to comply in all
material respects with all Environmental Laws and all Governmental Approvals,
including, to the extent required to comply in all material respects with all
Environmental Laws, actions to remove and dispose of all Hazardous Materials and
to clean up the Properties as required under Environmental Laws.  The Parent and
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, promptly take all actions necessary to prevent the imposition of
any Liens on any of their respective properties arising out of or related to any
Environmental Laws (other than a Lien which consists solely of restrictions on
the use of property that do not materially detract from the value of such
property or impair the intended use or profitable operation thereof in the
business of the Parent, the Borrower and their Subsidiaries).  Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.



Section 8.9.  Further Assurances.

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly execute and deliver or cause to be duly executed
and delivered, to the Administrative Agent such further instruments, documents
and certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions of this
Agreement and the other Loan Documents.



Section 8.10.  Material Contracts.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly and punctually perform and comply with any and
all representations, warranties, covenants and agreements expressed as binding
upon any such Person under any Material Contract which if not performed or
complied with would reasonably be expected to result in any party to a Material
Contract taking action to terminate such Material Contract.  



Section 8.11.  REIT Status.

The Parent shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.



Section 8.12.  Exchange Listing.

The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or NYSE Amex Equities
or which is subject to price quotations on The NASDAQ Stock Market’s National
Market System.



Section 8.13.  Guarantors.

(a)If, during any fiscal quarter, (i) any Person becomes a Material Subsidiary
(other than an Excluded Subsidiary, a Foreign Subsidiary or any Domestic
Subsidiary that has no material assets other than stock and securities of one or
more Foreign Subsidiary) or, (ii) any Material Subsidiary ceases to be subject
to the restriction which prevented it from becoming a Guarantor on the Effective
Date or delivering an Accession Agreement pursuant to this Section or (iii) any
Person provides a Guaranty of the Senior Notes, then, not later than the date on
which the Compliance Certificate is required to be delivered pursuant to
Section 9.3. with respect to such fiscal quarter (or if such fiscal quarter is
the fourth fiscal quarter, the fiscal year ending on the date of such fiscal
quarter), the Borrower shall cause such Material Subsidiary to deliver to the
Administrative Agent each of the following in form and substance reasonably
satisfactory to the Administrative Agent: (y) an Accession Agreement executed by
such Subsidiary and (z) the items that would have been delivered under
subsections (iv) through (viii) and (xv) of Section 6.1.(a) and under
Section 6.1.(ef) if such Subsidiary had



--------------------------------------------------------------------------------

been a Material Subsidiary (other than an Excluded Subsidiary, a Foreign
Subsidiary or any Domestic Subsidiary that has no material assets other than
stock and securities of one or more Foreign Subsidiary) on the Agreement Date.
 As provided in Section 4.1.(d), a Property that is to become an Unencumbered
Property and that is owned by a Subsidiary that is not a Guarantor shall not be
considered to be an Unencumbered Property until such time as the Administrative
Agent shall have received the items referred to in Section 4.1.(d).



(b)The Borrower may request in writing that the Administrative Agent release,
and upon receipt of such request the Administrative Agent shall release, a
Guarantor (other than the Parent) from the Guaranty so long as: (i) such
Guarantor owns no Unencumbered Property, nor any direct or indirect equity
interest in any Subsidiary that owns an Unencumbered Property; (ii) such
Guarantor is not otherwise required to be a party to the Guaranty under the
immediately preceding subsection (a); (iii) no Default or Event of Default shall
then be in existence or would occur as a result of such release, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 10.1.; (iv) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of such release with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Loan Documents; and (v) the Administrative Agent shall have received
such written request at least 10 Business Days (or such shorter period as may be
acceptable to the Administrative Agent in its sole discretion) prior to the
requested date of release.  Delivery by the Borrower to the Administrative Agent
of any such request shall constitute a representation by the Borrower that the
matters set forth in the preceding sentence (both as of the date of the giving
of such request and as of the date of the effectiveness of such request) are
true and correct with respect to such request.



Section 8.14.  Security Trigger Date / Additional Collateral / Release of
Collateral.

(1)On or before the occurrence of the Security Trigger Date, the Parent and the
Borrower shall, and shall cause each Subsidiary of the Borrower that owns any
interest in any Collateral, to grant a first priority Lien in the Collateral to
the Administrative Agent for the benefit of the Lender Parties and shall deliver
each of the following to the Administrative Agent in form and substance
reasonably satisfactory to the Administrative Agent: (i) the results of a recent
UCC, tax, judgment, bankruptcy and lien search in each of the jurisdictions in
which UCC financing statements or other filings or recordations should be made
to evidence or perfect Liens in the Collateral, (ii) the Pledge Agreement duly
executed by each Person that owns Collateral, (iii) each document (including,
without limitation, any UCC financing statement and certificates evidencing the
Equity Interest of each Issuer, if any, together with stock powers with respect
thereto and any promissory notes or other instruments evidencing any Material
Debt Receivables together with allonges thereto) and evidence of the taking of
all actions required by the Pledge Agreement or under Applicable Law or
reasonably deemed necessary or appropriate by the Administrative Agent to be
entered into, filed, registered or recorded or taken, in order to create in
favor of the Administrative Agent, for the benefit of the Lender Parties, a
perfected first-priority Lien in the Collateral, (iv) opinion of counsel to the
Parent, the Borrower and their Subsidiaries relating to the creation, attachment
and perfection of the Liens granted pursuant to the Pledge Agreement and the
authorization, delivery and enforceability of the Pledge Agreement and (v) one
or more Intercreditor Agreements duly executed by the Collateral Agent and the
holders of the Senior Notes (and, if and to the extent applicable, any other
Material Collateral Indebtedness which is secured by a Lien on the Collateral)
and acknowledged by the Grantors.  



(2)If, after the occurrence of the Security Trigger Date and prior to the
Security Release Date, the Parent, the Borrower or any of their Subsidiaries
acquires any Collateral, then, within five Business Days following the
acquisition thereof, the Borrower or the applicable Subsidiary shall take such
actions as shall be reasonably required to grant to the Administrative Agent for
the benefit of the Lender Parties a first priority Lien in such Collateral
including, (i) if the owner thereof is not a party to the Pledge



--------------------------------------------------------------------------------

Agreement and or any existing Intercreditor Agreement, delivering a supplement
to the Pledge Agreement and/or the Intercreditor Agreement duly executed by such
Person and a UCC financing statement with respect to such Person and (ii) taking
such actions as may be required pursuant to the Pledge Agreement including
delivery of (x) any certificates evidencing the Equity Interest of any
applicable Issuer, if any, together with stock powers with respect thereto, (y)
any promissory notes or other instruments evidencing any Material Debt
Receivables together with allonges thereto and (z) any UCC financing statement
amendment as may be necessary with respect to such additional Collateral.  As
provided in Section 4.1.(d)., a Property that is to become an Unencumbered
Property after the occurrence of the Security Trigger Date and prior to the
Security Release Date shall not be considered to be an Unencumbered Property
until such time as the Administrative Agent shall have received the items
referred to in Section 4.1.(d).  



(3)The Borrower may request in writing that the Administrative Agent release,
and promptly upon receipt of such request the Administrative Agent shall
release, its Lien in the Collateral if (i) the Security Release Date shall have
occurred or (ii) any assets secured by Lien are sold (or effective
simultaneously with such release, shall be sold) so long as: (A) such sale is
permitted by the terms hereof (including Section 4.2.) and, if applicable, the
Borrower has complied (or, upon receipt of the proceeds of such sale) will
comply with the terms of Section 2.8; (B) such assets are no longer required to
be pledged as Collateral under the terms hereof; (C) no Default or Event of
Default shall then be in existence or would occur as a result of such release,
including without limitation and, to the extent then applicable, a Default or
Event of Default resulting from a violation of any of the covenants contained in
Section 10.1. after the Covenant Relief Period; and (D) the Administrative Agent
shall have received such written request at least 5 Business Days (or such
shorter period as may be acceptable to the Administrative Agent in its sole
discretion) prior to the requested date of release.  Delivery by the Borrower to
the Administrative Agent of any such request shall constitute a representation
by the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request.



Section 8.15.  Article 8 Securities.

Notwithstanding any other provision contained in this Agreement or any other
Loan Document, the Parent and the Borrower hereby covenant and agree with the
Administrative Agent and the Lenders that from and after the date of this
Agreement until the earlier of (a) the date this Agreement shall terminate in
accordance with Section 13.10. or (b) the Security Release Date: (i) it will
take no action (nor permit any Subsidiary to take any action) of any nature
whatsoever for any of the Equity Interests in any Issuer to be treated as
“securities” within the meaning of, or governed by, Article 8 of the UCC; (ii)
it will take no action (nor permit any Subsidiary to take any action) of any
nature whatsoever to enter into, acknowledge or agree to a securities control
agreement with respect to the Equity Interests of Issuer; and (iii) it will not
(nor permit any Subsidiary to) consent to or permit the filing of financing
statements with respect to Equity Interests in any Issuer except for financing
statements filed pursuant to the Pledge Agreement.



Section 8.16.  Government Assistance Indebtedness.

(a)The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, (1) use all of the proceeds of Government Assistance
Indebtedness issued under the CARES Act exclusively for CARES Forgivable Uses,
if applicable, in the manner required under the CARES Act to obtain forgiveness
of the largest possible amount of such Government Assistance Indebtedness, which
as of the First Amendment Date requires that the applicable borrower use not
less than 75% of the proceeds of Government Assistance Indebtedness for CARES
Payroll Costs and (2) use commercially reasonable efforts to conduct their
business in a manner that maximizes the amount of the Government Assistance
Indebtedness that is forgiven, if any.



(b)Notwithstanding anything contained in this Agreement, the Parent and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, maintain the proceeds of Government Assistance Indebtedness in an account
that does not sweep funds and thereafter apply them to any other Indebtedness.





--------------------------------------------------------------------------------

(c)If the Parent, the Borrower or any Subsidiary incurs Government Assistance
Indebtedness, the Parent and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, (1) maintain all records required to be
submitted in connection with the forgiveness of such Government Assistance
Indebtedness, (2) apply for forgiveness of such Government Assistance
Indebtedness in accordance with regulations implementing Section 1106 of the
CARES Act within 30 days after the last day of the eight week period immediately
following the date of incurrence of such Government Assistance Indebtedness and
(3) provide the Administrative Agent with a copy of its application for
forgiveness and all supporting documentation required by the SBA or the lender
of such Government Assistance Indebtedness in connection with the forgiveness of
such Government Assistance Indebtedness.



Article IX. Information

For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:



Section 9.1.  Quarterly Financial Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 45 days after the end of
each of the first, second and third fiscal quarters of the Parent commencing
with the fiscal quarter ending September 30, 2018unless, solely during the
Covenant Relief Period, the SEC extends the time for quarterly filing past such
date for public companies generally, then the earlier of (i) 5 days after the
same is required to be filed with the SEC and (ii) the date which is 75 days
after the end of such fiscal quarters of the Parent), the unaudited consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such period
and the related unaudited consolidated statements of income, equity and cash
flows of the Parent and its Subsidiaries for such period, setting forth in each
case in comparative form the figures as of the end of and for the corresponding
periods of the previous fiscal year, all of which shall be certified by the
chief financial officer of the Parent, in his or her opinion, to present fairly,
in accordance with GAAP and in all material respects, the consolidated financial
position of the Parent and its Subsidiaries as at the date thereof and the
results of operations for such period (subject to normal year-end audit
adjustments and absence of full footnote disclosure).



Section 9.2.  Year-End Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 120 days after the end of
each fiscal year of the Parent unless, solely during the Covenant Relief Period,
the SEC extends the time for annual filing past such date for public companies
generally, then the earlier of (i) 5 days after the same is required to be filed
with the SEC and (ii) the date which is 150 days after the end of such fiscal
year of the Parent), the audited consolidated balance sheet of the Parent and
its Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of income, equity and cash flows of the Parent and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year, all of which shall be
(a) certified by the chief financial officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the financial position of the Parent and its Subsidiaries as at the
date thereof and the result of operations for such period and (b) accompanied by
the report thereon of Ernst & Young LLP or any other independent certified
public accountants of recognized national standing acceptable to the
Administrative Agent, whose report shall not be subject to (i) any “going
concern” or like qualification or exception or (ii) any qualification or
exception as to the scope of such audit.



Section 9.3.  Compliance Certificate.

At the time the financial statements are furnished pursuant to Sections 9.1. and
9.2., a certificate substantially in the form of Exhibit M (a “Compliance
Certificate”) executed on behalf of the Parent by the chief financial officer or
chief accounting officer of the Parent in his or her capacity as such officer
and not in any individual capacity (a) setting forth in reasonable detail as of
the end of such fiscal quarter or fiscal year, as the case may be, the
calculations required to establish whether the Parent and the Borrower, as
applicable, were in compliance with the covenants contained in Section 10.1. and
(b) stating that, to his or her knowledge, after due inquiry, no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred and the steps being taken by
the Borrower with



--------------------------------------------------------------------------------

respect to such event, condition or failure.  Together with the delivery of each
Compliance Certificate, the Borrower shall deliver (A) a list of all Persons
that have become a Material Subsidiary or a Significant Subsidiary since the
date of the Compliance Certificate most recently delivered hereunder and (B) a
report of newly acquired Properties, including their Net Operating Income for
the period of four consecutive fiscal quarters most recently ending, purchase
price, and principal amount of the mortgage debt as of the date of such
Compliance Certificate, if any, since the date of the Compliance Certificate
most recently delivered hereunder. During the Covenant Relief Period, the Parent
and Borrower shall continue to provide the calculations set forth in the
compliance certificate (but not a certification as to the compliance therewith).
 Additionally, concurrently with the Compliance Certificates required with
respect to the last fiscal quarter of the Covenant Relief Period and the first
two fiscal quarters following the Covenant Relief Period, the Borrower and the
Parent shall provide Administrative Agent (for informational purposes only) its
calculation of the financial tests set forth in Section 10.1 based on a
trailing-twelve month calculation.



During the Covenant Relief Period, the Borrower and the Parent shall deliver a
supplemental Compliance Certificate on the 13th of each calendar month
certifying as to (1) the amount of Unrestricted Cash of the Borrower and its
Subsidiaries as of the last day of the preceding month and (2) the calculation
of and compliance with the Average Monthly Liquidity covenant set forth in
Section 10.1.(i).  



Section 9.4.  Other Information.

(a)Promptly, and in any event within 5 Business Days, upon receipt thereof,
copies of all reports, if any, submitted to the Parent or its Board of Directors
by its independent public accountants including, without limitation, any
management report;



(b)Within 5 Business Days of the filing thereof, copies of all registration
statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K and 10-Q (or their equivalents) and all other
periodic reports which any Loan Party or any other Subsidiary shall file with
the SEC or any national securities exchange.



(c)Promptly, and in any event within 5 Business Days, upon the mailing thereof
to the shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Parent, any Subsidiary or any other
Loan Party;



(d)Within 45 days after the end of each fiscal quarter of the Borrower, an
operating summary with respect to each Unencumbered Property, including without
limitation, a quarterly and year-to-date statement of Net Operating Income;



(e)No later than 90 days after the beginning of each fiscal year of the Parent,
(i) projected sources and uses of cash statements, balance sheets, income
statements, and EBITDA, of the Parent, the Borrower and the other Subsidiaries
on a consolidated and annual basis for the next succeeding fiscal year and, to
the extent available, for the next three succeeding fiscal years, all itemized
in reasonable detail; (ii) operating statements for the prior year, a property
budget for the then current year and planned capital expenditure budget on both
an individual and consolidated basis for each Property of the Parent, the
Borrower and each of the other Subsidiaries and (iii) the most current Smith
Travel Research STAR Report available, which will compare the individual
Unencumbered Properties to the primary competitive set.  The foregoing shall be
accompanied by pro forma calculations, together with detailed assumptions,
required to establish whether or not the Parent and the Borrower, as applicable,
will be in compliance with the covenants contained in Section 10.1. at the end
of each fiscal quarter of the next succeeding fiscal year;



(f)To the extent the Parent, the Borrower, any other Loan Party or any other
Subsidiary is aware of the same, prompt notice of any matter that has had, or
which could reasonably be expected to have, a Material Adverse Effect, including
without limitation the Parent, the Borrower, any other Loan Party or any other
Subsidiary actually becoming aware of any ERISA Event or any material
litigation, arbitration or governmental investigation or proceeding instituted
or threatened in writing against any Loan Party or Unencumbered Property;





--------------------------------------------------------------------------------

(g)A copy of any amendment to the certificate or articles of incorporation or
formation, bylaws, operating agreement, partnership agreement or other similar
organizational documents of the Parent, the Borrower or any other Loan Party
within 5 Business Days after the effectiveness thereof;



(h)Prompt notice of any change in the senior management of the Parent or the
Borrower;



(i)Prompt notice of (i) the occurrence of any Default or Event of Default, or
(ii) any event which constitutes or which with the passage of time, the giving
of notice, or otherwise, would constitute a default or event of default by the
Parent, the Borrower, any other Loan Party or any other Subsidiary under any
Material Contract or the Senior Notes Agreement;



(j)Prompt notice of any Person becoming a Material Subsidiary or a Significant
Subsidiary or, after the Security Trigger Date and prior to the Security Release
Date, an Issuer;



(k)[reserved]Promptly, and in any event not less than five days prior to the
effectiveness thereof, a copy of each material amendment to the Senior Notes
Agreement or the terms of the Senior Notes;



(l)Promptly upon the request of the Administrative Agent, evidence of the
Parent’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail reasonably
satisfactory to the Administrative Agent;



(m)Promptly, upon each request, information identifying the Parent and the
Borrower as a Lender may request in order to comply with applicable “know your
customer” and Anti-Money Laundering Laws, including without limitation, the
Patriot Act; and



(n)From time to time and promptly upon each request, such data, certificates,
reports, statements, documents or further information regarding any Property or
the business, assets, liabilities, financial condition, results of operations or
business prospects of the Parent, the Borrower, any other Loan Party or any
other Subsidiary as the Administrative Agent or any Lender may reasonably
request.

Subject to the requirements of Section 9.5.(a), to the extent any notices,
documents or other items to be delivered pursuant to this Section 9.4. are
included in materials otherwise filed with the SEC, the filing of such materials
with the SEC shall satisfy the notice and/or delivery requirements under this
Section 9.4.



Section 9.5.  Electronic Delivery of Certain Information.

(a)Documents required to be delivered pursuant to the Loan Documents (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website or a website
sponsored or hosted by the Administrative Agent or the Borrower) provided that
the foregoing shall not apply to (i) notices to any Lender (or the Issuing
Banks) pursuant to Article II. and (ii) any Lender that has notified the
Administrative Agent and the Borrower that it cannot or does not want to receive
electronic communications.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications.  Documents or notices delivered electronically shall
be deemed to have been delivered 24 hours after the date and time on which the
Administrative Agent or the Borrower posts such documents or the documents
become available on a commercial website and the Administrative Agent or
Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 11:00 a.m. Central time on the opening of
business on the next business day for the recipient.  Notwithstanding anything
contained herein, the Borrower shall deliver paper copies of any documents to
the Administrative Agent or to any Lender that requests such paper copies until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery.  



--------------------------------------------------------------------------------

Each Lender shall be solely responsible for requesting delivery to it of paper
copies and maintaining its paper or electronic documents.



(b)Documents required to be delivered pursuant to Article II. may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.



Section 9.6.  Public/Private Information.

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Informational Materials”)
pursuant to this Article and the Borrower shall designate Informational
Materials (a) that are either available to the public or not material with
respect to the Borrower and its Subsidiaries or any of their respective
securities for purposes of United States federal and state securities laws, as
“Public Information” and (b) that are not Public Information as “Private
Information”; provided that any Informational Materials that are not designated
as “Public Information” or “Private Information” shall be considered to be
“Private Information”.



Section 9.7.  Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions.

The Parent and the Borrower will (a) maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance by the Parent, the Borrower,
their respective Subsidiaries and their respective directors, officers,
employees and agents with all Anti-Corruption Laws, Anti-Money Laundering Laws
and applicable Sanctions, (b) notify the Administrative Agent and each Lender
that previously received a Beneficial Ownership Certification of any change in
the information provided in the Beneficial Ownership Certification that would
result in a change to the list of beneficial owners identified therein and (c)
promptly upon the reasonable request of the Administrative Agent or any Lender,
provide the Administrative Agent or such Lender, as the case may be, any
information or documentation requested by it for purposes of complying with the
Beneficial Ownership Regulation.



Section 9.8.  Use of Proceeds.

(a)The Borrower will use the proceeds of Loans or any Letter of Credit only for
general corporate purposes, including, without limitation, (i) to finance
acquisitions otherwise permitted under this Agreement; (ii) to finance capital
expenditures and the repayment of Indebtedness of the Borrower and its
Subsidiaries; (iii) to finance repurchases of common and preferred Equity
Interests, (iv) to provide for the general working capital needs of the Borrower
and its Subsidiaries, (v) the payment of fees and expenses in connection
herewith and (vi) Restricted Payments to the extent permitted under this
Agreement.



(b)The Borrower will not request any Loan, and the Borrower shall not use, and
shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan or Letter
of Credit, directly or to Borrower’s knowledge indirectly, (i) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.







Article X. Negative Covenants

For so long as this Agreement is in effect, the Parent and the Borrower shall
comply with the following covenants:





--------------------------------------------------------------------------------

Section 10.1.  Financial Covenants.

(a)Maximum Leverage Ratio.  The Parent shall not permit the Leverage Ratio to
exceed 6.50 to 1.00 at any time; provided, however, that (I) notwithstanding the
foregoing if the Covenant Relief Period ends as specified in clause (ii) of the
definition thereof then (A) for the fiscal quarter period ending June 30, 2021,
the Leverage Ratio may exceed 6.50 to 1.00 but shall not exceed 7.00 to 1.00 at
any time and (B) for the fiscal quarter period ending September 30, 2021, the
Leverage Ratio may exceed 6.50 to 1.00 but shall not exceed 6.75 to 1.00 at any
time, and (II) the Parent shall have the option, exercisable one time beginning
the fiscal quarter period ending December 31, 2021, to elect that the Leverage
Ratio may exceed 6.50 to 1.00 for a period (such period, the “Leverage Ratio
Surge Period”) of up to four consecutive fiscal quarters commencing with the
fiscal quarter during which the Borrower delivers the notice referred to below
so long as (i) the Borrower has delivered a written notice to the Administrative
Agent that the Borrower is exercising its option under this subsection (a) and
(ii) the Leverage Ratio does not exceed 7.00 to 1.00 at any time during the
Leverage Ratio Surge Period.



(b)Minimum Fixed Charge Coverage Ratio.  The Parent shall not permit the ratio
of (i) Adjusted EBITDA for the period of four consecutive fiscal quarters most
recently ended to (ii) Fixed Charges for such period to be less than 1.50 to
1.00 as of the last day of such period.  Notwithstanding the foregoing, for
purposes of calculating the foregoing, (A) for the last full fiscal quarter
period of the Covenant Relief Period (which, (x) if the Covenant Relief Period
ends pursuant to clause (i) of the definition thereof will be the period for
which the Borrower calculated the Financial Covenants in the Covenant Relief
Termination Notice and (y) if the Covenant Relief Period ends pursuant to clause
(ii) of the definition thereof, will be June 30, 2021), Adjusted EBITDA and
Fixed Charges shall be measured as, at Borrower’s election, either (I) Adjusted
EBITDA and Fixed Charges for the two fiscal quarter period ending on such date
multiplied by 2, or (II) Adjusted EBITDA and Fixed Charges for the single fiscal
quarter ending on such date multiplied by 4; (B) for the fiscal quarter period
immediately following the fiscal quarter period described in clause (A),
Adjusted EBITDA and Fixed Charges shall be measured as, either (I) if for clause
(A) above, Adjusted EBITDA and Fixed Charges was measured based on sub-clause
(I) thereof, then Adjusted EBITDA and Fixed Charges shall be measured as
Adjusted EBITDA and Fixed Charges for the three fiscal quarter period ending on
such date multiplied by 4/3, or (II) if for clause (A) above, Adjusted EBITDA
and Fixed Charges was measured based on sub-clause (II) thereof, then Adjusted
EBITDA and Fixed Charges shall be measured as Adjusted EBITDA and Fixed Charges
for the two fiscal quarter period ending on such date multiplied by 2; and (C)
for the fiscal quarter period immediately following the fiscal quarter period
described in clause (B), Adjusted EBITDA and Fixed Charges shall be measured as,
either (I) if for clause (A) above, Adjusted EBITDA and Fixed Charges was
measured based on sub-clause (I) thereof, then Adjusted EBITDA and Fixed Charges
shall be measured as Adjusted EBITDA and Fixed Charges for the four fiscal
quarter period ending on such date, or (II) if for clause (A) above, Adjusted
EBITDA and Fixed Charges was measured based on sub-clause (II) thereof, then
Adjusted EBITDA and Fixed Charges shall be measured as Adjusted EBITDA and Fixed
Charges for the three fiscal quarter period ending on such date multiplied by
4/3.



(c)Minimum Tangible Net Worth.  The Parent shall not permit Tangible Net Worth
at any time to be less than (i) $2,484,360,000 plus (ii) 75% of the Net Proceeds
of all Equity Issuances effected at any time after June 30, 2018 by the Parent,
the Borrower or any other Subsidiary to any Person other than the Parent, the
Borrower or any other Subsidiary.$2,000,000,000.



(d)Maximum Unencumbered Leverage Ratio.  The Parent shall not permit the ratio
of  (i)Unsecured Indebtedness of the Parent and its Subsidiaries determined on a
consolidated basis to (ii) Unencumbered Asset Value to exceed 0.60 to 1.00 at
any time; provided, however, that the Parent shall have the option, exercisable
one time, to elect that such ratio may exceed 0.60 to 1.00 for a period (such
period, the “Unencumbered Leverage Ratio Surge Period”) of up to four
consecutive fiscal quarters commencing with the fiscal quarter during which the
Borrower delivers the notice referred to below so long as (i) the Borrower has
delivered a written notice to the Administrative Agent that the Borrower is
exercising its option under this subsection (d), (ii) such ratio does not exceed
0.65 to 1.00 at any time during the Unencumbered Leverage Ratio Surge Period and
(iii) the Borrower completed a Material Acquisition which resulted in such ratio
(after giving effect to such Material Acquisition) exceeding 0.60 to 1.00 at any
time during the fiscal quarter in which such Material Acquisition took place or
the immediately following fiscal quarter.





--------------------------------------------------------------------------------

(e)Minimum Unsecured Interest Expense Coverage Ratio.  The Parent shall not
permit the ratio of (i) Adjusted NOI to (ii) Unsecured Interest Expense of
Parent and its Subsidiaries to be less than 2.00 to 1.00 at any time.; provided,
however, that notwithstanding the foregoing if the Covenant Relief Period ends
as specified in clause (ii) of the definition thereof then (A) for the fiscal
quarter period ending June 30, 2021, the ratio of Adjusted NOI to Unsecured
Interest Expense may be less than 2.00 to 1.00 but shall not be less than 1.50
to 1.00 at any time and (B) for the fiscal quarter period ending September 30,
2021, the ratio of Adjusted NOI to Unsecured Interest Expense may be less than
2.00 to 1.00 but shall not be less than 1.75 to 1.00 at any time.
 Notwithstanding the foregoing, for purposes of calculating the foregoing, (A)
for the last full fiscal quarter period of the Covenant Relief Period (which,
(x) if the Covenant Relief Period ends pursuant to clause (i) of the definition
thereof will be the period for which the Borrower calculated the Financial
Covenants in the Covenant Relief Termination Notice and (y) if the Covenant
Relief Period ends pursuant to clause (ii) of the definition thereof, will be
June 30, 2021), Adjusted NOI and Unsecured Interest Expense shall be measured
as, at Borrower’s election, either (I) Adjusted NOI and Unsecured Interest
Expense  for the two fiscal quarter period ending on such date multiplied by 2,
or (II) Adjusted NOI and Unsecured Interest Expense  for the single fiscal
quarter ending on such date multiplied by 4; (B) for the fiscal quarter period
immediately following the fiscal quarter period described in clause (A),
Adjusted NOI and Unsecured Interest Expense  shall be measured as, either (I) if
for clause (A) above, Adjusted NOI and Unsecured Interest Expense  was measured
based on sub-clause (I) thereof, then Adjusted NOI and Unsecured Interest
Expense  shall be measured as Adjusted NOI and Unsecured Interest Expense  for
the three fiscal quarter period ending on such date multiplied by 4/3, or (II)
if for clause (A) above, Adjusted NOI and Unsecured Interest Expense  was
measured based on sub-clause (II) thereof, then Adjusted NOI and Unsecured
Interest Expense shall be measured as Adjusted NOI and Unsecured Interest
Expense  for the two fiscal quarter period ending on such date multiplied by 2;
and (C) for the fiscal quarter period immediately following the fiscal quarter
period described in clause (B), Adjusted NOI and Unsecured Interest Expense
 shall be measured as, either (I) if for clause (A) above, Adjusted NOI and
Unsecured Interest Expense  was measured based on sub-clause (I) thereof, then
Adjusted NOI and Unsecured Interest Expense  shall be measured as Adjusted NOI
and Unsecured Interest Expense  for the four fiscal quarter period ending on
such date, or (II) if for clause (A) above, Adjusted NOI and Unsecured Interest
Expense  was measured based on sub-clause (II) thereof, then Adjusted NOI and
Unsecured Interest Expense shall be measured as Adjusted NOI and Unsecured
Interest Expense  for the three fiscal quarter period ending on such date
multiplied by 4/3.



(f)Minimum Unencumbered Property Requirements.  The Parent shall not permit the
number of Unencumbered Properties to be less than 7 Properties or the
Unencumbered Asset Value to be less than $500,000,000.



(g)Maximum Secured Indebtedness Ratio.  The Parent shall not permit the ratio of
(i) Secured Indebtedness of the Parent and its Subsidiaries to (ii) Total Asset
Value to exceed 0.45 to 1.00 at any time.



(h)Maximum Secured Recourse Indebtedness Ratio.  The Parent shall not permit the
ratio of (i) Secured Recourse Indebtedness of the Parent and its Subsidiaries to
(ii) Total Asset Value to exceed 0.10 to 1.00 at any time.



(i)[Reserved].

(i)Liquidity.  At all times during the Covenant Relief Period, the Borrower and
its Subsidiaries shall maintain Average Monthly Liquidity of not less than
$150,000,000.



(j)[Reserved].Covenant Relief Period.  Notwithstanding the foregoing, during the
Covenant Relief Period, the Parent shall not be required to comply with the
Financial Covenants described in clauses (a) – (h) and neither the Leverage
Ratio Surge Period nor the Unencumbered Leverage Ratio Surge Period shall be
deemed to be utilized.



(k)Dividends and Other Restricted Payments.  The Parent and the Borrower shall
not, and shall not permit any of their Subsidiaries to, redeem, purchase,
repurchase or otherwise acquire any Equity Interests of the Parent, the Borrower
or any of their Subsidiaries from any Person other than the Parent, the Borrower
or a Subsidiary unless (i) no Default or Event of Default exists or would result
therefrom and (ii) the Borrower shall have delivered to the Administrative Agent
at least 3 Business Days prior to any redemption, purchase, repurchase or other
acquisition that exceeds $50,000,000 in the aggregate a Compliance Certificate
evidencing that the Parent and the Borrower will be in compliance with the
covenants contained in Section 10.1. after giving pro forma effect to such
redemption, purchase, repurchase or other acquisition.  



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if an Event of Default exists, the Parent and the
Borrower shall not, and shall not permit any of their Subsidiaries to, declare
or make any Restricted Payments except that (i) the Borrower may declare and
make cash distributions to the Parent and other holders of Equity Interests in
the Borrower with respect to any fiscal year to the extent necessary for the
Parent to distribute, and the Parent may (A) make cash or equity distributions
in an aggregate amount not to exceed the minimum amount necessary for the Parent
to satisfy the requirements for qualification and taxation as a REIT and not be
subject to income or excise taxation under Sections 857(b)(1), 857(b)(3), 860 or
4981 of the Internal Revenue Code and (B) make additional distributions in
common Equity Interests of the Parent in an amount under this clause (B) that,
when combined with the distributions under clause (A) above, do not exceed 100%
of the taxable income of the Parent determined in accordance with
Section 857(b)(2) of the Internal Revenue Code and (ii) Subsidiaries of the
Borrower may make Restricted Payments to any Person that owns an Equity Interest
in such Subsidiary, ratably according to their respective holdings of the type
of Equity Interest in respect of which such Restricted Payment is being made.
 Notwithstanding the foregoing, during the Covenant Relief Period, the terms of
this 10.1.(k) shall be subject to Section 10.11.(a).



Section 10.2.  Permitted Liens; Negative Pledge.

(a)The Parent and the Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary or to, create, assume, or incur any Lien (other
than Permitted Liens) upon any of its properties, assets, income or profits of
any character whether now owned or hereafter acquired or, if immediately prior
to the creation, assumption or incurring of such Lien, or immediately
thereafter, a Default or Event of Default is or would be in existence, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 10.1.  The Parent and the Borrower
shall not, and shall not permit any other Loan Party or any other Subsidiary to
create any Lien (other than Permitted Liens described in clauses (a), (f) and
(i) of the definition thereof) in the Collateral (or the property required to
become Collateral on the Security Trigger Date) or in the Equity Interests of
any Excluded Issuer from and after June 30, 2020 to and including the Security
Release Date.



(b)The Parent and the Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary (other than an Excluded Subsidiary) to, enter
into, assume or otherwise be bound by any Negative Pledge except for (i) a
Negative Pledge contained in any agreement that evidences unsecured Indebtedness
which contains restrictions on encumbering assets that are substantially similar
to or less restrictive than those restrictions contained in the Loan Documents;
(ii) a Negative Pledge contained in any agreement relating to assets to be sold
where the restrictions on encumbering assets relate only to such assets pending
such sale; (iii) a Negative Pledge contained in a joint venture agreement
applicable solely to the assets or Equity Interests of such joint venture; and
(iv) a Negative Pledge contained in any agreement (x) evidencing Secured
Indebtedness of such Person, but only to the extent that no Default or Event of
Default is in existence at the time such Secured Indebtedness is created,
incurred or assumed, nor would result from the creation, incurrence or
assumption of such Secured Indebtedness (including without limitation, a Default
or Event of Default resulting from a violation of any of the covenants contained
in Section 10.1.), (y) the Lien securing such Secured Indebtedness permitted to
exist pursuant to this Agreement, and (z) which prohibits the creation of any
other Lien on only the property securing such Secured Indebtedness.  Further,
the Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to grant a Negative Pledge (other than a Negative Pledge
in the Senior Note Agreement that is substantially identical to this sentence)
in the Equity Interests of any Excluded Issuer from and after June 30, 2020 to
and including the Security Release Date.



Section 10.3.  Restrictions on Intercompany Transfers.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary (other than an Excluded Subsidiary) to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to:
(a) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other Equity Interests owned by the Parent, the Borrower or any
other Subsidiary; (b) pay any Indebtedness owed to the Parent, the Borrower or
any other Subsidiary; (c) make loans or advances to the Parent, the Borrower or
any other Subsidiary; or (d) transfer any of its property or assets to the
Parent, the Borrower or any other Subsidiary, in each case, other than: (i) with
respect to clauses (a) through (d), those encumbrances or restrictions
(x) contained in any Loan Document or (y) contained in any other agreement that
evidences unsecured Indebtedness containing encumbrances or restrictions on the
actions described above that are substantially similar to or less restrictive
than those contained in the Loan Documents, or (ii) with respect to clause (d),
(x) restrictions contained in any



--------------------------------------------------------------------------------

agreement relating to the sale of a Subsidiary (other than the Borrower) or the
assets of a Subsidiary pending sale, or relating to Secured Indebtedness secured
by a Lien on assets that the Parent, the Borrower, any other Loan Party or any
other Subsidiary may create, incur, assume, or permit or suffer to exist under
the Loan Documents; provided that in any such case, the restrictions apply only
to the Subsidiary or the assets that are the subject of such sale or Lien, as
the case may be or (y) customary provisions restricting assignment of any
agreement entered into by the Parent, the Borrower, any other Loan Party or any
other Subsidiary in the ordinary course of business.



Section 10.4.  Restrictions on Use of Proceeds.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, use any part of such proceeds to purchase or carry, or to reduce
or retire or refinance any credit incurred to purchase or carry, any margin
stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock; provided, however,
subject to Section 10.1.(k), the Borrower may use proceeds of the Loans to
redeem, purchase, repurchase or otherwise acquire Equity Interests of the
Parent, the Borrower any their Subsidiaries so long as such use will not result
in any of the Loans or other Obligations being considered to be “purpose credit”
directly or indirectly secured by margin stock within the meaning of Regulation
U or Regulation X of the Board of Governors of the Federal Reserve System.



Section 10.5.  Merger, Consolidation, Sales of Assets and Other Arrangements.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, (i) enter into any transaction of merger or
consolidation, (ii) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution) or (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:



(a)any of the actions described in the immediately preceding clauses (i) through
(iii) may be taken with respect to any Subsidiary so long as (x) immediately
prior to the taking of such action, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence,
(y) if such action includes the sale of all Equity Interests in a Subsidiary
that is a Guarantor owned directly or indirectly by the Parent, such Subsidiary
can and will be released from the Guaranty in accordance with Section 8.13.(b)
and (z) if such action includes the disposition of an Unencumbered Property
(regardless of whether such disposition takes the form of a direct sale of such
Unencumbered Property, the sale of the Equity Interests of the Subsidiary that
owns such Unencumbered Property or a merger of such Subsidiary), such
Unencumbered Property can and will be removed as an Unencumbered Property in
accordance with Section 4.2.;



(b)the Parent, the Borrower, the other Loan Parties and the other Subsidiaries
may lease and sublease their respective assets, as lessor or sublessor (as the
case may be), in the ordinary course of their business;



(c)a Person may merge with a Loan Party so long as (i) the survivor of such
merger is such Loan Party or, solely in the case of a Loan Party other than the
Borrower or the Parent, becomes a Loan Party at the time of such merger,
(ii) immediately prior to such merger, and immediately thereafter and after
giving effect thereto, (x) no Default or Event of Default is or would be in
existence, including, without limitation, a Default or Event of Default
resulting from a breach of Section 10.1. and (y) the representations and
warranties made or deemed made by Borrower and the applicable Loan Party in the
Loan Documents to which any of them is a party shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of such extension with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Loan Documents, (iii) the Borrower shall have given the Administrative
Agent at least 30-days’ prior written notice (or such shorter period as
Administrative Agent shall approve) of such merger, such notice to include a
certification as to the matters described in the immediately preceding
clause (ii) (except that such prior notice shall not be required



--------------------------------------------------------------------------------

in the case of the merger of a Subsidiary that does not own an Unencumbered
Property with and into a Loan Party but the Borrower shall give the
Administrative Agent notice of any such merger promptly following the
effectiveness of such merger) and (iv) at the time the Borrower gives notice
pursuant to clause (iii) of this subsection, the Borrower shall have delivered
to the Administrative Agent for distribution to each of the Lenders a Compliance
Certificate, calculated on a pro forma basis, evidencing the continued
compliance by the Loan Parties, as applicable, with the terms and conditions of
this Agreement and the other Loan Documents, including without limitation, the
financial covenants contained in Section 10.1., after giving effect to such
merger; and



(d)the Parent, the Borrower and each other Subsidiary may sell, transfer or
dispose of assets among themselves.



Notwithstanding the foregoing, during the Covenant Relief Period, the Parent and
the Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to enter into any transaction of merger or consolidation or
liquidate, windup or dissolve itself (or suffer any liquidation or dissolution),
other than, so long as no Default or Event of Default has occurred and is
continuing, (1) a transaction of merger or consolidation with a Single Asset
Entity which is structured as a merger or consolidation solely to effect an
Investment permitted under Section 10.11.(b) below or (2) the liquidation,
windup or dissolution of Sunstone 42nd St. or the sale, transfer or other
disposition of all or any of its assets so long as, immediately prior to and
after giving effect to such transaction, (i) the holder of the mortgage secured
by the hotel owned by Sunstone 42nd St. does not have a claim for repayment of
the mortgage loan under a “bad boy” guaranty (the “42nd St. Guaranty”) in excess
of the then outstanding principal amount of such mortgage loan (which on the
First Amendment Date is $77,174,971.28), accrued and unpaid interest thereon and
the costs and expenses of enforcement required to be paid by the guarantor under
the 42nd St. Guaranty or (ii) if the holder of such mortgage has a claim in
excess of such amount, such holder shall have waived such liability in writing.



Further, (x) no Loan Party shall enter into any sale-leaseback transactions or
other transaction by which such Person shall remain liable as lessee (or the
economic equivalent thereof) of any real or personal property that it has sold
or leased to another Person and (y) no Subsidiary that is not a Loan Party shall
enter into any sale-leaseback transactions or other transaction by which such
Person shall remain liable as lessee (or the economic equivalent thereof) of any
real or personal property that it has sold or leased to another unless no
Default or Event of Default exists or would result therefrom.



Section 10.6.  Plans.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit any of its respective assets to become or be
deemed to be “plan assets” within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder.



Section 10.7.  Fiscal Year.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary to, change its fiscal year from that in effect as of the
Agreement Date, other than to change its fiscal year to that of the Parent and
the Borrower.



Section 10.8.  Modifications of Organizational Documents.  

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify or
waive the application of any provision of its certificate or articles of
incorporation or formation, by-laws, operating agreement, declaration of trust,
partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification (a) is adverse to the
interest of the Administrative Agent, the Issuing Banks or the Lenders or
(b) could reasonably be expected to have a Material Adverse Effect.  





--------------------------------------------------------------------------------

Section 10.9.  Transactions with Affiliates.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit to exist or enter into any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 7.1.(r) or (b) transactions pursuant to the reasonable requirements of
the business of the Parent, the Borrower, such other Loan Party or such other
Subsidiary and upon fair and reasonable terms which are no less favorable to the
Parent, the Borrower, such other Loan Party or such other Subsidiary than would
be obtained in a comparable arm’s length transaction with a Person that is not
an Affiliate.



Section 10.10.  Derivatives Contracts.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, enter into or become obligated in respect of
Derivatives Contracts other than Derivatives Contracts entered into by the
Parent, the Borrower, any such Loan Party or any such Subsidiary in the ordinary
course of business and which establish an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by the Parent,
the Borrower, such other Loan Party or such other Subsidiary.



Section 10.11.  Covenant Relief Period Covenants.

Notwithstanding anything to the contrary set forth herein, from June 30, 2020 to
the end of the Covenant Relief Period the Parent and the Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary to:



(1)Make any Restricted Payment other than (i) the Borrower may declare and make
cash distributions to the Parent and the Parent may make cash and equity
distributions the holders of its Equity Interests to the extent necessary, as
determined by Parent, for the Parent to satisfy the requirements for
qualification and taxation as a REIT and not be subject to income or excise
taxation under Sections 857(b)(1), 857(b)(3), 860 or 4981 of the Internal
Revenue Code; provided that, during the Covenant Relief Period, the Borrower and
the Parent shall cause the percentage of such distributions constituting Equity
Interests to be the maximum percentage then permitted by applicable law (which
shall include any letter ruling issued by the United States Internal Revenue
Service), and (ii) so long as no Default or Event of Default exists, Preferred
Dividends (A) in an amount not to exceed $3,210,000 per fiscal quarter and (B)
quarterly dividends in an amount required pursuant to any Preferred Equity
Interests issued pursuant to Section 10.11(d)(iii) below.



(2)Directly or indirectly make any Investment other than, so long as no Default
or Event of Default then exists or would result therefrom and no portion of the
cost of the acquisition thereof consists of the proceeds of Indebtedness (other
than (x) Nonrecourse Indebtedness arising from the assumption of a mortgage on a
Property existing at the time of the acquisition thereof and not created in
contemplation of such acquisition, (y) Revolving Loans and (z) Swingline Loans),
the acquisition of Properties and Senior Mortgage Receivables (and, solely with
respect to clause (ii) below, other Mortgage Receivables and Secured Mezz
Receivables) (i) in an aggregate amount during the Covenant Relief Period not to
exceed $100,000,000 so long as, at the time of making such Investment and after
giving pro forma effect thereto, the aggregate Availability will be equal to or
greater than $250,000,000 and (ii) in an aggregate amount during the Covenant
Relief Period not to exceed $250,000,000 (plus, with respect to acquisitions of
Eligible Properties that will become Unencumbered Pool Properties, Mortgage
Receivables and Secured Mezz Receivables, an amount equal to the proceeds
received by the Borrower from the issuance of common Equity Interests which are
not required to be applied as set forth in Section 2.8(b)(iii)) so long as, at
the time of making such Investment and after giving pro forma effect thereto,
the Availability is equal to $500,000,000.  



(3)Directly or indirectly voluntarily prepay the Senior Notes (except as
specified in Section 2.8 hereof) or any Indebtedness which is secured by Liens
which are subordinate to the Liens securing the Obligations or is contractually
subordinated to the Obligations.





--------------------------------------------------------------------------------

(4)Directly or indirectly issue, assume or otherwise incur any Indebtedness or
issue any Preferred Equity Interests other than (i) Indebtedness which is
Nonrecourse Indebtedness (A) incurred to refinance other Nonrecourse
Indebtedness existing on June 30, 2020, so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of the
Indebtedness refinanced thereby, and the maturity date of such refinancing
Indebtedness is no earlier than the maturity date of the Indebtedness refinanced
thereby, (B) constituting a mortgage on a Property assumed at the time of
acquisition thereof (and not created in contemplation thereof) or (C) to the
extent the proceeds thereof are applied as required pursuant to Section 2.8.(b),
(ii) subject to compliance with Section 8.16, Government Assistance Indebtedness
and (iii) Preferred Equity Interests in an amount up to $200,000,000 so long as
(A) such Preferred Equity Interests are issued by the Parent and are either (I)
perpetual preferred Equity Interests or (II) not available for redemption at the
election of the holder thereof prior to the date that is one year after the
latest Termination Date for any Class of Loans and, in either case, such
Preferred Equity Interests do not provide for an increase in the rate of return
thereon if not redeemed on or prior to the latest Termination Date for any Class
of Loans, and (2) the proceeds thereof are applied as required pursuant to
Section 2.8(b)(iii).



(5)Directly or indirectly make any capital expenditures other than (i) capital
expenditures in an amount not exceeding $110,000,000 in the aggregate for the
period commencing May 1, 2020 through the end of the Covenant Relief Period and
(ii) other capital expenditures in excess of the amount set forth in clause (i)
so long as such capital expenditures are necessary for emergency repairs or
other expenditures required for the safety of employees or guests.



(6)Sell, transfer of or otherwise dispose any Unencumbered Property, unless the
proceeds thereof are applied as required by and in accordance with Section
2.8.(b), including the definition of “Net Proceeds.”



Article XI. Default

Section 11.1.  Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:



(a)Default in Payment.  The Borrower shall fail to pay when due under this
Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) (i) the principal of any of the Loans or
any Reimbursement Obligation, (ii) any interest on any of the Loans,
Reimbursement Obligations or L/C Disbursements, or any Fee payable by the
Borrower, and solely in the case of this clause (ii), such failure shall
continue for a period of 3 Business Days or (iii) other payment Obligations
owing by the Borrower under this Agreement or any other Loan Document, or any
other Loan Party shall fail to pay when due any payment obligation owing by such
Loan Party under any Loan Document to which it is a party, and solely in the
case of this clause (iii), such failure shall continue for a period of 3
Business Days.



(b)Default in Performance.  



(i)Any Loan Party shall fail to perform or observe any term, covenant, condition
or agreement on its part to be performed or observed and contained in Article
IX. or Article X. (other than Section 10.6.); or



(ii)Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and solely in
the case of this subsection (b)(ii), such failure shall continue for a period of
30 days after the earlier of (x) the date upon which a Responsible Officer of
the Borrower or such other Loan Party obtains knowledge of such failure or
(y) the date upon which the Borrower has received written notice of such failure
from the Administrative Agent.



--------------------------------------------------------------------------------

(c)Misrepresentations.  Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party under this Agreement or under
any other Loan Document, or any amendment hereto or thereto, or in any other
writing or statement at any time furnished by, or at the direction of, any Loan
Party to the Administrative Agent, any Issuing Bank or any Lender, shall at any
time prove to have been incorrect or misleading in any material respect when
furnished or made or deemed made.



(d)Indebtedness Cross-Default.



(i)The Parent, the Borrower, any other Loan Party or any other Subsidiary shall
fail to make any payment when due and payable in respect of any Indebtedness
(after giving effect to any applicable notice or cure periods under such
Indebtedness) (other than the Loans, Reimbursement Obligations and Derivatives
Contracts) having an aggregate outstanding principal amount, in each case
individually or in the aggregate with all other Indebtedness as to which such a
failure exists, of $75,000,000 or more (or in the case of Nonrecourse
Indebtedness, $165,000,000 or more) (in each case, “Material Indebtedness”); or



(ii)(x) The maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid, repurchased, redeemed or defeased prior to the stated maturity thereof,
in each case of this clause (y), other than as a result of the sale or other
transfer of the collateral for any such Material Indebtedness that is Secured
Indebtedness; or



(iii)Any other event shall have occurred and be continuing which, with or
without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of any Material Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person, to accelerate the
maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid, repurchased, redeemed or defeased prior to its
stated maturity; provided that upon Administrative Agent’s receipt of evidence
that such event has been waived in writing by such holder, holders, trustee,
agent or other Person holding any such Material Indebtedness, such event shall
automatically cease to constitute an Event of Default hereunder; or



(iv)There occurs an “Event of Default” under and as defined in any Derivatives
Contract as to which the Parent, the Borrower, any other Loan Party or any other
Subsidiary is a “Defaulting Party” (as defined therein), or there occurs an
“Early Termination Date” (as defined therein) in respect of any Specified
Derivatives Contract as a result of a “Termination Event” (as defined therein)
as to which the Borrower or any of its Subsidiaries is an “Affected Party” (as
defined therein), in each case, if the Derivatives Termination Value payable by
the Parent, the Borrower, any other Loan Party or any other Subsidiary exceeds
$75,000,000 in the aggregate.



(5)Prior to the Security Release Date, the Parent, the Borrower, any other Loan
Party or any Subsidiaries shall (x) fail to make a payment when due and payable
with respect to the Senior Notes (after giving effect to any applicable notice
or cure periods thereunder), (y)  the maturity of any Indebtedness under the
Senior Notes or Senior Notes Agreement shall have been accelerated in accordance
with the terms thereof or the Senior Notes shall be required to be prepaid,
repurchased, redeemed or defeased prior to the stated maturity thereof or (z)
any other event shall have occurred and be continuing which, with or without the
passage of time, the giving of notice, or otherwise, would permit any holder or
holders of any the Senior Notes, any trustee or agent acting on behalf of such
holder or holders or any other Person, to accelerate the maturity of any of the
Senior Notes or require any Indebtedness under the Senior Notes to be prepaid,
repurchased, redeemed or defeased prior to its stated maturity; provided that
upon Administrative Agent’s receipt of evidence that such event has been waived
in writing by such holder, holders, trustee, agent or other Person holding such
Senior Notes, such event shall automatically cease to constitute an Event of
Default hereunder.



(e)Voluntary Bankruptcy Proceeding.  The Parent, the Borrower, any other Loan
Party or any other Significant Subsidiary shall:  (i) commence a voluntary case
under the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating



--------------------------------------------------------------------------------

to bankruptcy, insolvency, reorganization, winding-up, or composition or
adjustment of debts; (iii) consent to, or fail to contest in a timely and
appropriate manner, any petition filed against it in an involuntary case under
such bankruptcy laws or other Applicable Laws or consent to any proceeding or
action described in the immediately following subsection (f); (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign; (v) admit in writing its inability to pay its debts as they become due;
(vi) make a general assignment for the benefit of creditors; (vii) make a
conveyance fraudulent as to creditors under any Applicable Law; or (viii) take
any corporate or partnership action for the purpose of effecting any of the
foregoing.



(f)Involuntary Bankruptcy Proceeding.  A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any other
Significant Subsidiary in any court of competent jurisdiction seeking:
 (i) relief under the Bankruptcy Code or other federal bankruptcy laws (as now
or hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of 60 consecutive days, or an order granting the remedy or
other relief requested in such case or proceeding (including, but not limited
to, an order for relief under such Bankruptcy Code or such other federal
bankruptcy laws) shall be entered.



(g)Revocation of Loan Documents.  Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any Loan Document shall cease to be in full force and effect (except
as a result of the express terms thereof).



(h)Judgment.   A judgment or order for the payment of money or for an injunction
or other non-monetary relief shall be entered against the Parent, the Borrower,
any other Loan Party or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of 30 consecutive days
without being satisfied, paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such judgments or orders entered against
the Parent, the Borrower, any other Loan Party or any other Subsidiary,
$75,000,000 or (B) in the case of an injunction or other non-monetary relief,
such injunction or judgment or order could reasonably be expected to have a
Material Adverse Effect.



(i)Attachment.  A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Parent, the Borrower, any other Loan
Party or any other Subsidiary, which exceeds, individually or together with all
other such warrants, writs, executions and processes, $75,000,000 in amount and
such warrant, writ, execution or process shall not be satisfied, paid,
discharged, vacated, stayed or bonded for a period of 20 consecutive days;
provided, however, that if a bond has been issued in favor of the claimant or
other Person obtaining such warrant, writ, execution or process, the issuer of
such bond shall execute a waiver or subordination agreement in form and
substance reasonably satisfactory to the Administrative Agent pursuant to which
the issuer of such bond subordinates its right of reimbursement, contribution or
subrogation to the Obligations and waives or subordinates any Lien it may have
on the assets of the Borrower, any other Loan Party or any other Subsidiary.



(j)ERISA.  The aggregate amount of liabilities of the Borrower, the other Loan
Parties and the other Subsidiaries resulting from existing ERISA Events,
together with the aggregate minimum funding contributions payable by the
Borrower, the other Loan Parties and the other Subsidiaries as a result of the
“benefit obligation” of all Plans exceeding the “fair market value of plan
assets” for such Plans, all as determined, and with such terms defined, in
accordance with FASB ASC 715, shall exceed $75,000,000 in the aggregate during
any fiscal year of the Borrower.



(k)Loan Documents.  An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.





--------------------------------------------------------------------------------

(l)Change of Control/Change in Management.  



(i)Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35.0% of the total voting power of the then outstanding
voting stock of the Parent;



(ii)During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Directors of the Parent (together with any new directors whose election
by such Board or whose nomination for election by the shareholders of the Parent
was approved by a vote of a majority of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of the Parent then in office;



(iii)The Parent or a Wholly Owned Subsidiary of the Parent (x) shall cease to be
the sole managing member of the Borrower or (y) shall cease to have the sole and
exclusive power to exercise all management and control over the Borrower; or



(iv)the Parent shall cease to own and control, directly or indirectly, at least
80% of the outstanding Equity Interests of the Borrower.



(m) Liens in the Collateral.  After the occurrence of the Security Trigger Date
and prior to the Security Release Date, any Lien purported to be created under
any Loan Document shall cease to be, or shall be asserted by any Borrower or
other Loan Party not to be, a valid and perfected Lien on any Collateral having
a value, individually or in the aggregate, in excess of $5,000,000, with the
priority required by the applicable Loan Documents and the Intercreditor
Agreement, except as a result of (i) the sale or other disposition of the
applicable Collateral in a transaction permitted under the Loan Documents, or
(ii) the release of such Lien as a result of the occurrence of the Security
Release Date hereunder.



(n)Intercreditor Agreement.  After the occurrence of the Security Trigger Date
and prior to the Security Release Date, any Intercreditor Agreement shall be
asserted in writing by any Loan Party not to be, in whole or in part, legally
valid, binding and enforceable against any party thereto, or such Intercreditor
Agreement shall otherwise not be effective to create the rights and obligations
purported to be created thereunder (as determined by a court of competent
jurisdiction).



Notwithstanding the foregoing provisions of this Section 11.1., no Default or
Event of Default shall be deemed to have occurred under the foregoing clauses
(d)(i), (d)(ii), (d)(iii), (e), (f), (h) or (i) with respect to any event or
occurrence described therein relating to Sunstone 42nd St., the non-recourse
mortgage loan secured by the hotel owned by Sunstone 42nd St. on the First
Amendment Date or the 42nd St. Guaranty so long as, immediately prior to and
after giving effect to such event or occurrence, (i) the holder of such mortgage
loan does not have a claim for repayment of such mortgage loan under the 42nd
Street Guaranty in excess of the then outstanding principal amount of such
mortgage loan (which on the First Amendment Date is $77,174,971.28), accrued and
unpaid interest thereon and the costs and expenses of enforcement required to be
paid by the guarantor under the 42nd St. Guaranty or (ii) if the holder of such
mortgage loan has a claim in excess of such amount, such holder shall have
waived such liability in writing.





--------------------------------------------------------------------------------

Section 11.2.  Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:



(a)Acceleration; Termination of Facilities.



(i)Automatic.  Upon the occurrence of an Event of Default specified in
Sections 11.1.(e) or 11.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit hereunder, shall all immediately and automatically terminate.



(ii)Optional.  If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall:  (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit hereunder.  



(b)Loan Documents.  The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.



(c)Applicable Law.  The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.



(d)Appointment of Receiver.  To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Parent, the Borrower, the other
Loan Parties and the other Subsidiaries, without notice of any kind whatsoever
and without regard to the adequacy of any security for the Obligations or the
solvency of any party bound for its payment, to take possession of all or any
portion of the property and/or the business operations of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries and to exercise such
power as the court shall confer upon such receiver.



(e)Remedies in Respect of Specified Derivatives Contracts.  Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent, the Issuing Banks or the Lenders, and without
limitation of other remedies available to such Specified Derivatives Provider
under contract or Applicable Law, to undertake any of the following:  (a)  to
declare an event of default, termination event or other similar event under any
Specified Derivatives Contract and to create an “Early Termination Date” (as
defined therein) in respect thereof, (b) to determine net termination amounts in
respect of any and all Specified Derivatives Contracts in accordance with the
terms thereof, and to set off amounts among such contracts, (c)  to set off or
proceed against deposit account balances, securities account balances and other
property and amounts held by such Specified Derivatives Provider and (d) to
prosecute any legal action against the Parent, the Borrower, any other Loan
Party or other Subsidiary to enforce or collect net amounts owing to such
Specified Derivatives Provider pursuant to any Specified Derivatives Contract.





--------------------------------------------------------------------------------

Section 11.3.  Remedies Upon Default.

Upon the occurrence of a Default specified in Section 11.1.(f), the Commitments,
the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit shall immediately and automatically terminate.  



Section 11.4.  Marshaling; Payments Set Aside.

No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations.  To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guaranteed Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.



Section 11.5.  Allocation of Proceeds; Sharing Event.

(a)If an Event of Default exists, all payments received by the Administrative
Agent (or any Lender as a result of its exercise of remedies permitted under
Section 13.3.) under any of the Loan Documents in respect of any Guaranteed
Obligations shall be applied in the following order and priority:



(ai)to payment of that portion of the Guaranteed Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, each Issuing Bank in its capacity
as such and the Swingline Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Banks and Swingline Lender in proportion to
the respective amounts described in this clause (ai) payable to them;



(bii)to payment of that portion of the Guaranteed Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause (bii)
payable to them;



(ciii)to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Swingline Loans;



(div)to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause (div) payable to them;



(ev)to payment of that portion of the Guaranteed Obligations constituting unpaid
principal of the Swingline Loans;



(fvi)to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts, ratably among the Lenders, the Issuing Banks and the Specified
Derivatives Providers in proportion to the respective amounts described in this
clause (fvi) payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and



(gvii)the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.





--------------------------------------------------------------------------------

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from “Guaranteed Obligations” and the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Specified Derivatives
Provider, as the case may be.  Each Specified Derivatives Provider not a party
to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, (A) be deemed to have acknowledged and accepted
the appointment of the Administrative Agent pursuant to the terms of
Article XII. for itself and its Affiliates as if a “Lender” party hereto and (B)
acknowledged and agreed that the terms hereof and payments received by such
Specified Derivatives Provider are subject to the terms of the Intercreditor
Agreement.



(b)Notwithstanding anything to the contrary set forth herein, the Lender Parties
acknowledge and agree that, at any time that the Intercreditor Agreement is
effective, after the occurrence of a “Sharing Event” (as defined in the
Intercreditor Agreement) all payments received directly or indirectly with
respect to the Guaranteed Obligations will be held by the Administrative Agent
(or, if received by a Lender Party, will be turned over to the Administrative
Agent) for the benefit of the Lender Parties until the earlier of (i) the
occurrence of an “Enforcement” (as defined in the Intercreditor Agreement), at
which time such amount shall be distributed to the Collateral Agent for
distribution in accordance with the terms of the Intercreditor Agreement and
(ii) the date which is 90 days following the occurrence of the Sharing Event if
no Enforcement has occurred with respect thereto, at which time such amounts
shall be distributed pursuant to the terms of this Agreement.



Section 11.6.  Letter of Credit Collateral Account.

(a)As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrower hereby pledges and
grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below).  The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the applicable Issuing Bank as provided herein.
 Anything in this Agreement to the contrary notwithstanding, funds held in the
Letter of Credit Collateral Account shall be subject to withdrawal only as
provided in this Section.  



(b)Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion.  All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Revolving Lenders; provided,
that all earnings on such investments will be credited to and retained in the
Letter of Credit Collateral Account.  The Administrative Agent shall exercise
reasonable care in the custody and preservation of any funds held in the Letter
of Credit Collateral Account and shall be deemed to have exercised such care if
such funds are accorded treatment substantially equivalent to that which the
Administrative Agent accords other funds deposited with the Administrative
Agent, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Letter of Credit Collateral
Account.



(c)If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the applicable Issuing Bank for the payment made
by such Issuing Bank to the beneficiary with respect to such drawing.



(d)If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 11.5.  Notwithstanding the foregoing, the Administrative Agent
shall not liquidate or release any such amounts if such liquidation or release
would result in the amount available in the Letter of Credit Collateral Account
to be less than the Stated Amount of all Extended Letters of Credit that remain
outstanding.





--------------------------------------------------------------------------------

(e)So long as no Default or Event of Default exists, and to the extent amounts
on deposit in or credited to the Letter of Credit Collateral Account exceed the
aggregate amount of the Letter of Credit Liabilities then due and owing, the
Administrative Agent shall, from time to time, at the request of the Borrower,
deliver to the Borrower within 10 Business Days after the Administrative Agent’s
receipt of such request from the Borrower, against receipt but without any
recourse, warranty or representation whatsoever, such amount of the credit
balances in the Letter of Credit Collateral Account as exceeds the aggregate
amount of Letter of Credit Liabilities at such time.  Upon the expiration,
termination or cancellation of an Extended Letter of Credit for which the
Lenders reimbursed (or funded participations in) a drawing deemed to have
occurred under the fourth sentence of Section 2.3.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever.  When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.



(f)The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.



Section 11.7.  Performance by Administrative Agent.

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.



Section 11.8.  Rights Cumulative.

(a)Generally.  The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders under this Agreement and each of the other Loan Documents
and of the Specified Derivatives Providers under the Specified Derivatives
Contracts, shall be cumulative and not exclusive of any rights or remedies which
any of them may otherwise have under Applicable Law.  In exercising their
respective rights and remedies the Administrative Agent, the Issuing Banks, the
Lenders, and the Specified Derivatives Providers may be selective and no failure
or delay by any such Lender Party in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.



(b)Enforcement by Administrative Agent.  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI. for the benefit of all the Lenders and the Issuing Banks; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) any Issuing Bank or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Bank or Swingline Lender, as the case may be) hereunder or under the
other Loan Documents, (iii) any Specified Derivatives Provider from exercising
the rights and remedies that inure to its benefit under any Specified
Derivatives Contract, (iv) any Lender from exercising setoff rights in
accordance with Section 13.3. (subject to the terms of Section 3.3.), or (v) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative



--------------------------------------------------------------------------------

Agent hereunder and under the other Loan Documents, then (x) the Requisite
Lenders shall have the rights otherwise ascribed to the Administrative Agent
pursuant to Article XI. and (y) in addition to the matters set forth in clauses
(ii), (iv) and (v) of the preceding proviso and subject to Section 3.3., any
Lender may, with the consent of the Requisite Lenders, enforce any rights and
remedies available to it and as authorized by the Requisite Lenders.



Article XII. The Administrative Agent

Section 12.1.  Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver or
otherwise make available to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Article IX. that the Parent or the Borrower is not otherwise required to deliver
directly to the Lenders.  The Administrative Agent will furnish to any Lender,
upon the request of such Lender, a copy (or, where appropriate, an original) of
any document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Parent, the Borrower, any other Loan Party or any
other Affiliate of the Borrower, pursuant to this Agreement or any other Loan
Document not already delivered or otherwise made available to such Lender
pursuant to the terms of this Agreement or any such other Loan Document.  As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law.  Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
 Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.



Section 12.2.  Administrative Agent as Lender.

The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or a Specified Derivatives Provider, as the case may be, under this
Agreement, any other Loan Document or any Specified Derivatives Contract, as the
case may be, as any other Lender, or Specified Derivatives Provider and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include Wells
Fargo in each case in its individual capacity.  Wells Fargo and its Affiliates
may each accept deposits from, maintain deposits or credit balances for, invest
in, lend money to, act as trustee under indentures of, serve as financial
advisor to, and generally engage in any kind of business with the Borrower, any
other Loan Party or any other Affiliate thereof as if it were any other bank and
without any duty to account therefor to the Issuing Banks, the other Lenders, or
any Specified Derivatives Providers.  Further, the Administrative Agent and any
Affiliate may accept fees and other



--------------------------------------------------------------------------------

consideration from the Parent, the Borrower, any other Loan Party or any other
Subsidiary for services in connection with this Agreement, any Specified
Derivatives Contract, or otherwise without having to account for the same to the
Issuing Banks, the other Lenders, or any Specified Derivatives Providers.  The
Issuing Banks and the Lenders acknowledge that, pursuant to such activities,
Wells Fargo or its Affiliates may receive information regarding the Borrower,
other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.



Section 12.3.  Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Parent, the Borrower in
respect of the matter or issue to be resolved.  Unless a Lender shall give
written notice to the Administrative Agent that it specifically objects to the
requested determination, consent or approval within 10 Business Days (or such
lesser or greater period as may be specifically required under the express terms
of the Loan Documents) of receipt of such communication, such Lender shall be
deemed to have conclusively approved such requested determination, consent or
approval.



Section 12.4.  Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender, the Parent or the Borrower referring to this
Agreement, describing with reasonable specificity such Default or Event of
Default and stating that such notice is a “notice of default.”  If any Lender
(excluding the Lender which is also serving as the Administrative Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent such a “notice of default”; provided, a Lender’s failure to
provide such a “notice of default” to the Administrative Agent shall not result
in any liability of such Lender to any other party to any of the Loan Documents.
 Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.



Section 12.5.  Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment.  Without limiting the generality of the
foregoing, the Administrative Agent may consult with legal counsel (including
its own counsel or counsel for the Parent, the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
 Neither the Administrative Agent nor any of its Related Parties: (a) makes any
warranty or representation to any Lender, any Issuing Bank or any other Person,
or shall be responsible to any Lender, any Issuing Bank or any other Person for
any statement, warranty or representation made or deemed made by the Parent, the
Borrower, any other Loan Party or any other Person in or in connection with this
Agreement or any other Loan Document; (b) shall have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Loan Document or the satisfaction of
any conditions precedent under this Agreement or any Loan Document on the part
of the Parent, the Borrower or other Persons, or to inspect the property, books
or records of the Parent, the Borrower or any other Person; (c) shall be
responsible to any Lender or any Issuing Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders Parties in
any such collateral; (d) shall have any liability in respect of any recitals,
statements, certifications, representations or warranties contained in any of
the Loan Documents or any other document, instrument, agreement, certificate or
statement delivered in connection therewith; and (e) shall incur any liability
under or in respect of this Agreement or any other Loan



--------------------------------------------------------------------------------

Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telephone, telecopy or electronic mail) believed by it
to be genuine and signed, sent or given by the proper party or parties.  The
Administrative Agent may execute any of its duties under the Loan Documents by
or through agents, employees or attorneys-in-fact and shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct in the
selection of such agent or attorney-in-fact as determined by a court of
competent jurisdiction in a final non-appealable judgment.



Section 12.6.  Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, further, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section.  Without limiting the
generality of the foregoing (but subject to the provisos in the previous
sentence), each Lender agrees to reimburse the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) promptly upon demand for its Pro Rata Share (determined as of
the time that the applicable reimbursement is sought) of any out-of-pocket
expenses (including the reasonable fees and expenses of the counsel to the
Administrative Agent) incurred by the Administrative Agent in connection with
the preparation, negotiation, execution, administration, or enforcement (whether
through negotiations, legal proceedings, or otherwise) of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Administrative Agent to enforce the
terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Administrative Agent and/or the
Lenders, and any claim or suit brought against the Administrative Agent and/or
the Lenders arising under any Environmental Laws.  Such out-of-pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Administrative Agent notwithstanding any claim or assertion that the
Administrative Agent is not entitled to indemnification hereunder upon receipt
of an undertaking by the Administrative Agent that the Administrative Agent will
reimburse the Lenders if it is actually and finally determined by a court of
competent jurisdiction that the Administrative Agent is not so entitled to
indemnification.  The agreements in this Section shall survive the payment of
the Loans and all other Obligations and the termination of this Agreement.  If
the Borrower shall reimburse the Administrative Agent for any Indemnifiable
Amount following payment by any Lender to the Administrative Agent in respect of
such Indemnifiable Amount pursuant to this Section, the Administrative Agent
shall share such reimbursement on a ratable basis with each Lender making any
such payment.



Section 12.7.  Lender Credit Decision, Etc.

Each of the Lenders and each Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Issuing Bank or any Lender.  Each of the Lenders
and each Issuing Bank acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the Parent,
the Borrower, the other Loan Parties, the other Subsidiaries and other
Affiliates, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Parent, the Borrower, the other Loan Parties, the
other Subsidiaries and other Persons, its review of the Loan Documents, the
legal opinions required to be delivered to it hereunder, the advice of its own
counsel and such other documents and information as it has deemed appropriate.
 Each of the Lenders and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Lender



--------------------------------------------------------------------------------

or counsel to the Administrative Agent or any of their respective Related
Parties, and based on such review, advice, documents and information as it shall
deem appropriate at the time, continue to make its own decisions in taking or
not taking action under the Loan Documents.  The Administrative Agent shall not
be required to keep itself informed as to the performance or observance by the
Parent, the Borrower or any other Loan Party of the Loan Documents or any other
document referred to or provided for therein or to inspect the properties or
books of, or make any other investigation of, the Parent, the Borrower, any
other Loan Party or any other Subsidiary.  Except for notices, reports and other
documents and information expressly required to be furnished to the Lenders and
the Issuing Banks by the Administrative Agent under this Agreement or any of the
other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender or any Issuing Bank with any credit or
other information concerning the business, operations, property, financial and
other condition or creditworthiness of the Parent, the Borrower, any other Loan
Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its Related Parties.  Each of the Lenders and
each Issuing Bank acknowledges that the Administrative Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Administrative Agent and is not acting as counsel to any
Lender or any Issuing Bank.



Section 12.8.  Successor Administrative Agent.

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower.  If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Requisite Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent.  Upon any such
resignation or removal, the Requisite Lenders shall have the right to appoint a
successor Administrative Agent which appointment shall, provided no Default or
Event of Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld, delayed or conditioned (except that the
Borrower shall, in all events, be deemed to have approved each Lender and any of
its Affiliates as a successor Administrative Agent).  If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
30 days after the current Administrative Agent’s giving of notice of resignation
or removal, then the current Administrative Agent may, on behalf of the Lenders
and the Issuing Banks, appoint a successor Administrative Agent, which shall be
a Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no Lender has accepted such appointment, then such
resignation or removal shall nonetheless become effective in accordance with
such notice and (1) the Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made to each Lender and each
Issuing Bank directly, until such time as a successor Administrative Agent has
been appointed as provided for above in this Section; provided, further that
such Lenders and such Issuing Banks so acting directly shall be and be deemed to
be protected by all indemnities and other provisions herein for the benefit and
protection of the Administrative Agent as if each such Lender or Issuing Bank
were itself the Administrative Agent.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents.  Any resignation by or removal of an
Administrative Agent shall also constitute the resignation or removal as an
Issuing Bank and as the Swingline Lender by the Lender then acting as
Administrative Agent (the “Resigning Lender”).  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder (i) the Resigning
Lender shall be discharged from all duties and obligations of an Issuing Bank
and the Swingline Lender hereunder and under the other Loan Documents and
(ii) any successor Issuing Bank shall issue letters of credit in substitution
for all Letters of Credit issued by the Resigning Lender as Issuing Banks
outstanding at the time of such succession (which letters of credit issued in
substitutions shall be deemed to be Letters of Credit issued hereunder) or make
other arrangements satisfactory to the Resigning Lender to effectively assume
the obligations of the Resigning Lender with respect to such Letters of Credit.
 After any Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article XII. shall continue to
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under the Loan Documents.  Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower and each Lender prior written notice.





--------------------------------------------------------------------------------

Section 12.9.  Titled Agents.

Each of the Lead Arrangers, the Bookrunners, the Syndication Agents and the
Documentation Agent (each a “Titled Agent”) in each such respective capacity,
assumes no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of any of the Loans, nor
any duties as an agent hereunder for the Lenders.  The titles given to the
Titled Agents are solely honorific and imply no fiduciary responsibility on the
part of the Titled Agents to the Administrative Agent, any Lender, any Issuing
Bank, the Borrower or any other Loan Party and the use of such titles does not
impose on the Titled Agents any duties or obligations greater than those of any
other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.



Section 12.10.  Specified Derivatives Contracts.

No Specified Derivatives Provider that obtains the benefits of Section 11.5. by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents.  Notwithstanding any other provision
of this Article to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider, as the case may be.



Section 12.11.  Collateral Matters.

In relation to any Liens in the Collateral to secure the Obligations granted on
the Security Trigger Date:



(a)Each Lender Party (including, by accepting the benefits thereof, each
Specified Derivatives Provider) hereby authorizes the Administrative Agent,
without the necessity of any notice to or further consent from any Lender Party,
from time to time prior to an Event of Default, to take any action (or direct
the Collateral Agent to take such action) with respect to any Collateral or Loan
Documents which may be necessary to perfect and maintain perfected the Liens
upon the Collateral granted pursuant to any of the Loan Documents.



(b)The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release (or to direct the Collateral Agent to release) any
Lien granted to or held by the Administrative Agent upon any Collateral (i) upon
termination of the Commitments and indefeasible payment and satisfaction in full
of all of the Obligations; (ii) upon the Security Release Date or as otherwise
expressly permitted by the terms of the applicable Loan Document; or (iii) if
approved, authorized or ratified in writing by the Lenders required to so
approve in accordance with the terms of this Agreement.  Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release (or to direct the Collateral Agent
to release) particular types or items of Collateral pursuant to this Section.



(c)Notwithstanding anything set forth herein (including Section 8.14(c)), (i)
the Administrative Agent shall not be required to execute any such document on
terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty
and (ii) any release of the Collateral (or any portion thereof) shall not in any
manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of the Borrower or any other Loan Party in respect of) all interests
retained by the Borrower or any other Loan Party, including (without limitation)
the proceeds of such sale or transfer, all of which shall continue to constitute
part of the Collateral to the extent provided in the Pledge Agreement.  In the
event of any sale or transfer of Collateral, or any foreclosure with respect to
any of the Collateral, the Administrative Agent shall be authorized to deduct
all of the expenses reasonably incurred by the Administrative Agent from the
proceeds of any such sale, transfer or foreclosure.



(d)The Administrative Agent shall have no obligation whatsoever to the Lender
Parties or to any other Person to assure that the Collateral exists or is owned
by the Borrower or any other Loan Party or is cared for, protected or insured or
that the Liens granted to the Administrative Agent pursuant to any of the Loan
Documents have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any



--------------------------------------------------------------------------------

particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Administrative Agent in this
Section or in any of the Loan Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto, the
Administrative Agent may act in any manner it may deem appropriate, in its sole
discretion but subject to the terms and conditions of the Loan Documents, and
that the Administrative Agent shall have no duty or liability whatsoever to the
Lender Parties, except to the extent resulting from its gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment.



Section 12.12.  Administrative Agent May File Bankruptcy Disclosure and Proofs
of Claim.

In the case of the pendency of any proceeding under any Debtor Relief Laws
relative to any Loan Party, Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:



(i)to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;



(ii)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its respective agents and counsel and
all other amounts due Administrative Agent under this Agreement allowed in such
judicial proceeding; and



(iii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
this Agreement. To the extent that the payment of any such compensation,
expenses, disbursements and advances of Administrative Agent, its agent and
counsel, and any other amounts due Administrative Agent under this Agreement out
of the estate in any such proceeding, shall be denied for any reason, payment of
the same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money securities and other properties that the Lenders
may be entitled to receive in such proceeding whether in liquidation or under
any plan of reorganization or arrangement or otherwise.



Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.





Article XIII. Miscellaneous

Section 13.1.  Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:





--------------------------------------------------------------------------------

If to the Borrower:



Sunstone Hotel Partnership, LLC

200 Spectrum Center Drive, 21st Floor

Irvine, CA  92618

Attention:Bryan Giglia, CFO

Telecopier:(949) 330-4078

Telephone:(949) 382-3036



with a copy to:



Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, CA  90071-1560

Attention: Pablo Clarke

Telephone:(213) 891-7987



If to the Administrative Agent:



Wells Fargo Bank, National Association

1750 H Street, NW, #550

Washington, D.C. 20006

Attention:  Mark F. Monahan

Telecopier:(202) 429-2589

Telephone:(202) 303-3017



with a copy to



Wells Fargo Bank, National Association

Shared Credit Management

171 17th Street, NW, 4th Floor

Atlanta, Georgia  30363

Attn:  Sandra Wheeler

Loan #:  1013605

Telecopier:(866) 600-0942

Telephone:(404) 897-9040



If to the Administrative Agent under Article II.:



Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

600 South 4th Street, 9th Floor,

Minneapolis, Minnesota 55415

Attn:  Manager

Telecopier:(866) 835-0263

Telephone:(612) 316-0299





--------------------------------------------------------------------------------

If to Wells Fargo, as an Issuing Bank:



Wells Fargo Bank, National Association

1750 H Street, NW, #550

Washington, D.C.  20006

Attention: Mark F. Monahan

Telecopier:(202) 429-2589

Telephone:(202) 303-3017



If to JPMorgan Chase Bank, N.A., as an Issuing Bank:



JPMorgan Chase Bank, N.A.

10 S. Dearborn, 19th Floor

Chicago, IL 60603

Attn: Christian Lunt

Telecopier: (312) 325-5174

Telephone: (312) 325-5007



If to Bank of America, N.A., as an Issuing Bank:



Bank of America, N.A.

Global Trade Operations

One Fleet Way, 2nd Floor

Mail Code PA6-580-02-30

Scranton, PA  18507

Telecopier:  1-800-755-8743

Telephone: 1-800-370-7519 and choose Trade product opt.  #1

Email Address:  scranton_standby_lc@bankofamerica.com



If to any other Lender:



To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire



or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
 All such notices and other communications shall be effective (i) if mailed,
upon the first to occur of receipt or the expiration of 3 days after the deposit
in the United States Postal Service mail, postage prepaid and addressed to the
address of the Borrower or the Administrative Agent, the Issuing Banks and
Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 9.5. to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.
 Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, any Issuing Bank or any Lender under
Article II. shall be effective only when actually received.  None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Banks or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder.  Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.





--------------------------------------------------------------------------------

Section 13.2.  Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent and the
Lead Arranger that is an Affiliate of the Administrative Agent for all of their
respective reasonable and documented out-of-pocket costs and expenses incurred
in connection with the preparation, negotiation and execution of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expenses and reasonable travel expenses related to closing), and
the consummation of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of one single counsel to both the
Administrative Agent and such Lead Arranger and all costs and expenses of the
Administrative Agent in connection with the use of IntraLinks, SyndTrak or other
similar information transmission systems in connection with the Loan Documents
and of the Administrative Agent in connection with the review of Properties for
inclusion as Unencumbered Properties and the Administrative Agent’s other
activities under Article IV. and the reasonable and documented fees and
disbursements of counsel to the Administrative Agent relating to all such
activities, (b) to pay or reimburse the Administrative Agent, the Issuing Banks
and the Lenders for all their reasonable and documented costs and expenses
incurred in connection with the enforcement, “workout” or preservation of any
rights under the Loan Documents, including the reasonable fees and disbursements
of their respective counsel (including the reasonable allocated fees and
expenses of in-house counsel) and any payments in indemnification or otherwise
payable by the Lenders to the Administrative Agent pursuant to the Loan
Documents, (c) to pay, and indemnify and hold harmless the Administrative Agent,
the Issuing Banks and the Lenders from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any failure to
pay or delay in paying, documentary, stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and, (d) to pay, and indemnify and hold harmless
the Administrative Agent for all reasonable and documented costs and expenses
incurred in connection with the exercise of any right or remedy the
Administrative Agent or the Lenders may have under this Agreement or the other
Loan Documents, including but not limited to, the foreclosure upon, or seizure
of, any Collateral or exercise of any other rights of a secured party, and
(e) to the extent not already covered by any of the preceding subsections, to
pay or reimburse the fees and disbursements of counsel to the Administrative
Agent, any Issuing Bank and any Lender incurred in connection with the
representation of the Administrative Agent, such Issuing Bank or such Lender in
any matter relating to or arising out of any bankruptcy or other proceeding of
the type described in Sections 11.1.(e) or 11.1.(f), including, without
limitation (i) any motion for relief from any stay or similar order, (ii) the
negotiation, preparation, execution and delivery of any document relating to the
Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Parent, the
Borrower or any other Loan Party, whether proposed by the Parent, the Borrower,
such Loan Party, the Lenders or any other Person, and whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding; provided
that the fees and expenses of external counsel shall be limited to (x) one
external counsel for the Administrative Agent, (y) one external counsel for all
other Lenders (and, solely in the case of a conflict of interest, additional
conflicts counsel) and (z) and such local or foreign counsel of the
Administrative Agent as may be necessary under the circumstances.  If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Administrative Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and such amounts shall be deemed to be Obligations
owing hereunder.



Section 13.3.  Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of an Issuing Bank, a
Lender, an Affiliate of an Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, such
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2., and although such Obligations shall be contingent or
unmatured.  Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such



--------------------------------------------------------------------------------

right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 3.9. and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Banks and the Lenders and
(y) such Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.



Section 13.4.  Litigation; Jurisdiction; Other Matters; Waivers.  

(a)EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR
ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, EACH ISSUING BANK, THE PARENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT,
THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS
OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.



(b)THE PARENT AND THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE PARENT, THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.



(c)THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.





--------------------------------------------------------------------------------

Section 13.5.  Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
the Parent may assign or otherwise transfer any of its rights or obligations
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (e) (and, subject to the last sentence of the immediately
following subsection (b), any other attempted assignment or transfer by any
party hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.



(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:



(i)Minimum Amounts.  



(A)in the case of an assignment of the entire remaining amount of an  assigning
Revolving Lender’s Revolving Commitment and/or the Revolving Loans at the time
owing to it, or contemporaneous assignments to related Approved Funds that equal
at least the amount specified in the immediately following clause (B) in the
aggregate, or, if applicable, in the case of an assignment of the entire
remaining amount of an assigning Term Loan Lender’s Term 1 Loans or Term 2 Loans
at the time owing to it, or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and



(B)in any case not described in the immediately preceding subsection (A), the
aggregate amount of a specific Class of Commitments (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Class of
Commitments is not then in effect, the principal outstanding balance of the
applicable Class of Loans of the assigning Lender subject to each such
assignment (in each case, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 in the case of any assignment
of a Commitment or Loans, unless each of the Administrative Agent and, so long
as no Default or Event of Default shall exist, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that if, after giving effect to such assignment, the amount of the
Commitments held by such assigning Lender or if the applicable Commitment is not
then in effect, the outstanding principal balance of the Loans of such assigning
Lender, as applicable, would be less than $5,000,000 in the case of a Commitment
or Loans, then such assigning Lender shall assign the entire amount of its
Commitment and the Loans at the time owing to it.



(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Classes
of Commitments or Loans on a non-pro rata basis.



(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:





--------------------------------------------------------------------------------

(A)the consent of the Borrower (such consent not to be unreasonably withheld,
delayed or conditioned ) shall be required unless (x) an Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender of
the same Class of Commitments or Loans, an Affiliate of such a Lender or an
Approved Fund in respect of such Lender; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof;



(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld, delayed or conditioned) shall be required for assignments in respect
of (x) a Commitment if such assignment is to a Person that is not already a
Lender of the same Class of Commitments, an Affiliate of such a Lender or an
Approved Fund in respect of such Lender with respect to such a Lender or (y) any
Term Loan or, if the Revolving Commitments have been terminated, any Revolving
Loan, to a Person who is not a Lender, an Affiliate of a Lender or an Approved
Fund; and



(C)the consent of each Issuing Bank and the Swingline Lender shall be required
for any assignment in respect of a Revolving Commitment if such assignment is to
a Person that is not already a Revolving Lender.



(iv)Assignment and Assumption; Notes.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment
(which fee the Administrative Agent may, in its sole discretion, elect to
waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.  If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.



(v)No Assignment to Certain Persons.  No such assignment shall be made to
(A) the Parent, the Borrower or any of the Affiliates or Subsidiaries of the
Parent or the Borrower or (B) to any Defaulting Lender or any of its
Subsidiaries, or to any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).



(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.



(vii)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Banks, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and, as applicable, participations in Letters of Credit and
Swingline Loans in accordance with its Revolving Commitment Percentage and such
that all Term Loans are held by the Term Loan Lenders pro rata as if there had
been no Defaulting Lenders that are Term Loan Lenders.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest



--------------------------------------------------------------------------------

assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.4., 13.2. and 13.9. and the other provisions of this
Agreement and the other Loan Documents as provided in Section 13.10. with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).



(c)Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.



(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Parent, the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to (w) increase such Lender’s Commitment,
(x) extend the date fixed for the payment of principal on the Loans or portions
thereof owing to such Lender, (y) reduce the rate at which interest is payable
thereon or (z) release any Guarantor from its Obligations under the Guaranty
except as contemplated by Section 8.13.(b), in each case, as applicable to that
portion of such Lender’s rights and/or obligations that are subject to the
participation.  The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.10., 5.1., 5.4. (subject to the requirements and
limitations therein, including the requirements under Section 3.10.(g) (it being
understood that the documentation required under Section 3.10.(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.6. as if it were an assignee under subsection (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.1. or 3.10., with respect to any participation, than its
participating Lender would have been entitled to receive.  Each Lender that
sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.6. with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 13.3. as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.3. as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  



--------------------------------------------------------------------------------

For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.



(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.  



(f)No Registration.  Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.



(g)USA Patriot Act Notice; Compliance.  In order for the Administrative Agent to
comply with “know your customer” and Anti-Money Laundering Laws, including
without limitation, the Patriot Act, prior to any Lender that is organized under
the laws of a jurisdiction outside of the United States of America becoming a
party hereto, the Administrative Agent may request, and such Lender shall
provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.  



Section 13.6.  Amendments and Waivers.

(a)Generally.  Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Parent, the Borrower, any other Loan Party or any other
Subsidiary of any terms of this Agreement or such other Loan Document may be
waived, and (iv) the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Administrative Agent at the written direction of the Requisite Lenders),
and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party which is party thereto.  Any term of this Agreement or of any
other Loan Document relating solely to the rights or obligations of the Lenders
of a particular Class, and not Lenders of any other Class, may be amended, and
the performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Requisite Class Lenders for such Class of Lenders (and,
in the case of an amendment to any Loan Document, the written consent of each
Loan Party which is a party thereto).  Notwithstanding anything to the contrary
contained in this Section, each Fee Letter may only be amended, and the
performance or observance by any Loan Party thereunder may only be waived, in a
writing executed by the parties thereto.  Notwithstanding anything to the
contrary contained in this Section, the Administrative Agent and the Borrower
may, without the consent of any Lender, enter into amendments or modifications
to this Agreement or any of the other Loan Documents or enter into additional
Loan Documents as the Administrative Agent reasonably deems appropriate in order
to implement any Replacement Rate or otherwise effectuate the terms of Section
5.2.(c) in accordance with the terms of Section 5.2.(c).



(b)Additional Lender Consents.  In addition to the foregoing requirements, no
amendment, waiver or consent shall:



(i)(A) increase (or reinstate) the Commitments of a Lender or subject a Lender
to any additional obligations without the written consent of such Lender or (B)
increase the aggregate Commitments other than in connection with an increase
under Section 2.16. as provided therein without the consent of each Lender;



(ii)reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Lenders shall be required for the waiver of interest payable at the Post-Default
Rate, retraction of the imposition of interest at the Post-Default Rate and
amendment of the definition of “Post-Default Rate”;



--------------------------------------------------------------------------------

(iii)reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;



(iv)modify the definition of “Revolving Commitment Percentage” without the
written consent of each Revolving Lender;



(v)modify the definitions of “Revolving Termination Date” or clause (a) of the
definition of “Termination Date” (in each case, except in accordance with
Section 2.13.) or otherwise postpone any date fixed for, or forgive, any payment
of principal of, or interest on, any Revolving Loans or for the payment of Fees
or any other Obligations owing to the Revolving Lenders, or extend the
expiration date of any Letter of Credit beyond the Revolving Termination Date
(except in accordance with Section 2.3.(b)), in each case, without the written
consent of each Revolving Lender directly affected thereby;



(vi)modify the definitions of “Term Loan Maturity Date” or clause (b) of the
definition of “Termination Date” or otherwise postpone any date fixed for, or
forgive, any payment of principal of, or interest on, any Term Loans or for the
payment of Fees or any other Obligations owing to the Term Loan Lenders, in each
case, without the written consent of each Term Loan Lender directly affected
thereby;



(vii)while any Term Loans are outstanding, amend, modify or waive (A)
Section 6.2. or any other provision of this Agreement if the effect of such
amendment, modification or waiver is to require the Revolving Lenders to make
Revolving Loans when such Lenders would not otherwise be required to do so, (B)
the amount of the Swingline Commitment or (C) the L/C Commitment Amount, in each
case, without the prior written consent of the Requisite Class Lenders of the
Revolving Lenders;



(viii)modify the definition of “Pro Rata Share” or amend or otherwise modify the
provisions of Section 3.2. without the written consent of each Lender;



(ix)amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section, modify the definition of the term “Requisite Lenders”
or (except as otherwise provided in the immediately following clause (x)),
modify in any other manner the number or percentage of the Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof without the written consent of each Lender;



(x)modify the definition of the term “Requisite Class Lenders” as it relates to
a particular Class of Lenders or modify in any other manner the number or
percentage of a Class of Lenders required to make any determinations or waive
any rights hereunder or to modify any provision hereof, in each case, solely
with respect to such Class of Lenders, without the written consent of each
Lender in such Class;



(xi)release the Parent as a Guarantor or any other Guarantor from its
obligations under the Guaranty (except as expressly permitted by
Section 8.13.(b)) without the written consent of each Lender; provided, however,
the consent of each Lender shall not otherwise be required under this
clause (xi) for any amendment, waiver or consent which does not expressly
provide for the release of a Guarantor (but which may indirectly result in such
a release);



(xii)amend, or waive the Borrower’s compliance with, Section 2.15. without the
written consent of each Revolving Lender;



(xiii)modify Section 2.16. to change the aggregate amount of Revolving
Commitments and Term Loans that may be outstanding after giving effect to any
increases of the Revolving Commitments or making of any Term Loans without the
written consent of each Lender; or



(xiv)waive any Default or Event of Default occurring under Section 11.1.(a)
without the written consent of each Lender owed the Obligations that were not
paid when due resulting in such Default or Event of Default.





--------------------------------------------------------------------------------

(c)Amendment of Administrative Agent’s Duties, Etc.  No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents.  Any amendment, waiver or consent relating to Section 2.4. or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender.  Any amendment,
waiver or consent relating to Section 2.3. or the obligations of an Issuing Bank
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
such Issuing Bank.  Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or (ii)
increases the liabilities or obligations of a Specified Derivatives Provider
shall, in addition to the Lenders required hereinabove to take such action,
require the consent of the Lender that is (or having an Affiliate that is) such
Specified Derivatives Provider.  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the written
consent of such Defaulting Lender.  No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein.  No course of dealing or delay
or omission on the part of the Administrative Agent or any Lender in exercising
any right shall operate as a waiver thereof or otherwise be prejudicial thereto.
 Any Event of Default occurring hereunder shall continue to exist until such
time as such Event of Default is waived in writing in accordance with the terms
of this Section, notwithstanding any attempted cure or other action by the
Parent, the Borrower, any other Loan Party or any other Person subsequent to the
occurrence of such Event of Default.  Except as otherwise explicitly provided
for herein or in any other Loan Document, no notice to or demand upon the
Parent, the Borrower or any other Loan Party shall entitle the Parent, the
Borrower or any other Loan Party to other or further notice or demand in similar
or other circumstances.



(d)Technical Amendments.  Notwithstanding anything to the contrary in this
Section 13.6., if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Banks.  Any such amendment shall become effective without any
further action or consent of any of other party to this Agreement.



Section 13.7.  Nonliability of Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender.  None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, any Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party.
 None of the Administrative Agent, any Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.



Section 13.8.  Confidentiality.

The Administrative Agent, each Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or participation
therein as permitted hereunder, or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower



--------------------------------------------------------------------------------

and its obligations; (c) as required or requested by any Governmental Authority
or representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s, such Issuing Bank’s or such Lender’s independent
auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) in connection with the exercise of
any remedies under any Loan Document (or any Specified Derivatives Contract) or
any action or proceeding relating to any Loan Document (or any Specified
Derivatives Contract) or the enforcement of rights hereunder or thereunder;
(f) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section actually known by the Administrative Agent,
such Issuing Bank or such Lender to be a breach of this Section or (ii) becomes
available to the Administrative Agent, any Issuing Bank, any Lender or any
Affiliate of the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate of
the Borrower; (g) to the extent requested by, or required to be disclosed to,
any nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it;
(h) to bank trade publications, such information to consist of deal terms and
other information customarily found in such publications; (i) to any other party
hereto; and (j) with the prior written consent of the Borrower.  Notwithstanding
the foregoing, the Administrative Agent, each Issuing Bank and each Lender may
disclose any such confidential information, without notice to the Parent, the
Borrower or any other Loan Party, to Governmental Authorities in connection with
any regulatory examination of the Administrative Agent, such Issuing Bank or
such Lender or in accordance with the regulatory compliance policy of the
Administrative Agent, such Issuing Bank or such Lender.  As used in this
Section, the term “Information” means all information received from the Parent,
the Borrower, any other Loan Party, any other Subsidiary or Affiliate relating
to any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Parent, the
Borrower, any other Loan Party, any other Subsidiary or any Affiliate, provided
that, in the case of any such information received from the Parent, the
Borrower, any other Loan Party, any other Subsidiary or any Affiliate after the
date hereof, such information shall be deemed confidential unless it is clearly
identified at the time of delivery as public.  Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.



Section 13.9.  Indemnification.

(a)The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Issuing Bank, each Lender, the Lead Arrangers and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnified Party”) against, and hold each Indemnified Party harmless from, and
shall pay or reimburse any such Indemnified Party for, any and all losses,
claims (including without limitation, Environmental Claims), damages,
liabilities and related expenses (including without limitation, the fees,
charges and disbursements of any counsel for any Indemnified Party (which
counsel may be employees of any Indemnified Party)), incurred by any Indemnified
Party or asserted against any Indemnified Party by any Person (including the
Parent, the Borrower, any other Loan Party or any other Subsidiary) other than
such Indemnified Party and its Related Parties, arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated hereby , the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Parent, the Borrower, any other
Loan Party or any other Subsidiary, or any Environmental Claim related in any
way to the Parent, the Borrower, any other Loan Party or any other Subsidiary,
(iv) any actual or prospective claim, litigation, investigation or proceeding
(an “Indemnity Proceeding”) relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Parent, the Borrower, any other Loan Party or any other Subsidiary, and
regardless of whether any Indemnified Party is a party thereto, or (v) any claim
(including without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent, any
Issuing Bank or any Lender is a party thereto) and the prosecution and defense
thereof, arising out of or in any way connected with the Loans, this Agreement,
any other Loan Document, or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby, including without
limitation, reasonable attorneys and consultant’s fees; provided, however, that
(A) such indemnity shall not, as to



--------------------------------------------------------------------------------

any Indemnified Party, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnified Party and
(B) in the case of legal fees and expenses, the Borrower’s reimbursement
obligations hereunder shall be limited to the reasonable and documented
out-of-pocket fees, disbursements and other charges of one counsel to the
Indemnified Parties (other than in connection with a dispute among Indemnified
Parties resulting from claims against the Administrative Agent or a Lead
Arranger in its capacity or in fulfilling its role as an administrative agent or
arranger or any similar role under this Agreement and the other Loan Documents)
and, if reasonably necessary, a single local counsel for the Indemnified Parties
in each relevant jurisdiction and with respect to each relevant specialty, and
in the case of an actual or perceived conflict of interest, one additional
counsel in each relevant jurisdiction to the affected Indemnified Parties
similarly situated and taken as a whole.



(b)If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.



(c)The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.



References in this Section 13.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.



Section 13.10.  Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in
Section 2.3.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and no Issuing Bank is obligated under this
Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Bank the Lenders and their respective Related Parties are entitled under
the provisions of Sections 3.10., 5.1., 5.4., 12.6., 13.2. and 13.9. and any
other provision of this Agreement and the other Loan Documents, and the
provisions of Section 13.4., shall continue in full force and effect and shall
protect the Administrative Agent, the Issuing Bank the Lenders and their
respective Related Parties (i) notwithstanding any termination of this
Agreement, or of the other Loan Documents, against events arising after such
termination as well as before and (ii) at all times after any such party ceases
to be a party to this Agreement with respect to all matters and events existing
on or prior to the date such party ceased to be a party to this Agreement.



Section 13.11.  Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.



Section 13.12.  GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.



Section 13.13.  Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means).  It shall not be
necessary that the signature of, or on behalf of,



--------------------------------------------------------------------------------

each party, or that the signature of all persons required to bind any party,
appear on each counterpart.  All counterparts shall collectively constitute a
single document.  It shall not be necessary in making proof of this document to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto.  



Section 13.14.  Obligations with Respect to Loan Parties and Subsidiaries.

The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties and Subsidiaries as specified
herein shall be absolute and not subject to any defense the Parent or the
Borrower may have that the Parent or the Borrower does not control such Loan
Parties or Subsidiaries.



Section 13.15.  Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.



Section 13.16.  Limitation of Liability.

None of the Administrative Agent, any Issuing Bank, any Lender, or any of their
respective Related Parties shall have any liability with respect to, and each of
the Parent and the Borrower hereby waives, releases, and agrees not to sue any
of them upon, any claim for any special, indirect, incidental, consequential or
punitive damages suffered or incurred by the Parent or the Borrower in
connection with, arising out of, or in any way related to, this Agreement, any
of the other Loan Documents or any of the transactions contemplated by this
Agreement or any of the other Loan Documents.



Section 13.17.  Entire Agreement.

This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto.  To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency.  There are no oral agreements among the parties hereto.



Section 13.18.  Construction.

The Administrative Agent, each Issuing Bank, the Parent, Borrower and each
Lender acknowledge that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, each Lender, the Parent and the
Borrower.



Section 13.19.  Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.



Section 13.20.  Acknowledgement and Consent to Bail-in of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEAAffected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEAthe applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:





--------------------------------------------------------------------------------

(a)the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and



(b)the effects of any Bail-in Action on any such liability, including, if
applicable:



(i)a reduction in full or in part or cancellation of any such liability;



(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
undertakingentity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or



(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.



Section 13.21.  Effect of Amendment and Restatement.

(a)Existing Credit Agreement.  Upon satisfaction of the conditions precedent set
forth in Sections 6.1. and 6.2. of this Agreement, this Agreement and the other
Loan Documents shall exclusively control and govern the mutual rights and
obligations of the parties hereto with respect to the Existing Credit Agreement,
and the Existing Credit Agreement shall be superseded in all respects, in each
case, on a prospective basis.



(b)NO NOVATION.  THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO
AMEND AND RESTATE THE TERMS OF THE EXISTING CREDIT AGREEMENT.  THE PARTIES DO
NOT INTEND THIS AGREEMENT NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED
TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE BORROWER OR ANY OTHER
LOAN PARTY UNDER OR IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE EXISTING CREDIT AGREEMENT).



Section 13.22.  Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Derivatives Contracts or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support” and, each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the FDIC under the Federal Deposit Insurance Act and Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act (together
with the regulations promulgated thereunder, the “U.S. Special Resolution
Regimes”) in respect of such Supported QFC and QFC Credit Support (with the
provisions below applicable notwithstanding that the Loan Documents and any
Supported QFC may in fact be stated to be governed by the laws of the State of
New York and/or of the United States or any other state of the United States):

[



(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation



--------------------------------------------------------------------------------

of the foregoing, it is understood and agreed that rights and remedies of the
parties with respect to a Defaulting Lender shall in no event affect the rights
of any Covered Party with respect to a Supported QFC or any QFC Credit Support.
 



(b)As used in this Section 13.22, the following terms have the following
meanings:



“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.



“Covered Entity” means any of the following:



(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);



(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or



(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).



“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.



“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D)).



Section 13.23.  Intercreditor Agreement.

BY ACCEPTING THE BENEFITS OF THE SECURITY INTERESTS SET FORTH HEREIN THE LENDER
PARTIES (INCLUDING EACH PERSON THAT BECOMES A LENDER PARTY PURSUANT TO SECTION
13.5 OR OTHERWISE) HEREBY (A) CONSENT TO AND APPROVE EACH AND ALL OF THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT, (B) AGREE THAT, UPON THE
ADMINISTRATIVE AGENT’S EXECUTION OF THE INTERCREDITOR AGREEMENT, THEY WILL BE
BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT, (C) ACKNOWLEDGE THAT THE LIENS SECURING THE
OBLIGATIONS, AND THE EXERCISE OF RIGHTS AND REMEDIES WITH RESPECT TO THE
GUARANTEED OBLIGATIONS AND THE LIENS GRANTED TO THE COLLATERAL AGENT FOR THE
BENEFIT THE ADMINISTRATIVE AGENT AND LENDER PARTIES UNDER THE PLEDGE AGREEMENT
AND THE OTHER LOAN DOCUMENTS, ARE SUBJECT TO THE INTERCREDITOR AGREEMENT AND (D)
IRREVOCABLY AUTHORIZE AND DIRECT THE ADMINISTRATIVE AGENT TO EXECUTE AND DELIVER
THE INTERCREDITOR AGREEMENT UPON THE OCCURRECE OF THE SECURITY TRIGGER DATE AND
TO PERFORM ITS OBLIGATIONS THEREUNDER.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN.



Further, by accepting the benefits set forth herein the Lender Parties
(including each Person that becomes a Lender Party pursuant to Section 13.5 or
otherwise) hereby (a) acknowledge that Wells Fargo is acting under
the Intercreditor Agreement in multiple capacities as the Administrative
Agent and the Collateral Agent and (b) waive any conflict of interest, now
contemplated or arising hereafter, in connection therewith and agrees not to
assert against Wells Fargo any claims, causes of action, damages or liabilities
of whatever kind or nature relating to any such conflict of interest, except for
any such claims, causes of action, damages or liabilities resulting from gross
negligence or willful misconduct by Wells Fargo as determined by a court of
competent jurisdiction in a final, non-appealable judgment. The Lender Parties
(and each Person that becomes a Lender Party pursuant to Section 13.5



--------------------------------------------------------------------------------

or otherwise) hereby authorize and direct Wells Fargo to enter into
the Intercreditor Agreement on behalf of each Lender Party and agree that Wells
Fargo, in its various capacities thereunder, may take such actions on its behalf
as is contemplated by the terms of the Intercreditor Agreement.





[Signatures Continued on NextRemainder of Page Intentionally Blank]





























--------------------------------------------------------------------------------

ANNEX II



AMENDED CREDIT AGREEMENT



See attached.











--------------------------------------------------------------------------------

Loan Number: 1013605

Loan Number: 1014896

Loan Number: 1018459



Graphic [sho-20200715xex10d1001.jpg]

[Not A Legal Document]









AMENDED AND RESTATED CREDIT AGREEMENT



Dated as of October 17, 2018



by and among



SUNSTONE HOTEL PARTNERSHIP, LLC,

as Borrower,



SUNSTONE HOTEL INVESTORS, INC.,

as Parent,



The financial institutions party hereto

and their assignees under Section 13.5.,

as Lenders,



and



WELLS FARGO Bank, National Association,

as Administrative Agent



______________________________________________________



WELLS FARGO SECURITIES, LLC,
BofA Securities, Inc.,

JPMORGAN CHASE BANK, N.A.,

pnc capital markets llc

and

U.S. Bank National Association,

as Joint Lead Arrangers,



WELLS FARGO SECURITIES, LLC,
BofA Securities, Inc.,

and

JPMORGAN CHASE BANK, N.A.,

as Joint Bookrunners,



bank of america, n.a.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents,



and



CITIBANK, N.A.,

PNC BANK, NATIONAL ASSOCIATION,

and

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agents







--------------------------------------------------------------------------------

TABLE OF CONTENTS

Contents

Article I. Definitions

1

Section 1.1. Definitions.

1

Section 1.2. General; References to Central Time.

37

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.

38

Section 1.4. Rates.

38

Section 1.5. Divisions.

38

Article II. Credit Facility

38

Section 2.1. Revolving Loans.

38

Section 2.2. Term Loans.

40

Section 2.3. Letters of Credit.

41

Section 2.4. Swingline Loans.

46

Section 2.5. Rates and Payment of Interest on Loans.

48

Section 2.6. Number of Interest Periods.

49

Section 2.7. Repayment of Loans.

49

Section 2.8. Prepayments.

50

Section 2.9. Continuation.

51

Section 2.10. Conversion.

52

Section 2.11. Notes.

52

Section 2.12. Voluntary Reductions of the Revolving Commitment.

53

Section 2.13. Extension of Revolving Termination Date.

53

Section 2.14. Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

54

Section 2.15. Amount Limitations.

54

Section 2.16. Increase in Revolving Commitments; Term Loans.

54

Section 2.17. Funds Transfer Disbursements.

56

Section 2.18. Security Interest in Collateral.

56

Article III. Payments, Fees and Other General Provisions

56

Section 3.1. Payments.

56

Section 3.2. Pro Rata Treatment.

57

Section 3.3. Sharing of Payments, Etc.

58

Section 3.4. Several Obligations.

58

Section 3.5. Fees.

58

Section 3.6. Computations.

60

Section 3.7. Usury.

60

Section 3.8. Statements of Account.

60

Section 3.9. Defaulting Lenders.

60

Section 3.10. Taxes.

64

Article IV. Unencumbered Properties

67

Section 4.1. Eligibility of Unencumbered Properties.

67

Section 4.2. Removal of Unencumbered Properties.

69

Article V. Yield Protection, Etc.

70

Section 5.1. Additional Costs; Capital Adequacy.

70



--------------------------------------------------------------------------------

Section 5.2. Changed Circumstances.

72

Section 5.3. Illegality.

73

Section 5.4. Compensation.

73

Section 5.5. Treatment of Affected Loans.

74

Section 5.6. Affected Lenders.

74

Section 5.7. Change of Lending Office.

75

Section 5.8. Assumptions Concerning Funding of LIBOR Loans.

75

Article VI. Conditions Precedent

75

Section 6.1. Initial Conditions Precedent.

75

Section 6.2. Conditions Precedent to All Loans and Letters of Credit.

77

Article VII. Representations and Warranties

78

Section 7.1. Representations and Warranties.

78

Section 7.2. Survival of Representations and Warranties, Etc.

85

Article VIII. Affirmative Covenants

85

Section 8.1. Preservation of Existence and Similar Matters.

85

Section 8.2. Compliance with Applicable Law.

86

Section 8.3. Maintenance of Property.

86

Section 8.4. Conduct of Business.

86

Section 8.5. Insurance.

86

Section 8.6. Payment of Taxes and Claims.

86

Section 8.7. Books and Records; Inspections.

87

Section 8.8. Environmental Matters.

87

Section 8.9. Further Assurances.

87

Section 8.10. Material Contracts.

88

Section 8.11. REIT Status.

88

Section 8.12. Exchange Listing.

88

Section 8.13. Guarantors.

88

Section 8.14. Security Trigger Date / Additional Collateral / Release of
Collateral.

89

Section 8.15. Article 8 Securities.

90

Section 8.16. Government Assistance Indebtedness.

90

Article IX. Information

91

Section 9.1. Quarterly Financial Statements.

91

Section 9.2. Year-End Statements.

91

Section 9.3. Compliance Certificate.

92

Section 9.4. Other Information.

92

Section 9.5. Electronic Delivery of Certain Information.

94

Section 9.6. Public/Private Information.

94

Section 9.7. Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions.

94

Section 9.8. Use of Proceeds.

95

Article X. Negative Covenants

95

Section 10.1. Financial Covenants.

95

Section 10.2. Permitted Liens; Negative Pledge.

98

Section 10.3. Restrictions on Intercompany Transfers.

98

Section 10.4. Restrictions on Use of Proceeds.

99

Section 10.5. Merger, Consolidation, Sales of Assets and Other Arrangements.

99



--------------------------------------------------------------------------------

Section 10.6. Plans.

101

Section 10.7. Fiscal Year.

101

Section 10.8. Modifications of Organizational Documents.

101

Section 10.9. Transactions with Affiliates.

101

Section 10.10. Derivatives Contracts.

101

Section 10.11. Covenant Relief Period Covenants.

102

Article XI. Default

103

Section 11.1. Events of Default.

103

Section 11.2. Remedies Upon Event of Default.

107

Section 11.3. Remedies Upon Default.

108

Section 11.4. Marshaling; Payments Set Aside.

108

Section 11.5. Allocation of Proceeds; Sharing Event.

108

Section 11.6. Letter of Credit Collateral Account.

110

Section 11.7. Performance by Administrative Agent.

111

Section 11.8. Rights Cumulative.

111

Article XII. The Administrative Agent

112

Section 12.1. Appointment and Authorization.

112

Section 12.2. Administrative Agent as Lender.

113

Section 12.3. Approvals of Lenders.

113

Section 12.4. Notice of Events of Default.

113

Section 12.5. Administrative Agent’s Reliance.

114

Section 12.6. Indemnification of Administrative Agent.

114

Section 12.7. Lender Credit Decision, Etc.

115

Section 12.8. Successor Administrative Agent.

116

Section 12.9. Titled Agents.

117

Section 12.10. Specified Derivatives Contracts.

117

Section 12.11. Collateral Matters.

117

Section 12.12. Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim.

118

Article XIII. Miscellaneous

119

Section 13.1. Notices.

119

Section 13.2. Expenses.

121

Section 13.3. Setoff.

122

Section 13.4. Litigation; Jurisdiction; Other Matters; Waivers.

123

Section 13.5. Successors and Assigns.

124

Section 13.6. Amendments and Waivers.

128

Section 13.7. Nonliability of Administrative Agent and Lenders.

131

Section 13.8. Confidentiality.

131

Section 13.9. Indemnification.

132

Section 13.10. Termination; Survival.

133

Section 13.11. Severability of Provisions.

133

Section 13.12. GOVERNING LAW.

133

Section 13.13. Counterparts.

134

Section 13.14. Obligations with Respect to Loan Parties and Subsidiaries.

134

Section 13.15. Independence of Covenants.

134

Section 13.16. Limitation of Liability.

134

Section 13.17. Entire Agreement.

134

Section 13.18. Construction.

134



--------------------------------------------------------------------------------

Section 13.19. Headings.

135

Section 13.20. Acknowledgement and Consent to Bail-in of EEA Financial
Institutions.

135

Section 13.21. Effect of Amendment and Restatement.

135

Section 13.22. Acknowledgement Regarding Any Supported QFCs.

136

Section 13.23. Intercreditor Agreement.

137







SCHEDULE I

Commitments

SCHEDULE 1.1.(A)

Existing Letters of Credit

SCHEDULE 1.1.(B)

List of Loan Parties

SCHEDULE 4.1.

Initial Unencumbered Properties

SCHEDULE 7.1.(b)

Ownership Structure

SCHEDULE 7.1.(f)

Properties

SCHEDULE 7.1.(g)

Indebtedness and Guaranties

SCHEDULE 7.1.(h)

Material Contracts

SCHEDULE 7.1.(i)

Litigation

SCHEDULE 7.1.(r)

Affiliate Transactions



EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Disbursement Instruction Agreement

EXHIBIT C

Form of Guaranty

EXHIBIT D

Form of Notice of Continuation

EXHIBIT E

Form of Notice of Conversion

EXHIBIT F

Form of Notice of Borrowing

EXHIBIT G

Form of Notice of Swingline Borrowing

EXHIBIT HForm of Revolving Note

EXHIBIT I

Form of Swingline Note

EXHIBIT J

Form of Term 1 Loan Note

EXHIBIT K

Form of Term 2 Loan Note

EXHIBIT L

Forms of U.S. Tax Compliance Certificates

EXHIBIT M

Form of Compliance Certificate

EXHIBIT N

Form of Pledge Agreement

EXHIBIT O

Form of Intercreditor Agreement









--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
October 16, 2018, by and among SUNSTONE HOTEL PARTNERSHIP, LLC, a limited
liability company formed under the laws of the State of Delaware (the
“Borrower”), SUNSTONE HOTEL INVESTORS, INC., a corporation formed under the laws
of the State of Maryland (the “Parent”), each of the financial institutions
initially a signatory hereto together with their successors and assignees under
Section 13.5. (the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), with each of WELLS FARGO
SECURITIES, LLC, BOFA SECURITIES, INC. (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), JPMORGAN CHASE BANK, N.A., PNC CAPITAL MARKETS LLC,
and U.S. BANK NATIONAL ASSOCIATION, as joint Lead Arrangers (in such capacities,
the “Lead Arrangers”), each of WELLS FARGO SECURITIES, LLC, BOFA SECURITIES,
INC. (or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement) and
JPMORGAN CHASE BANK, N.A., as joint Bookrunners (the “Bookrunners”), each of
BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as Syndication Agents (the
“Syndication Agents”) and CITIBANK, N.A., PNC BANK, NATIONAL ASSOCIATION and
U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent (the “Documentation
Agent”).



WHEREAS, the Borrower, the Parent, certain of the Lenders and other lenders
party thereto (the “Existing Lenders”), the Administrative Agent and certain
other parties have entered into that certain Credit Agreement dated as of April
2, 2015 (as amended and supplemented by that certain Term Loan Supplement dated
as of September 3, 2015, and as further amended as in effect immediately prior
to the date hereof, the “Existing Credit Agreement”); and



WHEREAS, the Borrower, the Parent, the Administrative Agent, the Issuing Banks,
the Swingline Lender and the Lenders desire to amend and restate the Existing
Credit Agreement, to, among other things, make available to the Borrower a
credit facility in the initial amount of $685,000,000, which will include a
$500,000,000 revolving credit facility with a $40,000,000 swingline subfacility
and a $30,000,000 letter of credit subfacility, an $85,000,000 term loan
facility and a $100,000,000 term loan facility, in each case, on the terms and
conditions contained herein.



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:



Article I. Definitions

Section 1.1.  Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:



“42nd Street Guaranty” has the meaning given that term in Section 10.5.



“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.



“Additional Costs” has the meaning given that term in Section 5.1.(b).



“Additional Term 1 Loans” has the meaning given that term in Section 2.16.



“Additional Term 2 Loans” has the meaning given that term in Section 2.16.



“Additional Term Loans” has the meaning given that term in Section 2.16.



“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent and
its Subsidiaries determined on a consolidated basis for such period, minus
(b) FF&E Reserves for such period.





--------------------------------------------------------------------------------

“Adjusted NOI” means, for any Unencumbered Property and for any period (or if no
applicable period is stated, the period of twelve consecutive fiscal months then
ended), Net Operating Income for such Unencumbered Property for such period
minus an imputed franchise fee in the amount of four percent (4.0%) of the gross
revenues for such Unencumbered Property for such period; provided, however, for
purposes of this definition, no imputed franchise fee shall be deducted from Net
Operating Income with respect to any Unencumbered Property that is not subject
to a Franchise Agreement. For purposes of this definition (other than for the
period commencing on the First Amendment Date and ending January 1, 2022), the
Adjusted NOI for any Unencumbered Property shall be reduced by an amount equal
to (a) the amount by which the Adjusted NOI of such Unencumbered Property would
exceed 30% of the aggregate Adjusted NOI of all Unencumbered Properties and
(b) the amount by which the Adjusted NOI of Unencumbered Properties located in
the same MSA as such Unencumbered Property would exceed 40% of the aggregate
Adjusted NOI of all Unencumbered Properties.  In addition to the extent that
Adjusted NOI attributable to Unencumbered Properties leased under Ground Leases
would exceed 25% of Adjusted NOI, such excess shall be excluded.



“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.8.



“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.



“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.



“Affected Lender” has the meaning given that term in Section 5.6.



“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  



“Agreement” has the meaning set forth in the introductory paragraph hereof.



“Agreement Date” means the date as of which this Agreement is dated.



“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.



“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a Loan
Party, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.



“Applicable Margin” means the following:



(a) Prior to June 30, 2020 and after the end of the Covenant Relief Period, with
respect to a particular Class and Type of Loans, the percentage rate set forth
below corresponding to the Leverage Ratio as determined in accordance with
Section 10.1.(a):





--------------------------------------------------------------------------------

Level



Leverage Ratio

Applicable Margin for Revolving Loans that are LIBOR Loans

Applicable Margin for Revolving Loans that are
Base Rate Loans



Applicable Margin for Term Loans that are
LIBOR Loans



Applicable Margin for Term Loans that are
Base Rate Loans



1

Less than
3.00 to 1.00

1.40%

0.40%

1.35%

0.35%

2

Greater than or equal to
3.00 to 1.00
but less than
3.50 to 1.00

1.45%

0.45%

1.40%

0.40%

3

Greater than or equal to
3.50 to 1.00
but less than
4.00 to 1.00

1.50%

0.50%

1.45%

0.45%

4

Greater than or equal to
4.00 to 1.00
but less than
5.00 to 1.00

1.60%

0.60%

1.55%

0.55%

5

Greater than or equal to
5.00 to 1.00

but less than

5.50 to 1.00

1.80%

0.80%

1.75%

0.75%

6

Greater than or equal to
5.50 to 1.00

but less than

6.00 to 1.00

1.95%

0.95%

1.85%

0.85%

7

Greater than or equal to 6.00 to 1.00

2.25%

1.25%

2.20%

1.20%



The Applicable Margins for Loans shall be determined by the Administrative Agent
from time to time, based on the Leverage Ratio as set forth in the Compliance
Certificate most recently delivered by the Borrower pursuant to Section 9.3.
 Any adjustment to the Applicable Margins shall be effective as of the first day
of the calendar month immediately following the month during which the Borrower
delivers to the Administrative Agent the applicable Compliance Certificate
pursuant to Section 9.3.  If the Borrower fails to deliver a Compliance
Certificate pursuant to Section 9.3., the Applicable Margins shall equal the
percentages corresponding to Level 7 until the first day of the calendar month
immediately following the month that the required Compliance Certificate is
delivered.



(b) During the Covenant Relief Period, (i) the Applicable Margin for Revolving
Loans that are LIBOR Loans shall be 2.25% and for Revolving Loans that are Base
Rate Loans shall be 1.25% and (ii) the Applicable Margin for Term Loans that are
LIBOR Loans shall be 2.20% and for Term Loans that are Base Rate Loans shall be
1.20%.



The provisions of this definition shall be subject to Section 2.5.(c). During
the Leverage Ratio Surge Period, any Applicable Margin determined as provided
above shall be increased by 0.35%.



“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.



“Asset Sale” means any conveyance, sale, lease, transfer or other disposition
(including by way of merger or consolidation and including any sale and
leaseback transaction) of any of following (whether owned on June 30, 2020 or
thereafter acquired): (i) any Unencumbered Property and (ii) the Equity
Interests of any Subsidiary that directly or indirectly owns any Unencumbered
Property.



--------------------------------------------------------------------------------

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.



“Availability” shall mean, as of any date of determination, an amount equal to
the Revolving Commitments of all Lenders as of such date (to the extent
available to be drawn) minus all outstanding Revolving Loans, Swingline Loans
and Letter of Credit Liabilities as of such date.



“Average Monthly Liquidity” shall mean, (a) the sum of the following for each
day of any calendar month (i) the Unrestricted Cash held in the United States as
of such day, plus (ii) an amount equal to Availability as of such day (to the
extent available to be drawn in accordance with this Agreement) divided by (b)
the number of days in such month; provided, however, with respect to the
property-level operating accounts, “Average Monthly Liquidity” shall mean the
Unrestricted Cash held in such accounts on the first and last day of each month
divided by 2.



“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.



“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
 Part I of the United Kingdom Banking Act 2009 (as amended from time to time)
and any other law, regulation or rule applicable in the United Kingdom relating
to the resolution of unsound or failing banks, investment firms or other
financial institutions or their Affiliates (other than through liquidation,
administration or other insolvency proceedings).



“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.



“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).



“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.



“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by the Borrower, any other Loan
Party or any other Subsidiary.



“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.



“Borrower Information” has the meaning given that term in Section 2.5.(c).



“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in San Francisco, California and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Loan, or any Base Rate Loan as to which the interest rate is
determined



--------------------------------------------------------------------------------

by reference to LIBOR, any day that is a Business Day described in clause (a)
and that is also a day for trading by and between banks in Dollar deposits in
the London interbank market.  Unless specifically referenced in this Agreement
as a Business Day, all references to “days” shall be to calendar days.



“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.  The obligations of (i) Sunstone St. Clair, LLC, a Delaware
limited liability company and Subsidiary of the Borrower, under the Hyatt
Chicago Capital Lease and (ii) Sunstone OP Properties, L.L.C., a Delaware
limited liability company and Subsidiary of the Borrower, under the Courtyard
Marriott Los Angeles Capital Lease shall not constitute Capitalized Lease
Obligations.  



“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act, or the
CARES Act and applicable rules and regulations.

“CARES Payroll Costs” means “payroll costs” as defined in 15 U.S.C.
636(a)(36)(A)(viii) (as added to the Small Business Act by Section 1102 of the
CARES Act).



“CARES Forgivable Uses” means uses of proceeds of Government Assistance
Indebtedness that are eligible for forgiveness under Section 1106 of the CARES
Act.



“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable Issuing Bank or the
Revolving Lenders, as collateral for Letter of Credit Liabilities or obligations
of Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, cash or deposit account balances or, if the Administrative Agent
and the applicable Issuing Bank shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the applicable Issuing
Bank.  “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.



“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; and
(c)  investments in money market funds registered under the Investment Company
Act of 1940, as amended, which have net assets of at least $500,000,000 and at
least 85% of whose assets consist of securities and other obligations of the
type described in clauses (a) through (c) above.



“Class” means (a) when used with respect to a Commitment, refers to whether such
Commitment is a Revolving Commitment or Term 2 Loan Commitment, (b) when used
with respect to a Loan, refers to whether such Loan is a Revolving Loan, a Term
1 Loan or a Term 2 Loan and (c) when used with respect to a Lender, refers to
whether such Lender has a Loan or Commitment with respect to a particular Class
of Loans or Commitments.



“Collateral” means (i) the Equity Interests of each Issuer, Material Debt
Receivables, and all products and proceeds thereof and other related interests
as more fully described as “Pledged Collateral” in the form of Pledge Agreement
attached hereto as Exhibit N and (ii) any other assets required to be pledged to
the Collateral Agent or the holders of the Senior Notes to secure the
obligations thereunder.



“Collateral Agent” means Wells Fargo Bank, National Association in its capacity
as “Collateral Agent” under the Pledge Agreement and the Intercreditor
Agreement.



“Commitment” means a Revolving Commitment or Term 2 Loan Commitment, as the
context may require.  





--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.



“Compliance Certificate” has the meaning given that term in Section 9.3.



“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.



“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.



“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 “Controlling” and “Controlled” have meanings correlative thereto.



“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.



“Courtyard Marriott Los Angeles Capital Lease” means that certain Ground Lease
dated August 28, 1997, as amended on September 2, 1997, January 23, 1998,
January 26, 2002 and December 1, 2003, between Peacock, LLC, as lessor, and
Sunstone OP Properties L.L.C., a Delaware limited liability company, as assignee
of Sunstone Hotel Investors, L.P.



“Covenant Relief Period” means, the period commencing on June 30, 2020 and
ending on the date which is the earlier of (i) the date the Borrower has
delivered a notice (the “Covenant Relief Termination Notice”) to the
Administrative Agent electing to terminate the Covenant Relief Period which
notice shall attach calculations demonstrating that the Borrower would have been
in compliance with the Financial Covenants (as if the Covenant Relief Period was
not in effect and without giving effect to Section 10.1(a)(I) and the proviso in
the first sentence of 10.1(e)) for the immediately preceding fiscal quarter for
which financial statements have been delivered pursuant to Section 9.1. or 9.2.
hereof (which fiscal quarter shall not be prior to the fiscal quarter ending
September 30, 2020) and (ii) receipt by the Administrative Agent of the
quarterly reporting required pursuant to Section 9.1. hereof (together with the
Compliance Certificate required under Section 9.3. for such period) for the
fiscal quarter ending June 30, 2021; provided that, for purposes of this clause
(ii), the Borrower shall be required to be in compliance with the Financial
Covenants for the fiscal quarter ending June 30, 2021 and thereafter.



“Covenant Relief Termination Notice” has the meaning given to that term in the
definition of “Covenant Relief Period”.



“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan and (d) the issuance of a Letter of Credit or the
amendment of a Letter of Credit that extends the maturity, or increases the
Stated Amount, of such Letter of Credit.



“Credit Rating” means the rating assigned by a S&P or Moody’s to the senior
unsecured long term Indebtedness of a Person.



“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.



“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.



“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies



--------------------------------------------------------------------------------

the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including, with respect to a Revolving Lender, in respect of its
participation in Letters of Credit or Swingline Loans) within 2 Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent, any
Issuing Bank or the Swingline Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(f)) upon delivery of written
notice of such determination to the Borrower, the Issuing Banks, the Swingline
Lender and each Lender.



“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.



“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating to such Derivatives Contracts, (a) for
any date on or after the date such Derivatives Contracts have been terminated or
closed out, the termination amount or value(s) determined in accordance
therewith, and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations or estimates provided by any recognized dealer in
Derivatives Contracts (which may include the Administrative Agent or any
Lender).



“Development Property” means, as of any date of determination, any Property on
which the existing building or other improvements are undergoing renovation and
redevelopment that will either (a) disrupt the occupancy of at least 10% of the
rentable rooms of such Property or (b) temporarily reduce the Net Operating
Income of such Property by more than 10% as compared to the immediately
preceding comparable prior period.  A Property that satisfies the foregoing
requirements shall constitute a Development Property unless the Borrower in its
discretion notifies the Administrative Agent in writing that such Property shall
not constitute a Development Property.



“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit B to be executed and delivered by the Borrower pursuant to
Section 6.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent (such approval
not to be unreasonably withheld, delayed or conditioned).



“Dollars” or “$” means the lawful currency of the United States of America.



“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any state of the United States or the District of Columbia.



--------------------------------------------------------------------------------

“EBITDA” means, with respect to a Person for any period (without duplication):
 (a) net income (loss) of such Person for such period determined on a
consolidated basis exclusive of the following (but only to the extent included
in determination of such net income (loss)):  (i) depreciation and amortization
expense; (ii) Interest Expense; (iii) income tax expense; (iv) extraordinary or
non-recurring gains, losses, revenues and expenses, including, without
limitation, initial costs associated with resuming operations at each Property
impacted by COVID-19 as disclosed in the public disclosures of the Parent
(“Resuming Operation Costs”); and (v) other non-cash charges including, without
limitation, impairment charges (other than non-cash charges that constitute an
accrual of a reserve for future cash payments) plus (b) such Person’s Ownership
Share of EBITDA of its Unconsolidated Affiliates.  EBITDA shall be adjusted to
remove any impact from (x) non-cash amortization of stock grants to members of
the Parent’s management, (y) straight line rent leveling adjustments required
under GAAP and (z) amortization of intangibles pursuant to FASB ASC 805.  For
purposes of determining compliance with the Leverage Ratio, (x) EBITDA
attributable to Properties disposed of by the Borrower or any Subsidiary during
the period of four consecutive fiscal quarters most recently ended for which
financial statements are required to have been delivered pursuant to
Section 9.1. or Section 9.2., or disposed of after such period but on or before
the applicable date of determination, shall be excluded and (y) EBITDA
attributable to any Property acquired by the Borrower or any Subsidiary during
the period of four consecutive fiscal quarters most recently ended for which
financial statements are required to have been delivered pursuant to
Section 9.1. or Section 9.2., or acquired after such period but on or before the
applicable date of determination, shall be utilized regardless of the date such
Property was acquired by the Borrower or such Subsidiary.



“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.



“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.



“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.



“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived by all of the Lenders.



“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.5.(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.5.(b)(iii)).



“Eligible Property” means a Property which satisfies all of the following
requirements as confirmed by the Administrative Agent: (a) such Property is
fully developed as (i) an upscale, upper-upscale or luxury (as defined by Smith
Travel Research) full-service hotel with not less than 150 keys or (ii) a
select-service (as defined by Smith Travel Research) hotel located in a top-25
market (or resort market, approved by the Administrative Agent in writing (for
any Property to be added after the Agreement Date, such approval not to be
unreasonably withheld, conditioned or delayed)); (b) such Property is located in
a top 50 MSA or, subject to the written approval of the Administrative Agent
(for any Property to be added after the Agreement Date, such approval not to be
unreasonably withheld, conditioned or delayed), a resort; (c) such Property is
free of all structural defects, architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters which, individually or collectively,
are not material to the profitable operation of such Property; (d) such Property
is owned in fee simple, or leased under a Ground Lease, entirely by the Borrower
or a Subsidiary that is a Guarantor; (e) such Property is located in one of the
48 contiguous states of the United States of America or in Hawaii or the
District of Columbia; (f) all material occupancy and operating permits and
customary licenses required under Applicable Law for such Property are in effect
and such Property is covered by insurance in amounts and upon terms that satisfy
the criteria set forth in Section 10.2.; (g) neither such Property, nor if such
Property is owned by a Subsidiary, any of the Borrower’s direct or indirect
ownership interest in such Subsidiary, is subject to (i) any Lien other than
Permitted Liens (but not Permitted Liens described in clause (g) of the
definition of that term) or (ii) any



--------------------------------------------------------------------------------

Negative Pledge other than a Negative Pledge described in Section 10.2.(b)(i) or
(ii); (h) regardless of whether such Property is owned by the Borrower or a
Subsidiary, the Borrower has the right directly, or indirectly through a
Subsidiary, to take the following actions without the need to obtain the consent
of any Person: (i) to create Liens on such Property as security for Indebtedness
of the Borrower or such Subsidiary, as applicable, and (ii) to sell, transfer or
otherwise dispose of such Property; (i) such Property is currently open for
business to the public; (j) such Property is (i) branded by a nationally
recognized hotel company (such as, but not limited to, Marriott, Hilton, Hyatt,
Fairmont, or Intercontinental) or an Affiliate of such a company or
(ii) operated as an independent upscale or above hotel subject to the written
approval of the Administrative Agent (for any Property to be added after the
Agreement Date, such approval not to be unreasonably withheld, conditioned or
delayed), another location; and (k) the Administrative Agent has received
information and reports regarding such Property as required under
Section 4.1.(b).



“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.



“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.



“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.



“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include (i) the issuance of any Equity Interest
upon the conversion or exchange of any security constituting Indebtedness that
is convertible or exchangeable, or is being converted or exchanged, for Equity
Interests, (ii) the issuance of any Preferred Equity Interests, (iii) any
capital contribution made to Parent or Borrower and (iv) the offering of
“securities” (as defined under the Securities Act) in a public offering
registered under the Securities Act or an offering not required to be registered
under the Securities Act (including, without limitation, a private placement
under Section 4(2) of the Securities Act, an exempt offering pursuant to Rule
144A and/or Regulation S of the Securities Act and an offering of exempt
securities).



“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.



“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of



--------------------------------------------------------------------------------

any liability under Title IV of ERISA with respect to the termination of any
Plan or Multiemployer Plan; (e) the institution of proceedings to terminate a
Plan or Multiemployer Plan by the PBGC; (f) the failure by any member of the
ERISA Group to make when due required contributions to a Multiemployer Plan or
Plan unless such failure is cured within 30 days or the filing pursuant to
Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard; (g) any other event or
condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan or the imposition of liability under
Section 4069 or 4212(c) of ERISA; (h) the receipt by any member of the ERISA
Group of any notice from a Multiemployer Plan imposing, or concerning
information that could reasonably be expected to result in the imposition of,
Withdrawal Liability on such ERISA Group member or informing such ERISA Group
member that the Multiemployer Plan is insolvent (within the meaning of
Section 4245 of ERISA), in reorganization (within the meaning of Section 4241 of
ERISA), or in “critical” status (within the meaning of Section 432 of the
Internal Revenue Code or Section 305 of ERISA); (i)  the imposition of any
liability under Title IV of ERISA, other  than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any member of the ERISA Group or
the imposition of any Lien in favor of the PBGC under Title IV of ERISA; or
(j) a determination that a Plan is, or is reasonably expected to be, in “at
risk” status (within the meaning of Section 430 of the Internal Revenue Code or
Section 303 of ERISA).



“ERISA Group” means the Parent, the Borrower, any Subsidiary and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control, which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.



“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.



“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.



“Excluded Issuer” means any Subsidiary that (i) indirectly (but not directly)
owns an Unencumbered Property and (ii) directly or indirectly owns Property that
is not an Unencumbered Property.



“Excluded Prepayment Debt” means (i) Nonrecourse Indebtedness described in
Section 10.11.(d)(i)(A) or 10.11.(d)(i)(B), (ii) the proceeds of Revolving Loans
and Swingline Loans, (iii) Government Assistance Indebtedness, (iv) Nonrecourse
Indebtedness secured by a mortgage on a Property and assumed at the time of
acquisition of such Property (and not in contemplation thereof), and (v)
Indebtedness incurred in the ordinary course of business in an aggregate amount
for all such Indebtedness under this clause (v), not to exceed $5,000,000.  



“Excluded Subsidiary” means any Subsidiary as to which both of the following
apply (a) such Subsidiary holds title to, or beneficially owns, assets which are
or are intended to become collateral for any Secured Indebtedness of such
Subsidiary, or is a direct or indirect beneficial owner of a Subsidiary holding
title to or beneficially owning such assets (but having no material assets other
than such beneficial ownership interests); and (b) which (i) is, or is expected
to be, prohibited from Guarantying the Indebtedness of any other Person pursuant
to any document, instrument or agreement evidencing such Secured Indebtedness or
(ii) is prohibited from Guarantying the Indebtedness of any other Person
pursuant a provision of such Subsidiary’s organizational documents which
provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.



“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 31 of the Guaranty).  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation



--------------------------------------------------------------------------------

that is attributable to swaps for which such Guarantee or Lien is or becomes
illegal for the reasons identified in the immediately preceding sentence of this
definition.



“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 5.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any withholding Taxes imposed under FATCA.



“Existing Credit Agreement” has the meaning set forth in the first recital
hereof.



“Existing Letters of Credit” means each of the letters of credit identified on
Schedule 1.1.(A).



“Extended Letter of Credit” has the meaning given that term in Section 2.3.(b).



“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
 Except as otherwise provided herein, Fair Market Value shall be determined by
the Board of Directors of the Borrower (or an authorized committee thereof)
acting in good faith conclusively evidenced by a board resolution thereof
delivered to the Administrative Agent or, with respect to any asset valued at no
more than $5,000,000, such determination may be made by the chief financial
officer of the Borrower evidenced by an officer’s certificate delivered to the
Administrative Agent.



“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.



“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreements entered into by the United States of
America that implement or modify the foregoing (together with the portions of
any law implementing such intergovernmental agreements).



“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent.  If the Federal Funds Rate determined as
provided above would be less than zero, the Federal Funds Rate shall be deemed
to be zero.



“Fee Letter” means, collectively, (a) that certain fee letter dated as of
September 14, 2018, by and among the Borrower, Wells Fargo and Wells Fargo
Securities, LLC, (b) each other respective fee letter by and among the Borrower,
each other respective Lead Arranger and the other parties thereto and (c) that
certain fee letter dated as of the First Amendment Date by and among the
Borrower, Wells Fargo Securities, LLC, BofA Securities, Inc. and JPMorgan Chase
Bank, N.A.



--------------------------------------------------------------------------------

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any Fee
Letter or under any other Loan Document.



“FF&E Reserves” means, for any period and with respect to a Property, an amount
equal to the greater of (a) 4.0% of total gross revenues for such Property for
such period and (b) the aggregate amount of reserves in respect to furniture,
fixtures and equipment required under any Property Management Agreement or
Franchise Agreement applicable to such Property for such period.  If the term
FF&E Reserves is used without reference to a specific Property, then the amount
shall be determined on an aggregate basis with respect to all Properties of the
Parent and its Subsidiaries and the applicable Ownership Share of all Properties
of all Unconsolidated Affiliates of the Parent.



“Financial Covenants” mean the covenants set forth in clauses (a) – (i) of
Section 10.1. hereof.



“First Amendment Date” shall mean [______], 2020.



“Fixed Charges” means, for any period, the sum of the following (without
duplication): (a) Interest Expense of the Parent and its Subsidiaries determined
on a consolidated basis for such period, (b) all regularly scheduled principal
payments made with respect to Indebtedness of the Parent and its Subsidiaries
during such period, other than any balloon, bullet or similar principal payment
due upon the stated maturity of such Indebtedness, (c) all Preferred Dividends
paid during such period on Preferred Equity Interests not owned by the Parent or
any of its Subsidiaries and (d) payments in respect of Capitalized Lease
Obligations.  The Parent’s Ownership Share of the Fixed Charges of
Unconsolidated Affiliates of the Parent shall be included in determinations of
Fixed Charges.



“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  



“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.



“Franchise Agreement” means an agreement permitting the use of the applicable
hotel brand name, hotel system trademarks, trade names and any related rights in
connection with the ownership or operation of a Property.



“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to each Issuing Bank, such Defaulting
Lender’s Revolving Commitment Percentage of the outstanding Letter of Credit
Liabilities attributable to such Issuing Bank other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized by such
Defaulting Lender or by the Borrower in accordance with the terms hereof, and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Lenders.



“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.



“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.



“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.





--------------------------------------------------------------------------------

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other comparable authority (including, without limitation, the Federal
Deposit Insurance Corporation, the Comptroller of the Currency or the Federal
Reserve Board, any central bank or any comparable authority) exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra national bodies
such as the European Union or European Central Bank), or any arbitrator with
authority to bind a party at law.



“Government Assistance Indebtedness” means Indebtedness of the Parent, the
Borrower or its Subsidiaries incurred pursuant to federal, state or local
stimulus plans in response to the COVID-19 pandemic (including, but not limited
to, loans provided by the U.S. Small Business Administration) so long as the
proceeds of such Indebtedness are used in compliance with all provisions and
requirements of the applicable act including any provisions and requirements
applicable for such Indebtedness to be forgiven and such Indebtedness ranks on a
pari passu or junior basis with the Obligations in right of payment.



“Grantor” means each Person who owns Collateral.  



“Ground Lease” means a ground lease containing terms and conditions customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease, including without
limitation, the following: (a) a remaining term (inclusive of any unexercised
extension or renewal options that are exercisable without condition (other than
a condition that no default exists under such ground lease at the time of
exercise of such extension or renewal option)) of 50 years or more from the
Agreement Date or, in the event that such remaining term is less than 50 years,
such ground lease either (i) contains an unconditional end-of-term purchase
option in favor of the lessee for consideration that is de minimus or (ii)
provides that the lessee’s leasehold interest therein automatically becomes a
fee-owned interest at the end of the term; (b) the right of the lessee to
mortgage and encumber its interest in the leased property, and to amend the
terms of any such mortgage or encumbrance, in each case, without the consent of
the lessor or, if consent is required, such consent has been obtained or is
required to be given upon the satisfaction of customary conditions reasonably
acceptable to the Administrative Agent; (c) the obligation of the lessor to give
the holder of any mortgage Lien on such leased property written notice of any
defaults on the part of the lessee and agreement of such lessor that such lease
will not be terminated until such holder has had a reasonable opportunity to
cure or complete foreclosures, and fails to do so; (d) acceptable
transferability of the lessee’s interest under such lease, including ability to
sublease; (e) acceptable limitations on the use of the leased property; and
(f) clearly determinable rental payment terms which in no event contain profit
participation rights.



“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).



“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and, in any event, shall include the Parent and each Material Subsidiary (other
than Excluded Subsidiaries, Foreign Subsidiaries and any Domestic Subsidiary
that has no material assets other than stock and securities of one or more
Foreign Subsidiary).



“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by:  (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation.  Obligations in respect of customary
performance guaranties and Guaranties constituting



--------------------------------------------------------------------------------

Nonrecourse Indebtedness shall not be deemed to give rise to Indebtedness or
otherwise constitute a Guaranty except as otherwise provided in the definition
of “Nonrecourse Indebtedness”.  As the context requires, “Guaranty” shall also
mean the guaranty executed and delivered pursuant to Section 6.1. or 8.13. and
substantially in the form of Exhibit C.



“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.



“Hyatt Chicago Capital Lease” means that certain Lease dated December 15, 1997
between Chicago Title Land Trust Company, as trustee, as successor trustee to
LaSalle Bank National Association, as successor trustee to American National
Bank and Trust Company of Chicago, and Sunstone St. Clair, LLC, a Delaware
limited liability company, as assignee of Patriot Mortgage Borrower, L.L.C., as
assignee of Oxford Wyn 633 Investment Company, L.L.C.



“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):  (a) all obligations of
such Person in respect of money borrowed or for the deferred purchase price of
property or services (other than trade debt incurred in the ordinary course of
business which is not more than 180 days past due); (b) all obligations of such
Person, whether or not for money borrowed (i) represented by notes payable, or
drafts accepted, in each case representing extensions of credit, (ii) evidenced
by bonds, debentures, notes or similar instruments, or (iii) constituting
purchase money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or for services rendered; (c) Capitalized Lease Obligations of such
Person; (d) all reimbursement obligations (contingent or otherwise) of such
Person under or in respect of any letters of credit or acceptances (whether or
not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
Mandatorily Redeemable Stock issued by such Person or any other Person, valued
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends; (g) all obligations of such Person in respect of
any (i) purchase obligation, repurchase obligation or takeout commitment, in
each case evidenced by a binding agreement and to the extent such obligation is
to acquire Equity Interests of another Person, assets of another Person that
constitute the business or a division or operating unit of such Person, real
estate, bonds, debentures, notes or similar instruments or (ii) forward equity
commitment evidenced by a binding agreement (provided, however that this clause
(g) shall exclude (x) any such obligation to the extent the obligation can be
satisfied by the issuance of Equity Interests (other than Mandatorily Redeemable
Stock) and (y) obligations incurred in the ordinary course of the business of
the Borrower and its Subsidiaries to acquire developed Properties within 6
months of the incurrence of such obligations); (h) net obligations under any
Derivatives Contract not entered into as a hedge against interest rate risk in
respect of existing Indebtedness, in an amount equal to the Derivatives
Termination Value thereof at such time (but in no event less than zero); (i) all
Indebtedness of other Persons which such Person has Guaranteed or is otherwise
recourse to such Person (except for Guaranties constituting Nonrecourse
Indebtedness); and (j) all Indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation.  Indebtedness of any Person
shall include Indebtedness of any partnership or joint venture in which such
Person is a general partner or joint venturer to the extent of such Person’s
Ownership Share of the ownership of such partnership or joint venture (except if
such Indebtedness, or portion thereof, is recourse (other than in respect of
exceptions referred to in the definition of Nonrecourse Indebtedness) to such
Person, in which case the greater of such Person’s Ownership Share of such
Indebtedness or the amount of such recourse portion of the Indebtedness, shall
be included as Indebtedness of such Person).  All Loans and Letter of Credit
Liabilities shall constitute Indebtedness of the Borrower and Government
Assistance Indebtedness shall (except to the extent of forgiveness thereof)
constitute Indebtedness of the Borrower, the Guarantor or their applicable
Subsidiary that is the obligor with respect thereto.  The calculation of
Indebtedness shall not include (i) any fair value adjustments to the carrying
value of liabilities to record such Indebtedness at fair value pursuant to
electing the fair value option election under FASB ASC



--------------------------------------------------------------------------------

825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB ASC standards allowing entities to
elect fair value option for financial liabilities or (ii) if the Orlando Loan
Conditions are satisfied, the Orlando Loan.



“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.



“Intellectual Property” has the meaning given that term in Section 7.1.(s).



“Intercreditor Agreement” means, collectively, an intercreditor agreement
substantially in the form of Exhibit O attached hereto to be entered into on or
prior to the Security Trigger Date by and among the Collateral Agent, the
Administrative Agent and the holders of the Senior Notes and any other
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent and entered into with the holders of any other Material
Collateral Indebtedness secured by the Collateral.  



“Interest Expense” means, with respect to a Person and for any period, and
without duplication (a) all paid, accrued or capitalized interest expense
(including, without limitation, capitalized interest expense (other than (x)
capitalized interest funded from a construction loan interest reserve account
held by another lender and not included in the calculation of cash for balance
sheet reporting purposes) and (y) interest expense attributable to Capitalized
Lease Obligations) of such Person and in any event shall include all letter of
credit fees and all interest expense with respect to any Indebtedness in respect
of which such Person is wholly or partially liable whether pursuant to any
repayment, interest carry, performance guarantee or otherwise, plus (b) to the
extent not already included in the foregoing clause (a), such Person’s Ownership
Share of all paid, accrued or capitalized interest expense for such period of
Unconsolidated Affiliates of such Person.  The term “Interest Expense” shall
exclude all costs and expenses, including any prepayment penalties, of
defeasing, or otherwise paying or prepaying, any Indebtedness encumbering any
Property or amortization of deferred financing fees or the write-off of any
deferred financing fees following the acquisition, disposition or refinancing
thereof.  



“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
any notice of a borrowing for a Term Loan, Notice of Continuation or Notice of
Conversion, as the case may be, except that each Interest Period that commences
on the last Business Day of a calendar month (or on any day for which there is
no numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.
 Notwithstanding the foregoing: (i) if any Interest Period for a Class of Loans
would otherwise end after the Termination Date for such Class, such Interest
Period shall end on such Termination Date; and (ii) each Interest Period that
would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).  



“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.



“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person or (d)
the purchase of any Property with the proceeds of the Asset Sale of an
Unencumbered Property or the Equity Interests of any Subsidiary that directly or
indirectly owns an Unencumbered Property, provided that, so long as such
purchased Property is then added as an Unencumbered Property, only the
difference between the value of such purchased Property and the value of the
Unencumbered Property subject to such Asset Sale shall be included as an
Investment.  Any commitment to make an Investment in any other Person, as well
as any option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount



--------------------------------------------------------------------------------

of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
 Notwithstanding anything to the contrary, the issuing of Equity Interests or
the use of cash or Cash Equivalents to repay an existing mortgage on a Property
owned by the Parent, the Borrower or a Subsidiary shall not be deemed to be an
“Investment” so long as such Property becomes and remains an Unencumbered
Property.



“Issuer” means each Subsidiary of the Borrower that directly or indirectly owns
an Unencumbered Property; provided that “Issuer” shall not include any Excluded
Issuer.



“Issuing Bank” means each of Wells Fargo, Bank of America, N.A., and JPMorgan
Chase Bank, N.A., in its capacity as an issuer of Letters of Credit pursuant to
Section 2.3.



“L/C Commitment Amount” has the meaning given to that term in Section 2.3.(a).



“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).



“Lender” means each financial institution from time to time party hereto as a
“Lender” together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender; provided, however, that
except as otherwise expressly provided herein, the term “Lender” shall exclude
any Lender (or its Affiliates) in its capacity as a Specified Derivatives
Provider.



“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Banks, the Specified Derivatives Providers, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 12.5., any other holder from time to time of any of any Obligations and,
in each case, their respective successors and permitted assigns.



“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.



“Letter of Credit” has the meaning given that term in Section 2.3.(a).



“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Revolving Lenders, and under the sole dominion and control
of the Administrative Agent.



“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.



“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit.  For purposes of this Agreement, a Revolving Lender
(other than a Lender in its capacity as an Issuing Bank of a Letter of Credit)
shall be deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest under Section 2.3. in such Letter of Credit, and the
Lender that is the Issuing Bank of such Letter of Credit shall be deemed to hold
a Letter of Credit Liability in an amount equal to its retained interest in such
Letter of Credit after giving effect to the acquisition by the Revolving Lenders
(other than the Lender then acting as the Issuing Bank of such Letter of Credit)
of their participation interests under such Section.



“Level” has the meaning given that term in the definition of the term
“Applicable Margin”.



“Leverage Ratio” means, as of a given date, the ratio of (a)(i) Total
Indebtedness as of such date minus (ii) the amount, if any, by which
Unrestricted Cash exceeds $25,000,000 on such date and (2) Total Indebtedness
with respect to



--------------------------------------------------------------------------------

the Senior Notes, to (b) EBITDA of the Parent for the period of four consecutive
fiscal quarters most recently ended for which financial statements are required
to have been delivered pursuant to Section 9.1. or Section 9.2.  Notwithstanding
the foregoing, for purposes of calculating the Leverage Ratio, (A) for the last
full fiscal quarter of the Covenant Relief Period (which, (x) if the Covenant
Relief Period ends pursuant to clause (i) of the definition thereof will be the
period for which the Borrower calculated the Financial Covenants in the Covenant
Relief Termination Notice and (y) if the Covenant Relief Period ends pursuant to
clause (ii) of the definition thereof, will be June 30, 2021), EBITDA shall be
measured as, at Borrower’s election, either (I) EBITDA for the two fiscal
quarter period ending on such date multiplied by 2, or (II) EBITDA for the
single fiscal quarter ending on such date multiplied by 4; (B) for the fiscal
quarter period immediately following the fiscal quarter period described in
clause (A), EBITDA shall be measured as, either (I) if for clause (A) above,
EBITDA was measured based on sub-clause (I) thereof, then EBITDA shall be
measured as EBITDA for the three fiscal quarter period ending on such date
multiplied by 4/3, or (II) if for clause (A) above, EBITDA was measured based on
sub-clause (II) thereof, then EBITDA shall be measured as EBITDA for the two
fiscal quarter period ending on such date multiplied by 2; and (C) for the
fiscal quarter period immediately following the fiscal quarter period described
in clause (B), EBITDA shall be measured as, either (I) if for clause (A) above,
EBITDA was measured based on sub-clause (I) thereof, then EBITDA shall be
measured as EBITDA for the four fiscal quarter period ending on such date, or
(II) if for clause (A) above, EBITDA was measured based on sub-clause (II)
thereof, then EBITDA shall be measured as EBITDA for the three fiscal quarter
period ending on such date multiplied by 4/3.

“Leverage Ratio Surge Period” has the meaning given that term in
Section 10.1.(a).



“LIBOR” means, subject to implementation of a Replacement Rate in accordance
with Section 5.2.(b), with respect to any LIBOR Loan for any Interest Period,
the rate of interest obtained by dividing (i) the rate of interest per annum
determined on the basis of the rate for deposits in Dollars for a period equal
to the applicable Interest Period as published by the ICE Benchmark
Administration Limited, a United Kingdom Company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) two Business Days prior to the first day of the applicable
Interest Period by (ii) a percentage equal to 1 minus the stated maximum rate
(stated as a decimal) of all reserves, if any, required to be maintained with
respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America).  If, for any reason, the rate referred to in the preceding clause (i)
is not so published, then the rate to be used for such clause (i) shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period.  Any change in the
maximum rate or reserves described in the preceding clause (ii) shall result in
a change in LIBOR on the date on which such change in such maximum rate becomes
effective.  Notwithstanding the foregoing, (x) in no event shall LIBOR
(including, without limitation, any Replacement Rate with respect thereto) be
less than 0.25% and (y) unless otherwise specified in any amendment to this
Agreement entered into accordance with Section 5.2.(b), in the event that a
Replacement Rate with respect to LIBOR is implemented then all references herein
to LIBOR shall be deemed references to such Replacement Rate.



“LIBOR Loan” means a Revolving Loan or Term Loan (or portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.



“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day.  The LIBOR Market Index
Rate shall be determined on a daily basis.



“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any



--------------------------------------------------------------------------------

arrangement, express or implied, under which any property of such Person is
transferred, sequestered or otherwise identified for the purpose of subjecting
the same to the payment of Indebtedness or performance of any other obligation
in priority to the payment of the general, unsecured creditors of such Person;
(c) the filing of any financing statement under the UCC or its equivalent in any
jurisdiction, other than any precautionary filing not otherwise constituting or
giving rise to a Lien, including a financing statement filed (i) in respect of a
lease not constituting a Capitalized Lease Obligation pursuant to Section 9-505
(or a successor provision) of the UCC or its equivalent as in effect in an
applicable jurisdiction or (ii) in connection with a sale or other disposition
of accounts or other assets not prohibited by this Agreement in a transaction
not otherwise constituting or giving rise to a Lien; and (d) any agreement by
such Person to grant, give or otherwise convey any of the foregoing.



“Loan” means a Revolving Loan, Term Loan or a Swingline Loan, as the context may
require.



“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document, each Fee Letter, the Pledge Agreement (if and when required to
be executed and delivered in accordance with the terms hereof), the
Intercreditor Agreement (if and when required to be executed and delivered in
accordance with the terms hereof) and each other document or instrument now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement (other than any Specified Derivatives Contract).



“Loan Party” means the Borrower, the Parent, each other Guarantor and each
Grantor.  Schedule 1.1.(B) sets forth the Loan Parties in addition to the
Borrower and the Parent as of the Agreement Date.



“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in the case of each of clauses (a)
through (c), on or prior to the latest Termination Date for any Class of Loans.



“Marketable Securities” means: (a) common or preferred Equity Interests of
Persons located in, and formed under the laws of, any State of the United States
or America or the District of Columbia, which Equity Interests are subject to
price quotations (quoted at least daily) on The NASDAQ Stock Market’s National
Market System or have trading privileges on the New York Stock Exchange, the
American Stock Exchange or another recognized national United States securities
exchange and (b) securities evidencing Indebtedness issued by Persons located
in, and formed under the laws of, any State of the United States or America or
the District of Columbia, which Persons have a Credit Rating of BBB- or Baa3 or
better.



“Material Acquisition” means any acquisition by the Borrower or any Subsidiary
of one or more hotel Properties in which the purchase price of the assets
acquired exceeds 10.0% of the Total Asset Value of the Parent, the Borrower and
their respective Subsidiaries as of the most recent fiscal quarter for which
financial statements are available.



“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the Parent
and its Subsidiaries, or the Borrower and its Subsidiaries, in each case, taken
as a whole, (b) the ability of the Borrower or any other Loan Party to perform
its obligations under any Loan Document to which it is a party, (c) the validity
or enforceability of any of the Loan Documents, or (d) the material rights and
remedies of the Lenders, the Issuing Banks and the Administrative Agent under
any of the Loan Documents.



“Material Collateral Indebtedness” means Indebtedness described under clause
(a), (b), (c) (d), (f), (i) and (j) of the definition thereof in an amount in
excess of $50,000,000 (individually or in the aggregate with other such
Indebtedness) and shall include, in any event, Indebtedness evidenced by the
Senior Notes and any Preferred Equity Interests.  Notwithstanding the foregoing,
Material Collateral Indebtedness shall not include Secured Indebtedness which is
Nonrecourse Indebtedness to the extent such Secured Indebtedness is not secured
by the Collateral.





--------------------------------------------------------------------------------

“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Parent, the Borrower, or any other Subsidiary is a party as to which
the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.



“Material Debt Receivables” mean Mortgage Receivables and Secured Mezz
Receivables of the Parent, the Borrower or its Subsidiaries which, individually
or in the aggregate with other Mortgage Receivables and Secured Mezz
Receivables, exceed $5,000,0000.



“Material Subsidiary” means any Subsidiary (a) that directly or indirectly owns
in fee simple, or leases pursuant to a Ground Lease, an Unencumbered Property or
(b) to which more than 5% of Total Asset Value is attributable on an individual
basis.



“Moody’s” means Moody’s Investors Service, Inc. and its successors.



“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.



“Mortgage Receivable” means a promissory note (other than a promissory note
issued by the Parent or any Subsidiary of the Parent) secured by a Mortgage of
which the Parent, the Borrower or another Subsidiary is the holder and retains
the rights of collection of all payments thereunder.



“MSA” means a Metropolitan Statistical Area as listed in Budget Bulletin No.
09-01 issued by the Executive Office of the President of the United States of
America, Office of Management and Budget.



“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.



“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.



“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods):  (a) gross revenues received in the ordinary course
from such Property minus (b) all expenses paid (excluding interest but including
an appropriate accrual for property taxes and insurance) related to the
ownership, operation or maintenance of such Property, including but not limited
to property taxes, assessments and the like, insurance, utilities, payroll
costs, maintenance, repair and landscaping expenses, marketing expenses, and
general and administrative expenses (including an appropriate allocation for
legal, accounting, advertising, marketing and other expenses incurred in
connection with such Property, but specifically excluding general overhead
expenses of the Borrower or any Subsidiary and any property management fees)
minus (c) the FF&E Reserves for such Property as of the end of such period minus
(d) an imputed management fee in the amount of three percent (3.0%) of the gross
revenues for such Property for such period.  For purposes of determining
Adjusted NOI, (x) NOI from Properties disposed of by the Borrower or any
Subsidiary during the period of four consecutive fiscal quarters most recently
ended for which financial statements are required to have been delivered
pursuant to Section 9.1. or Section 9.2.  shall be excluded and (y) NOI for the
period of four consecutive fiscal quarters most recently ended for which
financial statements are required to have been delivered pursuant to
Section 9.1. or Section 9.2. for any Property acquired by the Borrower or any
Subsidiary during such period shall be utilized regardless of the date such
Property was acquired by the Borrower or such Subsidiary.  



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary, any Resuming Operation Costs shall not
be deducted as expenses relating to a Property in accordance with clause (b)
above.  



“Net Proceeds” means (a) the aggregate cash proceeds received by the Parent, the
Borrower or any of its Subsidiaries in respect of any Asset Sale by the Parent,
the Borrower or any such Subsidiary (including any cash received upon the sale
or other disposition of any non-cash consideration or Cash Equivalents
substantially concurrently received in any Asset Sale, but only as and when
received), minus (b) without duplication (i) any deduction of appropriate
amounts, including contractual holdbacks, to be provided by the Parent, the
Borrower or any of its Subsidiaries as a reserve in accordance with GAAP against
any liabilities associated with such Asset Sale and retained by the Parent, the
Borrower or any of its Subsidiaries (or held in escrow with a third party escrow
agent) after such Asset Sale; provided that such reserved amounts will be deemed
to be Net Proceeds to the extent and at the time of any reversal thereof (to the
extent not applied to the satisfaction of any applicable liabilities in cash in
a corresponding amount) and (ii) any bona fide direct costs incurred in
connection with any Asset Sale including legal, accounting and investment
banking fees, brokerage and sales commissions, and income Taxes payable as a
result of any gain recognized in connection therewith, in each case under this
clause (b), to the extent such amounts are not payable to an Affiliate of the
Parent, the Borrower or its Subsidiaries minus (c) the amount of such cash
proceeds which are used within 10 Business Days of receipt thereof (or deposited
with an escrow agent to hold in escrow either (x) in connection with the
completion of “like-kind” exchanges being effected in accordance with Section
1031 of the Internal Revenue Code for a period of no more than 180 days of
receipt thereof or (y) for a period of no more than 30 days of receipt thereof
unless the Borrower or applicable Subsidiary has entered into a binding contract
to purchase an Eligible Property on or prior to the expiration of such 30 day
period in which case, such period may be extended for up to 60 additional days
with the written consent of the Administrative Agent (for the avoidance of
doubt, any amounts placed into escrow and not used within the time periods
required by this parenthetical shall be considered Net Proceeds to be applied in
accordance with Section 2.8.(b)(ii)) for the purchase of Eligible Properties
which Eligible Properties are added as Unencumbered Properties pursuant to
Section 4.1. hereof within 20 Business Days following the acquisition thereof.



“Non-Consenting Lender” means any Lender that does not approve any amendment,
waiver or consent that (a) requires the approval of all or all affected Lenders
in accordance with the terms of Section 13.6. and (b) has been approved by the
Requisite Lenders (or in the case of any amendment, waiver or consent that
requires the approval of only the Requisite Class Lenders of a Class of Lenders,
such amendment, waiver or consent has been approved by such Requisite Class
Lenders).



“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.



“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
exceptions to nonrecourse liability) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness or (b) if such
Person is a Single Asset Entity, any Indebtedness for borrowed money of such
Person.



“Note” means a Revolving Note, a Term Note or a Swingline Note, as the context
may require.



“Notice of Additional Unencumbered Property” has the meaning given that term in
Section 4.1.(b).



“Notice of Borrowing” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) or Section 2.2.(d) evidencing the Borrower’s
request for a borrowing of Revolving Loans.



“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.





--------------------------------------------------------------------------------

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.



“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit G (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.4.(b) evidencing the Borrower’s request
for a Swingline Loan.



“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
 For the avoidance of doubt, “Obligations” shall not include any indebtedness,
liabilities, obligations, covenants or duties in respect of Specified
Derivatives Contracts.



“Off-Balance Sheet Obligations” means, in the case of the Parent, the Borrower
or any of their respective Subsidiaries, liabilities and obligations of the
Parent, the Borrower, any such Subsidiary or any other Person in respect of
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation
S-K promulgated under the Securities Act) which the Parent would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of the Parent’s report on Form 10-Q or Form 10-K
(or their equivalents) which the Parent is required to file with the SEC.



“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.  



“Operating Property Value” means, with respect to any Property, the
undepreciated book value of such Property, after any impairments and determined
in accordance with GAAP.



“Orlando Borrower” means Sunstone Sea Harbor, LLC, a Delaware limited liability
company.



“Orlando Lender” means Sunstone Orlando Lender, LLC, a Delaware limited
liability company.



“Orlando Loan” means that certain mortgage loan made by Orlando Lender to
Orlando Borrower pursuant to that certain Loan Agreement dated as of June 23,
2005 by and between Bear Stearns Commercial Mortgage, Inc., a New York
corporation (predecessor in interest to Orlando Lender) and Orlando Borrower as
amended by that certain Amendment to Loan Agreement dated as of June 30, 2016 by
and between Orlando Lender and Orlando Borrower.    



“Orlando Loan Conditions” means the following: (a) the Orlando Lender is a
Wholly Owned Subsidiary of the Borrower, (b) the Orlando Loan is reflected as
both a note receivable and a note payable on the balance sheet of the Parent’s
Subsidiaries and is eliminated on the consolidated balance sheet of the Parent,
(b) the Orlando Lender has no Indebtedness, (c) there are no Liens on (i) the
Orlando Loan or any other asset owned by the Orlando Lender other than Permitted
Liens (but not Permitted Liens described in clauses (g) or (h) of the definition
thereof) or (ii) the Equity Interests of the Orlando Lender other than Permitted
Liens described in clause (a) of the definition thereof and (e) the Orlando
Lender is engaged solely in the business of holding the Orlando Loan and
activities incidental thereto and the assets of the Orlando Lender consist
solely of (i) the Orlando Loan and (ii) cash and other assets of nominal value
incidental to Orlando Lender’s ownership of the Orlando Loan.



“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.).



“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.  



“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.



“Participant” has the meaning given that term in Section 13.5.(d).



“Participant Register” has the meaning given that term in Section 13.5.(d).



“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time, and any successor statute.



“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.



“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) which, in each case,
are not at the time required to be paid or discharged under Section 8.6.,
(b) the claims of materialmen, mechanics, carriers, warehousemen or landlords
for labor, materials, supplies or rentals incurred in the ordinary course of
business, which, in each case, are not at the time required to be paid or
discharged under Section 8.6.; (c) Liens consisting of deposits or pledges made,
in the ordinary course of business, in connection with, or to secure payment of,
obligations under workers’ compensation, unemployment insurance or similar
Applicable Laws; (d) Liens consisting of encumbrances in the nature of zoning
restrictions, easements, and rights or restrictions of record on the use of real
property, which do not materially detract from the value of such property or
impair the intended use thereof in the business of such Person; (e) the rights
of tenants under leases or subleases not interfering with the ordinary conduct
of business of such Person; (f) Liens in favor of the Administrative Agent for
its benefit and the benefit of the other Lender Parties; (g) Liens in existence
on the Agreement Date and set forth on Schedule 7.1.(g), (h) solely with respect
to Renaissance Orlando at Seaworld and only so long as the Orlando Loan
Conditions are satisfied, the mortgage in favor of the Orlando Lender securing
the Orlando Loan, and (i) after the Security Trigger Date and prior to the
Security Release Date, Liens in the Collateral in favor of the Collateral Agent
for the benefit of the holders of the Senior Notes and subject to the terms of
the Intercreditor Agreement.



“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.



“Plan” means at any time an employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Internal Revenue Code and either (a) is maintained, or contributed to, by
any member of the ERISA Group for employees of any member of the ERISA Group or
(b) has at any time within the preceding six years been



--------------------------------------------------------------------------------

maintained, or contributed to, by any Person which was at such time a member of
the ERISA Group for employees of any Person which was at such time a member of
the ERISA Group.



“Pledge Agreement” means a pledge agreement substantially in the form of Exhibit
N attached hereto to be entered into on or prior to the Security Trigger Date by
and among the Collateral Agent and each Grantor together with any other security
document now or hereafter granted to secure the Obligations.  



“Post-Default Rate” means, in respect of any principal of any Class of Loans,
the rate otherwise applicable to such Class of Loans plus an additional two
percent (2.0%) per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans that are Revolving Loans plus two percent (2.0%).



“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent or a Subsidiary.  Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.



“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.



“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate.  Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs.  The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.



“Principal Office” means the office of the Administrative Agent located at 600
South 4th Street, 9th Floor, Minneapolis, Minnesota 55415, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.



“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a)(i) the aggregate amount of such Lender’s Revolving Commitments plus (ii)
the aggregate amount of such Lender’s outstanding Term Loans to (b)(i) the
aggregate amount of the Revolving Commitments of all Lenders plus (ii) the
aggregate principal amount of all outstanding Term Loans; provided, however,
that if at the time of determination the Revolving Commitments have been
terminated or reduced to zero, the “Pro Rata Share” of each Lender shall be the
ratio, expressed as a percentage of (A) the sum of the aggregate principal
amount of all outstanding Revolving Loans, Term Loans, Swingline Loans and
Letter of Credit Liabilities owing to such Lender as of such date to (B) the sum
of the aggregate principal amount of all outstanding Revolving Loans, Term
Loans, Swingline Loans and Letter of Credit Liabilities.  If at the time of
determination the Revolving Commitments have been terminated or reduced to zero
and there are no outstanding Loans or Letter of Credit Liabilities, then the Pro
Rata Shares of the Lenders shall be determined as of the most recent date on
which Revolving Commitments were in effect or Loans or Letters of Credit
Liabilities were outstanding.  For purposes of this definition, a Revolving
Lender shall be deemed to hold a Swingline Loan or a Letter of Credit Liability
to the extent such Revolving Lender has acquired a participation therein under
the terms of this Agreement and has not failed to perform its obligations in
respect of such participation.



“Property” means any parcel (or group of related parcels) of real property owned
or leased (in whole or in part) or operated by the Parent, the Borrower, any
other Subsidiary or any Unconsolidated Affiliate of the Parent.



“Property Management Agreement” means, collectively, all agreements entered into
by a Loan Party pursuant to which such Loan Party engages a Person to advise it
with respect to the management of an Unencumbered Property or to provide
management services with respect to the same.



--------------------------------------------------------------------------------

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.



“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.



“Register” has the meaning given that term in Section 13.5.(c).  



“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
 Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.



“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the applicable Issuing Bank for any
drawing honored by such Issuing Bank under a Letter of Credit.



“Reinvestment Asset” means (i) Eligible Properties which are added as
Unencumbered Properties pursuant to Section 4.1. hereof within 20 Business Days
following the acquisition thereof; provided, that, for purposes herein, the
repayment of Nonrecourse Indebtedness on a Property, such that after such
repayment such Property becomes an Eligible Property, shall be included as a
“Reinvestment Asset” so long as such Eligible Property is added as an
Unencumbered Property pursuant to this clause (i), and (ii) so long as (x) after
the Security Trigger Date and prior to the Security Release Date, any Material
Debt Receivables are pledged as Collateral under the Pledge Agreement and (y)
the Investment in such assets is permitted by Section 10.11.(b), Senior Mortgage
Receivables, other Mortgage Receivables and Secured Mezz Receivables.



“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.



“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.



“Replacement Rate” has the meaning assigned thereto in Section 5.2.(c).

“Requisite Class Lenders” means, with respect to a Class of Lenders as of any
date of determination, Lenders of such Class (a) with respect to the Revolving
Lenders, having more than 50% of the aggregate amount of the Revolving
Commitments of such Class, or (b) if the Revolving Commitments of such Class
have been terminated or reduced to zero and with respect to the Term Loans,
holding more than 50% of the principal amount of the aggregate outstanding Loans
of such Class, and in the case of Revolving Lenders, outstanding Letter of
Credit Liabilities and Swingline Loans; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders of such Class
will be disregarded and excluded, and (ii) at all times when two or more Lenders
(excluding Defaulting Lenders) of such Class are party to this Agreement, the
term “Requisite Class Lenders” shall in no event mean less than two Lenders of
such Class.  For purposes of this definition, a Revolving Lender shall be deemed
to hold a Swingline Loan or a Letter of Credit Liability to the extent such
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.





--------------------------------------------------------------------------------

“Requisite Lenders” means, as of any date, (a) Lenders having more than 50% of
the aggregate amount of the Revolving Commitments and the outstanding Term Loans
of all Lenders, or (b) if the Revolving Commitments have been terminated or
reduced to zero, Lenders holding more than 50% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities; provided that
(i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and (ii) at all times when
two or more Lenders (excluding Defaulting Lenders) are party to this Agreement,
the term “Requisite Lenders” shall in no event mean less than two Lenders.  For
purposes of this definition, a Revolving Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.



“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.



“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the chief financial officer, the treasurer and any
senior vice president of the Borrower or such Subsidiary.



“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower or any
Subsidiary now or hereafter outstanding, except a dividend payable solely in
Equity Interests; (b) any redemption, conversion, exchange, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any Equity Interest of the Parent, the Borrower or any Subsidiary
now or hereafter outstanding; and (c) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
any Equity Interests of the Parent, the Borrower or any Subsidiary now or
hereafter outstanding.



“Resuming Operation Costs” shall have the meaning given to such term in the
definition of “EBITDA”.



“Revolving Commitment” means, as to each Revolving Lender (other than the
Swingline Lender), such Revolving Lender’s obligation to make Revolving Loans
pursuant to Section 2.1., to issue (in the case of an Issuing Bank) and to
participate (in the case of the other Revolving Lenders) in Letters of Credit
pursuant to Section 2.3.(i), and to participate in Swingline Loans pursuant to
Section 2.4.(e), in an amount up to, but not exceeding, the amount set forth for
such Revolving Lender on Schedule I as such Revolving Lender’s “Revolving
Commitment Amount” or as set forth in the applicable Assignment and Assumption
or agreement executed by a Person becoming a Revolving Lender pursuant to
Section 2.16., as the same may be reduced from time to time pursuant to
Section 2.12. or increased or reduced as appropriate to reflect any assignments
to or by such Revolving Lender effected in accordance with Section 13.5. or
increased as appropriate to reflect any increase effected in accordance with
Section 2.16.



“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Revolving Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or reduced to zero,
the “Revolving Commitment Percentage” of each Lender with a Revolving Commitment
shall be the “Revolving Commitment Percentage” of such Lender in effect
immediately prior to such termination or reduction.



“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.



“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have been terminated or reduced to zero, holding any
Revolving Loans.



“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).



“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Lender’s Revolving Commitment.





--------------------------------------------------------------------------------

“Revolving Termination Date” means April 14, 2023 or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.13.



“Sanctioned Country” means, at any time, a country, territory or region which
is, or whose government is, the subject or target of any Sanctions.



“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b), including Persons that
are a target of Sanctions due to their ownership or control by any Sanctioned
Persons.

“Sanctions” means economic or financial sanctions, sectoral sanctions, secondary
sanctions, trade embargoes and anti-terrorism laws, including but not limited to
those imposed, administered or enforced from time to time by the U.S. government
(including those administered by OFAC or the U.S. Department of State), the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority with jurisdiction over any Lender in each
case applicable to activities of the Parent, the Borrower or any of their
respective Subsidiaries or Affiliates.



“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.



“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Parent, shall include (without duplication) the Parent’s Ownership
Share of the Secured Indebtedness of its Unconsolidated Affiliates; provided,
however that after the Security Trigger Date and prior to the Security Release
Date, Secured Indebtedness shall not include the Obligations or the obligations
evidenced by the Senior Notes.



“Secured Mezz Receivables” means promissory notes (other than a promissory note
issued by the Parent or any Subsidiary of the Parent) which are not senior
obligations of the issuer thereof and which are secured by a pledge of Equity
Interests in the owner of a Property of which promissory note the Parent, the
Borrower or another Subsidiary is the holder and retains the rights of
collection of all payments thereunder.



“Secured Recourse Indebtedness” means all Indebtedness (including Guaranties of
Secured Indebtedness) that is Secured Indebtedness and is not Nonrecourse
Indebtedness.



“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.



“Security Release Date” shall mean the date upon which the Borrower has
delivered a notice to the Administrative Agent certifying that the following has
occurred: (i) the Covenant Relief Period shall have ended and the Borrower shall
have demonstrated compliance (in its regular quarterly and/or annual reporting)
of, at Borrower’s election, either (x) for the two immediately prior fiscal
quarters, a Leverage Ratio of not more than 6.50 to 1.00 or (y) for the
immediately prior fiscal quarter a Leverage Ratio of not more than 6.00 to 1.00,
(ii) no Default or Event of Default shall have occurred and be continuing and
(iii) the liens, if any, securing the Senior Notes and any other Material
Collateral Indebtedness have been released or shall be released substantially
simultaneously therewith.  The Administrative Agent shall be authorized to
release all liens securing the Senior Credit Facilities on the Security Release
Date.



“Security Trigger Date” means the earliest date any of the following shall occur
(i) Availability is, at any time, less than $350,000,000, (ii) the Borrower and
its Subsidiaries have aggregate Unrestricted Cash on the balance sheet of less
than $200,000,000 or (iii) the Parent, the Borrower or any of its Subsidiaries
grant a Lien (or agree to grant a Lien) to secure the Senior Notes, any
Preferred Equity or other Material Collateral Indebtedness.  The Security
Trigger Date shall not in any event be deemed to occur after the occurrence of
the Security Release Date.





--------------------------------------------------------------------------------

“Senior Mortgage Receivables” means Mortgage Receivables which constitute senior
debt of the issuer thereof.



“Senior Notes” mean those certain notes issued by the Borrower under the Senior
Notes Agreement.  



“Senior Notes Agreement” means that certain Note and Guaranty Agreement of the
Borrower and the Parent dated as of December 20, 2016.



“Significant Subsidiary” means any Subsidiary to which more than $10,000,000 of
Total Asset Value is attributable.



“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property.  In addition, if the assets of a Person
consist solely of (i) Equity Interests in one or more Single Asset Entities that
directly or indirectly own such single Property and (ii) cash and other assets
of nominal value incidental to such Person’s ownership of the other Single Asset
Entity, such Person shall also be deemed to be a Single Asset Entity for
purposes of this Agreement.



“Solvent” means, when used with respect to any Person (or group of Persons),
that (a) the fair value and the fair salable value of its (or their) assets
(excluding any Indebtedness due from any Affiliate of such Person (or group of
Persons)) are each in excess of the fair valuation of its (or their) total
liabilities (including all contingent liabilities computed at the amount which,
in light of all facts and circumstances existing at such time, represents the
amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is (or group of Persons are) able to pay its (or
their) debts or other obligations in the ordinary course as they mature; and
(c) such Person (or group of Persons) has capital not unreasonably small to
carry on its (or their) business and all business in which it proposes (or they
propose) to be engaged.



“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider, and which (i) was not prohibited
by any of the Loan Documents when made or entered into and (ii) have been
designated by the Specified Derivatives Provider by notice to Administrative
Agent (unless such Specified Derivatives Provider is the Administrative Agent)
as a Specified Derivatives Contract entitled to the benefits of, and subject to
the obligations under, this Agreement and the other Loan Documents.  



“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Effective Date), is a party to a Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.



“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.



“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.  Unless
otherwise specified herein, the Stated Amount of a Letter of Credit at any time
shall be deemed to be the Stated Amount of such Letter of Credit in effect at
such time; provided, that with respect to any Letter of Credit that, by its
terms or the terms of any Letter of Credit Document related thereto, provides
for one or more automatic increases in the stated amount thereof, the Stated
Amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.



“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled



--------------------------------------------------------------------------------

by such Person or one or more Subsidiaries of such Person or by such Person and
one or more Subsidiaries of such Person, and shall include all Persons the
accounts of which are consolidated with those of such Person pursuant to GAAP.



“Sunstone 42nd St.” means Sunstone 42nd St. LLC, a Delaware limited liability
company.



“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.



“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.4. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.4.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.



“Swingline Lender” means Wells Fargo, together with its successors and permitted
assigns.



“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.4.



“Swingline Maturity Date” means the date which is 7 Business Days prior to the
Revolving Termination Date.



“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit I, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.



“Tangible Net Worth” means, as of a given date, the stockholders’ equity of the
Parent and its Subsidiaries determined on a consolidated basis plus accumulated
depreciation and amortization, minus (to the extent included when determining
such stockholders’ equity): (a) the amount of any write-up in the book value of
any assets reflected in any balance sheet resulting from revaluation thereof or
any write-up in excess of the cost of such assets acquired, and (b) the
aggregate of all amounts appearing on the assets side of any such balance sheet
for franchises, licenses, permits, patents, patent applications, copyrights,
trademarks, service marks, trade names, goodwill, treasury stock, experimental
or organizational expenses and other like assets which would be classified as
intangible assets under GAAP, all determined on a consolidated basis.



“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.



“Term 1 Loan” means a loan made by a Term Loan Lender to the Borrower pursuant
to the Existing Credit Agreement or Section 2.16.



“Term 1 Loan Lender” means a Lender holding a Term 1 Loan.



“Term 1 Loan Note” means a promissory note of the Borrower payable to the order
of a Term 1 Loan Lender in a principal amount equal to the amount of such Term 1
Loan Lender’s Term 1 Loans.



“Term 2 Loan” means a loan made by a Term Loan Lender to the Borrower pursuant
to Section 2.2.(c) or Section 2.16.



“Term 2 Loan Commitment” means, as to each Term 2 Loan Lender, such Lender’s
obligation to make Term 2 Loans on the Effective Date in an amount up to, but
not exceeding, the amount set forth for such Lender on Schedule I as such
Lender’s “Term 2 Loan Commitment Amount”.



“Term 2 Loan Lender” means a Lender having a Term 2 Loan Commitment, or if the
Term 2 Loan Commitments have been terminated or reduced to zero, a Lender
holding a Term 2 Loan.





--------------------------------------------------------------------------------

“Term 2 Loan Note” means a promissory note of the Borrower payable to the order
of a Term 2 Loan Lender in a principal amount equal to the amount of such Term 2
Loan Lender’s Term 2 Loans.



“Term Loan” means a Term 1 Loan or a Term 2 Loan, including an Additional Term
Loan made pursuant to Section 2.16.



“Term Loan Lender” means a Term 1 Loan Lender or a Term 2 Loan Lender.



“Term Loan Maturity Date” means, (a) with respect to the Term 1 Loans, September
3, 2022 and (b) with respect to the Term 2 Loans, January 31, 2023.



“Term Note” means a Term 1 Loan Note or a Term 2 Loan Note.



“Termination Date” means (a) with respect to the Revolving Commitments and the
Revolving Loans, the Revolving Termination Date and (b) with respect to any
Class of Term Loans, the applicable Term Loan Maturity Date.



“Titled Agent” has the meaning given that term in Section 12.9.



“Total Asset Value” means the sum of all of the following of the Parent, the
Borrower and their respective Subsidiaries (without duplication) on a
consolidated basis determined in accordance with GAAP applied on a consistent
basis: (a) the Operating Property Value of all Properties of the Parent, the
Borrower and their respective Subsidiaries on which a hotel is located, plus (b)
the book value of Unimproved Land, the undepreciated book value of Development
Properties, the book value of Mortgage Receivables and other promissory notes,
plus (c) the Parent’s Ownership Share of the preceding items for its
Unconsolidated Affiliates, plus (d) in the case of any property subject to a
purchase obligation, repurchase obligation or takeout commitment which at such
time (x) could not be specifically enforced by the seller of such property, the
aggregate amount of due diligence deposits, earnest money payments and other
similar payments made under the applicable contract which, at such time, would
be subject to forfeiture upon termination of the contract or (y) could be
specifically enforced by the seller of such property, the contractual purchase
price of such property, but, in either case, only to the extent the amount of
the applicable purchase obligation, repurchase obligation or takeout commitment
is included in the Indebtedness of the Borrower and its Subsidiaries on a
consolidated basis.  For purposes of determining Total Asset Value, (i) to the
extent the amount of Total Asset Value attributable to Unimproved Land would
exceed 5% of Total Asset Value, such excess shall be excluded, (ii) to the
extent the amount of Total Asset Value attributable to Mortgage Receivables and
other promissory notes would exceed 15% of Total Asset Value, such excess shall
be excluded, (iii) to the extent the amount of Total Asset Value attributable to
Unconsolidated Affiliates would exceed 20% of Total Asset Value, such excess
shall be excluded, (iv) to the extent the amount of Total Asset Value
attributable to Development Properties would exceed 15% of Total Asset Value,
such excess shall be excluded and (v) to the extent the amount of Total Asset
Value attributable to the items described in clauses (i) through (v) would
exceed 35% of Total Asset Value, such excess shall be excluded.  The percentage
of Total Asset Value attributable to a given Subsidiary shall be equal to the
ratio expressed as a percentage of (x) an amount equal to Total Asset Value
calculated solely with respect to assets owned directly by such Subsidiary to
(y) Total Asset Value.



“Total Indebtedness” means without duplication: (a) all Indebtedness of the
Parent, the Borrower and all other Subsidiaries determined on a consolidated
basis plus (b) the Parent’s Ownership Share of the Indebtedness of all
Unconsolidated Affiliates of the Parent.  



“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan or portion thereof is a LIBOR Loan or a Base Rate Loan.



“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.



“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial



--------------------------------------------------------------------------------

Conduct Authority, which includes certain credit institutions and investment
firms, and certain Affiliates of such credit institutions or investment firms.



“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.



“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.



“Unencumbered Asset Value” means at any time the aggregate Operating Property
Values of the Unencumbered Properties at such time.  For purposes of this
definition, the Operating Property Value for any Unencumbered Property shall be
reduced by an amount equal to (a) the amount by which the Operating Property
Value of such Unencumbered Property would exceed 30% of the aggregate Operating
Property Values of all Unencumbered Properties and (b) the amount by which the
Operating Property Value of Unencumbered Properties located in the same MSA as
such Property would exceed 40% of the aggregate Operating Property Value of all
Unencumbered Properties.  In addition to the extent that Unencumbered Asset
Value attributable to Properties leased under Ground Leases would exceed 25% of
Unencumbered Asset Value, such excess shall be excluded.



“Unencumbered Leverage Ratio Surge Period” has the meaning given that term in
Section 10.1.(d).



“Unencumbered Property” means an Eligible Property that is included in the
calculation of Unencumbered Asset Value pursuant to Section 4.1.  A Property
shall cease to be an Unencumbered Property if at any time such Property shall
cease to be an Eligible Property (unless such Property has been approved or been
deemed to have been approved as an Unencumbered Property by the Requisite
Lenders in accordance with Section 4.1.(c)).



“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.  Unimproved
Land shall not include any undeveloped parcels of a Property that has been
developed unless and until the Borrower provides written notice to the
Administrative Agent that the Borrower intends to develop such parcel.



“Unrestricted Cash” means cash and Cash Equivalents held by the Borrower and its
Subsidiaries other than tenant deposits and other cash and cash equivalents that
are subject to a Lien or a Negative Pledge or the disposition of which is
restricted in any way.



“Unsecured Indebtedness” means with respect to a Person as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is not Secured Indebtedness.



“Unsecured Interest Expense” means, for any period of four consecutive fiscal
quarters (subject to Section 10.1(e)), the greater of (a) actual Interest
Expense on all Unsecured Indebtedness of the Parent and its Subsidiaries on a
consolidated basis or (b) 6.00%.



“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.



“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).



“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and permitted assigns.



“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.



--------------------------------------------------------------------------------

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.



“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.



“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of such Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.



Section 1.2.  General; References to Central Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that (i) if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Requisite Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP; and (ii) until so amended, (A) such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein and (B) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 Notwithstanding the preceding sentence, (A) the calculation of liabilities
shall not include any fair value adjustments to the carrying value of
liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities and (B) for purposes of calculating the covenants under this
Agreement or any other Loan Document, any (i) obligations of a Person under a
lease (whether existing on the Agreement Date or entered into thereafter) that
is not (or would not be) required to be classified and accounted for as a
capitalized lease on a balance sheet of such Person prepared in accordance with
GAAP as in effect on the Agreement Date shall not be treated as a capitalized
lease pursuant to this Agreement or the other Loan Documents, (ii) non-cash
expense that is incurred will be excluded in the financial covenant
calculations, or (iii) adjustments in the determination of Indebtedness will
disregarded in the financial covenant calculations, solely as a result of (1)
the adoption of changes in GAAP after the Agreement Date (including, for the
avoidance of doubt, any changes in GAAP as set forth in FASB ASC 842 (as the
same may be amended from time to time)) or (2) changes in the application of
GAAP after the Agreement Date (including the avoidance of doubt, any changes as
set forth in FASB ASC 842 (as the same may be amended from time to time));
provided, however, that upon the request of the Administrative Agent or any
Lender the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
any such adoption of changes in, or the application of, GAAP.  References in
this Agreement to “Sections”, “Articles”, “Exhibits” and “Schedules” are to
sections, articles, exhibits and schedules herein and hereto unless otherwise
indicated.  references in this Agreement to any document, instrument or
agreement (a) shall include all exhibits, schedules and other attachments
thereto, (b) except as expressly provided otherwise in any Loan Document, shall
include all documents, instruments or agreements issued or executed in
replacement thereof, to the extent permitted hereby and (c) shall mean such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, supplemented, restated or otherwise modified from time to time to the
extent not otherwise stated herein or prohibited hereby and in effect at any
given time.  Wherever from the context it appears appropriate, each term stated
in either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter.  Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means



--------------------------------------------------------------------------------

an Affiliate of the Borrower.  Titles and captions of Articles, Sections,
subsections and clauses in this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement.  Unless otherwise indicated,
all references to time are references to Central time daylight or standard, as
applicable.



Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.

When determining the Applicable Margin, and compliance by the Parent or the
Borrower with any financial covenant contained in any of the Loan Documents (a)
only the Ownership Share of the Parent of the financial attributes of a
Subsidiary that is not a Wholly Owned Subsidiary shall be included and (b) the
Parent’s Ownership Share of the Borrower shall be deemed to be 100.0%.



Section 1.4. Rates.

The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR”.



Section 1.5. Divisions.

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.



Article II. Credit Facility

Section 2.1.  Revolving Loans.

(a)Making of Revolving Loans.  Subject to the terms and conditions set forth in
this Agreement, including without limitation, Section 2.15., each Revolving
Lender severally and not jointly agrees to make Revolving Loans to the Borrower
during the period from and including the Effective Date to but excluding the
Revolving Termination Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding, such Revolving Lender’s Commitment.  Each
borrowing of Revolving Loans that are to be (i) Base Rate Loans shall be in an
aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess thereof and (ii) LIBOR Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $100,000 in excess thereof.
 Notwithstanding the immediately preceding two sentences but subject to
Section 2.15., a borrowing of Revolving Loans may be in the aggregate amount of
the unused Revolving Commitments.  Within the foregoing limits and subject to
the terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Revolving Loans.



(b)Requests for Revolving Loans. Not later than 11:00 a.m. Central time at least
1 Business Day prior to a borrowing of Revolving Loans that are to be Base Rate
Loans and not later than 11:00 a.m. Central time at least 3 Business Days prior
to a borrowing of Revolving Loans that are to be LIBOR Loans, the Borrower shall
deliver to the Administrative Agent a Notice of Borrowing.  Each Notice of
Borrowing shall specify the aggregate principal amount of the Revolving Loans to
be borrowed, the date such Revolving Loans are to be borrowed (which must be a
Business Day), the Type of the requested Revolving Loans, and if such Revolving
Loans are to be LIBOR Loans, the initial Interest Period for such Revolving
Loans.  Each Notice of Borrowing shall be irrevocable once given and binding on
the Borrower.  Prior to delivering a Notice of Borrowing, the Borrower may
(without specifying whether a Revolving Loan will be a Base Rate Loan or a LIBOR
Loan) request that the Administrative Agent provide the Borrower with the most
recent LIBOR available to the Administrative Agent.  The Administrative Agent
shall provide such quoted rate to the Borrower on the date of such request or as
soon as possible thereafter.



(c)Funding of Revolving Loans.  Promptly after receipt of a Notice of Borrowing
under the immediately preceding subsection (b), the Administrative Agent shall
notify each Revolving Lender of the proposed borrowing.  Each Revolving Lender
shall deposit an amount equal to the Revolving Loan to be made by such Lender to
the Borrower with the Administrative Agent at the Principal Office, in
immediately available funds not later than 11:00 a.m. Central time on



--------------------------------------------------------------------------------

the date of such proposed Revolving Loans.  Subject to fulfillment of all
applicable conditions set forth herein, the Administrative Agent shall make
available to the Borrower in the account specified in the Disbursement
Instruction Agreement, not later than 2:00 p.m. Central time on the date of the
requested borrowing of Revolving Loans, the proceeds of such amounts received by
the Administrative Agent.  



(d)Assumptions Regarding Funding by Revolving Lenders.  With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Revolving Lender that such Lender will not
make available to the Administrative Agent a Revolving Loan to be made by such
Lender in connection with any borrowing, the Administrative Agent may assume
that such Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Loan to be provided
by such Lender.  In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Lender and
the Borrower severally agree to pay to the Administrative Agent on demand the
amount of such Revolving Loan with interest thereon, for each day from and
including the date such Revolving Loan is made available to the Borrower but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to such Revolving Loan.  If the
Borrower and such Lender shall pay the amount of such interest to the
Administrative Agent for the same or overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays to the Administrative Agent
the amount of such Revolving Loan, the amount so paid shall constitute such
Lender’s Revolving Loan included in the borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a
Revolving Lender that shall have failed to make available the proceeds of a
Revolving Loan to be made by such Lender.



(e)Reallocations.  Simultaneously with the Effective Date, the outstanding
amount of all “Revolving Loans” (as defined in the Existing Credit Agreement) of
the “Lenders” (as defined in the Existing Credit Agreement) having a “Revolving
Commitment” (as defined in the Existing Credit Agreement) (the “Existing
Revolving Lenders”) previously made to the Borrower under the Existing Credit
Agreement and participations in Existing Letters of Credit of the Existing
Revolving Lenders shall be reallocated among the Revolving Lenders in accordance
with their respective Revolving Commitment Percentages (determined in accordance
with the amount of each Revolving Lender’s Commitment set forth on Schedule I),
and in order to effect such reallocations, the requisite assignments shall be
deemed to be made in amounts from each Existing Revolving Lender to each
Revolving Lender, with the same force and effect as if such assignments were
evidenced by the applicable Assignment and Assumptions (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement and without the
payment of any related assignment fee, and no other documents or instruments
shall be, or shall be required to be, executed in connection with such
assignments (all of which are hereby waived) and (ii) each assignee Revolving
Lender shall make full cash settlement with each corresponding assignor Existing
Revolving Lender, through the Administrative Agent, as the Administrative Agent
may direct (after giving effect to any netting effected by the Administrative
Agent) with respect to such reallocations and assignments.



Section 2.2.  Term Loans.

(a)Term 1 Loans.  Pursuant to the Existing Credit Agreement, certain of the
Existing Lenders (the “Existing Term Loan Lenders”) made Term Loans (as defined
in the Existing Credit Agreement) denominated in Dollars to the Borrower.  The
Borrower hereby agrees and acknowledges that as of the Effective Date, the
outstanding principal balance of such Term Loans is set forth on Schedule I and
shall for all purposes hereunder constitute and be referred to as Term 1 Loans
hereunder, without constituting a novation, but in all cases subject to the
terms and conditions applicable to Term 1 Loans and Term Loans hereunder.  Any
portion of a Term 1 Loan that is repaid or prepaid may not be reborrowed.
 Additional Term 1 Loans shall be made in accordance with Section 2.16.



(b)Reallocations of Term 1 Loans.  Simultaneously with the Effective Date, (i)
the outstanding amount of all Term Loans (as defined in the Existing Credit
Agreement) previously made to the Borrower under the Existing Credit Agreement
shall be reallocated among the Term 1 Loan Lenders determined in accordance with
the amount of each Term 1 Loan Lender’s outstanding principal balance of Term 1
Loans set forth on Schedule I, and in order to effect such reallocations, the
requisite assignments shall be deemed to be made in amounts from each Existing
Term Loan Lender to



--------------------------------------------------------------------------------

each Term 1 Loan Lender, with the same force and effect as if such assignments
were evidenced by the applicable Assignment and Assumptions (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement and without the
payment of any related assignment fee, and no other documents or instruments
shall be, or shall be required to be, executed in connection with such
assignments (all of which are hereby waived) and (ii) each assignee Term 1 Loan
Lender shall make full cash settlement with each corresponding assignor Existing
Term Loan Lender, through the Administrative Agent, as the Administrative Agent
may direct (after giving effect to any netting effected by the Administrative
Agent) with respect to such reallocations and assignments.



(c)Term 2 Loans.  Subject to the terms and conditions set forth in this
Agreement, on the Effective Date, each Term 2 Loan Lender severally and not
jointly agrees to make a Term 2 Loan to the Borrower in the principal amount set
forth for such Term 2 Loan Lender on Schedule I as such Term 2 Loan Lender’s
“Term 2 Loan Commitment Amount”.  Upon the funding by each Term 2 Loan Lender of
its Term 2 Loan on the Effective Date, the Term 2 Loan Commitment of such Term 2
Loan Lender shall terminate whether or not the full amount of the Term 2 Loan
Commitments are funded on such date.  Any portion of a Term 2 Loan that is
repaid or prepaid may not be reborrowed.  Additional Term 2 Loans shall be made
in accordance with Section 2.16.



(d)Request for Term 2 Loans.  The Borrower shall deliver to the Administrative
Agent a Notice of Borrowing requesting that the Term 2 Loan Lenders make Term 2
Loans on the Effective Date. Such Notice of Borrowing shall be delivered to the
Administrative Agent not later than 11:00 a.m. Central time at least 1 Business
Day prior to a borrowing of Term 2 Loans that are to be Base Rate Loans and not
later than 11:00 a.m. Central time at least 3 Business Days prior to a borrowing
of Term 2 Loans that are to be LIBOR Loans. Such Notice of Borrowing shall
specify the aggregate principal amount of the Term 2 Loans to be borrowed, the
Type of the requested Term 2 Loans, and if such Term 2 Loans are to be LIBOR
Loans, the initial Interest Period for such Term 2 Loans.



(e)Funding of Term 2 Loans.  Promptly after receipt of the Notice of Borrowing
under the immediately preceding subsection (d), the Administrative Agent shall
notify each Term 2 Loan Lender of the proposed borrowing.  Each Term 2 Loan
Lender shall deposit an amount equal to the Term 2 Loan to be made by such Term
2 Loan Lender to the Borrower with the Administrative Agent at the Principal
Office, in immediately available funds not later than 10:00 a.m. Central time on
the Effective Date.  Subject to fulfillment of all applicable conditions set
forth herein, the Administrative Agent shall make available to the Borrower in
the account specified in the Disbursement Instruction Agreement, not later than
2:00 p.m. Central time on the date of the requested borrowing of Term 2 Loans,
the proceeds of such amounts received by the Administrative Agent.



(f)Assumptions Regarding Funding by Term 2 Loan Lenders.  With respect to Term 2
Loans to be made on the Effective Date, unless the Administrative Agent shall
have been notified by any Term 2 Loan Lender that such Lender will not make
available to the Administrative Agent a Term 2 Loan to be made by such Lender in
connection with any borrowing, the Administrative Agent may assume that such
Lender will make the proceeds of such Term 2 Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Term 2 Loan to be provided by
such Lender.  In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Term 2 Loan, then such Lender and the
Borrower severally agree to pay to the Administrative Agent on demand the amount
of such Term 2 Loan with interest thereon, for each day from and including the
date such Term 2 Loan is made available to the Borrower but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to such Term 2 Loan.  If the Borrower and
such Lender shall pay the amount of such interest to the Administrative Agent
for the same or overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays to the Administrative Agent the amount of such Term
2 Loan, the amount so paid shall constitute such Lender’s Term 2 Loan included
in the borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Term 2 Loan Lender that shall have failed
to make available the proceeds of a Term 2 Loan to be made by such Lender.





--------------------------------------------------------------------------------

Section 2.3.  Letters of Credit.

(a)Letters of Credit.  Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., the Issuing Banks, on behalf of the
Revolving Lenders, agree to issue for the account of the Borrower during the
period from and including the Effective Date to, but excluding, the date 30 days
prior to the Revolving Termination Date, one or more standby letters of credit
(each a “Letter of Credit”) up to a maximum aggregate Stated Amount at any one
time outstanding not to exceed $30,000,000, as such amount may be reduced from
time to time in accordance with the terms hereof (the “L/C Commitment Amount”);
provided, that an Issuing Bank shall not be obligated to issue any Letter of
Credit if (x) after giving effect to such issuance, the aggregate Stated Amount
of outstanding Letters of Credit issued by such Issuing Bank would exceed the
lesser of (i) one-third of the L/C Commitment Amount and (ii) the Commitment of
such Issuing Bank in its capacity as a Lender, (y) any order, judgment or decree
of any Governmental Authority or arbitrator shall by its terms purport to enjoin
or restrain such Issuing Bank from issuing the Letter of Credit, or any
Applicable Law with respect to such Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit, or request that such Issuing
Bank refrain from, the issuance of letters of credit generally or the Letter of
Credit in particular or (z) such issuance would conflict with, or cause such
Issuing Bank or any Revolving Lender to exceed any limits imposed by, any
Applicable Law.  The parties hereto agree that each of the Existing Letters of
Credit shall, from and after the Effective Date, be deemed to be a Letter of
Credit issued under this Agreement.



(b)Terms of Letters of Credit.  At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the applicable Issuing Bank and the
Borrower (such approvals not to be unreasonably withheld, conditioned or
delayed).  Notwithstanding the foregoing, in no event may (i) the expiration
date of any Letter of Credit extend beyond the date that is 30 days prior to the
Revolving Termination Date, or (ii) any Letter of Credit have a duration in
excess of one year; provided, however, a Letter of Credit may contain a
provision providing for the automatic extension of the expiration date in the
absence of a notice of non-renewal from the applicable Issuing Bank but in no
event shall any such provision permit the extension of the current expiration
date of such Letter of Credit beyond the earlier of (x) the date that is 30 days
prior to the Revolving Termination Date and (y) the date one year after the
current expiration date.  Notwithstanding the foregoing, a Letter of Credit may,
as a result of its express terms or as the result of the effect of an automatic
extension provision, have an expiration date of not more than one year beyond
the Revolving Termination Date (any such Letter of Credit being referred to as
an “Extended Letter of Credit”), so long as the Borrower delivers to the
Administrative Agent for its benefit and the benefit of the applicable Issuing
Bank and the Revolving Lenders no later than 30 days prior to the Revolving
Termination Date, Cash Collateral for such Letter of Credit for deposit into the
Letter of Credit Collateral Account in an amount equal to the Stated Amount of
such Letter of Credit; provided, that the obligations of the Borrower under this
Section 2.3. in respect of such Extended Letters of Credit shall survive the
termination of this Agreement and shall remain in effect until no such Extended
Letters of Credit remain outstanding.  If the Borrower fails to provide Cash
Collateral with respect to any Extended Letter of Credit by the date 30 days
prior to the Revolving Termination Date, such failure shall be treated as a
drawing under such Extended Letter of Credit (in an amount equal to the maximum
Stated Amount of such Extended Letter of Credit), which shall be reimbursed (or
participations therein funded) by the Revolving Lenders in accordance with the
immediately following subsections (i) and (j), with the proceeds being utilized
to provide Cash Collateral for such Extended Letter of Credit.  The initial
Stated Amount of each Letter of Credit shall be at least $50,000 (or such lesser
amount as may be acceptable to the applicable Issuing Bank, the Administrative
Agent and the Borrower).



(c)Requests for Issuance of Letters of Credit.  The Borrower shall give the
Issuing Bank selected by the Borrower to issue a Letter of Credit and the
Administrative Agent written notice at least 5 Business Days prior to the
requested date of issuance of such Letter of Credit, such notice to describe in
reasonable detail the proposed terms of such Letter of Credit and the nature of
the transactions or obligations proposed to be supported by such Letter of
Credit, and in any event shall set forth with respect to such Letter of Credit
the proposed (i) initial Stated Amount, (ii) beneficiary, and (iii) expiration
date.  The Borrower shall also execute and deliver such customary applications
and agreements for standby letters of credit, and other forms as requested from
time to time by the applicable Issuing Bank.  Provided the Borrower has given
the notice prescribed by the first sentence of this subsection and delivered
such applications and agreements referred to in the preceding sentence, subject
to the other terms and conditions of this Agreement, including the satisfaction
of any applicable conditions precedent set forth in Section 6.2., the applicable
Issuing Bank shall issue the requested Letter of Credit on the requested date of
issuance for the benefit of the stipulated beneficiary but in no event prior to
the date 5



--------------------------------------------------------------------------------

Business Days (or such shorter period as agreed by the applicable Issuing Bank
in its sole and absolute discretion) following the date after which the
applicable Issuing Bank has received all of the items required to be delivered
to it under this subsection.  References herein to “issue” and derivations
thereof with respect to Letters of Credit shall also include extensions or
modifications of any outstanding Letters of Credit, unless the context otherwise
requires.  Upon the written request of the Borrower, an Issuing Bank shall
deliver to the Borrower a copy of each Letter of Credit issued by such Issuing
Bank within a reasonable time after the date of issuance thereof.  To the extent
any term of a Letter of Credit Document (excluding any certificate or other
document presented by a beneficiary in connection with a drawing under such
Letter of Credit) is inconsistent with a term of any Loan Document, the term of
such Loan Document shall control.  The Borrower shall examine the copy of any
Letter of Credit or any amendment to a Letter of Credit that is delivered to it
by the applicable Issuing Bank and, in the event of any claim of noncompliance
with the Borrower’s instructions or other irregularity, the Borrower will
promptly (but in any event, within 5 Business Days after the later of
(x) receipt by the beneficiary of such Letter of Credit of the original of, or
amendment to, such Letter of Credit, as applicable and (y) receipt by the
Borrower of a copy of such Letter of Credit or amendment, as applicable) notify
such Issuing Bank.  The Borrower shall be conclusively deemed to have waived any
such claim against such Issuing Bank and its correspondents unless such notice
is given as aforesaid.



(d)Reimbursement Obligations.  Upon receipt by an Issuing Bank from the
beneficiary of a Letter of Credit issued by such Issuing Bank of any demand for
payment under such Letter of Credit and such Issuing Bank’s determination that
such demand for payment complies with the requirements of such Letter of Credit,
such Issuing Bank shall promptly notify the Borrower and the Administrative
Agent of the amount to be paid by such Issuing Bank as a result of such demand
and the date on which payment is to be made by such Issuing Bank to such
beneficiary in respect of such demand; provided, however, that an Issuing Bank’s
failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation.  The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse each applicable Issuing Bank for the amount of each demand for payment
under such Letter of Credit at or prior to the date on which payment is to be
made by such Issuing Bank to the beneficiary thereunder, without presentment,
demand, protest or other formalities of any kind.  Upon receipt by an Issuing
Bank of any payment in respect of any Reimbursement Obligation in respect of a
Letter of Credit issued by such Issuing Bank, such Issuing Bank shall promptly
pay to each Revolving Lender that has acquired a participation therein under the
second sentence of the immediately following subsection (i) such Lender’s
Revolving Commitment Percentage of such payment.



(e)Manner of Reimbursement.  Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse the
applicable Issuing Bank for the amount of the related demand for payment and, if
it does, the Borrower shall submit a timely request for such borrowing as
provided in the applicable provisions of this Agreement.  If the Borrower fails
to so advise the Administrative Agent and such Issuing Bank, or if the Borrower
fails to reimburse the applicable Issuing Bank for a demand for payment under a
Letter of Credit issued by such Issuing Bank by the date of such payment, the
failure of which the applicable Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in
Article VI. would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Revolving Lender prompt notice of the
amount of the Revolving Loan to be made available to the Administrative Agent
not later than 12:00 noon Central time and (ii) if such conditions would not
permit the making of Revolving Loans, the provisions of subsection (j) of this
Section shall apply.  The amount limitations set forth in the second sentence of
Section 2.1.(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.



(f)Effect of Letters of Credit on Revolving Commitments.  Upon the issuance by
an Issuing Bank of any Letter of Credit and until such Letter of Credit shall
have expired or been cancelled, the Revolving Commitment of each Revolving
Lender shall be deemed to be utilized for all purposes of this Agreement in an
amount equal to the product of (i) such Lender’s Revolving Commitment Percentage
and (ii) (A) the Stated Amount of such Letter of Credit plus (B) any related
Reimbursement Obligations then outstanding.



(g)Issuing Banks’ Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations.  In examining documents presented in connection with
drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, each Issuing Banks shall only be required to use
the same standard of care as it



--------------------------------------------------------------------------------

uses in connection with examining documents presented in connection with
drawings under letters of credit in which it has not sold participations and
making payments under such letters of credit.  The Borrower assumes all risks of
the acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, none of the Issuing Banks, Administrative Agent or any of the
Lenders shall be responsible for, and the Borrower’s obligations in respect of
Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if such document should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit, or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any Letter of Credit to comply fully with conditions
required in order to draw upon such Letter of Credit; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telex, telecopy, electronic mail or otherwise, whether or not they be in
cipher; (v) errors in interpretation of technical terms; (vi) any loss or delay
in the transmission or otherwise of any document required in order to make a
drawing under any Letter of Credit, or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit, or of the proceeds of
any drawing under any Letter of Credit; or (viii) any consequences arising from
causes beyond the control of the Issuing Banks, the Administrative Agent or the
Lenders.  None of the above shall affect, impair or prevent the vesting of any
of the Issuing Banks’ or Administrative Agent’s rights or powers hereunder.  Any
action taken or omitted to be taken by an Issuing Bank under or in connection
with any Letter of Credit issued by it, if taken or omitted in the absence of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against such
Issuing Bank any liability to the Borrower, the Administrative Agent, any other
Issuing Bank or any Lender.  In this connection, the obligation of the Borrower
to reimburse the applicable Issuing Bank for any drawing made under any Letter
of Credit issued by such Issuing Bank, and to repay any Revolving Loan made
pursuant to the second sentence of the immediately preceding subsection (e),
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement and any other applicable Letter of
Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against any
Issuing Bank, the Administrative Agent, any Lender, any beneficiary of a Letter
of Credit or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrower, any Issuing Bank, the Administrative Agent, any Lender or any other
Person; (E) any demand, statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non-application or misapplication
by the beneficiary of a Letter of Credit or of the proceeds of any drawing under
such Letter of Credit; (G) payment by an Issuing Bank under any Letter of Credit
issued by it against presentation of a draft or certificate which does not
strictly comply with the terms of such Letter of Credit; and (H) any other act,
omission to act, delay or circumstance whatsoever that might, but for the
provisions of this Section, constitute a legal or equitable defense to or
discharge of, or provide a right of setoff against, the Borrower’s Reimbursement
Obligations.  Notwithstanding anything to the contrary contained in this Section
or Section 13.9., but not in limitation of the Borrower’s unconditional
obligation to reimburse the applicable Issuing Bank for any drawing made under a
Letter of Credit issued by such Issuing Bank as provided in this Section and to
repay any Revolving Loan made pursuant to the second sentence of the immediately
preceding subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, any Issuing Bank or any Lender in respect of any liability
incurred by the Administrative Agent, such Issuing Bank or such Lender arising
solely out of the bad faith, gross negligence or willful misconduct of the
Administrative Agent, such Issuing Bank or such Lender in respect of a Letter of
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment.  Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrower may have with respect to
the bad faith, gross negligence or willful misconduct of the Administrative
Agent, any Issuing Bank or any Lender with respect to any Letter of Credit.



(h)Amendments, Etc.  The issuance by an Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit issued by it shall be
subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including, without limitation, that the request
therefor be made through the applicable Issuing Bank and the Administrative
Agent), and no such amendment, supplement or other modification shall be issued
unless



--------------------------------------------------------------------------------

either (i) the respective Letter of Credit affected thereby would have complied
with such conditions had it originally been issued hereunder in such amended,
supplemented or modified form or (ii) the Administrative Agent and the Revolving
Lenders, if any, required by Section 13.6. shall have consented thereto.  In
connection with any such amendment, supplement or other modification, the
Borrower shall pay the fees, if any, payable under the last sentence of
Section 3.5.(c).



(i)Revolving Lenders’ Participation in Letters of Credit.  Immediately upon
(i) the Effective Date with respect to all Existing Letters of Credit, and (ii)
the issuance by an Issuing Bank of all other Letters of Credit, each Revolving
Lender shall be deemed to have absolutely, irrevocably and unconditionally
purchased and received from such Issuing Bank, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Revolving
Commitment Percentage of the liability of such Issuing Bank with respect to such
Letter of Credit and each Revolving Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to such Issuing Bank to pay and discharge
when due, such Lender’s Revolving Commitment Percentage of such Issuing Bank’s
liability under such Letter of Credit.  In addition, upon the making of each
payment by a Revolving Lender to the Administrative Agent for the account of an
Issuing Bank in respect of any Letter of Credit issued by such Issuing Bank
pursuant to the immediately following subsection (j), such Lender shall,
automatically and without any further action on the part of any Issuing Bank,
the Administrative Agent or such Lender, acquire (i) a participation in an
amount equal to such payment in the Reimbursement Obligation owing to such
Issuing Bank by the Borrower in respect of such Letter of Credit and (ii) a
participation in a percentage equal to such Lender’s Revolving Commitment
Percentage in any interest or other amounts payable by the Borrower in respect
of such Reimbursement Obligation (other than the Fees payable to such Issuing
Bank pursuant to the second and the last sentences of Section 3.5.(c)).



(j)Payment Obligation of Revolving Lenders.  Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, on demand in immediately available funds in Dollars the amount of
such Lender’s Revolving Commitment Percentage of each drawing paid by such
Issuing Bank under each Letter of Credit issued by such Issuing Bank to the
extent such amount is not reimbursed by the Borrower pursuant to the immediately
preceding subsection (d); provided, however, that in respect of any drawing
under any Letter of Credit, the maximum amount that any Revolving Lender shall
be required to fund, whether as a Revolving Loan or as a participation, shall
not exceed such Lender’s Revolving Commitment Percentage of such drawing except
as otherwise provided in Section 3.9.(d).  If the notice referenced in the
second sentence of Section 2.3.(e) is received by a Revolving Lender not later
than 11:00 a.m. Central time, then such Lender shall make such payment available
to the Administrative Agent not later than 2:00 p.m. Central time on the date of
demand therefor; otherwise, such payment shall be made available to the
Administrative Agent not later than 1:00 p.m. Central time on the next
succeeding Business Day.  Each Revolving Lender’s obligation to make such
payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the
applicable Issuing Bank, shall be absolute, irrevocable and unconditional and
shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Revolving Lender to make its
payment under this subsection, (ii) the financial condition of the Borrower or
any other Loan Party, (iii) the existence of any Default or Event of Default,
including any Event of Default described in Section 11.1.(e) or (f), (iv) the
termination of the Revolving Commitments or (v) the delivery of Cash Collateral
in respect of any Extended Letter of Credit.  Each such payment to the
Administrative Agent for the account of any Issuing Bank shall be made without
any offset, abatement, withholding or deduction whatsoever.  



(k)Information to Revolving Lenders.  Promptly following any change in any
Letter of Credit outstanding, the applicable Issuing Bank shall deliver to the
Administrative Agent, which shall promptly deliver the same to each Revolving
Lender and the Borrower, a notice describing the aggregate amount of all Letters
of Credit issued by such Issuing Bank and outstanding at such time.  Upon the
request of any Revolving Lender from time to time, each Issuing Bank shall
deliver any other information reasonably requested by such Lender with respect
to each Letter of Credit issued by such Issuing Bank and then outstanding.
 Other than as set forth in this subsection, the Issuing Banks shall have no
duty to notify the Lenders regarding the issuance or other matters regarding
Letters of Credit issued hereunder.  The failure of any Issuing Bank to perform
its requirements under this subsection shall not relieve any Revolving Lender
from its obligations under the immediately preceding subsection (j).



(l)Extended Letters of Credit.  Each Revolving Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an



--------------------------------------------------------------------------------

Extended Letter of Credit is subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise.



Section 2.4.  Swingline Loans.

(a)Swingline Loans.  Subject to the terms and conditions hereof, including
without limitation Section 2.15., the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to but
excluding the Swingline Maturity Date, in an aggregate principal amount at any
one time outstanding up to, but not exceeding, the lesser (such lesser amount
being referred to as the “Swingline Availability”) of (i) $40,000,000, as such
amount may be reduced from time to time in accordance with the terms hereof, and
(ii) the Revolving Commitment of the Swingline Lender in its capacity as a
Revolving Lender minus the aggregate outstanding principal amount of Revolving
Loans of the Swingline Lender in its capacity as a Revolving Lender.  If at any
time the aggregate principal amount of the Swingline Loans outstanding at such
time exceeds the Swingline Availability at such time, the Borrower shall
immediately pay the Administrative Agent for the account of the Swingline Lender
the amount of such excess.  Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder.  The borrowing of a Swingline Loan shall not constitute usage of any
Revolving Lender’s Revolving Commitment for purposes of calculation of the fee
payable under Section 3.5.(b).



(b)Procedure for Borrowing Swingline Loans.  The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
 Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender
no later than 11:00 a.m. Central time on the proposed date of such borrowing.
 Any telephonic notice shall include all information to be specified in a
written Notice of Swingline Borrowing and shall be promptly confirmed in writing
by the Borrower pursuant to a Notice of Swingline Borrowing sent to the
Swingline Lender by telecopy on the same day of the giving of such telephonic
notice.  Not later than 1:00 p.m. Central time on the date of the requested
Swingline Loan and subject to satisfaction of the applicable conditions set
forth in Section 6.2. for such borrowing, the Swingline Lender will make the
proceeds of such Swingline Loan available to the Borrower in Dollars, in
immediately available funds, at the account specified by the Borrower in the
Notice of Swingline Borrowing.



(c)Interest.  Swingline Loans shall bear interest at a per annum rate equal to
the Base Rate as in effect from time to time plus the Applicable Margin for Base
Rate Loans that are Revolving Loans.  Interest on Swingline Loans is solely for
the account of the Swingline Lender (except to the extent a Revolving Lender
acquires a participating interest in a Swingline Loan pursuant to the
immediately following subsection (e)).  All accrued and unpaid interest on
Swingline Loans shall be payable on the dates and in the manner provided in
Section 2.5. with respect to interest on Base Rate Loans (except as the
Swingline Lender and the Borrower may otherwise agree in writing in connection
with any particular Swingline Loan).



(d)Swingline Loan Amounts, Etc.  Each Swingline Loan shall be in the minimum
amount of $500,000 and integral multiples of $50,000 in excess thereof, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower.  Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender and the Administrative Agent prior written notice thereof
no later than 12:00 noon Central time on the date of such prepayment.  The
Swingline Loans shall, in addition to this Agreement, be evidenced by the
Swingline Note.



(e)Repayment and Participations of Swingline Loans.  The Borrower agrees to
repay each Swingline Loan within 3 Business Day of demand therefor by the
Swingline Lender and, in any event, within 5 Business Days after the date such
Swingline Loan was made; provided, that the proceeds of a Swingline Loan may not
be used to pay a Swingline Loan.  Notwithstanding the foregoing, the Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or such
earlier date as the Swingline Lender and the Borrower may agree in writing).  In
lieu of demanding repayment of any outstanding Swingline Loan from the Borrower,
the Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), request a borrowing of
Revolving Loans that are Base Rate Loans from the Revolving Lenders in an amount
equal to the principal balance of such Swingline Loan.  The amount limitations
contained in the second sentence of Section 2.1.(a)



--------------------------------------------------------------------------------

shall not apply to any borrowing of such Revolving Loans made pursuant to this
subsection.  The Swingline Lender shall give notice to the Administrative Agent
of any such borrowing of Revolving Loans not later than 11:00 a.m. Central time
at least one Business Day prior to the proposed date of such borrowing.
 Promptly after receipt of such notice of borrowing of Revolving Loans from the
Swingline Lender under the immediately preceding sentence, the Administrative
Agent shall notify each Revolving Lender of the proposed borrowing.  Not later
than 11:00 a.m. Central time on the proposed date of such borrowing, each
Revolving Lender will make available to the Administrative Agent at the
Principal Office for the account of the Swingline Lender, in immediately
available funds, the proceeds of the Revolving Loan to be made by such Lender.
 The Administrative Agent shall pay the proceeds of such Revolving Loans to the
Swingline Lender, which shall apply such proceeds to repay such Swingline Loan.
 If the Revolving Lenders are prohibited from making Revolving Loans required to
be made under this subsection for any reason whatsoever, including without
limitation, the existence of any of the Defaults or Events of Default described
in Sections 11.1.(e) or (f), each Revolving Lender shall purchase from the
Swingline Lender, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Revolving Commitment Percentage of
such Swingline Loan, by directly purchasing a participation in such Swingline
Loan in such amount and paying the proceeds thereof to the Administrative Agent
for the account of the Swingline Lender in Dollars and in immediately available
funds.  A Revolving Lender’s obligation to purchase such a participation in a
Swingline Loan shall be absolute and unconditional and shall not be affected by
any circumstance whatsoever, including without limitation, (i) any claim of
setoff, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have or claim against the Administrative Agent, the
Swingline Lender or any other Person whatsoever, (ii) the existence of a Default
or Event of Default (including without limitation, any of the Defaults or Events
of Default described in Sections 11.1. (e) or (f)), or the termination of any
Revolving Lender’s Revolving Commitment, (iii) the existence (or alleged
existence) of an event or condition which has had or could have a Material
Adverse Effect, (iv) any breach of any Loan Document by the Administrative
Agent, any Lender, the Borrower or any other Loan Party, or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.  If such amount is not in fact made available to the Swingline
Lender by any Revolving Lender, the Swingline Lender shall be entitled to
recover such amount on demand from such Lender, together with accrued interest
thereon for each day from the date of demand thereof, at the Federal Funds Rate.
 If such Lender does not pay such amount forthwith upon the Swingline Lender’s
demand therefor, and until such time as such Lender makes the required payment,
the Swingline Lender shall be deemed to continue to have outstanding Swingline
Loans in the amount of such unpaid participation obligation for all purposes of
the Loan Documents (other than those provisions requiring the other Revolving
Lenders to purchase a participation therein).  Further, such Lender shall be
deemed to have assigned any and all payments made of principal and interest on
its Revolving Loans, and any other amounts due it hereunder, to the Swingline
Lender to fund Swingline Loans in the amount of the participation in Swingline
Loans that such Lender failed to purchase pursuant to this Section until such
amount has been purchased (as a result of such assignment or otherwise).



Section 2.5.  Rates and Payment of Interest on Loans.

(a)Rates.  



(i)The Borrower promises to pay to the Administrative Agent for the account of
each Revolving Lender interest on the unpaid principal amount of each Revolving
Loan made by such Revolving Lender for the period from and including the date of
the making of such Revolving Loan to but excluding the date such Revolving Loan
shall be paid in full, at the following per annum rates:



(A)during such periods as such Revolving Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin for Revolving
Loans that are Base Rate Loans; and



(B)during such periods as such Revolving Loan is a LIBOR Loan, at LIBOR for such
Revolving Loan for the Interest Period therefor, plus the Applicable Margin for
Revolving Loans that are LIBOR Loans.



(ii)The Borrower promises to pay to the Administrative Agent for the account of
each Term Loan Lender interest on the unpaid principal amount of each Term Loan
made by such Term Loan Lender for the period from and including the date of the
making of such Term Loan to but excluding the date such Term Loan shall be paid
in full, at the following per annum rates:



--------------------------------------------------------------------------------

(A)during such periods as such Term Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Term Loans that
are Base Rate Loans; and



(B)during such periods as such Term Loan is a LIBOR Loan, at LIBOR for such Term
Loan for the Interest Period therefor, plus the Applicable Margin for Term Loans
that are LIBOR Loans.



Notwithstanding the foregoing, while an Event of Default exists under
Section 11.1.(a), 11.1.(e) or 11.1.(f), or in the case of any other Event of
Default, at the direction of the Requisite Lenders, the Borrower shall pay to
the Administrative Agent for the account of each Class of Lenders and the
Issuing Banks, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Class of Loans made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).  



(b)Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan (other than a Swingline Loan) shall be payable
(i) in the case of a Base Rate Loan, monthly in arrears on the first day of each
month, commencing with the first full calendar month occurring after the
Effective Date, (ii) in the case of a LIBOR Loan, on the last day of each
Interest Period therefor and, if such Interest Period is longer than 3 months,
at three-month intervals following the first day of such Interest Period and
(iii) in the case of any Loan, on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise).  Interest payable at the Post-Default Rate as provided in the
last paragraph of the immediately preceding subsection (a) shall be payable from
time to time on demand.  All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.



(c)Borrower Information Used to Determine Applicable Interest Rates.  The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”).  If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Parent) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information.  The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within 5 Business Days of receipt of such written
notice.  This provision shall not in any way limit any of the Administrative
Agent’s, any Issuing Bank’s, or any Lender’s other rights under this Agreement.



Section 2.6.  Number of Interest Periods.

There may be no more than 7 different Interest Periods for Loans that are LIBOR
Loans outstanding at the same time.



Section 2.7.  Repayment of Loans.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, a Class of Loans on the Termination Date for
such Class of Loans.



Section 2.8.  Prepayments.

(a)Optional.  Subject to Section 5.4., the Borrower may prepay any Loan at any
time without premium or penalty.  The Borrower shall give the Administrative
Agent at least 2 Business Days prior written notice of the prepayment of any
LIBOR Loan and 1 Business Day’s prior written notice for the prepayment of any
Base Rate Loans (including Swingline Loans).  Each voluntary prepayment of Loans
shall be in an aggregate minimum amount of $100,000 and integral multiples of
$100,000 in excess thereof.





--------------------------------------------------------------------------------

(b)Mandatory.



(i)Revolving Commitment Overadvance.  If at any time the aggregate principal
amount of all outstanding Revolving Loans and Swingline Loans, together with the
aggregate amount of all Letter of Credit Liabilities, exceeds the aggregate
amount of the Revolving Commitments, the Borrower shall immediately upon demand
pay to the Administrative Agent for the account of the Revolving Lenders the
amount of such excess.



(ii)Asset Sales.  If, at any time, on and after June 30, 2020 and prior to the
end of the Covenant Relief Period, the Parent, the Borrower or any Subsidiary
thereof receives Net Proceeds from any Asset Sale, the Borrower shall, in
accordance with clause (iv) below, prepay the Term Loans, prepay the Revolving
Loans and Swingline Loans and Cash Collateralize the Letter of Credit
Liabilities (without a permanent reduction in the Revolving Commitments) and
prepay the Senior Notes (subject to clause (iv)(C) below) in an amount equal to
such Net Proceeds, within three (3) Business Days of the Parent’s, Borrower’s,
or such Subsidiary’s receipt thereof (or, if such receipt occurs prior to the
First Amendment Date, on the First Amendment Date) or, with respect to the
Senior Notes, within the period of time required under the Senior Notes
Agreement.



(iii)Issuance of Indebtedness; Equity Issuances.  If, at any time, on and after
June 30, 2020 and prior to the last day of the Covenant Relief Period, the
Parent, the Borrower or any Subsidiary thereof receives cash proceeds from any
incurrence of any Indebtedness (including the net proceeds of any refinancing of
existing Indebtedness but excluding Excluded Prepayment Debt) or any Equity
Issuances (other than, if both at the time of such Equity Issuance and after
giving effect to the purchase of Reinvestment Assets, Availability is equal to
or greater than $250,000,000, the proceeds of such Equity Issuances applied
within ten Business Days of the receipt thereof  (or, if such receipt occurs
prior to the First Amendment Date, on the First Amendment Date) to (or held in
escrow with a third party escrow agent and all or any portion (x) may be removed
from escrow and applied to the purchase of Reinvestment Assets or as required
pursuant to this clause (b)(iii) and clause (b)(iv) below or (y) if required by
the terms of the Senior Notes Agreement to be applied to the payment of the
Senior Notes, shall be removed from escrow and applied (1) to the Senior Notes
in the amount required to be prepaid to the Senior Notes in accordance with the
Senior Notes Agreement and (2) to the Obligations in an amount equal to the
proportionate amount based on the amount of the payment made to the Senior Notes
under clause (1) above and the calculations provided for in clause (iv)(B) with
respect to the pro rata portion that the Lenders would be entitled to receive
based on the actual payment made on the Senior Notes all in accordance with
clause (b)(iv) below), the Borrower shall, in accordance with clause (iv) below,
prepay the Term Loans, prepay the Revolving Loans and Swingline Loans and Cash
Collateralize the Letter of Credit Liabilities (without a permanent reduction in
the Revolving Commitments) and prepay the Senior Notes (subject to clause
(iv)(C) below) in an amount equal to the amount of such cash proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith (to the extent not paid to an Affiliate of the Parent, the
Borrower or its Subsidiaries), including reasonable legal fees and expenses,
within three (3) Business Days of the Parent’s, the Borrower’s or such
Subsidiary’s receipt of such cash proceeds or, with respect to the Senior Notes,
within the period of time required under the Senior Notes Agreement.



(iv)Application of Mandatory Prepayments.  



A.Amounts paid under the preceding subsection (b)(i) and any amounts required to
be paid under the preceding subsections (b)(ii) and (b)(iii) which are to be
allocated to the Revolving Loans and Letter of Credit Liabilities pursuant to
the following clause (B) shall be applied to pay all amounts of principal
outstanding on the Revolving Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time, the remainder, if any, shall be deposited into the Letter of Credit
Collateral Account for application to any Reimbursement Obligations.  



B.Amounts paid under the preceding subsections (b)(ii) and (iii) shall be
applied on a pro rata basis to (i) prepay the Term Loans, the Revolving Loans
and Swingline Loans and Cash Collateralize the Letter of Credit Liabilities
(without a permanent reduction in the Revolving Commitments) and (ii) prepay the
Senior Notes.  Such pro rata amount allocable to the Obligations shall be
calculated by dividing (1) the sum of the outstanding principal amount of the
Loans on such date plus the Letter of Credit Liabilities on



--------------------------------------------------------------------------------

such date, by (2) the sum of clause (1) and the outstanding principal amount of
the Senior Notes on such date.  Amounts payable to the Obligations pursuant to
this clause (B) shall be applied, first, to prepay the Revolving Loans and
Swingline Loans and to Cash Collateralize the Letter of Credit Liabilities
(without a permanent reduction in the Revolving Commitments) until paid in full,
then, on a pro rata basis to prepay the outstanding Term Loans.



C.Notwithstanding the foregoing, any amounts allocable to the Senior Notes which
are not required to be applied to the Senior Notes pursuant to the terms of the
Senior Notes Agreement may instead (i) be deposited into a deposit account
controlled by the Borrower or the holders of the Senior Notes to be applied to
the Senior Notes or (ii) held as Unrestricted Cash.



D.If the Borrower is required to pay any outstanding LIBOR Loans by reason of
this Section 2.8. prior to the end of the applicable Interest Period therefor,
the Borrower shall pay all amounts due under Section 5.4.



(c)No Effect on Derivatives Contracts.  No repayment or prepayment of the Loans
pursuant to this Section shall affect any of the Borrower’s obligations under
any Derivatives Contracts entered into with respect to the Loans.



Section 2.9.  Continuation.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of LIBOR Loans of the same Class shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess of that amount, and each new Interest Period selected under this Section
shall commence on the last day of the immediately preceding Interest Period.
 Each selection of a new Interest Period shall be made by the Borrower giving to
the Administrative Agent a Notice of Continuation not later than 11:00 a.m.
Central time on the third Business Day prior to the date of any such
Continuation.  Such notice by the Borrower of a Continuation shall be by
telecopy, electronic mail or other similar form of communication in the form of
a Notice of Continuation, specifying (a) the proposed date of such Continuation,
(b) the LIBOR Loans, Class and portions thereof subject to such Continuation and
(c) the duration of the selected Interest Period, all of which shall be
specified in such manner as is necessary to comply with all limitations on Loans
outstanding hereunder.  Each Notice of Continuation shall be irrevocable by and
binding on the Borrower once given.  Promptly after receipt of a Notice of
Continuation, the Administrative Agent shall notify each Lender holding Loans
being Continued of the proposed Continuation.  If the Borrower shall fail to
select in a timely manner a new Interest Period for any LIBOR Loan in accordance
with this Section, such Loan will automatically, on the last day of the current
Interest Period therefor, continue as a LIBOR Loan with an Interest Period of
one month; provided, however that if a Default or Event of Default exists, such
Loan will automatically, on the last day of the current Interest Period
therefor, Convert into a Base Rate Loan notwithstanding the first sentence of
Section 2.10. or the Borrower’s failure to comply with any of the terms of such
Section.



Section 2.10.  Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists.  Each
Conversion of Base Rate Loans of the same Class into LIBOR Loans of the same
Class shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $100,000 in excess of that amount.  Each such Notice of Conversion
shall be given not later than 11:00 a.m. Central time 3 Business Days prior to
the date of any proposed Conversion.  Promptly after receipt of a Notice of
Conversion, the Administrative Agent shall notify each Lender holding Loans
being Converted of the proposed Conversion.  Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type and Class of
Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan.  Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given.  



--------------------------------------------------------------------------------

Section 2.11.  Notes.

(a)Notes.  If requested by any Lender, the Loans of a Class made by such Lender,
in addition to this Agreement, such Loans shall also be evidenced by a Note of
such Class, payable to the order of such Lender in a principal amount equal to
the amount of its Commitment of such Class as originally in effect and otherwise
duly completed.  The Swingline Loans made by the Swingline Lender to the
Borrower shall, in addition to this Agreement, also be evidenced by a Swingline
Note payable to the order of the Swingline Lender.



(b)Records.  The date, amount, interest rate, Type, Class and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent pursuant to Section 3.8., in the absence of manifest error,
the statements of account maintained by the Administrative Agent pursuant to
Section 3.8. shall be controlling.



(c)Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.  



Section 2.12.  Voluntary Reductions of the Revolving Commitment.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans) at any time and from time to time without penalty or premium
upon not less than 5 Business Days prior written notice to the Administrative
Agent of each such termination or reduction, which notice shall specify the
effective date thereof and the amount of any such reduction (which in the case
of any partial reduction of the Revolving Commitments shall not be less than
$25,000,000 and integral multiples of $25,000,000 in excess of that amount in
the aggregate) and shall be irrevocable once given and effective only upon
receipt by the Administrative Agent (“Commitment Reduction Notice”); provided,
however, (i) the Borrower may not reduce the aggregate amount of the Revolving
Commitments below $150,000,000 unless the Borrower is terminating the Revolving
Commitments in full and (ii) if such reduction or termination is being made in
connection with the closing of another transaction, then it may be made
conditional on the closing of such other transaction.  Promptly after receipt of
a Commitment Reduction Notice the Administrative Agent shall notify each
Revolving Lender of the proposed termination or Revolving Commitment reduction.
 The Revolving Commitments, once reduced or terminated pursuant to this Section,
may not be increased or reinstated.  The Borrower shall pay all interest and
fees on the Revolving Loans accrued to the date of such reduction or termination
of the Revolving Commitments to the Administrative Agent for the account of the
Revolving Lenders, including but not limited to any applicable compensation due
to each Lender in accordance with Section 5.4.



Section 2.13. Extension of Revolving Termination Date.

The Borrower shall have the right, exercisable two times, to request that the
Administrative Agent and the Revolving Lenders extend the Revolving Termination
Date by six months per each request.  The Borrower may exercise such right only
by executing and delivering to the Administrative Agent at least 30 days but not
more than 90 days prior to the current Revolving Termination Date, a written
request for such extension (a “Revolving Extension Request”).  The
Administrative Agent shall notify the Lenders if it receives a Revolving
Extension Request promptly upon receipt thereof.  Subject to satisfaction of the
following conditions, the Revolving Termination Date shall be extended for six
months effective upon receipt by the Administrative Agent of a Revolving
Extension Request and payment of the fee referred to in the following
clause (y): (x) immediately prior to such extension and immediately after giving
effect thereto, (A) no Default or Event of Default shall exist and (B) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the



--------------------------------------------------------------------------------

case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of the date of such extension with the same force and effect as if made
on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Loan
Documents, (y) the Borrower shall have paid the Fees payable under
Section 3.5.(d) and (z) no more than two Revolving Extension Requests shall have
been submitted to Administrative Agent by Borrower.  At any time prior to the
effectiveness of any such extension, upon the Administrative Agent’s request,
the Borrower shall deliver to the Administrative Agent a certificate from the
chief executive officer or chief financial officer certifying the matters
referred to in the immediately preceding clauses (x)(A) and (x)(B).  



Section 2.14.  Expiration Date of Letters of Credit Past Revolving Commitment
Termination.  

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for its benefit
and the benefit of the Revolving Lenders and the Issuing Banks, for deposit into
the Letter of Credit Collateral Account, an amount of money equal to the amount
of such excess.



Section 2.15.  Amount Limitations.  

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Revolving Loan, the Swingline Lender shall
not be required to make a Swingline Loan, the Issuing Banks shall not be
required to issue Letters of Credit and no reduction of the Revolving
Commitments pursuant to Section 2.12. shall take effect, if immediately after
the making of such Loan, the issuance of such Letter of Credit or such reduction
in the Revolving Commitments the aggregate principal amount of all outstanding
Revolving Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities would exceed the aggregate amount of the Revolving
Commitments at such time.



Section 2.16.  Increase in Revolving Commitments; Term Loans.

The Borrower shall have the right (a) during the period from the Effective Date
to but excluding the Revolving Termination Date, to request increases in the
aggregate amount of the Revolving Commitments, (b) during the period from the
Effective Date to but excluding the Maturity Date for the Term 1 Loans, to
request the making of additional Term 1 Loans (the “Additional Term 1 Loans”),
and (c) during the period from the Effective Date to but excluding the Maturity
Date for the Term 2 Loans, to request the making of additional Term 2 Loans (the
“Additional Term 2 Loans”; together with the Additional Term 1 Loans, the
“Additional Term Loans”), in each case, by providing written notice thereof to
the Administrative Agent, which notice shall specify the Class and amount of
Loans requested and which shall be irrevocable once given; provided, however,
that after giving effect to any such increases of the Revolving Commitments and
the making of any Additional Term Loans, the aggregate amount of the Revolving
Commitments and the aggregate outstanding principal balance of the Term Loans
shall not exceed $800,000,000 (less the amount of any reductions of the
Revolving Commitments effected pursuant to Section 2.12. and any prepayments of
Term Loans, in each case, prior to such date).  Additional Term Loans shall be
subject to the same terms and conditions of this Agreement that are applicable
to all other Term Loans of the applicable Class being borrowed.  Each such
increase in the Revolving Commitments or borrowing of Additional Term Loans must
be an aggregate minimum amount of $50,000,000 (or such lesser amount as the
Borrower and the Administrative Agent may agree in writing) and integral
multiples of $5,000,000 in excess thereof.  The Administrative Agent, in
consultation with the Borrower, shall manage all aspects of the syndication of
such increase in the Revolving Commitments and the making of any Additional Term
Loans, including decisions as to the selection of the existing Lenders and/or
other banks, financial institutions and other institutional lenders to be
approached with respect to any such increase or making of Additional Term Loans
and the allocations of any increase in the Revolving Commitments or making of
Additional Term Loans among such existing Lenders and/or other banks, financial
institutions and other institutional lenders.  No Lender shall be obligated in
any way whatsoever to increase its Revolving Commitment, to provide a new
Revolving Commitment or to make an Additional Term Loan, and any new Lender
becoming a party to this Agreement in



--------------------------------------------------------------------------------

connection with any such requested increase of the Revolving Commitments or
making of Additional Term Loans must be an Eligible Assignee.  If a new
Revolving Lender becomes a party to this Agreement, or if any existing Revolving
Lender is increasing its Revolving Commitment, such Lender shall on the date it
becomes a Revolving Lender hereunder (or in the case of an existing Revolving
Lender, increases its Revolving Commitment) (and as a condition thereto)
purchase from the other Revolving Lenders its Revolving Commitment Percentage
(determined with respect to the Revolving Lenders’ respective Revolving
Commitments after giving effect to the increase of Revolving Commitments) of any
outstanding Revolving Loans, by making available to the Administrative Agent for
the account of such other Revolving Lenders, in same day funds, an amount equal
to (A) the portion of the outstanding principal amount of such Revolving Loans
to be purchased by such Lender, plus (B) the aggregate amount of payments
previously made by the other Revolving Lenders under Section 2.3.(j) that have
not been repaid, plus (C) interest accrued and unpaid to and as of such date on
such portion of the outstanding principal amount of such Revolving Loans.  The
Borrower shall pay to the Revolving Lenders amounts payable, if any, to such
Lenders under Section 5.4. as a result of the prepayment of any such Revolving
Loans.  Effecting any increase of the Revolving Commitments or the making of
Additional Term Loans under this Section 2.16. is subject to the following
conditions precedent:  (x) no Default or Event of Default shall be in existence
on the effective date of such increase of the Revolving Commitments or making of
Additional Term Loans, (y) the representations and warranties made or deemed
made by the Borrower and any other Loan Party in any Loan Document to which such
Loan Party is a party shall be true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on the effective date of such increase of the Revolving Commitments or making of
Term Loans except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder, and (z) the Administrative Agent
shall have received each of the following, in form and substance reasonably
satisfactory to the Administrative Agent:  (i) if not previously delivered to
the Administrative Agent, copies certified by the Secretary or Assistant
Secretary of (A) all limited liability company or other necessary action taken
by the Borrower to authorize such increase of the Revolving Commitments or Term
Loans and (B) all corporate, partnership, member or other necessary action taken
by each Guarantor authorizing the guaranty of such increase of the Revolving
Commitments or Additional Term Loans; (ii) an opinion of counsel to the Borrower
and the Guarantors, and addressed to the Administrative Agent and the Lenders
covering such matters as reasonably requested by the Administrative Agent; and
(iii) as applicable, (A) if requested by the applicable Lender, a new Revolving
Note executed by the Borrower, payable to any such new Revolving Lenders, and
replacement Revolving Notes, as applicable, executed by the Borrower payable to
any such existing Revolving Lenders increasing their respective Revolving
Commitments, in each case, in the amount of such Lender’s Revolving Commitment
at the time of the effectiveness of the applicable increase in the aggregate
amount of the Revolving Commitments, and/or (B) if requested by the applicable
Lender, a new Term Note executed by the Borrower, payable to any such new Term
Loan Lenders, and replacement Term Notes, as applicable, executed by the
Borrower payable to any such existing Term Loan Lenders making such Additional
Term Loans, in each case, in the amount of such Lender’s aggregate Term Loans at
the time of the effectiveness of the applicable making of Additional Term Loans.
 In connection with any increase in the aggregate amount of the Revolving
Commitments or any making of Additional Term Loans pursuant to this
Section 2.16., any Lender becoming a party hereto shall (1) execute such
documents and agreements as the Administrative Agent may reasonably request and
(2) in the case of any Lender that is organized under the laws of a jurisdiction
outside of the United States of America, provide to the Administrative Agent,
its name, address, tax identification number and/or such other information as
shall be necessary for the Administrative Agent to comply with “know your
customer” and Anti-Money Laundering Laws, including without limitation, the
Patriot Act.



Section 2.17.  Funds Transfer Disbursements.

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.







--------------------------------------------------------------------------------

Section 2.18.  Security Interest in Collateral.

(a)To secure their Obligations under this Agreement and the other Loan
Documents, upon the occurrence of the Security Trigger Date, the Borrower and
certain other Loan Parties will grant to the Administrative Agent, for its
benefit and the benefit of the other Lenders, a first-priority security interest
in the Collateral pursuant to Section 8.14.(a) hereof.  The Borrower, the
Administrative Agent and the Lenders acknowledge and agree that, in connection
with any such grant, the Administrative Agent shall be entering into the
Intercreditor Agreement, and the exercise by the Administrative Agent and each
of the Lenders of its rights and remedies under the Loan Documents shall be
subject to the terms of the Intercreditor Agreement.



(b)In accordance with the terms of Section 8.14.(c), the Administrative Agent is
hereby authorized by the Lenders to release the Collateral (or any applicable
portion thereof) and take all such action as may be reasonably required in order
to terminate the Liens in the Collateral (or such portion thereof).  



Article III. Payments, Fees and Other General Provisions

Section 3.1.  Payments.

(a)Payments by Borrower.  Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to
Section 3.10.), to the Administrative Agent at the Principal Office, not later
than 2:00 p.m. Central time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day).  Subject to Section 11.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied.  Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender.  Each payment
received by the Administrative Agent for the account of an Issuing Bank under
this Agreement shall be paid to such Issuing Bank by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Issuing Bank to the Administrative Agent from time to time, for the
account of such Issuing Bank.  In the event the Administrative Agent fails to
pay such amounts to such Lender or such Issuing Bank, as the case may be, within
one Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.



(b)Presumptions Regarding Payments by Borrower.  Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or an
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or such Issuing Bank, as the
case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or such Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent on demand that
amount so distributed to such Lender or such Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.  



Section 3.2.  Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from
the Revolving Lenders, each payment of the fees under Sections 3.5.(a), 3.5.(b),
the first sentence of 3.5.(c), and 3.5.(d) shall be made for the account of the
Revolving Lenders,



--------------------------------------------------------------------------------

and each termination or reduction of the amount of the Revolving Commitments
under Section 2.12. shall be applied to the respective Revolving Commitments of
the Revolving Lenders, pro rata according to the amounts of their respective
Revolving Commitments; (b) the making of Term 2 Loans shall be made from the
Term 2 Loan Lenders, pro rata according to the amounts of their respective Term
2 Loan Commitments; (c) each payment or prepayment of principal of Loans of a
Class shall be made for the account of the Lenders of such Class pro rata in
accordance with the respective unpaid principal amounts of the Loans of such
Class held by them, provided that, subject to Section 3.9., if immediately prior
to giving effect to any such payment in respect of any Revolving Loans the
outstanding principal amount of the Revolving Loans shall not be held by the
Revolving Lenders pro rata in accordance with their respective Revolving
Commitments in effect at the time such Revolving Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Revolving Lenders pro rata in accordance with
such respective Revolving Commitments; (d)  each payment of interest in respect
of a Class of Loans shall be made for the account of the Lenders of such Class
pro rata in accordance with the amounts of interest on such Class of Loans then
due and payable to the Lenders of such Class; (e) the Conversion and
Continuation of Loans of a particular Class and Type (other than Conversions
provided for by Sections 5.1.(c) and 5.5.) shall be made pro rata among the
Lenders of such Class according to the amounts of their respective Loans of such
Class, and the then current Interest Period for each Lender’s portion of each
such Loan of such Type shall be coterminous; (f) the Revolving Lenders’
participation in, and payment obligations in respect of, Swingline Loans under
Section 2.4., shall be in accordance with their respective Revolving Commitment
Percentages; and (g) the Revolving Lenders’ participation in, and payment
obligations in respect of, Letters of Credit under Section 2.3., shall be in
accordance with their respective Revolving Commitment Percentages.  All payments
of principal, interest, fees and other amounts in respect of the Swingline Loans
shall be for the account of the Swingline Lender only (except to the extent any
Revolving Lender shall have acquired a participating interest in any such
Swingline Loan pursuant to Section 2.4.(e), in which case such payments shall be
pro rata in accordance with such participating interests).



Section 3.3.  Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
of a Class made by it to the Borrower under this Agreement or shall obtain
payment on any other Obligation owing by the Borrower or any other Loan Party
through the exercise of any right of set-off, banker’s lien, counterclaim or
similar right or otherwise or through voluntary prepayments directly to a Lender
or other payments made by or on behalf of the Borrower or any other Loan Party
to a Lender not in accordance with the terms of  this Agreement and such payment
should be distributed to the Lenders of the same Class in accordance with
Section 3.2. or Section 11.5., as applicable, such Lender shall promptly
purchase from the other Lenders of such Class participations in (or, if and to
the extent specified by such Lender, direct interests in) the Loans of such
Class made by the other Lenders of such Class or other Obligations owed to such
other Lenders in such amounts, and make such other adjustments from time to time
as shall be equitable, to the end that all the Lenders of such Class shall share
the benefit of such payment (net of any reasonable expenses which may actually
be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.2. or Section 11.5., as
applicable.  To such end, all the Lenders of such Class shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored.  The Borrower agrees
that any Lender of such Class so purchasing a participation (or direct interest)
in the Loans or other Obligations owed to such other Lenders of such Class may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans of such Class in the amount of such participation.  Nothing
contained herein shall require any Lender to exercise any such right or shall
affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.



Section 3.4.  Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.





--------------------------------------------------------------------------------

Section 3.5.  Fees.

(a)Closing Fee.  On the Effective Date, the Borrower agrees to pay to the
Administrative Agent, the Lead Arrangers and each Lender all fees as have been
agreed to in writing by the Borrower, the Administrative Agent and the Lead
Arrangers.



(b)Revolving Facility Fees. During the period from the Effective Date to but
excluding the Revolving Termination Date, the Borrower agrees to pay to the
Administrative Agent for the account of the Revolving Lenders an unused facility
fee equal to the sum of the daily amount (the “Unused Amount”) by which the
aggregate amount of the Revolving Commitments exceeds the aggregate outstanding
principal balance of Revolving Loans and Letter of Credit Liabilities set forth
in the table below multiplied by the corresponding per annum rate:



Unused Amount

Unused Fee

(percent per annum)

Greater than 50% of the aggregate amount of Commitments

0.25%

Less than or equal to 50% of the aggregate amount of Commitments

0.20%



Such fee shall be computed on a daily basis and payable quarterly in arrears on
the first day of each January, April, July and October during the term of this
Agreement and on the Revolving Termination Date or any earlier date of
termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero.  For the avoidance of doubt, for purposes of calculating an
unused facility fee, the outstanding principal balance of Swingline Loans shall
not be factored into the computation.



(c)Letter of Credit Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for LIBOR Loans that are Revolving
Loans times the daily average Stated Amount of each Letter of Credit for the
period from and including the date of issuance of such Letter of Credit (x) to
and including the date such Letter of Credit expires or is cancelled or
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full; provided, however, notwithstanding anything to the contrary contained
herein, while any Event of Default exists, such letter of credit fees shall
accrue at the Post-Default Rate.  In addition to such fees, the Borrower shall
pay to each Issuing Bank solely for its own account, a fronting fee in respect
of each Letter of Credit issued by such Issuing Bank equal to one-eighth of one
percent (0.125%) of the initial Stated Amount of such Letter of Credit;
provided, however, in no event shall the aggregate amount of such fee in respect
of any Letter of Credit be less than $500.  The fees provided for in this
subsection shall be nonrefundable and payable, in the case of the fee provided
for in the first sentence, in arrears (i) quarterly on the first day of January,
April, July and October, (ii) on the Revolving Termination Date, (iii) on the
date the Revolving Commitments are terminated or reduced to zero and
(iv) thereafter from time to time on demand of the Administrative Agent and in
the case of the fee provided for in the second sentence, at the time of issuance
of such Letter of Credit.  The Borrower shall pay directly to the applicable
Issuing Bank from time to time on demand all commissions, charges, costs and
expenses in the amounts customarily charged or incurred by such Issuing Bank
from time to time in like circumstances with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or any other transaction relating
thereto.



(d)Revolving Extension Fee.  Each time the Borrower exercises its right to
extend the Revolving Termination Date in accordance with Section 2.13., the
Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Lender a fee for each such extension equal to three-fortieths of one
percent (0.075%) of the amount of such Lender’s Commitment (whether or not
utilized).  



(e)Administrative and Other Fees.  The Borrower agrees to pay the administrative
and other fees of the Administrative Agent as provided in the Fee Letter with
the Lender acting as Administrative Agent and as may be otherwise agreed to in
writing from time to time by the Borrower and the Administrative Agent.





--------------------------------------------------------------------------------

Section 3.6.  Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.



Section 3.7.  Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
 The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) and (ii) and, with
respect to Swingline Loans, in Section 2.4.(c).  Notwithstanding the foregoing,
the parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, closing fees, letter of credit fees, underwriting fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by the
Administrative Agent or any Lender to third parties or for damages incurred by
the Administrative Agent or any Lender, in each case, in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money.  All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.



Section 3.8.  Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.



Section 3.9.  Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:



(a)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and in
Section 13.6.



(b)Defaulting Lender Waterfall.  Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Banks and the Swingline Lender hereunder;
third, in the case of a Defaulting Lender that is a Revolving Lender, to Cash
Collateralize the Issuing Banks’ Fronting Exposures with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) in the case of a Defaulting Lender
that is a Revolving



--------------------------------------------------------------------------------

Lender, Cash Collateralize the Issuing Banks’ future Fronting Exposures with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with subsection (e) below; sixth, to
the payment of any amounts owing to the Lenders, the Issuing Banks or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans of any Class
or amounts owing by such Defaulting Lender under Section 2.3.(j) in respect of
Letters of Credit (such amounts “L/C Disbursements”), in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Article VI. were satisfied or waived, such payment shall
be applied solely to pay the Loans of such Class of, and L/C Disbursements owed
to, all Non-Defaulting Lenders of the applicable Class on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Disbursements owed to,
such Defaulting Lender until such time as all Loans of such Class and, as
applicable, funded and unfunded participations in Letter of Credit Liabilities
and Swingline Loans are held by the Revolving Lenders pro rata in accordance
with their respective Revolving Commitment Percentages (determined without
giving effect to the immediately following subsection (d)) and all Term Loans
(if any) are held by the Term Loan Lenders pro rata as if there had been no
Defaulting Lenders that are Term Loan Lenders.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this subsection shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.



(c)Certain Fees.



(i)No Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.5.(b) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).



(ii)Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive the Fee payable under Section 3.5.(c) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to the immediately following subsection (e).



(iii)With respect to any Fee not required to be paid to any Defaulting Lender
that is a Revolving Lender pursuant to the immediately preceding clause (ii),
the Borrower shall (x) pay to each Non-Defaulting Lender that is a Revolving
Lender that portion of any such Fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letter of Credit
Liabilities or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to the immediately following subsection (d), (y) pay to each
Issuing Bank and the Swingline Lender, as applicable, the amount of any such Fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such Fee.



(d)Reallocation of Participations to Reduce Fronting Exposure.  In the case of a
Defaulting Lender that is a Revolving Lender, all or any part of such Defaulting
Lender’s participation in Letter of Credit Liabilities and Swingline Loans shall
be reallocated among the Non-Defaulting Lenders that are Revolving Lenders in
accordance with their respective Revolving Commitment Percentages (determined
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender that is a Revolving Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment.  Subject to Section 13.20., no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Revolving Lender
having become a Defaulting Lender, including any claim of a Non-Defaulting
Lender as a result of such Non-Defaulting Lender’s increased exposure following
such reallocation.





--------------------------------------------------------------------------------

(e)Cash Collateral, Repayment of Swingline Loans.



(i)If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize each Issuing Banks’
Fronting Exposure, in accordance with the procedures set forth in this
subsection.



(ii)At any time that there shall exist a Defaulting Lender that is a Revolving
Lender, within 1 Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize such Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to the immediately preceding subsection (d) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the aggregate Fronting
Exposure of such Issuing Bank with respect to Letters of Credit issued by such
Issuing Bank and outstanding at such time.



(iii)The Borrower, and to the extent provided by any Defaulting Lender that is a
Revolving Lender, such Defaulting Lender, hereby grant to the Administrative
Agent, for the benefit of the Issuing Banks, and agree to maintain, a first
priority security interest in all such Cash Collateral as security for the
obligation of Defaulting Lenders that are Revolving Lenders to fund
participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Banks with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender
that is a Revolving Lender).



(iv)Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the obligation of a Defaulting Lender that is a
Revolving Lender to fund participations in respect of Letter of Credit
Liabilities (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.



(v)Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Banks’ Fronting Exposures shall no longer be required to be held as Cash
Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (y) the determination by the
Administrative Agent and the Issuing Banks that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and the Issuing Banks may (but shall not be
obligated to) agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.



(f)Defaulting Lender Cure.  If the Borrower and the Administrative Agent, and
solely in the case of a Defaulting Lender that is a Revolving Lender, the
Swingline Lender and the Issuing Banks, agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause, as
applicable, (i) the Revolving Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Revolving
Lenders in accordance with their respective Revolving Commitment Percentages
(determined without giving effect to the immediately preceding subsection (d))
and (ii) the Term Loans to be held by the Term Loan Lenders pro rata as if there
had been no Defaulting Lenders of such Class, whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to Fees accrued or payments made by or on



--------------------------------------------------------------------------------

behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.



(g)New Swingline Loans/Letters of Credit.  So long as any Revolving Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.



(h)Purchase of Defaulting Lender’s Commitment.  During any period that a Lender
is a Defaulting Lender, the Borrower may, by the Borrower giving written notice
thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitments and Loans to
an Eligible Assignee subject to and in accordance with the provisions of
Section 13.5.(b).  No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee.  In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitments and Loans via an assignment
subject to and in accordance with the provisions of Section 13.5.(b).  In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption and, notwithstanding Section 13.5.(b),
shall pay to the Administrative Agent an assignment fee in the amount of $7,500.
 The exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent or any of the Lenders.



Section 3.10.  Taxes.

(a)Issuing Banks.  For purposes of this Section, the term “Lender” includes each
Issuing Bank and the term “Applicable Law” includes FATCA.



(b)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law.  If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.



(c)Payment of Other Taxes by the Borrower.  The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.



(d)Indemnification by the Borrower.  The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 Business Days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
 A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.



(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 Business Days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes



--------------------------------------------------------------------------------

and without limiting the obligation of the Borrower and the other Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 13.5. relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.  The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation or removal as Administrative Agent.



(f)Evidence of Payments.  As soon as practicable after any payment of Taxes by
the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.



(g)Status of Lenders.  



(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.



(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:



(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;



(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:



(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of an executed IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form



--------------------------------------------------------------------------------

W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;



(II)an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;



(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit L-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable; or



(IV)to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit L-4 on behalf of each such direct and indirect partner;



(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and



(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.



Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.





--------------------------------------------------------------------------------

(h)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.



(i)Survival.  Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.



Article IV. Unencumbered Properties

Section 4.1.  Eligibility of Unencumbered Properties.

(a)Initial Unencumbered Properties.  The Properties identified on Schedule 4.1.
shall, on the First Amendment Date, be Unencumbered Properties.



(b)Additional Unencumbered Properties.  If after the First Amendment Date the
Borrower desires that any additional Property become an Unencumbered Property,
the Borrower shall so notify the Administrative Agent in writing (a “Notice of
Additional Unencumbered Property”).  Except as otherwise provided in the
immediately following subsection (c), no Property shall become an Unencumbered
Property unless it is an Eligible Property, and unless and until the Borrower
delivers to the Administrative Agent all of the following, in form and substance
reasonably satisfactory to the Administrative Agent (unless waived in writing by
the Requisite Lenders):



(i)an executive summary of the Property including, at a minimum, the following
information relating to such Property: (A) a description of such Property, such
description to include the age, location, site plan and physical condition of
such Property; and (B) the purchase price paid or to be paid for such Property;



(ii)an operating statement for such Property audited or certified by a
representative of the Borrower as being true and correct in all material
respects and prepared in accordance with GAAP for the previous three fiscal
years, provided that, if such Property was owned by the Borrower or a Subsidiary
for less than three years, such information shall only be required to be
delivered to the extent reasonably available to the Borrower and such
certification may be based upon the Borrower’s knowledge and provided further,
that if such Property has been operating for less than three years, the Borrower
shall provide such projections and other information concerning the anticipated
operation of such Property as the Administrative Agent may reasonably request;



(iii)a pro forma operating statement or an operating budget for such Property
with respect to the current fiscal year and, if available, the immediately
following fiscal year;



(iv)if such Property is located in a seismic zone rated 3 or higher, an all
assets seismic portfolio report covering all applicable Properties prepared by a
firm reasonably acceptable to the Administrative Agent;



(v)if such Property is leased under a ground lease, a copy of such ground lease;



(vi)a copy of the most current Smith Travel Research STAR Report available for
such Property;



--------------------------------------------------------------------------------

(vii)a Compliance Certificate calculating (and, unless such Property is being
added during the Covenant Relief Period, evidencing compliance with) the
covenants set forth in Section 10.1. after giving effect to the addition of such
Property as an Unencumbered Property; and



(viii)such other information as the Administrative Agent may reasonably request
in order to confirm that such Property is an Eligible Property.



A Notice of Additional Unencumbered Property executed and delivered by the
Borrower to the Administrative Agent shall constitute a certification by the
Borrower to the Administrative Agent and the Lenders that such Property
satisfies all of the requirements contained in the definition of Eligible
Property unless such notice states otherwise (in which case the provisions of
the immediately following subsection (c) shall apply).  Within 5 Business Days
after the Administrative Agent’s receipt of a Notice of Additional Unencumbered
Property and the other reports and documents required under this subsection (b),
the Administrative Agent will make such notice, reports and documents available
to each of the Lenders.  Within 10 Business Days after the Administrative
Agent’s receipt of a Notice of Additional Unencumbered Property and the other
reports and documents required under this subsection (b), the Administrative
Agent shall notify the Borrower and the Lenders if the Administrative Agent has
confirmed that such Property satisfies all of the requirements contained in the
definition of Eligible Property.  



(c)Nonconforming Properties.  If a Property which the Borrower desires to be
included as an Unencumbered Property does not satisfy the requirements of an
Eligible Property, then the Administrative Agent, upon written request of the
Borrower, shall request that the Requisite Lenders in their sole discretion
determine whether such Property shall be included as an Unencumbered Property.
 In connection therewith, the Borrower shall promptly deliver the information
required by the immediately preceding subsection (b) to each of the Lenders.  If
such a request is made by the Administrative Agent to the Lenders, within
10 Business Days after the date on which a Lender has received such request and
all of the items referred to in the immediately preceding subsection (b), each
such Lender shall notify the Administrative Agent in writing whether or not such
Lender accepts such Property as an Unencumbered Property in its sole discretion.
 If a Lender fails to give such notice within such time period, such Lender
shall be deemed to have approved such Property as an Unencumbered Property.  A
Property shall become an Unencumbered Property under this subsection (c) only
upon the approval and/or deemed approval of the Requisite Lenders.



(d)Documents with Respect to Non-Guarantor Subsidiary and Collateral.  



(i)If a Property owned by a Subsidiary that is not a Guarantor is to become an
Unencumbered Property, the Borrower shall deliver to the Administrative Agent an
Accession Agreement executed by such Subsidiary together with the other items
required by Section 8.13.(a).  If the improvements on such a Property or the
furniture, fixtures and equipment utilized in the operation of such Property are
owned or leased by a Subsidiary (the “Accommodation Subsidiary”) other than the
Subsidiary that owns or leases such Property, then the Borrower shall also
deliver to the Administrative Agent an Accession Agreement executed by such
Accommodation Subsidiary.  



(ii)If, after the Security Trigger Date but prior to the Security Release Date,
any Property which is to become an Unencumbered Property is owned directly or
indirectly by a Subsidiary whose Equity Interests are required to be subject to
the Pledge Agreement, the Borrower shall deliver to the Administrative Agent a
supplement to the Pledge Agreement together with the other items required by
Section 8.14.  



Until such time as the Administrative Agent shall have received the items
referred to in the immediately preceding clauses (i) and (ii) with respect to
such Subsidiary, any applicable Accommodation Subsidiary and the Collateral, the
applicable Property shall not be considered to be an Unencumbered Property.



Section 4.2. Removal of Unencumbered Properties.

The Borrower may, upon not less than 10 Business Days’ notice to the
Administrative Agent (or such shorter period as may be acceptable to the
Administrative Agent in its sole discretion), request removal of a Property as
an Unencumbered Property, subject to the following conditions: (a) no Default or
Event of Default shall exist (other than a Default or Event



--------------------------------------------------------------------------------

of Default that would be cured by removal of such Property as an Unencumbered
Property) or would result therefrom, (b) the Borrower shall have delivered to
Administrative Agent a Compliance Certificate, prepared as of the last day of
the most recent fiscal quarter for which financial statements have been required
to be delivered pursuant to Section 9.1.or Section 9.2., calculating (and,
unless such Property is to be removed during the Covenant Relief Period,
evidencing compliance with) the covenants set forth in Section 10.1. as if such
Property had not been included in as an Unencumbered Property at such time and
(c) during the Covenant Relief Period, the Borrower may only request the release
of an Unencumbered Property if such release shall occur substantially
simultaneously with a sale of such Property and only so long as the proceeds of
such sale shall be applied in accordance with the terms of Section 2.8.(b)(ii)
hereof.  For the avoidance of doubt, the Parent and the Borrower shall not, and
shall not permit any Subsidiary during the Covenant Relief Period (i) to place
any Lien (other than a Permitted Lien (but not Permitted Liens described in
clause (g) of the definition of the term)) upon, or (ii) grant a Negative Pledge
on (other than a Negative Pledge that would not cause a Property to cease to be
an Eligible Property under clause (g) of the definition thereof) in, a Property
that was an Unencumbered Property on June 30, 2020 or became an Unencumbered
Property thereafter (or, if such Property is owned by a Subsidiary, any of the
Borrower’s direct or indirect ownership interest in such Subsidiary).  Upon the
Administrative Agent’s confirmation that the conditions to such removal have
been satisfied, the Administrative Agent shall so notify the Borrower and the
Lenders in writing specifying the date of such removal.

Article V. Yield Protection, Etc.

Section 5.1.  Additional Costs; Capital Adequacy.

(a)Capital Adequacy.  If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, to
a level below that which such Lender or such Lender’s holding company could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.



(b)Additional Costs.  In addition to, and not in limitation of the immediately
preceding subsection, the Borrower shall promptly pay to the Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs incurred
by such Lender that it determines are attributable to its making or maintaining
of any LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans or its Commitments (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that:



(i)changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or its Commitments (other than Indemnified Taxes or Excluded Taxes);



(ii)imposes or modifies any reserve, special deposit, compulsory loan, insurance
charge or similar requirements (other than Regulation D of the Board of
Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender
hereunder); or



(iii)imposes on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or the Loans made by
such Lender.





--------------------------------------------------------------------------------

(c)Lender’s Suspension of LIBOR Loans.  Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in  this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 5.5. shall
apply).



(d)Additional Costs in Respect of Letters of Credit.  Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to an Issuing Bank of issuing (or any Revolving  Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by such
Issuing Bank or any Revolving Lender hereunder in respect of any Letter of
Credit, then, upon demand by such Issuing Bank or such Lender, the Borrower
shall pay immediately to such Issuing Bank or, in the case of such Lender, to
the Administrative Agent for the account of such Lender, from time to time as
specified by such Issuing Bank or such Lender, such additional amounts as shall
be sufficient to compensate such Issuing Bank or such Lender for such increased
costs or reductions in amount.



(e)Notification and Determination of Additional Costs.  Each of the
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to notify the Borrower (and in the case of an Issuing Bank and or a
Lender, to notify the Administrative Agent) of any event occurring after the
Agreement Date entitling the Administrative Agent, such Issuing Bank or such
Lender to compensation under any of the preceding subsections of this Section
5.1. as promptly as practicable.  The Administrative Agent, each Issuing Bank
and each Lender, as the case may be, agrees to furnish to the Borrower (and in
the case of an Issuing Bank or a Lender, to the Administrative Agent as well) a
certificate setting forth the basis and amount of each request for compensation
under this Section 5.1.  Determinations by the Administrative Agent, such
Issuing Bank or such Lender, as the case may be, of the effect of any Regulatory
Change shall be conclusive and binding for all purposes, absent manifest error.
 The Borrower shall pay the Administrative Agent, such Issuing Bank and or any
such Lender, as the case may be, the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.  



(f)Delay in Requests.  Failure or delay on the part of the Administrative Agent,
any Lender or any Issuing Bank to demand compensation pursuant to this Section
5.1. shall not constitute a waiver of the Administrative Agent’s, such Lender’s
or such Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate the Administrative Agent, any
Lender or any Issuing Bank pursuant to this Section 5.1. for any increased costs
incurred or reductions suffered more than six months prior to the date that the
Administrative Agent, such Lender or such Issuing Bank, as the case may be,
notifies the Borrower of the event giving rise to such increased costs or
reductions, and of the Administrative Agent’s, such Lender’s or such Issuing
Bank’s, as the case may be, intention to claim compensation therefor (except
that, if the event giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).



Section 5.2.  Changed Circumstances.

(a)Anything herein to the contrary notwithstanding and unless and until a
Replacement Rate is implemented in accordance with Section 5.2.(b) below, if, on
or prior to the determination of LIBOR for any Interest Period:



(i)the Administrative Agent shall determine (which determination shall be
conclusive) that reasonable and adequate means do not exist for ascertaining
LIBOR for such Interest Period;





--------------------------------------------------------------------------------

(ii)the Administrative Agent reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant Dollar deposits
referred to in the definition of LIBOR are not being offered to banks in the
London interbank Eurodollar market in the relevant amounts or for the relevant
Interest Period for LIBOR Loans as provided herein; or



(iii)the Administrative Agent reasonably determines (which determination shall
be conclusive) that the relevant rates of interest referred to in the definition
of LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined do not adequately and fairly cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;



then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.  



(b)Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 5.2.(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 5.2.(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the United States syndicated loan market in the applicable
currency or (iii) the applicable supervisor or administrator (if any) of any
applicable interest rate specified herein or any Governmental Authority having,
or purporting to have, jurisdiction over the Administrative Agent has made a
public statement identifying a specific date after which any applicable interest
rate specified herein shall no longer be used for determining interest rates for
loans in the United States syndicated loan market in the applicable currency,
then the Administrative Agent and the Borrower shall negotiate in good faith and
endeavor to establish a replacement rate of interest (the “Replacement Rate”)
(which replacement rate of interest shall, as reasonably determined by the
Administrative Agent, be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), in which case, the Replacement Rate
shall, subject to the next two sentences, replace such applicable interest rate
for all purposes under the Loan Documents unless and until an event described in
Section 5.2.(a)(i), (a)(ii), (b)(i), (b)(ii) or (b)(iii) occurs with respect to
the Replacement Rate. In connection with the establishment and application of
the Replacement Rate, this Agreement and the other Loan Documents shall be
amended solely with the consent of the Administrative Agent and the Borrower, as
may be necessary or appropriate, in the opinion of the Administrative Agent and
Borrower, to effect the provisions of this Section 5.2.(b).  Notwithstanding
anything to the contrary in this Agreement or the other Loan Documents
(including, without limitation, Section 13.6.), such amendment shall become
effective without any further action or consent of any party other than the
Administrative Agent and the Borrower so long as the Administrative Agent shall
not have received, within five (5) Business Days of the delivery of such
amendment to the Lenders, written notices from such Lenders that in the
aggregate constitute Requisite Lenders, with each such notice stating that such
Lender objects to such amendment (which such notice shall note with specificity
the particular provisions of  the amendment to which such Lender objects). To
the extent the Replacement Rate is approved by the Administrative Agent in
connection with this clause (b), the Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of  the Lenders).



Section 5.3.  Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 5.5. shall be applicable).





--------------------------------------------------------------------------------

Section 5.4.  Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:



(a)any payment or prepayment (whether mandatory or optional) of a LIBOR Loan, or
Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or



(b)any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Section 6.2. to be satisfied but excluding any failure as a result of a notice
under Section 5.2.) to borrow a LIBOR Loan from such Lender on the date for such
borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue a LIBOR
Loan on the requested date of such Conversion or Continuation.



Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date.  Upon the Borrower’s
request, the Administrative Agent shall provide the Borrower with a statement
setting forth the basis for requesting such compensation and the method for
determining the amount thereof.  Any such statement shall be conclusive absent
manifest error.



Section 5.5.  Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c), Section 5.2. or Section 5.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c), Section 5.2., or Section 5.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1., Section 5.2.
or Section 5.3. that gave rise to such Conversion no longer exist:



(a)to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and



(b)all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.



If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1.(c), 5.2. or 5.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.





--------------------------------------------------------------------------------

Section 5.6. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10. or 5.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 5.1.(c) or 5.3. but the obligation
of the Requisite Lenders shall not have been suspended under such Sections or
(c) a Lender becomes a Non-Consenting Lender or a Defaulting Lender, then, so
long as there does not then exist any Default or Event of Default, the Borrower
may demand that such Lender (the “Affected Lender”), and upon such demand the
Affected Lender shall promptly, assign its Commitment to an Eligible Assignee
subject to and in accordance with the provisions of Section 13.5.(b) for a
purchase price equal to (x) the aggregate principal balance of all Loans then
owing to the Affected Lender, plus (y) the aggregate amount of payments
previously made by the Affected Lender under Section 2.3.(j) that have not been
repaid, plus (z) any accrued but unpaid interest thereon and accrued but unpaid
fees owing to the Affected Lender, or any other amount as may be mutually agreed
upon by such Affected Lender and Eligible Assignee.  Each of the Administrative
Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Administrative Agent, such Affected Lender, any other Lender or any Titled Agent
be obligated in any way whatsoever to initiate any such replacement or to assist
in finding an Eligible Assignee.  The exercise by the Borrower of its rights
under this Section shall be at the Borrower’s sole cost and expense and at no
cost or expense to the Administrative Agent, the Affected Lender or any of the
other Lenders.  The terms of this Section shall not in any way limit the
Borrower’s obligation to pay to any Affected Lender compensation owing to such
Affected Lender pursuant to this Agreement (including, without limitation,
pursuant to Sections 3.10., 5.1. or 5.4.) with respect to any period up to the
date of replacement.



Section 5.7.  Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.



Section 5.8.  Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.



Article VI. Conditions Precedent

Section 6.1.  Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:



(a)The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:



(i)counterparts of this Agreement executed by each of the parties hereto;



(ii)Notes (or replacement Notes, as the case may be) of each Class executed by
the Borrower, payable to each Lender of such Class that has requested that it
receive a Note of such Class, and complying with the terms of Section 2.11.(a)
and a replacement Swingline Note executed by the Borrower;





--------------------------------------------------------------------------------

(iii)the Guaranty executed by the Parent and each of the other Guarantors
initially to be a party thereto;



(iv)an opinion of Latham & Watkins LLP, counsel to the Borrower and the other
Loan Parties, addressed to the Administrative Agent and the Lenders and covering
such matters as the Administrative Agent may reasonably request;



(v)the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;



(vi)a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;



(vii)a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrower, authorized to execute and deliver on behalf of the Borrower
Notices of Borrowing, Notices of Swingline Borrowing, requests for Letters of
Credit, Notices of Conversion and Notices of Continuation;



(viii)copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;



(ix)a Compliance Certificate calculated on a pro forma basis for the previous
four calendar quarters ending on June 30, 2018;



(x)a Disbursement Instruction Agreement effective as of the Agreement Date;



(xi)[Reserved];



(xii)copies of all Material Contracts in existence on the Agreement Date and
either entered into or amended in any material respect after April 2, 2015;



(xiii)evidence that the Fees, if any, then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent, the Lead Arrangers and any of the Lenders,
including without limitation, the fees and expenses of counsel to the
Administrative Agent, have been paid;



(xiv)certificates of insurance evidencing the insurance then in effect with
respect to the Properties and otherwise in compliance with Section 8.5.;



(xv)such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;



(b)there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Parent, the Borrower and their
respective Subsidiaries delivered to the Administrative Agent and the Lenders
prior to the Agreement Date that has had or could reasonably be expected to
result



--------------------------------------------------------------------------------

in a materially adverse effect on the business, assets, liabilities, condition
(financial or otherwise), results of operations or business prospects of the
Parent, the Borrower and the Subsidiaries taken as a whole;



(c)no litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened which could reasonably be
expected to (i) result in a Material Adverse Effect or (ii) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect, the ability of the Parent, the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;



(d)the Parent, the Borrower, the other Loan Parties and the other Subsidiaries
shall have received all approvals, consents and waivers, and shall have made or
given all necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (i) any Applicable Law or (ii) any agreement,
document or instrument to which any Loan Party is a party or by which any of
them or their respective properties is bound;



(e)there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents;



(f)the Borrower and each other Loan Party shall have provided all information
reasonably requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and Anti-Money Laundering Laws,
including without limitation, the Patriot Act; and



(g)each Loan Party or Subsidiary thereof that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall, collectively, have
delivered to the Administrative Agent, and any Lender requesting the same, one
Beneficial Ownership Certification in relation to each such Loan Party or such
Subsidiary, in each case, at least five (5) Business Days prior to the Effective
Date.



Section 6.2.  Conditions Precedent to All Loans and Letters of Credit.

In addition to satisfaction or waiver of the conditions precedent contained in
Section 6.1., the obligations of (i) Lenders to make any Loans and (ii) the
Issuing Banks to issue Letters of Credit are each subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or date of issuance of such Letter of Credit
or would exist immediately after giving effect thereto, and no violation of the
limits described in Section 2.15. would occur after giving effect thereto;
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except (i) in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects and (ii)
during the Covenant Relief Period, the representation set forth in the first
sentence of Section 7.1(l) shall exclude any event or circumstance resulting
from the COVID-19 pandemic as described in the 10-Q publicly filed by the Parent
on May 11, 2020 and in subsequent public disclosures of the Parent in accordance
with applicable securities laws) on and as of the date of the making of such
Loan or date of issuance of such Letter of Credit with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted hereunder; (c) in
the case of the borrowing of Term 2 Loans on the Effective Date and Revolving
Loans, the Administrative Agent shall have received a timely Notice of
Borrowing, in the case of a Swingline Loan, the Swingline Lender shall have
received a timely Notice of Swingline Borrowing, and in the case of the issuance
of a Letter of Credit, the Issuing Banks and the Administrative Agent shall have
received a timely request for the issuance of such Letter of Credit and (d) for
any request for Loans or Letters of Credit prior to the Security Release Date,
receipt by the Administrative Agent of either (i) if the Security Trigger Date
has not occurred and will not occur after giving effect to such Loans or Letters
of Credit, a notice from a Responsible Officer of the Borrower (which may be
included in the Notice of Borrowing or Notice of Swingline Borrowing) certifying
that the Security Trigger Date has not occurred and will not occur after giving
effect to such Loan or Letter of Credit or (ii) if the Security Trigger Date has
occurred (or will occur after giving effect to such Loans or Letters of Credit),
all items that are required to be delivered pursuant to Section 8.14. or
certification by a Responsible Officer that



--------------------------------------------------------------------------------

all such items have been previously delivered to the Administrative Agent.  Each
Credit Event shall constitute a certification by the Borrower to the effect set
forth in the preceding sentence (both as of the date of the giving of notice
relating to such Credit Event and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Credit Event, as of the date of
the occurrence of such Credit Event).  In addition, the Borrower shall be deemed
to have represented to the Administrative Agent and the Lenders at the time any
Loan is made or any Letter of Credit is issued that all conditions to the making
of such Loan or issuing of such Letter of Credit contained in this Article VI.
have been satisfied.  Unless set forth in writing to the contrary, the
Continuation of its Loans or the making of its initial Loan by a Lender shall
constitute a certification by such Lender to the Administrative Agent for the
benefit of the Administrative Agent and the Lenders that the conditions
precedent for initial Loans set forth in Sections 6.1. and 6.2. that have not
previously been waived by the Lenders in accordance with the terms of this
Agreement have been satisfied.



Article VII. Representations and Warranties

Section 7.1.  Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Banks, to issue
Letters of Credit, each of the Parent and the Borrower represents and warrants
to the Administrative Agent, each Issuing Bank and each Lender as follows:



(a)Organization; Power; Qualification.  Each of the Parent, the Borrower, the
other Loan Parties and the other Subsidiaries is a corporation, partnership or
other legal entity, duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.



(b)Ownership Structure.  Part I of Schedule 7.1.(b) is, as of the First
Amendment Date, a complete and correct list of all Subsidiaries of the Parent
setting forth for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding any Equity Interest in such
Subsidiary, (iii) the percentage of ownership of such Subsidiary represented by
such Equity Interests and (iv) whether such Subsidiary is a Material Subsidiary,
a Significant Subsidiary, an Excluded Subsidiary, a Foreign Subsidiary or would
be an Issuer upon the occurrence of the Security Trigger Date (as if such date
occurred on the First Amendment Date), as applicable.  As of the First Amendment
Date, except as disclosed in such Schedule, (A) each of the Parent and its
Subsidiaries owns, free and clear of all Liens (other than Permitted Liens of
the types described in clause (a) of the definition of the term “Permitted
Liens” and in the case of an Excluded Subsidiary, customary Liens on Equity
Interests of such Excluded Subsidiary securing Nonrecourse Indebtedness), and
has the unencumbered right to vote, all outstanding Equity Interests in each
Person shown to be held by it on such Schedule (other than in the case of an
Excluded Subsidiary, customary restrictions on the right to vote the Equity
Interests of such Excluded Subsidiary relating to Nonrecourse Indebtedness),
(B) all of the issued and outstanding capital stock of each such Person
organized as a corporation is validly issued, fully paid and nonassessable and
(C) there are no outstanding subscriptions, options, warrants, commitments,
preemptive rights or agreements of any kind (including, without limitation, any
stockholders’ or voting trust agreements) for the issuance, sale, registration
or voting of, or outstanding securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, any such Person.  As of the First Amendment Date, Part II of
Schedule 7.1.(b) correctly sets forth all Unconsolidated Affiliates of the
Parent, including the correct legal name of such Person, the type of legal
entity which each such Person is, and all Equity Interests in such Person held
directly or indirectly by the Parent.



(c)Authorization of Loan Documents and Borrowings.  The Borrower has the right
and power, and has taken all necessary action to authorize it, to borrow and
obtain other extensions of credit hereunder.  The Parent, the Borrower and each
other Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby and to grant Liens in the
Collateral to the Collateral Agent for the benefit of the Lender Parties
pursuant to the Pledge Agreement upon the occurrence of the Security Trigger
Date.  The Loan Documents to which the Parent, the Borrower or any other Loan
Party is a party have been duly executed and delivered by



--------------------------------------------------------------------------------

the duly authorized officers of such Person and each is a legal, valid and
binding obligation of such Person enforceable against such Person in accordance
with its respective terms, except as the same may be limited by bankruptcy,
insolvency, and other similar laws affecting the rights of creditors generally
and the availability of equitable remedies for the enforcement of certain
obligations (other than the payment of principal) contained herein or therein
and as may be limited by equitable principles generally.



(d)Compliance of Loan Documents with Laws.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms, the borrowings and
other extensions of credit hereunder and the grant of any Liens under the Pledge
Agreement do not and will not, by the passage of time, the giving of notice, or
both:  (i) require any Governmental Approval (other than filings and consents
contemplated by the Pledge Agreement) or violate any Applicable Law (including
all Environmental Laws) relating to the Parent, the Borrower or any other Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of any Loan Party, or any material indenture,
material agreement or other material instrument to which the Parent, the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the other Lender Parties.



(e)Compliance with Law; Governmental Approvals.  Each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries is in compliance
with each Governmental Approval and all other Applicable Laws relating to it
except for noncompliances which, and Governmental Approvals the failure to
possess which, could not, individually or in the aggregate, reasonably be
expected to cause a Default or Event of Default or have a Material Adverse
Effect.



(f)Title to Properties; Liens.  Schedule 7.1.(f) is, as of the First Amendment
Date, a complete and correct listing of all real estate assets of the Borrower,
each other Loan Party and each other Subsidiary, setting forth, for each such
Property, the current occupancy status of such Property and whether such
Property is a Development Property and, if such Property is a Development
Property, the status of completion of such Property.  Schedule 4.1. is, as of
the First Amendment Date, a complete and correct listing of all Unencumbered
Properties.  Each of the Parent, the Borrower, each other Loan Party and each
other Subsidiary has good, marketable and legal title to, or a valid leasehold
interest in, its respective assets.



(g)Existing Indebtedness.  Schedule 7.1.(g) is, as of the First Amendment Date,
a complete and correct listing of all Indebtedness (including all Guarantees) of
each of the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries having, in each case, an outstanding principal balance of
$10,000,000 or more, and if such Indebtedness is secured by any Lien, a
description of all of the property subject to such Lien.  As of the First
Amendment Date, the outstanding principal amount of Indebtedness of each of the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries not set
forth on such Schedule does not exceed $25,000,000 in the aggregate.



(h)Material Contracts.  Schedule 7.1.(h) is, as of the First Amendment Date, a
true, correct and complete listing of all Material Contracts.  No event or
condition exists which would reasonably be expected to result in any party to a
Material Contract taking action to terminate such Material Contract.



(i)Litigation.  Except as set forth on Schedule 7.1.(i), there are no actions,
suits or proceedings pending (or, to the knowledge of any Loan Party, are there
any actions, suits or proceedings threatened) against or in any other way
relating adversely to or affecting the Parent, the Borrower, any other Loan
Party, any other Subsidiary or any of their respective property in any court or
before any arbitrator of any kind or before or by any other Governmental
Authority which could reasonably be expected to have a Material Adverse Effect.
 There are no known strikes, slow downs, work stoppages or walkouts or other
labor disputes in progress or threatened relating to, the Parent, the Borrower,
any other Loan Party or any other Subsidiary which could reasonably be expected
to have a Material Adverse Effect.



(j)Taxes.  All federal, state and other material tax returns of the Parent, the
Borrower, each other Loan Party and each other Subsidiary required by Applicable
Law to be filed have been duly filed, and all federal, material state and other
material taxes, assessments and other governmental charges or levies upon, the
Parent, the Borrower, each other Loan Party, each other Subsidiary and their
respective properties, income, profits and assets which are due and payable have
been paid, except any such nonpayment or non-filing which is at the time
permitted under Section 8.6.  As of the Agreement



--------------------------------------------------------------------------------

Date, none of the United States federal income tax returns of the Parent, the
Borrower, any other Loan Party or any other Subsidiary is under audit.  All
charges, accruals and reserves on the books of the Parent, the Borrower, the
other Loan Parties and the other Subsidiaries in respect of any taxes or other
governmental charges are in accordance with GAAP.



(k)Financial Statements.  The Borrower has furnished to each Lender copies of
the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal years ended December 31, 2016 and December 31, 2017,
and the related audited consolidated statements of operations, shareholders’
equity and cash flow for the fiscal years ended on such dates, with the opinion
thereon of Ernst & Young LLP.  Such financial statements (including in each case
related schedules and notes) are complete and correct in all material respects
and present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the consolidated financial position of the Parent and its
consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods.  Neither the Parent nor any of
its Subsidiaries has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments that
would be required to be set forth in its financial statements or notes thereto,
except as referred to or reflected or provided for in said financial statements.
 



(l)No Material Adverse Change.  Since the date of the most recently audited
consolidated financial statements of the Parent and its consolidated
Subsidiaries filed with the SEC, there has been no event, change, circumstance
or occurrence that could reasonably be expected to have a Material Adverse
Effect.  Each of the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries is Solvent.



(m)ERISA.  



(i)Except as could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, each Benefit Arrangement is in compliance
with the applicable provisions of ERISA, the Internal Revenue Code and other
Applicable Laws.  Except with respect to Multiemployer Plans, each Qualified
Plan has received a favorable determination from the Internal Revenue Service or
may rely upon a favorable opinion letter issued by the Internal Revenue Service
with respect to a prototype plan, or a timely application for such a letter is
currently being processed by the Internal Revenue Service with respect thereto.
 To the knowledge of the Borrower, nothing has occurred which would cause the
loss of its reliance on each Qualified Plan’s favorable determination letter or
opinion letter.



(ii)With respect to any Benefit Arrangement that is a retiree welfare benefit
arrangement, all amounts have been accrued on the applicable ERISA Group’s
financial statements in accordance with FASB ASC 715.  The aggregate funding
contributions payable by the Borrower, the other Loan Parties and the other
Subsidiaries as a result of the “benefit obligation” of all Plans exceeding the
“fair market value of plan assets” for all Plans which are, or are reasonably
expected to be, in “at risk” status (within the meaning of Section 430 of the
Internal Revenue Code or Section 303 of ERISA), all as determined, and with such
terms defined, in accordance with FASB ASC 715, could not reasonably be expected
to exceed $10,000,000 in the aggregate during any fiscal year of the Borrower.



(iii)Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is reasonably expected to occur; (ii) there are no pending, or to the knowledge
of the Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject the Borrower, any other Loan
Party or any other Subsidiary to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.



(n)Absence of Default.  None of the Parent, the Borrower, any of the other Loan
Parties or any of the other Subsidiaries is in default under its certificate or
articles of incorporation or formation, bylaws, partnership agreement or other
similar organizational documents, and no event has occurred, which has not been
remedied, cured or waived:  (i) which



--------------------------------------------------------------------------------

constitutes a Default or an Event of Default; or (ii) which constitutes, or
which with the passage of time, the giving of notice, or both, would constitute,
a default or event of default by, the Parent, the Borrower, any other Loan Party
or any other Subsidiary under any agreement (other than this Agreement) or
judgment, decree or order to which any such Person is a party or by which any
such Person or any of its respective properties may be bound where such default
or event of default could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.



(o)Environmental Laws.  In the ordinary course of business and from time to time
each of the Parent, the Borrower, each other Loan Party and each other
Subsidiary conducts reviews of the effect of Environmental Laws on its
re­spective business, operations and properties, including without limitation,
its respective Properties, in the course of which the Parent, the Borrower, such
other Loan Party or such other Subsidiary identifies and evaluates associated
actual and potential liabilities and costs (including, without limitation,
determining whether any capital or operating expenditures are required for
clean-up or closure of properties presently or previously owned, determining
whether any capital or op­erating expenditures are required to achieve or
maintain compliance in all material respects with Environmental Laws or
re­quired as a condition of any Governmental Approval, any contract, or any
related constraints on operating activities, determining whether any costs or
liabilities exist in connection with on-site or off-site treatment, storage,
handling and disposal of wastes or Hazardous Materials, and determining whether
any actual or potential liabilities to third parties, including employees, and
any related costs and expenses exist).  Each of the Parent, the Borrower, each
other Loan Party and each other Subsidiary: (i) is in compliance with all
Environmental Laws applicable to its business, operations and the Properties,
(ii) has obtained all Governmental Approvals which are required under
Environmental Laws, and each such Governmental Approval is in full force and
effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (i) through (iii) the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect.  Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, no Loan Party has any knowledge of, or has received notice of,
any past, present, or pending releases, events, conditions, circumstances,
activities, practices, incidents, facts, occurrences, actions, or plans that,
with respect to any Loan Party or any other Subsidiary, their respective
businesses, operations or with respect to the Properties, may:  (x) cause or
contribute to an actual or alleged violation of or noncompliance with
Environmental Laws, (y) cause or contribute to any other potential common-law or
legal claim or other liability, or (z) cause any of the Properties to become
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law or require the filing or recording of any notice,
approval or disclosure document under any Environmental Law and, with respect to
the immediately preceding clauses (x) through (z) is based on or related to the
on-site or off-site manufacture, generation, processing, distribution, use,
treatment, storage, disposal, transport, removal, clean up or handling, or the
emission, discharge, release or threatened release of any wastes or Hazardous
Material, or any other requirement under Environmental Law.  There is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, mandate, order, lien, request, investigation, or proceeding
pending or, to the Parent’s knowledge after due inquiry, threatened, against the
Parent, the Borrower, any other Loan Party or any other Subsidiary relating in
any way to Environmental Laws which, reasonably could be expected to have a
Material Adverse Effect.  None of the Properties is listed on or proposed for
listing on the National Priority List promulgated pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 and its
implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law.  To the Parent’s knowledge, no
Hazardous Materials generated at or transported from the Properties are or have
been transported to, or disposed of at, any location that is listed or proposed
for listing on the National Priority List or any analogous state or local
priority list, or any other location that is or has been the subject of a
clean-up, removal or remedial action pursuant to any Environmental Law, except
to the extent that such transportation or disposal could not reasonably be
expected to result in a Material Adverse Effect.



(p)Investment Company.  None of the Parent, the Borrower, any other Loan Party
or any other Subsidiary is (i) an “investment company” or a company “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.



(q)Margin Stock.  None of the Parent, the Borrower, any other Loan Party or any
other Subsidiary is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying “margin stock” within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System.



--------------------------------------------------------------------------------

(r)Affiliate Transactions.  Except as permitted by Section 10.9. or as otherwise
set forth on Schedule 7.1.(r), none of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is a party to or bound by any agreement or
arrangement (whether oral or written) with any Affiliate.



(s)Intellectual Property.  Each of the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries owns or has the right to use, under valid
license agreements or otherwise, all patents, licenses, franchises, trademarks,
trademark rights, service marks, service mark rights,  trade names, trade name
rights, trade secrets and copyrights (collectively, “Intellectual Property”)
necessary to the conduct of its businesses, without known conflict with any
patent, license, franchise, trademark, trademark right, service mark, service
mark right, trade secret, trade name, copyright, or other proprietary right of
any other Person.  All such Intellectual Property is fully protected and/or duly
and properly registered, filed or issued in the appropriate office and
jurisdictions for such registrations, filing or issuances.  No material claim
has been asserted by any Person with respect to the use of any such Intellectual
Property by the Parent, the Borrower, any other Loan Party or any other
Subsidiary, or challenging or questioning the validity or effectiveness of any
such Intellectual Property.  The use of such Intellectual Property by the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries does not
infringe on the rights of any Person, subject to such claims and infringements
as do not, in the aggregate, give rise to any liabilities on the part of the
Parent, the Borrower, any other Loan Party or any other Subsidiary that could
reasonably be expected to have a Material Adverse Effect.



(t)Business.  As of the Agreement Date, the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries are engaged in the business of development,
construction, acquisition, ownership and operation of hotel properties, together
with other business activities incidental thereto.



(u)Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower, any other Loan
Party or any other Subsidiary ancillary to the transactions contemplated hereby.



(v)Accuracy and Completeness of Information.  All written information, reports
and other papers and data (other than financial projections and other forward
looking statements) furnished to the Administrative Agent or any Lender by, on
behalf of, or at the direction of, the Parent, the Borrower, any other Loan
Party or any other Subsidiary were, at the time the same were so furnished and
under the circumstances so furnished, complete and correct in all material
respects, to the extent necessary to give the recipient a true and accurate
knowledge of the subject matter, or, in the case of financial statements,
present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the financial position of the Persons involved as at the date
thereof and the results of operations for such periods (subject, as to interim
statements, to changes resulting from normal year end audit adjustments and
absence of full footnote disclosure).  All financial projections and other
forward looking statements prepared by or on behalf of the Parent, the Borrower,
any other Loan Party or any other Subsidiary that have been or may hereafter be
made available to the Administrative Agent or any Lender were or will be
prepared in good faith based on reasonable assumptions.  As of the Agreement
Date, no fact is known to any Loan Party which has had, or may in the future
have (so far as any Loan Party can reasonably foresee), a Material Adverse
Effect which has not been set forth in the financial statements referred to in
Section 7.1.(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Administrative Agent and the Lenders.  No
document furnished or written statement made to the Administrative Agent or any
Lender in connection with the negotiation, preparation or execution of, or
pursuant to, this Agreement or any of the other Loan Documents contains or will
contain any untrue statement of a material fact, or omits or will omit to state
a material fact necessary in order to make the statements contained therein not
misleading.



(w)Not Plan Assets; No Prohibited Transactions.  None of the assets of the
Parent, the Borrower, any other Loan Party or any other Subsidiary constitutes
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.  Assuming that no Lender funds
any amount payable by it hereunder with “plan assets,” as that term is defined
in 29 C.F.R. 2510.3-101, the execution, delivery and performance of this
Agreement and the other Loan Documents, and the extensions of credit and
repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.





--------------------------------------------------------------------------------

(x)Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.



(i)None of (1) the Parent, Borrower, any other Loan Party or any other
Subsidiary, any of their respective directors, officers, or, to the knowledge of
the Parent, Borrower, such other Loan Party or such other Subsidiary, any of
their respective employees or Affiliates, or (2) to the knowledge of the Parent
or Borrower, any agent or representative of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the Credit Facility,
(A) is a Sanctioned Person or currently the subject or target of any Sanctions,
(B) is acting on behalf of a Sanctioned Person, (C) has its assets located in a
Sanctioned Country, or (D) is under administrative, civil or criminal
investigation for an alleged violation of, or received notice from any
governmental entity regarding a possible violation of, Anti-Corruption Laws,
Anti-Money Laundering Laws or Sanctions by a governmental authority that
enforces Sanctions or any Anti-Corruption Laws or Anti-Money Laundering Laws.

(ii)Each of the Parent, the Borrower and their respective Subsidiaries has
implemented and maintains in effect policies and procedures reasonably designed
to ensure compliance by the Borrower and its Subsidiaries and their respective
directors, officers, employees, and agents with all Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions.  

(iii)Each of the Parent, the Borrower and their respective Subsidiaries, each
director, officer, and to the knowledge of Parent or Borrower, employee, agent
and Affiliate of the Parent or Borrower and each such Subsidiary, is in
compliance with all Anti-Corruption Laws, Anti-Money Laundering Laws in all
material respects and applicable Sanctions.

(iv)No proceeds of any Loans or other extensions of credit hereunder have been
used, directly or indirectly, by the Parent, Borrower, any of their respective
Subsidiaries or any of its or their respective directors, officers, employees
and agents in violation of Section 9.8. or Section 10.4.

(y)REIT Status.  The Parent qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Parent to maintain its status as a REIT.



(z)Unencumbered Properties.  Except for any Property that has been approved as
an Unencumbered Property pursuant to Section 4.1.(c) or otherwise approved by
the Requisite Lenders in writing, each Property included in calculations of the
Unencumbered Asset Value satisfies all of the requirements contained in the
definition of “Unencumbered Property”.



(aa)EEA Financial Institution.  None of the Parent, Borrower or any of their
respective Subsidiaries is an EEA Financial Institution.



(bb) Security Interest.  



On and after the Security Trigger Date and prior to the Security Release Date,
the Pledge Agreement creates, as security for the Obligations, a valid and
enforceable Lien on all of the Collateral in favor of the Collateral Agent for
its benefit and the benefit of the Lender Parties, superior to and prior to the
rights of all third parties (subject to the terms of the Intercreditor
Agreement) and subject to no other Liens (except for Permitted Liens of the
types described in clauses (a), (f) and (i) of the definition of such term).



Section 7.2.  Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any other Loan
Party or any other Subsidiary to the Administrative Agent or any Lender pursuant
to or in connection with this Agreement or any of the other Loan Documents
(including, but not limited to, any such statement made in or in connection with
any amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of any Loan Party prior
to the Agreement Date and delivered to the Administrative Agent or any Lender in
connection with the underwriting or closing the transactions contemplated
hereby) shall constitute representations and warranties made by the Parent and
the Borrower under this Agreement.  All representations and warranties made
under this Agreement and the other Loan Documents shall be deemed to be made at
and as of the Agreement Date, the Effective Date, the date on which any
extension of the Termination Date for a Class of Loans is effectuated



--------------------------------------------------------------------------------

pursuant to Section 2.13., the date on which any increase of Commitments is
effectuated pursuant to Section 2.16. and at and as of the date of the
occurrence of each Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted hereunder.  All
such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.



Article VIII. Affirmative Covenants

For so long as this Agreement is in effect, the Parent and the Borrower shall
comply with the following covenants:



Section 8.1.  Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 10.5., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to, (i)
preserve and maintain its respective existence in the jurisdiction of its
incorporation or formation, (ii) preserve and maintain its respective rights,
franchises, licenses and privileges in the jurisdiction of its incorporation or
formation, except where the failure to preserve and maintain such rights,
franchises, licenses and privileges could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (iii) qualify
and remain qualified and authorized to do business in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification and authorization, except where the failure to be so authorized
and qualified could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.



Section 8.2.  Compliance with Applicable Law.

The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply, and the Parent and the Borrower shall use,
and shall cause each other Loan Party and each other Subsidiary to use,
commercially reasonable efforts to cause all other Persons occupying, using or
present on the Properties to comply, with all Applicable Law (including without
limitation Anti-Corruption Laws and Sanctions), including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect.



Section 8.3.  Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, protect and preserve all of its respective material properties,
including, but not limited to, all Intellectual Property necessary to the
conduct of its respective business, and maintain in good repair, working order
and condition all tangible properties, ordinary wear and tear excepted.



Section 8.4.  Conduct of Business.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, carry on its respective businesses as described in
Section 7.1.(t).



Section 8.5.  Insurance.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks (including without
limitation, terrorism as applicable) and in such amounts as is customarily
maintained by Persons engaged in similar businesses or as may be required by
Applicable Law. The Borrower shall from time to time deliver to the
Administrative Agent upon request a detailed list, together with copies of
certificates of insurance evidencing the insurance then in effect, stating the
names of the insurance companies, the amounts and rates of the insurance, the
dates of the expiration thereof and the properties and risks covered thereby.
 Such



--------------------------------------------------------------------------------

insurance shall, in any event, include terrorism coverage to the extent prudent
owners of properties similar in nature and location generally maintain such
insurance.



Section 8.6.  Payment of Taxes and Claims.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge when due (a) all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, and (b) all lawful claims of
materialmen, mechanics, carriers, warehousemen and landlords for labor,
materials, supplies and rentals which, if unpaid, might become a Lien on any
properties of such Person; provided, however, that this Section shall not
require the payment or discharge of (i) any such tax, assessment, charge, levy
or claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of such Person in accordance with GAAP, or (ii)
any immaterial tax or claim so long as no material Property of the Parent, the
Borrower, any other Loan Party or any other Subsidiary is at the immediate risk
of being seized, levied or forfeited.



Section 8.7.  Books and Records; Inspections.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, keep proper books of record and account in entries
that are full, true and correct in all material respects shall be made of all
dealings and transactions in relation to its business and activities.  The
Parent and the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, permit representatives of the Administrative Agent or any
Lender to visit and inspect any of their respective properties, to examine and
make abstracts from any of their respective books and records and to discuss
their respective affairs, finances and accounts with their respective officers,
employees and independent public accountants (in the presence of an officer of
the Parent or the Borrower if an Event of Default does not then exist), all at
such reasonable times during business hours and as often as may reasonably be
requested and so long as no Event of Default exists, with reasonable prior
notice.  The Borrower shall be obligated to reimburse the Administrative Agent
and the Lenders for their costs and expenses incurred in connection with the
exercise of their rights under this Section only if such exercise occurs while a
Default or Event of Default exists.  Each of the Parent and the Borrower hereby
authorizes and instructs its accountants to discuss the financial affairs of the
Borrower, any other Loan Party or any other Subsidiary with the Administrative
Agent or any Lender.



Section 8.8.  Environmental Matters.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse Effect.
 The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply, and the Parent and the Borrower shall use,
and shall cause each other Loan Party and each other Subsidiary to use,
commercially reasonable efforts to cause all other Persons occupying, using or
present on the Properties to comply, with all Environmental Laws in all material
respects.  The Parent and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, promptly take all actions and pay or arrange
to pay all costs necessary for it and for the Properties to comply in all
material respects with all Environmental Laws and all Governmental Approvals,
including, to the extent required to comply in all material respects with all
Environmental Laws, actions to remove and dispose of all Hazardous Materials and
to clean up the Properties as required under Environmental Laws.  The Parent and
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, promptly take all actions necessary to prevent the imposition of
any Liens on any of their respective properties arising out of or related to any
Environmental Laws (other than a Lien which consists solely of restrictions on
the use of property that do not materially detract from the value of such
property or impair the intended use or profitable operation thereof in the
business of the Parent, the Borrower and their Subsidiaries).  Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.



Section 8.9.  Further Assurances.

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly execute and deliver or cause to be duly executed
and delivered, to the Administrative Agent such further instruments, documents
and certificates, and do and cause



--------------------------------------------------------------------------------

to be done such further acts that may be reasonably necessary or advisable in
the reasonable opinion of the Administrative Agent to carry out more effectively
the provisions of this Agreement and the other Loan Documents.



Section 8.10.  Material Contracts.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly and punctually perform and comply with any and
all representations, warranties, covenants and agreements expressed as binding
upon any such Person under any Material Contract which if not performed or
complied with would reasonably be expected to result in any party to a Material
Contract taking action to terminate such Material Contract.  



Section 8.11.  REIT Status.

The Parent shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.



Section 8.12.  Exchange Listing.

The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or NYSE Amex Equities
or which is subject to price quotations on The NASDAQ Stock Market’s National
Market System.



Section 8.13.  Guarantors.

(a)If, during any fiscal quarter, (i) any Person becomes a Material Subsidiary
(other than an Excluded Subsidiary, a Foreign Subsidiary or any Domestic
Subsidiary that has no material assets other than stock and securities of one or
more Foreign Subsidiary), (ii) any Material Subsidiary ceases to be subject to
the restriction which prevented it from becoming a Guarantor on the Effective
Date or delivering an Accession Agreement pursuant to this Section or (iii) any
Person provides a Guaranty of the Senior Notes, then, not later than the date on
which the Compliance Certificate is required to be delivered pursuant to
Section 9.3. with respect to such fiscal quarter (or if such fiscal quarter is
the fourth fiscal quarter, the fiscal year ending on the date of such fiscal
quarter), the Borrower shall cause such Material Subsidiary to deliver to the
Administrative Agent each of the following in form and substance reasonably
satisfactory to the Administrative Agent: (y) an Accession Agreement executed by
such Subsidiary and (z) the items that would have been delivered under
subsections (iv) through (viii) and (xv) of Section 6.1.(a) and under
Section 6.1.(f) if such Subsidiary had been a Material Subsidiary (other than an
Excluded Subsidiary, a Foreign Subsidiary or any Domestic Subsidiary that has no
material assets other than stock and securities of one or more Foreign
Subsidiary) on the Agreement Date.  As provided in Section 4.1.(d), a Property
that is to become an Unencumbered Property and that is owned by a Subsidiary
that is not a Guarantor shall not be considered to be an Unencumbered Property
until such time as the Administrative Agent shall have received the items
referred to in Section 4.1.(d).



(b)The Borrower may request in writing that the Administrative Agent release,
and upon receipt of such request the Administrative Agent shall release, a
Guarantor (other than the Parent) from the Guaranty so long as: (i) such
Guarantor owns no Unencumbered Property, nor any direct or indirect equity
interest in any Subsidiary that owns an Unencumbered Property; (ii) such
Guarantor is not otherwise required to be a party to the Guaranty under the
immediately preceding subsection (a); (iii) no Default or Event of Default shall
then be in existence or would occur as a result of such release, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 10.1.; (iv) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of such release with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Loan Documents; and (v) the Administrative Agent shall have received
such written request at least 10 Business Days (or such shorter period as may be
acceptable to the Administrative Agent in its sole discretion) prior to the



--------------------------------------------------------------------------------

requested date of release.  Delivery by the Borrower to the Administrative Agent
of any such request shall constitute a representation by the Borrower that the
matters set forth in the preceding sentence (both as of the date of the giving
of such request and as of the date of the effectiveness of such request) are
true and correct with respect to such request.



Section 8.14.  Security Trigger Date / Additional Collateral / Release of
Collateral.

(a)On or before the occurrence of the Security Trigger Date, the Parent and the
Borrower shall, and shall cause each Subsidiary of the Borrower that owns any
interest in any Collateral, to grant a first priority Lien in the Collateral to
the Administrative Agent for the benefit of the Lender Parties and shall deliver
each of the following to the Administrative Agent in form and substance
reasonably satisfactory to the Administrative Agent: (i) the results of a recent
UCC, tax, judgment, bankruptcy and lien search in each of the jurisdictions in
which UCC financing statements or other filings or recordations should be made
to evidence or perfect Liens in the Collateral, (ii) the Pledge Agreement duly
executed by each Person that owns Collateral, (iii) each document (including,
without limitation, any UCC financing statement and certificates evidencing the
Equity Interest of each Issuer, if any, together with stock powers with respect
thereto and any promissory notes or other instruments evidencing any Material
Debt Receivables together with allonges thereto) and evidence of the taking of
all actions required by the Pledge Agreement or under Applicable Law or
reasonably deemed necessary or appropriate by the Administrative Agent to be
entered into, filed, registered or recorded or taken, in order to create in
favor of the Administrative Agent, for the benefit of the Lender Parties, a
perfected first-priority Lien in the Collateral, (iv) opinion of counsel to the
Parent, the Borrower and their Subsidiaries relating to the creation, attachment
and perfection of the Liens granted pursuant to the Pledge Agreement and the
authorization, delivery and enforceability of the Pledge Agreement and (v) one
or more Intercreditor Agreements duly executed by the Collateral Agent and the
holders of the Senior Notes (and, if and to the extent applicable, any other
Material Collateral Indebtedness which is secured by a Lien on the Collateral)
and acknowledged by the Grantors.  



(b)If, after the occurrence of the Security Trigger Date and prior to the
Security Release Date, the Parent, the Borrower or any of their Subsidiaries
acquires any Collateral, then, within five Business Days following the
acquisition thereof, the Borrower or the applicable Subsidiary shall take such
actions as shall be reasonably required to grant to the Administrative Agent for
the benefit of the Lender Parties a first priority Lien in such Collateral
including, (i) if the owner thereof is not a party to the Pledge Agreement and
or any existing Intercreditor Agreement, delivering a supplement to the Pledge
Agreement and/or the Intercreditor Agreement duly executed by such Person and a
UCC financing statement with respect to such Person and (ii) taking such actions
as may be required pursuant to the Pledge Agreement including delivery of (x)
any certificates evidencing the Equity Interest of any applicable Issuer, if
any, together with stock powers with respect thereto, (y) any promissory notes
or other instruments evidencing any Material Debt Receivables together with
allonges thereto and (z) any UCC financing statement amendment as may be
necessary with respect to such additional Collateral.  As provided in Section
4.1.(d)., a Property that is to become an Unencumbered Property after the
occurrence of the Security Trigger Date and prior to the Security Release Date
shall not be considered to be an Unencumbered Property until such time as the
Administrative Agent shall have received the items referred to in Section
4.1.(d).  



(c)The Borrower may request in writing that the Administrative Agent release,
and promptly upon receipt of such request the Administrative Agent shall
release, its Lien in the Collateral if (i) the Security Release Date shall have
occurred or (ii) any assets secured by Lien are sold (or effective
simultaneously with such release, shall be sold) so long as: (A) such sale is
permitted by the terms hereof (including Section 4.2.) and, if applicable, the
Borrower has complied (or, upon receipt of the proceeds of such sale) will
comply with the terms of Section 2.8; (B) such assets are no longer required to
be pledged as Collateral under the terms hereof; (C) no Default or Event of
Default shall then be in existence or would occur as a result of such release,
including without limitation and, to the extent then applicable, a Default or
Event of Default resulting from a violation of any of the covenants contained in
Section 10.1. after the Covenant Relief Period; and (D) the Administrative Agent
shall have received such written request at least 5 Business Days (or such
shorter period as may be acceptable to the Administrative Agent in its sole
discretion) prior to the requested date of release.  Delivery by the Borrower to
the Administrative Agent of any such request shall constitute a representation
by the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request.





--------------------------------------------------------------------------------

Section 8.15.  Article 8 Securities.

Notwithstanding any other provision contained in this Agreement or any other
Loan Document, the Parent and the Borrower hereby covenant and agree with the
Administrative Agent and the Lenders that from and after the date of this
Agreement until the earlier of (a) the date this Agreement shall terminate in
accordance with Section 13.10. or (b) the Security Release Date: (i) it will
take no action (nor permit any Subsidiary to take any action) of any nature
whatsoever for any of the Equity Interests in any Issuer to be treated as
“securities” within the meaning of, or governed by, Article 8 of the UCC; (ii)
it will take no action (nor permit any Subsidiary to take any action) of any
nature whatsoever to enter into, acknowledge or agree to a securities control
agreement with respect to the Equity Interests of Issuer; and (iii) it will not
(nor permit any Subsidiary to) consent to or permit the filing of financing
statements with respect to Equity Interests in any Issuer except for financing
statements filed pursuant to the Pledge Agreement.



Section 8.16.  Government Assistance Indebtedness.

(a)The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, (1) use all of the proceeds of Government Assistance
Indebtedness issued under the CARES Act exclusively for CARES Forgivable Uses,
if applicable, in the manner required under the CARES Act to obtain forgiveness
of the largest possible amount of such Government Assistance Indebtedness, which
as of the First Amendment Date requires that the applicable borrower use not
less than 75% of the proceeds of Government Assistance Indebtedness for CARES
Payroll Costs and (2) use commercially reasonable efforts to conduct their
business in a manner that maximizes the amount of the Government Assistance
Indebtedness that is forgiven, if any.



(b)Notwithstanding anything contained in this Agreement, the Parent and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, maintain the proceeds of Government Assistance Indebtedness in an account
that does not sweep funds and thereafter apply them to any other Indebtedness.



(c)If the Parent, the Borrower or any Subsidiary incurs Government Assistance
Indebtedness, the Parent and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, (1) maintain all records required to be
submitted in connection with the forgiveness of such Government Assistance
Indebtedness, (2) apply for forgiveness of such Government Assistance
Indebtedness in accordance with regulations implementing Section 1106 of the
CARES Act within 30 days after the last day of the eight week period immediately
following the date of incurrence of such Government Assistance Indebtedness and
(3) provide the Administrative Agent with a copy of its application for
forgiveness and all supporting documentation required by the SBA or the lender
of such Government Assistance Indebtedness in connection with the forgiveness of
such Government Assistance Indebtedness.



Article IX. Information

For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:



Section 9.1.  Quarterly Financial Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 45 days after the end of
each of the first, second and third fiscal quarters of the Parent unless, solely
during the Covenant Relief Period, the SEC extends the time for quarterly filing
past such date for public companies generally, then the earlier of (i) 5 days
after the same is required to be filed with the SEC and (ii) the date which is
75 days after the end of such fiscal quarters of the Parent), the unaudited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income, equity
and cash flows of the Parent and its Subsidiaries for such period, setting forth
in each case in comparative form the figures as of the end of and for the
corresponding periods of the previous fiscal year, all of which shall be
certified by the chief financial officer of the Parent, in his or her opinion,
to present fairly, in accordance with GAAP and in all material respects, the
consolidated financial position of the Parent and its Subsidiaries as at the
date thereof and the results of operations for such period (subject to normal
year-end audit adjustments and absence of full footnote disclosure).





--------------------------------------------------------------------------------

Section 9.2.  Year-End Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the SEC (but in no event later than 120 days after the end of
each fiscal year of the Parent unless, solely during the Covenant Relief Period,
the SEC extends the time for annual filing past such date for public companies
generally, then the earlier of (i) 5 days after the same is required to be filed
with the SEC and (ii) the date which is 150 days after the end of such fiscal
year of the Parent), the audited consolidated balance sheet of the Parent and
its Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of income, equity and cash flows of the Parent and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year, all of which shall be
(a) certified by the chief financial officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the financial position of the Parent and its Subsidiaries as at the
date thereof and the result of operations for such period and (b) accompanied by
the report thereon of Ernst & Young LLP or any other independent certified
public accountants of recognized national standing acceptable to the
Administrative Agent, whose report shall not be subject to (i) any “going
concern” or like qualification or exception or (ii) any qualification or
exception as to the scope of such audit.



Section 9.3.  Compliance Certificate.

At the time the financial statements are furnished pursuant to Sections 9.1. and
9.2., a certificate substantially in the form of Exhibit M (a “Compliance
Certificate”) executed on behalf of the Parent by the chief financial officer or
chief accounting officer of the Parent in his or her capacity as such officer
and not in any individual capacity (a) setting forth in reasonable detail as of
the end of such fiscal quarter or fiscal year, as the case may be, the
calculations required to establish whether the Parent and the Borrower, as
applicable, were in compliance with the covenants contained in Section 10.1. and
(b) stating that, to his or her knowledge, after due inquiry, no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred and the steps being taken by
the Borrower with respect to such event, condition or failure.  Together with
the delivery of each Compliance Certificate, the Borrower shall deliver (A) a
list of all Persons that have become a Material Subsidiary or a Significant
Subsidiary since the date of the Compliance Certificate most recently delivered
hereunder and (B) a report of newly acquired Properties, including their Net
Operating Income for the period of four consecutive fiscal quarters most
recently ending, purchase price, and principal amount of the mortgage debt as of
the date of such Compliance Certificate, if any, since the date of the
Compliance Certificate most recently delivered hereunder. During the Covenant
Relief Period, the Parent and Borrower shall continue to provide the
calculations set forth in the compliance certificate (but not a certification as
to the compliance therewith).  Additionally, concurrently with the Compliance
Certificates required with respect to the last fiscal quarter of the Covenant
Relief Period and the first two fiscal quarters following the Covenant Relief
Period, the Borrower and the Parent shall provide Administrative Agent (for
informational purposes only) its calculation of the financial tests set forth in
Section 10.1 based on a trailing-twelve month calculation.



During the Covenant Relief Period, the Borrower and the Parent shall deliver a
supplemental Compliance Certificate on the 13th of each calendar month
certifying as to (1) the amount of Unrestricted Cash of the Borrower and its
Subsidiaries as of the last day of the preceding month and (2) the calculation
of and compliance with the Average Monthly Liquidity covenant set forth in
Section 10.1.(i).  



Section 9.4.  Other Information.

(a)Promptly, and in any event within 5 Business Days, upon receipt thereof,
copies of all reports, if any, submitted to the Parent or its Board of Directors
by its independent public accountants including, without limitation, any
management report;



(b)Within 5 Business Days of the filing thereof, copies of all registration
statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K and 10-Q (or their equivalents) and all other
periodic reports which any Loan Party or any other Subsidiary shall file with
the SEC or any national securities exchange.



(c)Promptly, and in any event within 5 Business Days, upon the mailing thereof
to the shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Parent, any Subsidiary or any other
Loan Party;



--------------------------------------------------------------------------------

(d)Within 45 days after the end of each fiscal quarter of the Borrower, an
operating summary with respect to each Unencumbered Property, including without
limitation, a quarterly and year-to-date statement of Net Operating Income;



(e)No later than 90 days after the beginning of each fiscal year of the Parent,
(i) projected sources and uses of cash statements, balance sheets, income
statements, and EBITDA, of the Parent, the Borrower and the other Subsidiaries
on a consolidated and annual basis for the next succeeding fiscal year and, to
the extent available, for the next three succeeding fiscal years, all itemized
in reasonable detail; (ii) operating statements for the prior year, a property
budget for the then current year and planned capital expenditure budget on both
an individual and consolidated basis for each Property of the Parent, the
Borrower and each of the other Subsidiaries and (iii) the most current Smith
Travel Research STAR Report available, which will compare the individual
Unencumbered Properties to the primary competitive set.  The foregoing shall be
accompanied by pro forma calculations, together with detailed assumptions,
required to establish whether or not the Parent and the Borrower, as applicable,
will be in compliance with the covenants contained in Section 10.1. at the end
of each fiscal quarter of the next succeeding fiscal year;



(f)To the extent the Parent, the Borrower, any other Loan Party or any other
Subsidiary is aware of the same, prompt notice of any matter that has had, or
which could reasonably be expected to have, a Material Adverse Effect, including
without limitation the Parent, the Borrower, any other Loan Party or any other
Subsidiary actually becoming aware of any ERISA Event or any material
litigation, arbitration or governmental investigation or proceeding instituted
or threatened in writing against any Loan Party or Unencumbered Property;



(g)A copy of any amendment to the certificate or articles of incorporation or
formation, bylaws, operating agreement, partnership agreement or other similar
organizational documents of the Parent, the Borrower or any other Loan Party
within 5 Business Days after the effectiveness thereof;



(h)Prompt notice of any change in the senior management of the Parent or the
Borrower;



(i)Prompt notice of (i) the occurrence of any Default or Event of Default, or
(ii) any event which constitutes or which with the passage of time, the giving
of notice, or otherwise, would constitute a default or event of default by the
Parent, the Borrower, any other Loan Party or any other Subsidiary under any
Material Contract or the Senior Notes Agreement;



(j)Prompt notice of any Person becoming a Material Subsidiary or a Significant
Subsidiary or, after the Security Trigger Date and prior to the Security Release
Date, an Issuer;



(k)Promptly, and in any event not less than five days prior to the effectiveness
thereof, a copy of each material amendment to the Senior Notes Agreement or the
terms of the Senior Notes;



(l)Promptly upon the request of the Administrative Agent, evidence of the
Parent’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail reasonably
satisfactory to the Administrative Agent;



(m)Promptly, upon each request, information identifying the Parent and the
Borrower as a Lender may request in order to comply with applicable “know your
customer” and Anti-Money Laundering Laws, including without limitation, the
Patriot Act; and



(n)From time to time and promptly upon each request, such data, certificates,
reports, statements, documents or further information regarding any Property or
the business, assets, liabilities, financial condition, results of operations or
business prospects of the Parent, the Borrower, any other Loan Party or any
other Subsidiary as the Administrative Agent or any Lender may reasonably
request.

Subject to the requirements of Section 9.5.(a), to the extent any notices,
documents or other items to be delivered pursuant to this Section 9.4. are
included in materials otherwise filed with the SEC, the filing of such materials
with the SEC shall satisfy the notice and/or delivery requirements under this
Section 9.4.





--------------------------------------------------------------------------------

Section 9.5.  Electronic Delivery of Certain Information.

(a)Documents required to be delivered pursuant to the Loan Documents (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website or a website
sponsored or hosted by the Administrative Agent or the Borrower) provided that
the foregoing shall not apply to (i) notices to any Lender (or the Issuing
Banks) pursuant to Article II. and (ii) any Lender that has notified the
Administrative Agent and the Borrower that it cannot or does not want to receive
electronic communications.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications.  Documents or notices delivered electronically shall
be deemed to have been delivered 24 hours after the date and time on which the
Administrative Agent or the Borrower posts such documents or the documents
become available on a commercial website and the Administrative Agent or
Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 11:00 a.m. Central time on the opening of
business on the next business day for the recipient.  Notwithstanding anything
contained herein, the Borrower shall deliver paper copies of any documents to
the Administrative Agent or to any Lender that requests such paper copies until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery.  Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.



(b)Documents required to be delivered pursuant to Article II. may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.



Section 9.6.  Public/Private Information.

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Informational Materials”)
pursuant to this Article and the Borrower shall designate Informational
Materials (a) that are either available to the public or not material with
respect to the Borrower and its Subsidiaries or any of their respective
securities for purposes of United States federal and state securities laws, as
“Public Information” and (b) that are not Public Information as “Private
Information”; provided that any Informational Materials that are not designated
as “Public Information” or “Private Information” shall be considered to be
“Private Information”.



Section 9.7.  Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions.

The Parent and the Borrower will (a) maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance by the Parent, the Borrower,
their respective Subsidiaries and their respective directors, officers,
employees and agents with all Anti-Corruption Laws, Anti-Money Laundering Laws
and applicable Sanctions, (b) notify the Administrative Agent and each Lender
that previously received a Beneficial Ownership Certification of any change in
the information provided in the Beneficial Ownership Certification that would
result in a change to the list of beneficial owners identified therein and (c)
promptly upon the reasonable request of the Administrative Agent or any Lender,
provide the Administrative Agent or such Lender, as the case may be, any
information or documentation requested by it for purposes of complying with the
Beneficial Ownership Regulation.



Section 9.8.  Use of Proceeds.

(a)The Borrower will use the proceeds of Loans or any Letter of Credit only for
general corporate purposes, including, without limitation, (i) to finance
acquisitions otherwise permitted under this Agreement; (ii) to finance capital
expenditures and the repayment of Indebtedness of the Borrower and its
Subsidiaries; (iii) to finance repurchases of common



--------------------------------------------------------------------------------

and preferred Equity Interests, (iv) to provide for the general working capital
needs of the Borrower and its Subsidiaries, (v) the payment of fees and expenses
in connection herewith and (vi) Restricted Payments to the extent permitted
under this Agreement.



(b)The Borrower will not request any Loan, and the Borrower shall not use, and
shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan or Letter
of Credit, directly or to Borrower’s knowledge indirectly, (i) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.







Article X. Negative Covenants

For so long as this Agreement is in effect, the Parent and the Borrower shall
comply with the following covenants:



Section 10.1.  Financial Covenants.

(a)Maximum Leverage Ratio.  The Parent shall not permit the Leverage Ratio to
exceed 6.50 to 1.00 at any time; provided, however, that (I) notwithstanding the
foregoing if the Covenant Relief Period ends as specified in clause (ii) of the
definition thereof then (A) for the fiscal quarter period ending June 30, 2021,
the Leverage Ratio may exceed 6.50 to 1.00 but shall not exceed 7.00 to 1.00 at
any time and (B) for the fiscal quarter period ending September 30, 2021, the
Leverage Ratio may exceed 6.50 to 1.00 but shall not exceed 6.75 to 1.00 at any
time, and (II) the Parent shall have the option, exercisable one time beginning
the fiscal quarter period ending December 31, 2021, to elect that the Leverage
Ratio may exceed 6.50 to 1.00 for a period (such period, the “Leverage Ratio
Surge Period”) of up to four consecutive fiscal quarters commencing with the
fiscal quarter during which the Borrower delivers the notice referred to below
so long as (i) the Borrower has delivered a written notice to the Administrative
Agent that the Borrower is exercising its option under this subsection (a) and
(ii) the Leverage Ratio does not exceed 7.00 to 1.00 at any time during the
Leverage Ratio Surge Period.



(b)Minimum Fixed Charge Coverage Ratio.  The Parent shall not permit the ratio
of (i) Adjusted EBITDA for the period of four consecutive fiscal quarters most
recently ended to (ii) Fixed Charges for such period to be less than 1.50 to
1.00 as of the last day of such period.  Notwithstanding the foregoing, for
purposes of calculating the foregoing, (A) for the last full fiscal quarter
period of the Covenant Relief Period (which, (x) if the Covenant Relief Period
ends pursuant to clause (i) of the definition thereof will be the period for
which the Borrower calculated the Financial Covenants in the Covenant Relief
Termination Notice and (y) if the Covenant Relief Period ends pursuant to clause
(ii) of the definition thereof, will be June 30, 2021), Adjusted EBITDA and
Fixed Charges shall be measured as, at Borrower’s election, either (I) Adjusted
EBITDA and Fixed Charges for the two fiscal quarter period ending on such date
multiplied by 2, or (II) Adjusted EBITDA and Fixed Charges for the single fiscal
quarter ending on such date multiplied by 4; (B) for the fiscal quarter period
immediately following the fiscal quarter period described in clause (A),
Adjusted EBITDA and Fixed Charges shall be measured as, either (I) if for clause
(A) above, Adjusted EBITDA and Fixed Charges was measured based on sub-clause
(I) thereof, then Adjusted EBITDA and Fixed Charges shall be measured as
Adjusted EBITDA and Fixed Charges for the three fiscal quarter period ending on
such date multiplied by 4/3, or (II) if for clause (A) above, Adjusted EBITDA
and Fixed Charges was measured based on sub-clause (II) thereof, then Adjusted
EBITDA and Fixed Charges shall be measured as Adjusted EBITDA and Fixed Charges
for the two fiscal quarter period ending on such date multiplied by 2; and (C)
for the fiscal quarter period immediately following the fiscal quarter period
described in clause (B), Adjusted EBITDA and Fixed Charges shall be measured as,
either (I) if for clause (A) above, Adjusted EBITDA and Fixed Charges was
measured based on sub-clause (I) thereof, then Adjusted EBITDA and Fixed Charges
shall be measured as Adjusted EBITDA and Fixed Charges for the four fiscal
quarter period ending on such date, or (II) if for clause (A) above, Adjusted
EBITDA and Fixed Charges was measured based on sub-clause (II) thereof, then
Adjusted EBITDA and Fixed Charges shall be measured as Adjusted EBITDA and Fixed
Charges for the three fiscal quarter period ending on such date multiplied by
4/3.





--------------------------------------------------------------------------------

(c)Minimum Tangible Net Worth.  The Parent shall not permit Tangible Net Worth
at any time to be less than $2,000,000,000.



(d)Maximum Unencumbered Leverage Ratio.  The Parent shall not permit the ratio
of  (i)Unsecured Indebtedness of the Parent and its Subsidiaries determined on a
consolidated basis to (ii) Unencumbered Asset Value to exceed 0.60 to 1.00 at
any time; provided, however, that the Parent shall have the option, exercisable
one time, to elect that such ratio may exceed 0.60 to 1.00 for a period (such
period, the “Unencumbered Leverage Ratio Surge Period”) of up to four
consecutive fiscal quarters commencing with the fiscal quarter during which the
Borrower delivers the notice referred to below so long as (i) the Borrower has
delivered a written notice to the Administrative Agent that the Borrower is
exercising its option under this subsection (d), (ii) such ratio does not exceed
0.65 to 1.00 at any time during the Unencumbered Leverage Ratio Surge Period and
(iii) the Borrower completed a Material Acquisition which resulted in such ratio
(after giving effect to such Material Acquisition) exceeding 0.60 to 1.00 at any
time during the fiscal quarter in which such Material Acquisition took place or
the immediately following fiscal quarter.



(e)Minimum Unsecured Interest Expense Coverage Ratio.  The Parent shall not
permit the ratio of (i) Adjusted NOI to (ii) Unsecured Interest Expense of
Parent and its Subsidiaries to be less than 2.00 to 1.00 at any time; provided,
however, that notwithstanding the foregoing if the Covenant Relief Period ends
as specified in clause (ii) of the definition thereof then (A) for the fiscal
quarter period ending June 30, 2021, the ratio of Adjusted NOI to Unsecured
Interest Expense may be less than 2.00 to 1.00 but shall not be less than 1.50
to 1.00 at any time and (B) for the fiscal quarter period ending September 30,
2021, the ratio of Adjusted NOI to Unsecured Interest Expense may be less than
2.00 to 1.00 but shall not be less than 1.75 to 1.00 at any time.
 Notwithstanding the foregoing, for purposes of calculating the foregoing, (A)
for the last full fiscal quarter period of the Covenant Relief Period (which,
(x) if the Covenant Relief Period ends pursuant to clause (i) of the definition
thereof will be the period for which the Borrower calculated the Financial
Covenants in the Covenant Relief Termination Notice and (y) if the Covenant
Relief Period ends pursuant to clause (ii) of the definition thereof, will be
June 30, 2021), Adjusted NOI and Unsecured Interest Expense shall be measured
as, at Borrower’s election, either (I) Adjusted NOI and Unsecured Interest
Expense  for the two fiscal quarter period ending on such date multiplied by 2,
or (II) Adjusted NOI and Unsecured Interest Expense  for the single fiscal
quarter ending on such date multiplied by 4; (B) for the fiscal quarter period
immediately following the fiscal quarter period described in clause (A),
Adjusted NOI and Unsecured Interest Expense  shall be measured as, either (I) if
for clause (A) above, Adjusted NOI and Unsecured Interest Expense  was measured
based on sub-clause (I) thereof, then Adjusted NOI and Unsecured Interest
Expense  shall be measured as Adjusted NOI and Unsecured Interest Expense  for
the three fiscal quarter period ending on such date multiplied by 4/3, or (II)
if for clause (A) above, Adjusted NOI and Unsecured Interest Expense  was
measured based on sub-clause (II) thereof, then Adjusted NOI and Unsecured
Interest Expense shall be measured as Adjusted NOI and Unsecured Interest
Expense  for the two fiscal quarter period ending on such date multiplied by 2;
and (C) for the fiscal quarter period immediately following the fiscal quarter
period described in clause (B), Adjusted NOI and Unsecured Interest Expense
 shall be measured as, either (I) if for clause (A) above, Adjusted NOI and
Unsecured Interest Expense  was measured based on sub-clause (I) thereof, then
Adjusted NOI and Unsecured Interest Expense  shall be measured as Adjusted NOI
and Unsecured Interest Expense  for the four fiscal quarter period ending on
such date, or (II) if for clause (A) above, Adjusted NOI and Unsecured Interest
Expense  was measured based on sub-clause (II) thereof, then Adjusted NOI and
Unsecured Interest Expense shall be measured as Adjusted NOI and Unsecured
Interest Expense  for the three fiscal quarter period ending on such date
multiplied by 4/3.



(f)Minimum Unencumbered Property Requirements.  The Parent shall not permit the
number of Unencumbered Properties to be less than 7 Properties or the
Unencumbered Asset Value to be less than $500,000,000.



(g)Maximum Secured Indebtedness Ratio.  The Parent shall not permit the ratio of
(i) Secured Indebtedness of the Parent and its Subsidiaries to (ii) Total Asset
Value to exceed 0.45 to 1.00 at any time.



(h)Maximum Secured Recourse Indebtedness Ratio.  The Parent shall not permit the
ratio of (i) Secured Recourse Indebtedness of the Parent and its Subsidiaries to
(ii) Total Asset Value to exceed 0.10 to 1.00 at any time.



(i)Liquidity.  At all times during the Covenant Relief Period, the Borrower and
its Subsidiaries shall maintain Average Monthly Liquidity of not less than
$150,000,000.





--------------------------------------------------------------------------------

(j)Covenant Relief Period.  Notwithstanding the foregoing, during the Covenant
Relief Period, the Parent shall not be required to comply with the Financial
Covenants described in clauses (a) – (h) and neither the Leverage Ratio Surge
Period nor the Unencumbered Leverage Ratio Surge Period shall be deemed to be
utilized.



(k)Dividends and Other Restricted Payments.  The Parent and the Borrower shall
not, and shall not permit any of their Subsidiaries to, redeem, purchase,
repurchase or otherwise acquire any Equity Interests of the Parent, the Borrower
or any of their Subsidiaries from any Person other than the Parent, the Borrower
or a Subsidiary unless (i) no Default or Event of Default exists or would result
therefrom and (ii) the Borrower shall have delivered to the Administrative Agent
at least 3 Business Days prior to any redemption, purchase, repurchase or other
acquisition that exceeds $50,000,000 in the aggregate a Compliance Certificate
evidencing that the Parent and the Borrower will be in compliance with the
covenants contained in Section 10.1. after giving pro forma effect to such
redemption, purchase, repurchase or other acquisition.  Notwithstanding the
foregoing, if an Event of Default exists, the Parent and the Borrower shall not,
and shall not permit any of their Subsidiaries to, declare or make any
Restricted Payments except that (i) the Borrower may declare and make cash
distributions to the Parent and other holders of Equity Interests in the
Borrower with respect to any fiscal year to the extent necessary for the Parent
to distribute, and the Parent may (A) make cash or equity distributions in an
aggregate amount not to exceed the minimum amount necessary for the Parent to
satisfy the requirements for qualification and taxation as a REIT and not be
subject to income or excise taxation under Sections 857(b)(1), 857(b)(3), 860 or
4981 of the Internal Revenue Code and (B) make additional distributions in
common Equity Interests of the Parent in an amount under this clause (B) that,
when combined with the distributions under clause (A) above, do not exceed 100%
of the taxable income of the Parent determined in accordance with
Section 857(b)(2) of the Internal Revenue Code and (ii) Subsidiaries of the
Borrower may make Restricted Payments to any Person that owns an Equity Interest
in such Subsidiary, ratably according to their respective holdings of the type
of Equity Interest in respect of which such Restricted Payment is being made.
 Notwithstanding the foregoing, during the Covenant Relief Period, the terms of
this 10.1.(k) shall be subject to Section 10.11.(a).



Section 10.2.  Permitted Liens; Negative Pledge.

(a)The Parent and the Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary or to, create, assume, or incur any Lien (other
than Permitted Liens) upon any of its properties, assets, income or profits of
any character whether now owned or hereafter acquired or, if immediately prior
to the creation, assumption or incurring of such Lien, or immediately
thereafter, a Default or Event of Default is or would be in existence, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 10.1.  The Parent and the Borrower
shall not, and shall not permit any other Loan Party or any other Subsidiary to
create any Lien (other than Permitted Liens described in clauses (a), (f) and
(i) of the definition thereof) in the Collateral (or the property required to
become Collateral on the Security Trigger Date) or in the Equity Interests of
any Excluded Issuer from and after June 30, 2020 to and including the Security
Release Date.



(b)The Parent and the Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary (other than an Excluded Subsidiary) to, enter
into, assume or otherwise be bound by any Negative Pledge except for (i) a
Negative Pledge contained in any agreement that evidences unsecured Indebtedness
which contains restrictions on encumbering assets that are substantially similar
to or less restrictive than those restrictions contained in the Loan Documents;
(ii) a Negative Pledge contained in any agreement relating to assets to be sold
where the restrictions on encumbering assets relate only to such assets pending
such sale; (iii) a Negative Pledge contained in a joint venture agreement
applicable solely to the assets or Equity Interests of such joint venture; and
(iv) a Negative Pledge contained in any agreement (x) evidencing Secured
Indebtedness of such Person, but only to the extent that no Default or Event of
Default is in existence at the time such Secured Indebtedness is created,
incurred or assumed, nor would result from the creation, incurrence or
assumption of such Secured Indebtedness (including without limitation, a Default
or Event of Default resulting from a violation of any of the covenants contained
in Section 10.1.), (y) the Lien securing such Secured Indebtedness permitted to
exist pursuant to this Agreement, and (z) which prohibits the creation of any
other Lien on only the property securing such Secured Indebtedness.  Further,
the Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to grant a Negative Pledge (other than a Negative Pledge
in the Senior Note Agreement that is substantially identical to this sentence)
in the Equity Interests of any Excluded Issuer from and after June 30, 2020 to
and including the Security Release Date.





--------------------------------------------------------------------------------

Section 10.3.  Restrictions on Intercompany Transfers.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary (other than an Excluded Subsidiary) to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to:
(a) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other Equity Interests owned by the Parent, the Borrower or any
other Subsidiary; (b) pay any Indebtedness owed to the Parent, the Borrower or
any other Subsidiary; (c) make loans or advances to the Parent, the Borrower or
any other Subsidiary; or (d) transfer any of its property or assets to the
Parent, the Borrower or any other Subsidiary, in each case, other than: (i) with
respect to clauses (a) through (d), those encumbrances or restrictions
(x) contained in any Loan Document or (y) contained in any other agreement that
evidences unsecured Indebtedness containing encumbrances or restrictions on the
actions described above that are substantially similar to or less restrictive
than those contained in the Loan Documents, or (ii) with respect to clause (d),
(x) restrictions contained in any agreement relating to the sale of a Subsidiary
(other than the Borrower) or the assets of a Subsidiary pending sale, or
relating to Secured Indebtedness secured by a Lien on assets that the Parent,
the Borrower, any other Loan Party or any other Subsidiary may create, incur,
assume, or permit or suffer to exist under the Loan Documents; provided that in
any such case, the restrictions apply only to the Subsidiary or the assets that
are the subject of such sale or Lien, as the case may be or (y) customary
provisions restricting assignment of any agreement entered into by the Parent,
the Borrower, any other Loan Party or any other Subsidiary in the ordinary
course of business.



Section 10.4.  Restrictions on Use of Proceeds.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, use any part of such proceeds to purchase or carry, or to reduce
or retire or refinance any credit incurred to purchase or carry, any margin
stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock; provided, however,
subject to Section 10.1.(k), the Borrower may use proceeds of the Loans to
redeem, purchase, repurchase or otherwise acquire Equity Interests of the
Parent, the Borrower any their Subsidiaries so long as such use will not result
in any of the Loans or other Obligations being considered to be “purpose credit”
directly or indirectly secured by margin stock within the meaning of Regulation
U or Regulation X of the Board of Governors of the Federal Reserve System.



Section 10.5.  Merger, Consolidation, Sales of Assets and Other Arrangements.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, (i) enter into any transaction of merger or
consolidation, (ii) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution) or (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:



(a)any of the actions described in the immediately preceding clauses (i) through
(iii) may be taken with respect to any Subsidiary so long as (x) immediately
prior to the taking of such action, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence,
(y) if such action includes the sale of all Equity Interests in a Subsidiary
that is a Guarantor owned directly or indirectly by the Parent, such Subsidiary
can and will be released from the Guaranty in accordance with Section 8.13.(b)
and (z) if such action includes the disposition of an Unencumbered Property
(regardless of whether such disposition takes the form of a direct sale of such
Unencumbered Property, the sale of the Equity Interests of the Subsidiary that
owns such Unencumbered Property or a merger of such Subsidiary), such
Unencumbered Property can and will be removed as an Unencumbered Property in
accordance with Section 4.2.;



(b)the Parent, the Borrower, the other Loan Parties and the other Subsidiaries
may lease and sublease their respective assets, as lessor or sublessor (as the
case may be), in the ordinary course of their business;



(c)a Person may merge with a Loan Party so long as (i) the survivor of such
merger is such Loan Party or, solely in the case of a Loan Party other than the
Borrower or the Parent, becomes a Loan Party at the time of such merger,
(ii) immediately prior to such merger, and immediately thereafter and after
giving effect thereto, (x) no Default or Event of Default is or would be in
existence, including, without limitation, a Default or Event of Default



--------------------------------------------------------------------------------

resulting from a breach of Section 10.1. and (y) the representations and
warranties made or deemed made by Borrower and the applicable Loan Party in the
Loan Documents to which any of them is a party shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of such extension with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Loan Documents, (iii) the Borrower shall have given the Administrative
Agent at least 30-days’ prior written notice (or such shorter period as
Administrative Agent shall approve) of such merger, such notice to include a
certification as to the matters described in the immediately preceding
clause (ii) (except that such prior notice shall not be required in the case of
the merger of a Subsidiary that does not own an Unencumbered Property with and
into a Loan Party but the Borrower shall give the Administrative Agent notice of
any such merger promptly following the effectiveness of such merger) and (iv) at
the time the Borrower gives notice pursuant to clause (iii) of this subsection,
the Borrower shall have delivered to the Administrative Agent for distribution
to each of the Lenders a Compliance Certificate, calculated on a pro forma
basis, evidencing the continued compliance by the Loan Parties, as applicable,
with the terms and conditions of this Agreement and the other Loan Documents,
including without limitation, the financial covenants contained in
Section 10.1., after giving effect to such merger; and



(d)the Parent, the Borrower and each other Subsidiary may sell, transfer or
dispose of assets among themselves.



Notwithstanding the foregoing, during the Covenant Relief Period, the Parent and
the Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to enter into any transaction of merger or consolidation or
liquidate, windup or dissolve itself (or suffer any liquidation or dissolution),
other than, so long as no Default or Event of Default has occurred and is
continuing, (1) a transaction of merger or consolidation with a Single Asset
Entity which is structured as a merger or consolidation solely to effect an
Investment permitted under Section 10.11.(b) below or (2) the liquidation,
windup or dissolution of Sunstone 42nd St. or the sale, transfer or other
disposition of all or any of its assets so long as, immediately prior to and
after giving effect to such transaction, (i) the holder of the mortgage secured
by the hotel owned by Sunstone 42nd St. does not have a claim for repayment of
the mortgage loan under a “bad boy” guaranty (the “42nd St. Guaranty”) in excess
of the then outstanding principal amount of such mortgage loan (which on the
First Amendment Date is $77,174,971.28), accrued and unpaid interest thereon and
the costs and expenses of enforcement required to be paid by the guarantor under
the 42nd St. Guaranty or (ii) if the holder of such mortgage has a claim in
excess of such amount, such holder shall have waived such liability in writing.



Further, (x) no Loan Party shall enter into any sale-leaseback transactions or
other transaction by which such Person shall remain liable as lessee (or the
economic equivalent thereof) of any real or personal property that it has sold
or leased to another Person and (y) no Subsidiary that is not a Loan Party shall
enter into any sale-leaseback transactions or other transaction by which such
Person shall remain liable as lessee (or the economic equivalent thereof) of any
real or personal property that it has sold or leased to another unless no
Default or Event of Default exists or would result therefrom.



Section 10.6.  Plans.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit any of its respective assets to become or be
deemed to be “plan assets” within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder.



Section 10.7.  Fiscal Year.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary to, change its fiscal year from that in effect as of the
Agreement Date, other than to change its fiscal year to that of the Parent and
the Borrower.





--------------------------------------------------------------------------------

Section 10.8.  Modifications of Organizational Documents.  

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify or
waive the application of any provision of its certificate or articles of
incorporation or formation, by-laws, operating agreement, declaration of trust,
partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification (a) is adverse to the
interest of the Administrative Agent, the Issuing Banks or the Lenders or
(b) could reasonably be expected to have a Material Adverse Effect.  



Section 10.9.  Transactions with Affiliates.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit to exist or enter into any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 7.1.(r) or (b) transactions pursuant to the reasonable requirements of
the business of the Parent, the Borrower, such other Loan Party or such other
Subsidiary and upon fair and reasonable terms which are no less favorable to the
Parent, the Borrower, such other Loan Party or such other Subsidiary than would
be obtained in a comparable arm’s length transaction with a Person that is not
an Affiliate.



Section 10.10.  Derivatives Contracts.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, enter into or become obligated in respect of
Derivatives Contracts other than Derivatives Contracts entered into by the
Parent, the Borrower, any such Loan Party or any such Subsidiary in the ordinary
course of business and which establish an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by the Parent,
the Borrower, such other Loan Party or such other Subsidiary.



Section 10.11.  Covenant Relief Period Covenants.

Notwithstanding anything to the contrary set forth herein, from June 30, 2020 to
the end of the Covenant Relief Period the Parent and the Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary to:



(a)Make any Restricted Payment other than (i) the Borrower may declare and make
cash distributions to the Parent and the Parent may make cash and equity
distributions the holders of its Equity Interests to the extent necessary, as
determined by Parent, for the Parent to satisfy the requirements for
qualification and taxation as a REIT and not be subject to income or excise
taxation under Sections 857(b)(1), 857(b)(3), 860 or 4981 of the Internal
Revenue Code; provided that, during the Covenant Relief Period, the Borrower and
the Parent shall cause the percentage of such distributions constituting Equity
Interests to be the maximum percentage then permitted by applicable law (which
shall include any letter ruling issued by the United States Internal Revenue
Service), and (ii) so long as no Default or Event of Default exists, Preferred
Dividends (A) in an amount not to exceed $3,210,000 per fiscal quarter and (B)
quarterly dividends in an amount required pursuant to any Preferred Equity
Interests issued pursuant to Section 10.11(d)(iii) below.



(b)Directly or indirectly make any Investment other than, so long as no Default
or Event of Default then exists or would result therefrom and no portion of the
cost of the acquisition thereof consists of the proceeds of Indebtedness (other
than (x) Nonrecourse Indebtedness arising from the assumption of a mortgage on a
Property existing at the time of the acquisition thereof and not created in
contemplation of such acquisition, (y) Revolving Loans and (z) Swingline Loans),
the acquisition of Properties and Senior Mortgage Receivables (and, solely with
respect to clause (ii) below, other Mortgage Receivables and Secured Mezz
Receivables) (i) in an aggregate amount during the Covenant Relief Period not to
exceed $100,000,000 so long as, at the time of making such Investment and after
giving pro forma effect thereto, the aggregate Availability will be equal to or
greater than $250,000,000 and (ii) in an aggregate amount during the Covenant
Relief Period not to exceed $250,000,000 (plus, with respect to acquisitions of
Eligible Properties that will become Unencumbered Pool Properties, Mortgage
Receivables and Secured Mezz Receivables, an amount equal to the proceeds
received by the Borrower from the issuance of common Equity Interests which are
not required to be applied as set forth in Section 2.8(b)(iii)) so long as, at
the time of making such Investment and after giving pro forma effect thereto,
the Availability is equal to $500,000,000.  





--------------------------------------------------------------------------------

(c)Directly or indirectly voluntarily prepay the Senior Notes (except as
specified in Section 2.8 hereof) or any Indebtedness which is secured by Liens
which are subordinate to the Liens securing the Obligations or is contractually
subordinated to the Obligations.



(d)Directly or indirectly issue, assume or otherwise incur any Indebtedness or
issue any Preferred Equity Interests other than (i) Indebtedness which is
Nonrecourse Indebtedness (A) incurred to refinance other Nonrecourse
Indebtedness existing on June 30, 2020, so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of the
Indebtedness refinanced thereby, and the maturity date of such refinancing
Indebtedness is no earlier than the maturity date of the Indebtedness refinanced
thereby, (B) constituting a mortgage on a Property assumed at the time of
acquisition thereof (and not created in contemplation thereof) or (C) to the
extent the proceeds thereof are applied as required pursuant to Section 2.8.(b),
(ii) subject to compliance with Section 8.16, Government Assistance Indebtedness
and (iii) Preferred Equity Interests in an amount up to $200,000,000 so long as
(A) such Preferred Equity Interests are issued by the Parent and are either (I)
perpetual preferred Equity Interests or (II) not available for redemption at the
election of the holder thereof prior to the date that is one year after the
latest Termination Date for any Class of Loans and, in either case, such
Preferred Equity Interests do not provide for an increase in the rate of return
thereon if not redeemed on or prior to the latest Termination Date for any Class
of Loans, and (2) the proceeds thereof are applied as required pursuant to
Section 2.8(b)(iii).



(e)Directly or indirectly make any capital expenditures other than (i) capital
expenditures in an amount not exceeding $110,000,000 in the aggregate for the
period commencing May 1, 2020 through the end of the Covenant Relief Period and
(ii) other capital expenditures in excess of the amount set forth in clause (i)
so long as such capital expenditures are necessary for emergency repairs or
other expenditures required for the safety of employees or guests.



(f)Sell, transfer of or otherwise dispose any Unencumbered Property, unless the
proceeds thereof are applied as required by and in accordance with Section
2.8.(b), including the definition of “Net Proceeds.”



Article XI. Default

Section 11.1.  Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:



(a)Default in Payment.  The Borrower shall fail to pay when due under this
Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) (i) the principal of any of the Loans or
any Reimbursement Obligation, (ii) any interest on any of the Loans,
Reimbursement Obligations or L/C Disbursements, or any Fee payable by the
Borrower, and solely in the case of this clause (ii), such failure shall
continue for a period of 3 Business Days or (iii) other payment Obligations
owing by the Borrower under this Agreement or any other Loan Document, or any
other Loan Party shall fail to pay when due any payment obligation owing by such
Loan Party under any Loan Document to which it is a party, and solely in the
case of this clause (iii), such failure shall continue for a period of 3
Business Days.



(b)Default in Performance.  



(i)Any Loan Party shall fail to perform or observe any term, covenant, condition
or agreement on its part to be performed or observed and contained in Article
IX. or Article X. (other than Section 10.6.); or



(ii)Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and solely in
the case of this subsection (b)(ii), such failure shall continue for a period of
30 days after the earlier of (x) the date upon which a Responsible Officer of
the Borrower or such other Loan Party obtains knowledge of such failure or
(y) the date upon which the Borrower has received written notice of such failure
from the Administrative Agent.



--------------------------------------------------------------------------------

(c)Misrepresentations.  Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party under this Agreement or under
any other Loan Document, or any amendment hereto or thereto, or in any other
writing or statement at any time furnished by, or at the direction of, any Loan
Party to the Administrative Agent, any Issuing Bank or any Lender, shall at any
time prove to have been incorrect or misleading in any material respect when
furnished or made or deemed made.



(d)Indebtedness Cross-Default.



(i)The Parent, the Borrower, any other Loan Party or any other Subsidiary shall
fail to make any payment when due and payable in respect of any Indebtedness
(after giving effect to any applicable notice or cure periods under such
Indebtedness) (other than the Loans, Reimbursement Obligations and Derivatives
Contracts) having an aggregate outstanding principal amount, in each case
individually or in the aggregate with all other Indebtedness as to which such a
failure exists, of $75,000,000 or more (or in the case of Nonrecourse
Indebtedness, $165,000,000 or more) (in each case, “Material Indebtedness”); or



(ii)(x) The maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid, repurchased, redeemed or defeased prior to the stated maturity thereof,
in each case of this clause (y), other than as a result of the sale or other
transfer of the collateral for any such Material Indebtedness that is Secured
Indebtedness; or



(iii)Any other event shall have occurred and be continuing which, with or
without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of any Material Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person, to accelerate the
maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid, repurchased, redeemed or defeased prior to its
stated maturity; provided that upon Administrative Agent’s receipt of evidence
that such event has been waived in writing by such holder, holders, trustee,
agent or other Person holding any such Material Indebtedness, such event shall
automatically cease to constitute an Event of Default hereunder; or



(iv)There occurs an “Event of Default” under and as defined in any Derivatives
Contract as to which the Parent, the Borrower, any other Loan Party or any other
Subsidiary is a “Defaulting Party” (as defined therein), or there occurs an
“Early Termination Date” (as defined therein) in respect of any Specified
Derivatives Contract as a result of a “Termination Event” (as defined therein)
as to which the Borrower or any of its Subsidiaries is an “Affected Party” (as
defined therein), in each case, if the Derivatives Termination Value payable by
the Parent, the Borrower, any other Loan Party or any other Subsidiary exceeds
$75,000,000 in the aggregate.



(v)Prior to the Security Release Date, the Parent, the Borrower, any other Loan
Party or any Subsidiaries shall (x) fail to make a payment when due and payable
with respect to the Senior Notes (after giving effect to any applicable notice
or cure periods thereunder), (y)  the maturity of any Indebtedness under the
Senior Notes or Senior Notes Agreement shall have been accelerated in accordance
with the terms thereof or the Senior Notes shall be required to be prepaid,
repurchased, redeemed or defeased prior to the stated maturity thereof or (z)
any other event shall have occurred and be continuing which, with or without the
passage of time, the giving of notice, or otherwise, would permit any holder or
holders of any the Senior Notes, any trustee or agent acting on behalf of such
holder or holders or any other Person, to accelerate the maturity of any of the
Senior Notes or require any Indebtedness under the Senior Notes to be prepaid,
repurchased, redeemed or defeased prior to its stated maturity; provided that
upon Administrative Agent’s receipt of evidence that such event has been waived
in writing by such holder, holders, trustee, agent or other Person holding such
Senior Notes, such event shall automatically cease to constitute an Event of
Default hereunder.



(e)Voluntary Bankruptcy Proceeding.  The Parent, the Borrower, any other Loan
Party or any other Significant Subsidiary shall:  (i) commence a voluntary case
under the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to



--------------------------------------------------------------------------------

contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection
(f); (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.



(f)Involuntary Bankruptcy Proceeding.  A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any other
Significant Subsidiary in any court of competent jurisdiction seeking:
 (i) relief under the Bankruptcy Code or other federal bankruptcy laws (as now
or hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of 60 consecutive days, or an order granting the remedy or
other relief requested in such case or proceeding (including, but not limited
to, an order for relief under such Bankruptcy Code or such other federal
bankruptcy laws) shall be entered.



(g)Revocation of Loan Documents.  Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any Loan Document shall cease to be in full force and effect (except
as a result of the express terms thereof).



(h)Judgment.   A judgment or order for the payment of money or for an injunction
or other non-monetary relief shall be entered against the Parent, the Borrower,
any other Loan Party or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of 30 consecutive days
without being satisfied, paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such judgments or orders entered against
the Parent, the Borrower, any other Loan Party or any other Subsidiary,
$75,000,000 or (B) in the case of an injunction or other non-monetary relief,
such injunction or judgment or order could reasonably be expected to have a
Material Adverse Effect.



(i)Attachment.  A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Parent, the Borrower, any other Loan
Party or any other Subsidiary, which exceeds, individually or together with all
other such warrants, writs, executions and processes, $75,000,000 in amount and
such warrant, writ, execution or process shall not be satisfied, paid,
discharged, vacated, stayed or bonded for a period of 20 consecutive days;
provided, however, that if a bond has been issued in favor of the claimant or
other Person obtaining such warrant, writ, execution or process, the issuer of
such bond shall execute a waiver or subordination agreement in form and
substance reasonably satisfactory to the Administrative Agent pursuant to which
the issuer of such bond subordinates its right of reimbursement, contribution or
subrogation to the Obligations and waives or subordinates any Lien it may have
on the assets of the Borrower, any other Loan Party or any other Subsidiary.



(j)ERISA.  The aggregate amount of liabilities of the Borrower, the other Loan
Parties and the other Subsidiaries resulting from existing ERISA Events,
together with the aggregate minimum funding contributions payable by the
Borrower, the other Loan Parties and the other Subsidiaries as a result of the
“benefit obligation” of all Plans exceeding the “fair market value of plan
assets” for such Plans, all as determined, and with such terms defined, in
accordance with FASB ASC 715, shall exceed $75,000,000 in the aggregate during
any fiscal year of the Borrower.



(k)Loan Documents.  An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.





--------------------------------------------------------------------------------

(l)Change of Control/Change in Management.  



(i)Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35.0% of the total voting power of the then outstanding
voting stock of the Parent;



(ii)During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Directors of the Parent (together with any new directors whose election
by such Board or whose nomination for election by the shareholders of the Parent
was approved by a vote of a majority of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of the Parent then in office;



(iii)The Parent or a Wholly Owned Subsidiary of the Parent (x) shall cease to be
the sole managing member of the Borrower or (y) shall cease to have the sole and
exclusive power to exercise all management and control over the Borrower; or



(iv)the Parent shall cease to own and control, directly or indirectly, at least
80% of the outstanding Equity Interests of the Borrower.



(m) Liens in the Collateral.  After the occurrence of the Security Trigger Date
and prior to the Security Release Date, any Lien purported to be created under
any Loan Document shall cease to be, or shall be asserted by any Borrower or
other Loan Party not to be, a valid and perfected Lien on any Collateral having
a value, individually or in the aggregate, in excess of $5,000,000, with the
priority required by the applicable Loan Documents and the Intercreditor
Agreement, except as a result of (i) the sale or other disposition of the
applicable Collateral in a transaction permitted under the Loan Documents, or
(ii) the release of such Lien as a result of the occurrence of the Security
Release Date hereunder.



(n)Intercreditor Agreement.  After the occurrence of the Security Trigger Date
and prior to the Security Release Date, any Intercreditor Agreement shall be
asserted in writing by any Loan Party not to be, in whole or in part, legally
valid, binding and enforceable against any party thereto, or such Intercreditor
Agreement shall otherwise not be effective to create the rights and obligations
purported to be created thereunder (as determined by a court of competent
jurisdiction).



Notwithstanding the foregoing provisions of this Section 11.1., no Default or
Event of Default shall be deemed to have occurred under the foregoing clauses
(d)(i), (d)(ii), (d)(iii), (e), (f), (h) or (i) with respect to any event or
occurrence described therein relating to Sunstone 42nd St., the non-recourse
mortgage loan secured by the hotel owned by Sunstone 42nd St. on the First
Amendment Date or the 42nd St. Guaranty so long as, immediately prior to and
after giving effect to such event or occurrence, (i) the holder of such mortgage
loan does not have a claim for repayment of such mortgage loan under the 42nd
Street Guaranty in excess of the then outstanding principal amount of such
mortgage loan (which on the First Amendment Date is $77,174,971.28), accrued and
unpaid interest thereon and the costs and expenses of enforcement required to be
paid by the guarantor under the 42nd St. Guaranty or (ii) if the holder of such
mortgage loan has a claim in excess of such amount, such holder shall have
waived such liability in writing.





--------------------------------------------------------------------------------

Section 11.2.  Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:



(a)Acceleration; Termination of Facilities.



(i)Automatic.  Upon the occurrence of an Event of Default specified in
Sections 11.1.(e) or 11.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit hereunder, shall all immediately and automatically terminate.



(ii)Optional.  If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall:  (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit hereunder.  



(b)Loan Documents.  The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.



(c)Applicable Law.  The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.



(d)Appointment of Receiver.  To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Parent, the Borrower, the other
Loan Parties and the other Subsidiaries, without notice of any kind whatsoever
and without regard to the adequacy of any security for the Obligations or the
solvency of any party bound for its payment, to take possession of all or any
portion of the property and/or the business operations of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries and to exercise such
power as the court shall confer upon such receiver.



(e)Remedies in Respect of Specified Derivatives Contracts.  Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent, the Issuing Banks or the Lenders, and without
limitation of other remedies available to such Specified Derivatives Provider
under contract or Applicable Law, to undertake any of the following:  (a)  to
declare an event of default, termination event or other similar event under any
Specified Derivatives Contract and to create an “Early Termination Date” (as
defined therein) in respect thereof, (b) to determine net termination amounts in
respect of any and all Specified Derivatives Contracts in accordance with the
terms thereof, and to set off amounts among such contracts, (c)  to set off or
proceed against deposit account balances, securities account balances and other
property and amounts held by such Specified Derivatives Provider and (d) to
prosecute any legal action against the Parent, the Borrower, any other Loan
Party or other Subsidiary to enforce or collect net amounts owing to such
Specified Derivatives Provider pursuant to any Specified Derivatives Contract.





--------------------------------------------------------------------------------

Section 11.3.  Remedies Upon Default.

Upon the occurrence of a Default specified in Section 11.1.(f), the Commitments,
the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit shall immediately and automatically terminate.  



Section 11.4.  Marshaling; Payments Set Aside.

No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations.  To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guaranteed Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.



Section 11.5.  Allocation of Proceeds; Sharing Event.

(a)If an Event of Default exists, all payments received by the Administrative
Agent (or any Lender as a result of its exercise of remedies permitted under
Section 13.3.) under any of the Loan Documents in respect of any Guaranteed
Obligations shall be applied in the following order and priority:



(i)to payment of that portion of the Guaranteed Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, each Issuing Bank in its capacity
as such and the Swingline Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Banks and Swingline Lender in proportion to
the respective amounts described in this clause (i) payable to them;



(ii)to payment of that portion of the Guaranteed Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause (ii)
payable to them;



(iii)to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Swingline Loans;



(iv)to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause (iv) payable to them;



(v)to payment of that portion of the Guaranteed Obligations constituting unpaid
principal of the Swingline Loans;



(vi)to payment of that portion of the Guaranteed Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts, ratably among the Lenders, the Issuing Banks and the Specified
Derivatives Providers in proportion to the respective amounts described in this
clause (vi) payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and



(vii)the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.



Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from “Guaranteed Obligations” and the
application described above if the Administrative Agent has not received written



--------------------------------------------------------------------------------

notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Specified Derivatives
Provider, as the case may be.  Each Specified Derivatives Provider not a party
to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, (A) be deemed to have acknowledged and accepted
the appointment of the Administrative Agent pursuant to the terms of
Article XII. for itself and its Affiliates as if a “Lender” party hereto and (B)
acknowledged and agreed that the terms hereof and payments received by such
Specified Derivatives Provider are subject to the terms of the Intercreditor
Agreement.



(b)Notwithstanding anything to the contrary set forth herein, the Lender Parties
acknowledge and agree that, at any time that the Intercreditor Agreement is
effective, after the occurrence of a “Sharing Event” (as defined in the
Intercreditor Agreement) all payments received directly or indirectly with
respect to the Guaranteed Obligations will be held by the Administrative Agent
(or, if received by a Lender Party, will be turned over to the Administrative
Agent) for the benefit of the Lender Parties until the earlier of (i) the
occurrence of an “Enforcement” (as defined in the Intercreditor Agreement), at
which time such amount shall be distributed to the Collateral Agent for
distribution in accordance with the terms of the Intercreditor Agreement and
(ii) the date which is 90 days following the occurrence of the Sharing Event if
no Enforcement has occurred with respect thereto, at which time such amounts
shall be distributed pursuant to the terms of this Agreement.



Section 11.6.  Letter of Credit Collateral Account.

(a)As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrower hereby pledges and
grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below).  The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the applicable Issuing Bank as provided herein.
 Anything in this Agreement to the contrary notwithstanding, funds held in the
Letter of Credit Collateral Account shall be subject to withdrawal only as
provided in this Section.  



(b)Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion.  All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Revolving Lenders; provided,
that all earnings on such investments will be credited to and retained in the
Letter of Credit Collateral Account.  The Administrative Agent shall exercise
reasonable care in the custody and preservation of any funds held in the Letter
of Credit Collateral Account and shall be deemed to have exercised such care if
such funds are accorded treatment substantially equivalent to that which the
Administrative Agent accords other funds deposited with the Administrative
Agent, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Letter of Credit Collateral
Account.



(c)If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the applicable Issuing Bank for the payment made
by such Issuing Bank to the beneficiary with respect to such drawing.



(d)If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 11.5.  Notwithstanding the foregoing, the Administrative Agent
shall not liquidate or release any such amounts if such liquidation or release
would result in the amount available in the Letter of Credit Collateral Account
to be less than the Stated Amount of all Extended Letters of Credit that remain
outstanding.



(e)So long as no Default or Event of Default exists, and to the extent amounts
on deposit in or credited to the Letter of Credit Collateral Account exceed the
aggregate amount of the Letter of Credit Liabilities then due and owing, the
Administrative Agent shall, from time to time, at the request of the Borrower,
deliver to the Borrower within 10 Business



--------------------------------------------------------------------------------

Days after the Administrative Agent’s receipt of such request from the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
such amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time.  Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.3.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever.  When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.



(f)The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.



Section 11.7.  Performance by Administrative Agent.

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.



Section 11.8.  Rights Cumulative.

(a)Generally.  The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders under this Agreement and each of the other Loan Documents
and of the Specified Derivatives Providers under the Specified Derivatives
Contracts, shall be cumulative and not exclusive of any rights or remedies which
any of them may otherwise have under Applicable Law.  In exercising their
respective rights and remedies the Administrative Agent, the Issuing Banks, the
Lenders, and the Specified Derivatives Providers may be selective and no failure
or delay by any such Lender Party in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.



(b)Enforcement by Administrative Agent.  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI. for the benefit of all the Lenders and the Issuing Banks; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) any Issuing Bank or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Bank or Swingline Lender, as the case may be) hereunder or under the
other Loan Documents, (iii) any Specified Derivatives Provider from exercising
the rights and remedies that inure to its benefit under any Specified
Derivatives Contract, (iv) any Lender from exercising setoff rights in
accordance with Section 13.3. (subject to the terms of Section 3.3.), or (v) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (x) the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article XI. and (y) in addition to the matters
set forth in clauses (ii), (iv)



--------------------------------------------------------------------------------

and (v) of the preceding proviso and subject to Section 3.3., any Lender may,
with the consent of the Requisite Lenders, enforce any rights and remedies
available to it and as authorized by the Requisite Lenders.



Article XII. The Administrative Agent

Section 12.1.  Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver or
otherwise make available to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Article IX. that the Parent or the Borrower is not otherwise required to deliver
directly to the Lenders.  The Administrative Agent will furnish to any Lender,
upon the request of such Lender, a copy (or, where appropriate, an original) of
any document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Parent, the Borrower, any other Loan Party or any
other Affiliate of the Borrower, pursuant to this Agreement or any other Loan
Document not already delivered or otherwise made available to such Lender
pursuant to the terms of this Agreement or any such other Loan Document.  As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law.  Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
 Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.



Section 12.2.  Administrative Agent as Lender.

The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or a Specified Derivatives Provider, as the case may be, under this
Agreement, any other Loan Document or any Specified Derivatives Contract, as the
case may be, as any other Lender, or Specified Derivatives Provider and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include Wells
Fargo in each case in its individual capacity.  Wells Fargo and its Affiliates
may each accept deposits from, maintain deposits or credit balances for, invest
in, lend money to, act as trustee under indentures of, serve as financial
advisor to, and generally engage in any kind of business with the Borrower, any
other Loan Party or any other Affiliate thereof as if it were any other bank and
without any duty to account therefor to the Issuing Banks, the other Lenders, or
any Specified Derivatives Providers.  Further, the Administrative Agent and any
Affiliate may accept fees and other consideration from the Parent, the Borrower,
any other Loan Party or any other Subsidiary for services in connection with
this Agreement, any Specified Derivatives Contract, or otherwise without having
to account for the same to the Issuing



--------------------------------------------------------------------------------

Banks, the other Lenders, or any Specified Derivatives Providers.  The Issuing
Banks and the Lenders acknowledge that, pursuant to such activities, Wells Fargo
or its Affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.



Section 12.3.  Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Parent, the Borrower in
respect of the matter or issue to be resolved.  Unless a Lender shall give
written notice to the Administrative Agent that it specifically objects to the
requested determination, consent or approval within 10 Business Days (or such
lesser or greater period as may be specifically required under the express terms
of the Loan Documents) of receipt of such communication, such Lender shall be
deemed to have conclusively approved such requested determination, consent or
approval.



Section 12.4.  Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender, the Parent or the Borrower referring to this
Agreement, describing with reasonable specificity such Default or Event of
Default and stating that such notice is a “notice of default.”  If any Lender
(excluding the Lender which is also serving as the Administrative Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent such a “notice of default”; provided, a Lender’s failure to
provide such a “notice of default” to the Administrative Agent shall not result
in any liability of such Lender to any other party to any of the Loan Documents.
 Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.



Section 12.5.  Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment.  Without limiting the generality of the
foregoing, the Administrative Agent may consult with legal counsel (including
its own counsel or counsel for the Parent, the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
 Neither the Administrative Agent nor any of its Related Parties: (a) makes any
warranty or representation to any Lender, any Issuing Bank or any other Person,
or shall be responsible to any Lender, any Issuing Bank or any other Person for
any statement, warranty or representation made or deemed made by the Parent, the
Borrower, any other Loan Party or any other Person in or in connection with this
Agreement or any other Loan Document; (b) shall have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Loan Document or the satisfaction of
any conditions precedent under this Agreement or any Loan Document on the part
of the Parent, the Borrower or other Persons, or to inspect the property, books
or records of the Parent, the Borrower or any other Person; (c) shall be
responsible to any Lender or any Issuing Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders Parties in
any such collateral; (d) shall have any liability in respect of any recitals,
statements, certifications, representations or warranties contained in any of
the Loan Documents or any other document, instrument, agreement, certificate or
statement delivered in connection therewith; and (e) shall incur any liability
under or in respect of this Agreement or any other Loan Document by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telephone, telecopy or electronic mail) believed by it to be genuine and signed,
sent or given by the proper party or parties.  The



--------------------------------------------------------------------------------

Administrative Agent may execute any of its duties under the Loan Documents by
or through agents, employees or attorneys-in-fact and shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct in the
selection of such agent or attorney-in-fact as determined by a court of
competent jurisdiction in a final non-appealable judgment.



Section 12.6.  Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, further, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section.  Without limiting the
generality of the foregoing (but subject to the provisos in the previous
sentence), each Lender agrees to reimburse the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) promptly upon demand for its Pro Rata Share (determined as of
the time that the applicable reimbursement is sought) of any out-of-pocket
expenses (including the reasonable fees and expenses of the counsel to the
Administrative Agent) incurred by the Administrative Agent in connection with
the preparation, negotiation, execution, administration, or enforcement (whether
through negotiations, legal proceedings, or otherwise) of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Administrative Agent to enforce the
terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Administrative Agent and/or the
Lenders, and any claim or suit brought against the Administrative Agent and/or
the Lenders arising under any Environmental Laws.  Such out-of-pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Administrative Agent notwithstanding any claim or assertion that the
Administrative Agent is not entitled to indemnification hereunder upon receipt
of an undertaking by the Administrative Agent that the Administrative Agent will
reimburse the Lenders if it is actually and finally determined by a court of
competent jurisdiction that the Administrative Agent is not so entitled to
indemnification.  The agreements in this Section shall survive the payment of
the Loans and all other Obligations and the termination of this Agreement.  If
the Borrower shall reimburse the Administrative Agent for any Indemnifiable
Amount following payment by any Lender to the Administrative Agent in respect of
such Indemnifiable Amount pursuant to this Section, the Administrative Agent
shall share such reimbursement on a ratable basis with each Lender making any
such payment.



Section 12.7.  Lender Credit Decision, Etc.

Each of the Lenders and each Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Issuing Bank or any Lender.  Each of the Lenders
and each Issuing Bank acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the Parent,
the Borrower, the other Loan Parties, the other Subsidiaries and other
Affiliates, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Parent, the Borrower, the other Loan Parties, the
other Subsidiaries and other Persons, its review of the Loan Documents, the
legal opinions required to be delivered to it hereunder, the advice of its own
counsel and such other documents and information as it has deemed appropriate.
 Each of the Lenders and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent or any of their respective Related
Parties, and based on such review, advice, documents and information as it shall
deem appropriate at the time, continue to make its own decisions in taking or
not



--------------------------------------------------------------------------------

taking action under the Loan Documents.  The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by the
Parent, the Borrower or any other Loan Party of the Loan Documents or any other
document referred to or provided for therein or to inspect the properties or
books of, or make any other investigation of, the Parent, the Borrower, any
other Loan Party or any other Subsidiary.  Except for notices, reports and other
documents and information expressly required to be furnished to the Lenders and
the Issuing Banks by the Administrative Agent under this Agreement or any of the
other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender or any Issuing Bank with any credit or
other information concerning the business, operations, property, financial and
other condition or creditworthiness of the Parent, the Borrower, any other Loan
Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its Related Parties.  Each of the Lenders and
each Issuing Bank acknowledges that the Administrative Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Administrative Agent and is not acting as counsel to any
Lender or any Issuing Bank.



Section 12.8.  Successor Administrative Agent.

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower.  If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Requisite Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent.  Upon any such
resignation or removal, the Requisite Lenders shall have the right to appoint a
successor Administrative Agent which appointment shall, provided no Default or
Event of Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld, delayed or conditioned (except that the
Borrower shall, in all events, be deemed to have approved each Lender and any of
its Affiliates as a successor Administrative Agent).  If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
30 days after the current Administrative Agent’s giving of notice of resignation
or removal, then the current Administrative Agent may, on behalf of the Lenders
and the Issuing Banks, appoint a successor Administrative Agent, which shall be
a Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no Lender has accepted such appointment, then such
resignation or removal shall nonetheless become effective in accordance with
such notice and (1) the Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made to each Lender and each
Issuing Bank directly, until such time as a successor Administrative Agent has
been appointed as provided for above in this Section; provided, further that
such Lenders and such Issuing Banks so acting directly shall be and be deemed to
be protected by all indemnities and other provisions herein for the benefit and
protection of the Administrative Agent as if each such Lender or Issuing Bank
were itself the Administrative Agent.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents.  Any resignation by or removal of an
Administrative Agent shall also constitute the resignation or removal as an
Issuing Bank and as the Swingline Lender by the Lender then acting as
Administrative Agent (the “Resigning Lender”).  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder (i) the Resigning
Lender shall be discharged from all duties and obligations of an Issuing Bank
and the Swingline Lender hereunder and under the other Loan Documents and
(ii) any successor Issuing Bank shall issue letters of credit in substitution
for all Letters of Credit issued by the Resigning Lender as Issuing Banks
outstanding at the time of such succession (which letters of credit issued in
substitutions shall be deemed to be Letters of Credit issued hereunder) or make
other arrangements satisfactory to the Resigning Lender to effectively assume
the obligations of the Resigning Lender with respect to such Letters of Credit.
 After any Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article XII. shall continue to
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under the Loan Documents.  Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower and each Lender prior written notice.





--------------------------------------------------------------------------------

Section 12.9.  Titled Agents.

Each of the Lead Arrangers, the Bookrunners, the Syndication Agents and the
Documentation Agent (each a “Titled Agent”) in each such respective capacity,
assumes no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of any of the Loans, nor
any duties as an agent hereunder for the Lenders.  The titles given to the
Titled Agents are solely honorific and imply no fiduciary responsibility on the
part of the Titled Agents to the Administrative Agent, any Lender, any Issuing
Bank, the Borrower or any other Loan Party and the use of such titles does not
impose on the Titled Agents any duties or obligations greater than those of any
other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.



Section 12.10.  Specified Derivatives Contracts.

No Specified Derivatives Provider that obtains the benefits of Section 11.5. by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents.  Notwithstanding any other provision
of this Article to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider, as the case may be.



Section 12.11.  Collateral Matters.

In relation to any Liens in the Collateral to secure the Obligations granted on
the Security Trigger Date:



(a)Each Lender Party (including, by accepting the benefits thereof, each
Specified Derivatives Provider) hereby authorizes the Administrative Agent,
without the necessity of any notice to or further consent from any Lender Party,
from time to time prior to an Event of Default, to take any action (or direct
the Collateral Agent to take such action) with respect to any Collateral or Loan
Documents which may be necessary to perfect and maintain perfected the Liens
upon the Collateral granted pursuant to any of the Loan Documents.



(b)The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release (or to direct the Collateral Agent to release) any
Lien granted to or held by the Administrative Agent upon any Collateral (i) upon
termination of the Commitments and indefeasible payment and satisfaction in full
of all of the Obligations; (ii) upon the Security Release Date or as otherwise
expressly permitted by the terms of the applicable Loan Document; or (iii) if
approved, authorized or ratified in writing by the Lenders required to so
approve in accordance with the terms of this Agreement.  Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release (or to direct the Collateral Agent
to release) particular types or items of Collateral pursuant to this Section.



(c)Notwithstanding anything set forth herein (including Section 8.14(c)), (i)
the Administrative Agent shall not be required to execute any such document on
terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty
and (ii) any release of the Collateral (or any portion thereof) shall not in any
manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of the Borrower or any other Loan Party in respect of) all interests
retained by the Borrower or any other Loan Party, including (without limitation)
the proceeds of such sale or transfer, all of which shall continue to constitute
part of the Collateral to the extent provided in the Pledge Agreement.  In the
event of any sale or transfer of Collateral, or any foreclosure with respect to
any of the Collateral, the Administrative Agent shall be authorized to deduct
all of the expenses reasonably incurred by the Administrative Agent from the
proceeds of any such sale, transfer or foreclosure.



(d)The Administrative Agent shall have no obligation whatsoever to the Lender
Parties or to any other Person to assure that the Collateral exists or is owned
by the Borrower or any other Loan Party or is cared for, protected or insured or
that the Liens granted to the Administrative Agent pursuant to any of the Loan
Documents have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or



--------------------------------------------------------------------------------

to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Administrative Agent in this Section or in any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Administrative Agent may act in
any manner it may deem appropriate, in its sole discretion but subject to the
terms and conditions of the Loan Documents, and that the Administrative Agent
shall have no duty or liability whatsoever to the Lender Parties, except to the
extent resulting from its gross negligence or willful misconduct as determined
by a court of competent jurisdiction in a final, non-appealable judgment.



Section 12.12.  Administrative Agent May File Bankruptcy Disclosure and Proofs
of Claim.

In the case of the pendency of any proceeding under any Debtor Relief Laws
relative to any Loan Party, Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:



(i)to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;



(ii)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its respective agents and counsel and
all other amounts due Administrative Agent under this Agreement allowed in such
judicial proceeding; and



(iii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
this Agreement. To the extent that the payment of any such compensation,
expenses, disbursements and advances of Administrative Agent, its agent and
counsel, and any other amounts due Administrative Agent under this Agreement out
of the estate in any such proceeding, shall be denied for any reason, payment of
the same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money securities and other properties that the Lenders
may be entitled to receive in such proceeding whether in liquidation or under
any plan of reorganization or arrangement or otherwise.



Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.





Article XIII. Miscellaneous

Section 13.1.  Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:



If to the Borrower:



Sunstone Hotel Partnership, LLC

200 Spectrum Center Drive, 21st Floor



--------------------------------------------------------------------------------

Irvine, CA  92618

Attention:Bryan Giglia, CFO

Telecopier:(949) 330-4078

Telephone:(949) 382-3036



with a copy to:



Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, CA  90071-1560

Attention: Pablo Clarke

Telephone:(213) 891-7987



If to the Administrative Agent:



Wells Fargo Bank, National Association

1750 H Street, NW, #550

Washington, D.C. 20006

Attention:  Mark F. Monahan

Telecopier:(202) 429-2589

Telephone:(202) 303-3017



with a copy to



Wells Fargo Bank, National Association

Shared Credit Management

171 17th Street, NW, 4th Floor

Atlanta, Georgia  30363

Attn:  Sandra Wheeler

Loan #:  1013605

Telecopier:(866) 600-0942

Telephone:(404) 897-9040



If to the Administrative Agent under Article II.:



Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

600 South 4th Street, 9th Floor,

Minneapolis, Minnesota 55415

Attn:  Manager

Telecopier:(866) 835-0263

Telephone:(612) 316-0299



If to Wells Fargo, as an Issuing Bank:



Wells Fargo Bank, National Association

1750 H Street, NW, #550

Washington, D.C.  20006

Attention: Mark F. Monahan

Telecopier:(202) 429-2589

Telephone:(202) 303-3017





--------------------------------------------------------------------------------

If to JPMorgan Chase Bank, N.A., as an Issuing Bank:



JPMorgan Chase Bank, N.A.

10 S. Dearborn, 19th Floor

Chicago, IL 60603

Attn: Christian Lunt

Telecopier: (312) 325-5174

Telephone: (312) 325-5007



If to Bank of America, N.A., as an Issuing Bank:



Bank of America, N.A.

Global Trade Operations

One Fleet Way, 2nd Floor

Mail Code PA6-580-02-30

Scranton, PA  18507

Telecopier:  1-800-755-8743

Telephone: 1-800-370-7519 and choose Trade product opt.  #1

Email Address:  scranton_standby_lc@bankofamerica.com



If to any other Lender:



To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire



or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
 All such notices and other communications shall be effective (i) if mailed,
upon the first to occur of receipt or the expiration of 3 days after the deposit
in the United States Postal Service mail, postage prepaid and addressed to the
address of the Borrower or the Administrative Agent, the Issuing Banks and
Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 9.5. to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.
 Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, any Issuing Bank or any Lender under
Article II. shall be effective only when actually received.  None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Banks or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder.  Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.



Section 13.2.  Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent and the
Lead Arranger that is an Affiliate of the Administrative Agent for all of their
respective reasonable and documented out-of-pocket costs and expenses incurred
in connection with the preparation, negotiation and execution of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expenses and reasonable travel expenses related to closing), and
the consummation of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of one single counsel to both the
Administrative Agent and such Lead Arranger and all costs and expenses of the
Administrative Agent in connection with the use of IntraLinks, SyndTrak or other
similar information transmission systems in connection with the Loan Documents
and of the Administrative Agent in connection with the review of Properties for
inclusion as Unencumbered Properties and the Administrative Agent’s other
activities under Article IV. and the reasonable and documented fees and
disbursements of counsel to the Administrative Agent relating to all such
activities, (b) to pay or



--------------------------------------------------------------------------------

reimburse the Administrative Agent, the Issuing Banks and the Lenders for all
their reasonable and documented costs and expenses incurred in connection with
the enforcement, “workout” or preservation of any rights under the Loan
Documents, including the reasonable fees and disbursements of their respective
counsel (including the reasonable allocated fees and expenses of in-house
counsel) and any payments in indemnification or otherwise payable by the Lenders
to the Administrative Agent pursuant to the Loan Documents, (c) to pay, and
indemnify and hold harmless the Administrative Agent, the Issuing Banks and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document, (d) to pay, and indemnify and hold harmless the Administrative Agent
for all reasonable and documented costs and expenses incurred in connection with
the exercise of any right or remedy the Administrative Agent or the Lenders may
have under this Agreement or the other Loan Documents, including but not limited
to, the foreclosure upon, or seizure of, any Collateral or exercise of any other
rights of a secured party, and (e) to the extent not already covered by any of
the preceding subsections, to pay or reimburse the fees and disbursements of
counsel to the Administrative Agent, any Issuing Bank and any Lender incurred in
connection with the representation of the Administrative Agent, such Issuing
Bank or such Lender in any matter relating to or arising out of any bankruptcy
or other proceeding of the type described in Sections 11.1.(e) or 11.1.(f),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Parent, the
Borrower or any other Loan Party, whether proposed by the Parent, the Borrower,
such Loan Party, the Lenders or any other Person, and whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding; provided
that the fees and expenses of external counsel shall be limited to (x) one
external counsel for the Administrative Agent, (y) one external counsel for all
other Lenders (and, solely in the case of a conflict of interest, additional
conflicts counsel) and (z) and such local or foreign counsel of the
Administrative Agent as may be necessary under the circumstances.  If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Administrative Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and such amounts shall be deemed to be Obligations
owing hereunder.



Section 13.3.  Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of an Issuing Bank, a
Lender, an Affiliate of an Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, such
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2., and although such Obligations shall be contingent or
unmatured.  Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.9. and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders and (y) such Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.



Section 13.4.  Litigation; Jurisdiction; Other Matters; Waivers.  

(a)EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR
ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE
EXTENT PERMITTED



--------------------------------------------------------------------------------

BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, EACH ISSUING
BANK, THE PARENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH
AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF
ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER, THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.



(b)THE PARENT AND THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE PARENT, THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.



(c)THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.



Section 13.5.  Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
the Parent may assign or otherwise transfer any of its rights or obligations
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (e) (and, subject to the last sentence of the immediately
following subsection (b), any other attempted assignment or transfer by any
party hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and



--------------------------------------------------------------------------------

assigns permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.



(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:



(i)Minimum Amounts.  



(A)in the case of an assignment of the entire remaining amount of an  assigning
Revolving Lender’s Revolving Commitment and/or the Revolving Loans at the time
owing to it, or contemporaneous assignments to related Approved Funds that equal
at least the amount specified in the immediately following clause (B) in the
aggregate, or, if applicable, in the case of an assignment of the entire
remaining amount of an assigning Term Loan Lender’s Term 1 Loans or Term 2 Loans
at the time owing to it, or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and



(B)in any case not described in the immediately preceding subsection (A), the
aggregate amount of a specific Class of Commitments (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Class of
Commitments is not then in effect, the principal outstanding balance of the
applicable Class of Loans of the assigning Lender subject to each such
assignment (in each case, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 in the case of any assignment
of a Commitment or Loans, unless each of the Administrative Agent and, so long
as no Default or Event of Default shall exist, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that if, after giving effect to such assignment, the amount of the
Commitments held by such assigning Lender or if the applicable Commitment is not
then in effect, the outstanding principal balance of the Loans of such assigning
Lender, as applicable, would be less than $5,000,000 in the case of a Commitment
or Loans, then such assigning Lender shall assign the entire amount of its
Commitment and the Loans at the time owing to it.



(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Classes
of Commitments or Loans on a non-pro rata basis.



(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:



(A)the consent of the Borrower (such consent not to be unreasonably withheld,
delayed or conditioned ) shall be required unless (x) an Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender of
the same Class of Commitments or Loans, an Affiliate of such a Lender or an
Approved Fund in respect of such Lender; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof;



(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld, delayed or conditioned) shall be required for assignments in respect
of (x) a Commitment if such assignment is to a Person that is not already a
Lender of the same Class of Commitments, an Affiliate of such a Lender or an
Approved Fund in respect of such Lender with respect to such a Lender or (y) any
Term Loan or, if the Revolving Commitments have been terminated, any Revolving
Loan, to a Person who is not a Lender, an Affiliate of a Lender or an Approved
Fund; and



--------------------------------------------------------------------------------

(C)the consent of each Issuing Bank and the Swingline Lender shall be required
for any assignment in respect of a Revolving Commitment if such assignment is to
a Person that is not already a Revolving Lender.



(iv)Assignment and Assumption; Notes.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment
(which fee the Administrative Agent may, in its sole discretion, elect to
waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.  If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.



(v)No Assignment to Certain Persons.  No such assignment shall be made to
(A) the Parent, the Borrower or any of the Affiliates or Subsidiaries of the
Parent or the Borrower or (B) to any Defaulting Lender or any of its
Subsidiaries, or to any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).



(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.



(vii)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Banks, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and, as applicable, participations in Letters of Credit and
Swingline Loans in accordance with its Revolving Commitment Percentage and such
that all Term Loans are held by the Term Loan Lenders pro rata as if there had
been no Defaulting Lenders that are Term Loan Lenders.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender.  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).



(c)Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the



--------------------------------------------------------------------------------

recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.



(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Parent, the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to (w) increase such Lender’s Commitment,
(x) extend the date fixed for the payment of principal on the Loans or portions
thereof owing to such Lender, (y) reduce the rate at which interest is payable
thereon or (z) release any Guarantor from its Obligations under the Guaranty
except as contemplated by Section 8.13.(b), in each case, as applicable to that
portion of such Lender’s rights and/or obligations that are subject to the
participation.  The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.10., 5.1., 5.4. (subject to the requirements and
limitations therein, including the requirements under Section 3.10.(g) (it being
understood that the documentation required under Section 3.10.(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.6. as if it were an assignee under subsection (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.1. or 3.10., with respect to any participation, than its
participating Lender would have been entitled to receive.  Each Lender that
sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.6. with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 13.3. as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.3. as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.



(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.  



(f)No Registration.  Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.





--------------------------------------------------------------------------------

(g)USA Patriot Act Notice; Compliance.  In order for the Administrative Agent to
comply with “know your customer” and Anti-Money Laundering Laws, including
without limitation, the Patriot Act, prior to any Lender that is organized under
the laws of a jurisdiction outside of the United States of America becoming a
party hereto, the Administrative Agent may request, and such Lender shall
provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.  



Section 13.6.  Amendments and Waivers.

(a)Generally.  Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Parent, the Borrower, any other Loan Party or any other
Subsidiary of any terms of this Agreement or such other Loan Document may be
waived, and (iv) the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Administrative Agent at the written direction of the Requisite Lenders),
and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party which is party thereto.  Any term of this Agreement or of any
other Loan Document relating solely to the rights or obligations of the Lenders
of a particular Class, and not Lenders of any other Class, may be amended, and
the performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Requisite Class Lenders for such Class of Lenders (and,
in the case of an amendment to any Loan Document, the written consent of each
Loan Party which is a party thereto).  Notwithstanding anything to the contrary
contained in this Section, each Fee Letter may only be amended, and the
performance or observance by any Loan Party thereunder may only be waived, in a
writing executed by the parties thereto.  Notwithstanding anything to the
contrary contained in this Section, the Administrative Agent and the Borrower
may, without the consent of any Lender, enter into amendments or modifications
to this Agreement or any of the other Loan Documents or enter into additional
Loan Documents as the Administrative Agent reasonably deems appropriate in order
to implement any Replacement Rate or otherwise effectuate the terms of Section
5.2.(c) in accordance with the terms of Section 5.2.(c).



(b)Additional Lender Consents.  In addition to the foregoing requirements, no
amendment, waiver or consent shall:



(i)(A) increase (or reinstate) the Commitments of a Lender or subject a Lender
to any additional obligations without the written consent of such Lender or (B)
increase the aggregate Commitments other than in connection with an increase
under Section 2.16. as provided therein without the consent of each Lender;



(ii)reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Lenders shall be required for the waiver of interest payable at the Post-Default
Rate, retraction of the imposition of interest at the Post-Default Rate and
amendment of the definition of “Post-Default Rate”;



(iii)reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;



(iv)modify the definition of “Revolving Commitment Percentage” without the
written consent of each Revolving Lender;



(v)modify the definitions of “Revolving Termination Date” or clause (a) of the
definition of “Termination Date” (in each case, except in accordance with
Section 2.13.) or otherwise postpone any date fixed for, or forgive, any payment
of principal of, or interest on, any Revolving Loans or for the payment of Fees
or any other Obligations owing to the Revolving Lenders, or extend the
expiration date of any Letter of Credit beyond the Revolving Termination Date
(except in accordance with Section 2.3.(b)), in each case, without the written
consent of each Revolving Lender directly affected thereby;





--------------------------------------------------------------------------------

(vi)modify the definitions of “Term Loan Maturity Date” or clause (b) of the
definition of “Termination Date” or otherwise postpone any date fixed for, or
forgive, any payment of principal of, or interest on, any Term Loans or for the
payment of Fees or any other Obligations owing to the Term Loan Lenders, in each
case, without the written consent of each Term Loan Lender directly affected
thereby;



(vii)while any Term Loans are outstanding, amend, modify or waive (A)
Section 6.2. or any other provision of this Agreement if the effect of such
amendment, modification or waiver is to require the Revolving Lenders to make
Revolving Loans when such Lenders would not otherwise be required to do so, (B)
the amount of the Swingline Commitment or (C) the L/C Commitment Amount, in each
case, without the prior written consent of the Requisite Class Lenders of the
Revolving Lenders;



(viii)modify the definition of “Pro Rata Share” or amend or otherwise modify the
provisions of Section 3.2. without the written consent of each Lender;



(ix)amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section, modify the definition of the term “Requisite Lenders”
or (except as otherwise provided in the immediately following clause (x)),
modify in any other manner the number or percentage of the Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof without the written consent of each Lender;



(x)modify the definition of the term “Requisite Class Lenders” as it relates to
a particular Class of Lenders or modify in any other manner the number or
percentage of a Class of Lenders required to make any determinations or waive
any rights hereunder or to modify any provision hereof, in each case, solely
with respect to such Class of Lenders, without the written consent of each
Lender in such Class;



(xi)release the Parent as a Guarantor or any other Guarantor from its
obligations under the Guaranty (except as expressly permitted by
Section 8.13.(b)) without the written consent of each Lender; provided, however,
the consent of each Lender shall not otherwise be required under this
clause (xi) for any amendment, waiver or consent which does not expressly
provide for the release of a Guarantor (but which may indirectly result in such
a release);



(xii)amend, or waive the Borrower’s compliance with, Section 2.15. without the
written consent of each Revolving Lender;



(xiii)modify Section 2.16. to change the aggregate amount of Revolving
Commitments and Term Loans that may be outstanding after giving effect to any
increases of the Revolving Commitments or making of any Term Loans without the
written consent of each Lender; or



(xiv)waive any Default or Event of Default occurring under Section 11.1.(a)
without the written consent of each Lender owed the Obligations that were not
paid when due resulting in such Default or Event of Default.



(c)Amendment of Administrative Agent’s Duties, Etc.  No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents.  Any amendment, waiver or consent relating to Section 2.4. or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender.  Any amendment,
waiver or consent relating to Section 2.3. or the obligations of an Issuing Bank
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
such Issuing Bank.  Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or (ii)
increases the liabilities or obligations of a Specified Derivatives Provider
shall, in addition to the Lenders required hereinabove to take such action,
require the consent of the Lender that is (or having an Affiliate that is) such
Specified Derivatives Provider.  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by



--------------------------------------------------------------------------------

its terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the written
consent of such Defaulting Lender.  No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein.  No course of dealing or delay
or omission on the part of the Administrative Agent or any Lender in exercising
any right shall operate as a waiver thereof or otherwise be prejudicial thereto.
 Any Event of Default occurring hereunder shall continue to exist until such
time as such Event of Default is waived in writing in accordance with the terms
of this Section, notwithstanding any attempted cure or other action by the
Parent, the Borrower, any other Loan Party or any other Person subsequent to the
occurrence of such Event of Default.  Except as otherwise explicitly provided
for herein or in any other Loan Document, no notice to or demand upon the
Parent, the Borrower or any other Loan Party shall entitle the Parent, the
Borrower or any other Loan Party to other or further notice or demand in similar
or other circumstances.



(d)Technical Amendments.  Notwithstanding anything to the contrary in this
Section 13.6., if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Banks.  Any such amendment shall become effective without any
further action or consent of any of other party to this Agreement.



Section 13.7.  Nonliability of Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender.  None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, any Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party.
 None of the Administrative Agent, any Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.



Section 13.8.  Confidentiality.

The Administrative Agent, each Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or participation
therein as permitted hereunder, or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations; (c) as required or requested by any Governmental Authority
or representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s, such Issuing Bank’s or such Lender’s independent
auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) in connection with the exercise of
any remedies under any Loan Document (or any Specified Derivatives Contract) or
any action or proceeding relating to any Loan Document (or any Specified
Derivatives Contract) or the enforcement of rights hereunder or thereunder;
(f) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section actually known by the Administrative Agent,
such Issuing Bank or such Lender to be a breach of this Section or (ii) becomes
available to the Administrative Agent, any Issuing Bank, any Lender or any
Affiliate of the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate of
the Borrower; (g) to the extent requested by, or required to be disclosed to,
any nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it;
(h) to bank trade publications, such information to consist of deal terms and
other information



--------------------------------------------------------------------------------

customarily found in such publications; (i) to any other party hereto; and
(j) with the prior written consent of the Borrower.  Notwithstanding the
foregoing, the Administrative Agent, each Issuing Bank and each Lender may
disclose any such confidential information, without notice to the Parent, the
Borrower or any other Loan Party, to Governmental Authorities in connection with
any regulatory examination of the Administrative Agent, such Issuing Bank or
such Lender or in accordance with the regulatory compliance policy of the
Administrative Agent, such Issuing Bank or such Lender.  As used in this
Section, the term “Information” means all information received from the Parent,
the Borrower, any other Loan Party, any other Subsidiary or Affiliate relating
to any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Parent, the
Borrower, any other Loan Party, any other Subsidiary or any Affiliate, provided
that, in the case of any such information received from the Parent, the
Borrower, any other Loan Party, any other Subsidiary or any Affiliate after the
date hereof, such information shall be deemed confidential unless it is clearly
identified at the time of delivery as public.  Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.



Section 13.9.  Indemnification.

(a)The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Issuing Bank, each Lender, the Lead Arrangers and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnified Party”) against, and hold each Indemnified Party harmless from, and
shall pay or reimburse any such Indemnified Party for, any and all losses,
claims (including without limitation, Environmental Claims), damages,
liabilities and related expenses (including without limitation, the fees,
charges and disbursements of any counsel for any Indemnified Party (which
counsel may be employees of any Indemnified Party)), incurred by any Indemnified
Party or asserted against any Indemnified Party by any Person (including the
Parent, the Borrower, any other Loan Party or any other Subsidiary) other than
such Indemnified Party and its Related Parties, arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated hereby , the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Parent, the Borrower, any other
Loan Party or any other Subsidiary, or any Environmental Claim related in any
way to the Parent, the Borrower, any other Loan Party or any other Subsidiary,
(iv) any actual or prospective claim, litigation, investigation or proceeding
(an “Indemnity Proceeding”) relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Parent, the Borrower, any other Loan Party or any other Subsidiary, and
regardless of whether any Indemnified Party is a party thereto, or (v) any claim
(including without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent, any
Issuing Bank or any Lender is a party thereto) and the prosecution and defense
thereof, arising out of or in any way connected with the Loans, this Agreement,
any other Loan Document, or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby, including without
limitation, reasonable attorneys and consultant’s fees; provided, however, that
(A) such indemnity shall not, as to any Indemnified Party, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnified Party and (B) in the case of legal fees and
expenses, the Borrower’s reimbursement obligations hereunder shall be limited to
the reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to the Indemnified Parties (other than in connection with
a dispute among Indemnified Parties resulting from claims against the
Administrative Agent or a Lead Arranger in its capacity or in fulfilling its
role as an administrative agent or arranger or any similar role under this
Agreement and the other Loan Documents) and, if reasonably necessary, a single
local counsel for the Indemnified Parties in each relevant jurisdiction and with
respect to each relevant specialty, and in the case of an actual or perceived
conflict of interest, one additional counsel in each relevant jurisdiction to
the affected Indemnified Parties similarly situated and taken as a whole.





--------------------------------------------------------------------------------

(b)If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.



(c)The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.



References in this Section 13.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.



Section 13.10.  Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in
Section 2.3.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and no Issuing Bank is obligated under this
Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Bank the Lenders and their respective Related Parties are entitled under
the provisions of Sections 3.10., 5.1., 5.4., 12.6., 13.2. and 13.9. and any
other provision of this Agreement and the other Loan Documents, and the
provisions of Section 13.4., shall continue in full force and effect and shall
protect the Administrative Agent, the Issuing Bank the Lenders and their
respective Related Parties (i) notwithstanding any termination of this
Agreement, or of the other Loan Documents, against events arising after such
termination as well as before and (ii) at all times after any such party ceases
to be a party to this Agreement with respect to all matters and events existing
on or prior to the date such party ceased to be a party to this Agreement.



Section 13.11.  Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.



Section 13.12.  GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.



Section 13.13.  Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
 All counterparts shall collectively constitute a single document.  It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.  



Section 13.14.  Obligations with Respect to Loan Parties and Subsidiaries.

The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties and Subsidiaries as specified
herein shall be absolute and not subject to any defense the Parent or the
Borrower may have that the Parent or the Borrower does not control such Loan
Parties or Subsidiaries.





--------------------------------------------------------------------------------

Section 13.15.  Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.



Section 13.16.  Limitation of Liability.

None of the Administrative Agent, any Issuing Bank, any Lender, or any of their
respective Related Parties shall have any liability with respect to, and each of
the Parent and the Borrower hereby waives, releases, and agrees not to sue any
of them upon, any claim for any special, indirect, incidental, consequential or
punitive damages suffered or incurred by the Parent or the Borrower in
connection with, arising out of, or in any way related to, this Agreement, any
of the other Loan Documents or any of the transactions contemplated by this
Agreement or any of the other Loan Documents.



Section 13.17.  Entire Agreement.

This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto.  To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency.  There are no oral agreements among the parties hereto.



Section 13.18.  Construction.

The Administrative Agent, each Issuing Bank, the Parent, Borrower and each
Lender acknowledge that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, each Lender, the Parent and the
Borrower.



Section 13.19.  Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.



Section 13.20.  Acknowledgement and Consent to Bail-in of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:



(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and



(b)the effects of any Bail-in Action on any such liability, including, if
applicable:



(i)a reduction in full or in part or cancellation of any such liability;



(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.



Section 13.21.  Effect of Amendment and Restatement.

(a)Existing Credit Agreement.  Upon satisfaction of the conditions precedent set
forth in Sections 6.1. and 6.2. of this Agreement, this Agreement and the other
Loan Documents shall exclusively control and govern the mutual rights and
obligations of the parties hereto with respect to the Existing Credit Agreement,
and the Existing Credit Agreement shall be superseded in all respects, in each
case, on a prospective basis.



(b)NO NOVATION.  THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO
AMEND AND RESTATE THE TERMS OF THE EXISTING CREDIT AGREEMENT.  THE PARTIES DO
NOT INTEND THIS AGREEMENT NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED
TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE BORROWER OR ANY OTHER
LOAN PARTY UNDER OR IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE EXISTING CREDIT AGREEMENT).



Section 13.22.  Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Derivatives Contracts or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support” and, each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the FDIC under the Federal Deposit Insurance Act and Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act (together
with the regulations promulgated thereunder, the “U.S. Special Resolution
Regimes”) in respect of such Supported QFC and QFC Credit Support (with the
provisions below applicable notwithstanding that the Loan Documents and any
Supported QFC may in fact be stated to be governed by the laws of the State of
New York and/or of the United States or any other state of the United States):



(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.  



(b)As used in this Section 13.22, the following terms have the following
meanings:



“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.



“Covered Entity” means any of the following:



(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);





--------------------------------------------------------------------------------

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or



(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).



“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.



“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D)).



Section 13.23.  Intercreditor Agreement.

BY ACCEPTING THE BENEFITS OF THE SECURITY INTERESTS SET FORTH HEREIN THE LENDER
PARTIES (INCLUDING EACH PERSON THAT BECOMES A LENDER PARTY PURSUANT TO SECTION
13.5 OR OTHERWISE) HEREBY (A) CONSENT TO AND APPROVE EACH AND ALL OF THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT, (B) AGREE THAT, UPON THE
ADMINISTRATIVE AGENT’S EXECUTION OF THE INTERCREDITOR AGREEMENT, THEY WILL BE
BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT, (C) ACKNOWLEDGE THAT THE LIENS SECURING THE
OBLIGATIONS, AND THE EXERCISE OF RIGHTS AND REMEDIES WITH RESPECT TO THE
GUARANTEED OBLIGATIONS AND THE LIENS GRANTED TO THE COLLATERAL AGENT FOR THE
BENEFIT THE ADMINISTRATIVE AGENT AND LENDER PARTIES UNDER THE PLEDGE AGREEMENT
AND THE OTHER LOAN DOCUMENTS, ARE SUBJECT TO THE INTERCREDITOR AGREEMENT AND (D)
IRREVOCABLY AUTHORIZE AND DIRECT THE ADMINISTRATIVE AGENT TO EXECUTE AND DELIVER
THE INTERCREDITOR AGREEMENT UPON THE OCCURRECE OF THE SECURITY TRIGGER DATE AND
TO PERFORM ITS OBLIGATIONS THEREUNDER.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN.



Further, by accepting the benefits set forth herein the Lender Parties
(including each Person that becomes a Lender Party pursuant to Section 13.5 or
otherwise) hereby (a) acknowledge that Wells Fargo is acting under
the Intercreditor Agreement in multiple capacities as the Administrative
Agent and the Collateral Agent and (b) waive any conflict of interest, now
contemplated or arising hereafter, in connection therewith and agrees not to
assert against Wells Fargo any claims, causes of action, damages or liabilities
of whatever kind or nature relating to any such conflict of interest, except for
any such claims, causes of action, damages or liabilities resulting from gross
negligence or willful misconduct by Wells Fargo as determined by a court of
competent jurisdiction in a final, non-appealable judgment. The Lender Parties
(and each Person that becomes a Lender Party pursuant to Section 13.5 or
otherwise) hereby authorize and direct Wells Fargo to enter into
the Intercreditor Agreement on behalf of each Lender Party and agree that Wells
Fargo, in its various capacities thereunder, may take such actions on its behalf
as is contemplated by the terms of the Intercreditor Agreement.





[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------